Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 1 of 42 Page ID
                                  #:7788




                   Exhibit
                     I



                                  Exhibit I
                                 Page 1264
                                      Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 2 of 42 Page ID
                                                                        #:7789

Class Member             State   First Name     Last Name        Title                                           Street Address                           City              Zip     Phone                      email
Anniston AL              AL      Skyler         Bass             City Clerk                                      P.O. Box 2168                            Anniston          36202‐21(256) 231‐7710             sbass@annistonal.gov
Calhoun County AL        AL      Mark           Tyner            Calhoun County Administrator                    1702 Noble Street, Suite 103             Anniston          36201 (256) 241‐2800               ccc@calhouncounty.org
Etowah County AL         AL                                      County Commissioners                            800 Forrest Avenue, First Floor, Suite 11Gadsden           35901 (256) 549‐8134
Gadsden AL               AL      Iva            Nelson           City Clerk                                      P.O. Box 267                             Gadsden           35902 (256) 549‐4517               inelson@cityofgadsden.com
Glencoe AL               AL      Tashia         Blackerby        City Clerk                                      201 Chastain Blvd W                      Glencoe           35905 (256) 492‐1425               tashiablackerby@cityofglencoe.net
Hokes Bluff AL           AL      Scott          Reeves           Mayor                                           3301 Alford Bend Road                    Hokes Bluff       35903 (256) 492‐2414
Oxford AL                AL                                      City Clerk                                      145 Hamric Drive East                    Oxford            36203 (256) 835‐6100
Rainbow City AL          AL      Beth           Lee              City Clerk                                      3700 Rainbow Drive                       Rainbow City      35906 (256) 413‐1217               cityclerk@rbcalabama.com
Shelby County AL         AL      Chad           Scroggins        County Manager                                  200 W. College St. Rm 123                Columbiana        35051 (205) 670‐6500
Southside AL             AL      Cynthia        Osborne          City Clerk                                      2255 Highway 77                          Southside         35907 (256) 442‐9775 ext. 102      cityclerk@cityofsouthside.com
West Memphis AR          AR      Patricia       Lane             Senior Deputy City Clerk                        205 South Redding St.                    West Memphis      72301 (870) 732‐7510               plane@citywm.com
Agoura Hills CA          CA       Kimberly      Rodrigues        City Clerk                                      30001 Ladyface Court                     Agoura Hills      91301 (818) 597‐7300               krodrigues@ci.agoura‐hills.ca.us
Alameda CA               CA      Lara           Weisiger         City Clerk                                      2263 Santa Clara Ave., Room 380          Alameda           94501 (510) 747‐4800               clerk@alamedaca.gov
Alameda County CA        CA      Melissa        Wilk             Auditor ‐ Clerk/Controller ‐ Recorder           1106 Madison Street                      Oakland           94607 (510) 272‐6362
Albany CA                CA      Anne           Hsu              City Clerk                                      1000 San Pablo Avenue                    Albany            94706 (510) 528‐5710               ahsu@albanyca.org
American Canyon CA       CA      Suellen        Johnston         City Clerk                                      4381 Broadway Street, Suite 201          American Canyon   94503 (707) 647‐5337               sjohnston@cityofamericancanyon.org
Anaheim CA               CA      Theresa        Bass             City Clerk                                      200 S. Anaheim Boulevard, 2nd Floor, RoAnaheim             92805 (714) 765‐5166               tbass@anaheim.net
Antioch CA               CA      Arne           Simonsen         City Clerk                                      200 H Street                             Antioch           94509‐12(925) 779‐7009             cityclerk@ci.antioch.ca.us
Arcadia CA               CA      Gene           Glasco           City Clerk                                      240 West Huntington Dr.                  Arcadia           91066 (626) 574‐5400               GeneGlasco@gmail.com
Arcata CA                CA      Bridget        Dory             City Clerk                                      736 F Street                             Arcata            95521 (707) 822‐5953               BDory@CityofArcata.org
Arroyo Grande CA         CA      Kelly          Wetmore          City Clerk                                      300 E. Branch Street                     Arroyo Grande     93420 (805) 473‐5400               kwetmore@arroyogrande.org
Artesia CA               CA      Ernesto        Sanchez          City Clerk                                      18747 Clarkdale Avenue                   Artesia           90701 (562) 865‐6262 ext. 230      esanchez@cityofartesia.us
Azusa CA                 CA      Jeffrey        Cornejo          City Clerk                                      213 E. Foothill Blvd.                    Azusa             91702‐25(626) 812‐5200 x 0         jcornejo@AzusaCa.Gov
Baldwin Park CA          CA      Jean M         Ayala            City Clerk                                      14403 E. Pacific Avenue                  Baldwin Park      91706 (626) 960‐4011                jayala@baldwinpark.com
Bellflower CA            CA      Mayra          Ochiqui          City Clerk                                      16600 Civic Center Drive                 Bellflower        90706 (562) 804‐1424 ext. 2222     mochiqui@bellflower.org
Belmont CA               CA      Terri          Cook             City Clerk                                      One Twin Pines Ln, #375                  Belmont           94002 (650) 595‐7413               cclerk@belmont.gov
Belvedere CA             CA      Christina      Cook             City Clerk                                      450 San Rafael Avenue                    Belvedere         94920‐23(415) 435‐3838             ccook@cityofbelvedere.org
Benicia CA               CA      Lisa           Wolfe            City Clerk                                      250 East L Street                        Benicia           94510 (707) 746‐4200               lwolfe@ci.benicia.ca.us
Berkeley CA              CA      Pamyla         Means            City Clerk                                      2180 Milvia Street                       Berkeley          94704 (510) 981‐6900               clerk@CityofBerkeley.info
Beverly Hills CA         CA      Huma           Ahmed            City Clerk                                      455 North Rexford Dr                     Beverly Hills     90210 (310) 285‐2401               hahmed@beverlyhills.org
Big Bear Lake CA         CA      Erica          Stephenson       City Clerk                                      39707 Big Bear Blvd.                     Big Bear Lake     92315 (909) 866‐5831               bblcc@citybigbearlake.com
Bradbury CA              CA      Claudia        Saldana          City Clerk                                      600 Winston Ave.                         Bradbury          91008 (626) 358‐3218 x 301         csaldana@cityofbradbury.org
Brawley CA               CA      Alma           Benavides        City Clerk                                      383 Main Street                          Brawley           92227 (760) 351‐3059               abenavides@brawley‐ca.gov
Brentwood CA             CA      Margaret       Wimberley        City Clerk                                      150 City Park Way                        Brentwood         94513 (925) 516‐5440               mwimberly@brentwoodca.gov
Brisbane CA              CA      Ingrid         Padilla          City Clerk                                      50 Park Place                            Brisbane          94005 (415) 508‐2113
Buena Park CA            CA      Adria M.       Jimenez          City Clerk                                      6650 Beach Boulevard, First Floor        Buena Park        90622 (714) 562‐3754
Burlingame CA            CA      Meaghan        Hassel‐Shearer   City Clerk                                      501 Primrose Road                        Burlingame        94010 (650) 558‐7203               mhasselshearer@burlingame.org
Butte County CA          CA      Candace J      Grubbs           County Clerk ‐ Recorder ‐ Registrar of Voters   155 Nelson Avenue                        Oroville          95965‐34(530) 552‐3400, Option 2   recorders@buttecounty.net
Calabasas CA             CA      Maricela       Hernandez        City Clerk                                      100 Civic Center Way                     Calabasas         91302 (818) 224‐1600               MHernandez@cityofcalabasas.com
Calexico CA              CA      Gabriela T     Garcia           City Clerk                                      608 Heber Avenue                         Calexico          92231 (760) 768‐2102               cityclerk@calexico.ca.gov
Capitola CA              CA      Chloe          Woodmansee       Interim City Clerk                              420 Capitola Ave                         Capitola          95010 (831) 475‐7300, Ext 220      cwoodmansee@ci.capitola.ca.us
Carson CA                CA      Donesia         Gause‐Aldana    City Clerk                                      701 E. Carson Street                     Carson            90745 (310) 952‐1720               cityclerk@carson.ca.us
Cerritos CA              CA                                      City Clerk                                      18125 Bloomfield Avenue                  Cerritos          90703 (562) 916‐1248
Chico CA                 CA      Deborah        Presson          City Clerk                                      411 Main Street                          Chico             95927‐34(530) 896‐7250             debbie.presson@chicoca.gov
Chula Vista CA           CA      Kerry K.       Bigelow          City Clerk                                      276 Fourth Ave., Bldg A                  Chula Vista       91910 (619) 691‐5041
Claremont CA             CA      Shelley        Desautels        City Clerk                                      207 Harvard Ave.                         Claremont         91711 (909) 399‐5461               sdesautels@ci.claremont.ca.us
Coachella CA             CA      Angela         Zepeda           City Clerk                                      53990 Enterprise Way                     Coachella         92236 (760) 398‐3502
Colma CA                 CA      Brian          Dossey           City Manager                                    1198 El Camino Real                      Colma             94014 (650) 997‐8300               city.manager@colma.ca.gov
Colusa County CA         CA      Rose           Gallo‐Vasquez    County Clerk‐Recorder‐Registrar                 546 Jay Street, Suite 200                Colusa            95932 (530) 458‐0500               clerkinfo@countyofcolusa.com
Compton CA               CA      Alita          Godwin           City Clerk                                      205 S Willowbrook Ave                    Compton           90220 (310) 605‐5530               agodwin@comptoncity.org
Concord CA               CA      Joelle         Fockler          City Clerk                                      1950 Parkside Drive                      Concord           94519 (925) 671‐3390               CityClerk@cityofconcord.org
Contra Costa County CA   CA      Jami           Napier           Chief Assistant Clerk of the Board              651 Pine Street, 1st Floor, Room 106 Martinez              94553 (925) 335‐1900               clerkoftheboard@cob.cccounty.us
Coronado CA              CA      Jennifer       Ekblad           City Clerk                                      1825 Strand Way                          Coronado          92118 (619) 522‐7320               jekblad@coronado.ca.us
Corte Madera CA          CA      Rebecca        Vaughn           Assistant Town Manager/Town Clerk               300 Tamalpais Dr.                        Corte Madera      94925 415‐927‐5050                 rvaughn@tcmmail.org
Costa Mesa CA            CA      Brenda         Green            City Clerk                                      77 Fair Drive                            Costa Mesa        92626 (714) 754‐5221               brenda.green@costamesaca.gov
Covina CA                CA      Mary Lou       Walczak          City Clerk                                      125 E. College Street                    Covina            91723 (626) 384‐5430               cityclerk@covinaca.gov
Culver City CA           CA                                      City Clerk                                      9770 Culver Boulevard, 1st Floor         Culver City       90232 (310) 253‐5851               city.clerk@culvercity.org
Cupertino CA             CA      Kirsten        Squarcia         City Clerk                                      10300 Torre Avenue                       Cupertino         95014 408.777.3225                 kirstens@cupertino.org
Cypress CA               CA      Alisha         Farnell          City Clerk                                      5275 Orange Avenue                       Cypress           90630 (714) 229‐6683               adm@cypressca.org
Daly City CA             CA                                      City Clerk                                      333 90th Street, 2nd Floor               Daly City         94015 (650) 991‐8078               cityclerk@dalycity.org
Del Mar CA               CA                                      City Clerk                                      1050 Camino del Mar                      Del Mar           92014 858‐375‐9558                 cityclerk@delmar.ca.us
Dixon CA                 CA      Lupe           Ruiz             Deputy City Clerk                               600 East A St.                           Dixon             95620 (707) 678‐7000               lruiz@cityofdixon.us
Downey CA                CA      Maria Alicia   Duarte           City Clerk                                      11111 Brookshire Ave.                    Downey            90241 (562) 904‐7280




                                                                                                                      Exhibit I
                                                                                                                     Page 1265
                                             Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 3 of 42 Page ID
                                                                               #:7790

Class Member            State   First Name      Last Name        Title                                        Street Address                       City               Zip     Phone                   email
Duarte CA               CA      Marla           Akana            City Clerk                                   1600 Huntington Drive                Duarte             91010 (626) 357‐7931
Dublin CA               CA      Marsha          Moore            City Clerk                                   100 Civic Plaza                      Dublin             94568 925‐833‐6650              marsha.moore@dublin.ca.gov
East Palo Alto CA       CA      Walfred         Solorzano        City Clerk                                   Second Floor, 2415 University Ave.   East Palo Alto     94303 650‐853‐3127              wsolorzano@cityofepa.org
El Centro CA            CA      Norma           Wyles            City Clerk                                   1275 W MAIN STREET                   El Centro          92243 760‐337‐4515              CityClerk@cityofelcentro.org
El Cerrito CA           CA      Holly M.        Charléty,        City Clerk                                   10890 San Pablo Ave.                 El Cerrito         94530 (510) 215‐4305            cityclerk@ci.el‐cerrito.ca.us
El Dorado County CA     CA      Janelle         Horne            Recorder‐Clerk                               360 Fair Lane                        Placerville        95667 530‐621‐5490              janelle.horne@edcgov.us
El Monte CA             CA      Cathi A.        Eredia           City Clerk                                   11333 Valley Boulevard               El Monte           91731 626‐580‐2001              cityclerk@elmonteca.gov
El Segundo CA           CA      Tracy           Weaver           City Clerk                                   350 Main Street                      El Segundo         90245 310‐524‐2307              allcityclerks@elsegundo.org
Emeryville CA           CA      Sheri           Hartz            City Clerk                                   1333 Park Ave.                       Emeryville         94608 (510) 596‐4372            shartz@emeryville.org
Encinitas CA            CA      Kathy           Hollywood        City Clerk                                   505 S. Vulcan Ave                    Encinitas          92024 (760) 633‐2601            clerk@encinitasca.gov
Eureka CA               CA      Pam             Powell           City Clerk                                   531 "K" Street ‐ Room 208            Eureka             95501‐11(707) 441‐4144          cityclerk@ci.eureka.ca.gov; ppowell@ci.eureka.ca.gov
Fairfield CA            CA      Karen L         Rees             City Clerk                                   1000 Webster Street                  Fairfield          94533 707‐428‐7402              klrees@fairfield.ca.gov
Folsom CA               CA      Christa         Freemantle       City Clerk                                   50 Natoma Street                     Folsom             95630 916‐461‐6035              cfreemantle@folsom.ca.us
Foster City CA          CA      Priscilla       Schaus           City Clerk                                   610 Foster City Blvd.                Foster City        94404 650‐286‐3250              clerk@fostercity.org
Fountain Valley CA      CA      Rick            Miller           City Clerk Administrator                     10200 Slater Avenue                  Fountain Valley    92708 714‐593‐4445              Rick.Miller@fountainvalley.org
Fremont CA              CA      Susan           Gauthier         City Clerk                                   3300 Capitol Ave.,Building A         Fremont            94538 510‐284‐4060              cclerk@fremont.gov
Garden Grove CA         CA      Teresa          Pomeroy          City Clerk                                   11222 Acacia Parkway                 Garden Grove       92840 (714) 741‐5040            cityclerk@ggcity.org
Gardena CA              CA      Mina            Semenza          City Clerk                                   1700 West 162nd Street, Room 106     Gardena            90247 310‐217‐9565              msemenza@cityofgardena.org
Gilroy CA               CA      Shawna          Freels           City Clerk                                   7351 Rosanna St.                     Gilroy             95020 408‐846‐0204              shawna.freels@ci.gilroy.ca.us
Glendora CA             CA                                       City Clerk                                   116 E. Foothill Blvd                 Glendora           91741‐33(626) 914‐8210          city_clerk@cityofglendora.org
Gonzales CA             CA      Rene            Mendez           City Manager/City Clerk                      147 FOURTH ST                        Gonzales           93926 (831) 675‐5000
Grover Beach CA         CA      Wendi           Sims             City Clerk                                   154 S. Eighth Street                 Grover Beach       93433 (805) 473‐4568            wsims@groverbeach.org
Hawaiian Gardens CA     CA      Lucie           Columbo          City Clerk                                   21815 Pioneer Boulevard              Hawaiian Garends   90716 (562) 420‐2641, x: 240
Hawthorne CA            CA      Dr. Paul        Jimenez          City Clerk                                   4455 W. 126TH STREET                 Hawthorne          90250 (310) 349‐2915            cityclerk@hawthorneca.gov
Hayward CA              CA      Miriam          Lens             City Clerk                                   777 B Street, 4th Floor              Hayward            94541 510.583.4400              Miriam.Lens@hayward‐ca.gov
Hercules CA             CA      Steve           Fox              Senior City Clerk                            111 Civic Drive                      Hercules           94547 (510) 799‐8200
Hermosa Beach CA        CA                                       City Clerk                                   1315 Valley Drive, 2nd Floor         Hermosa Beach      90254 (310) 318‐0204            cityclerk@hermosabeach.gov
Hillsborough CA         CA      Miyuki          Yokoyama         City Clerk                                   1600 Floribunda Ave                  Hillsborough       94010    650‐375‐7412           MYokoyama@hillsborough.net
Hollister CA            CA                                       City Clerk                                   375 Fifth Street                     Hollister          95023 831‐636‐4300              cityclerk@hollister.ca.gov
Humboldt County CA      CA      Kelly E.        Sanders          County Clerk‐Recorder                        825 5th Street, 5th Floor            Eureka             95501 (707) 445‐7593            clerkrecordergeneral@co.humboldt.ca.us
Huntington Beach CA     CA      Robin           Estanislau       City Clerk                                   2000 Main Street                     Huntington Beach   92648 (714) 536‐5227            Robin.Estanislau@surfcity‐hb.org
Huntington Park CA      CA                                       City Clerk                                   6550 Miles Avenue                    Huntington Park    90255 (323) 582‐6161            cityclerk@hpca.gov
Imperial Beach CA       CA      Jacqueline M.   Kelly            City Clerk                                   825 Imperial Beach Blvd              Imperial Beach     91932 (619) 423 ‐ 8616           jkelly@imperialbeachca.gov
Imperial CA             CA      Debra           Jackson          City Clerk                                   420 South Imperial Avenue            Imperial           92251 (760) 355‐3334            cityclerk@cityofimperial.org
Imperial County CA      CA      Chuck           Storey           County Clerk                                 940 W. Main Street, #202             El Centro          92243 442‐265‐1076
Indian Wells CA         CA      Anna            Grandys          City Clerk                                   44‐950 Eldorado Drive                Indian Well        92210 760‐346‐2489              agrandys@indianwells.com
Indio CA                CA      Cynthia         Hernandez        City Clerk                                   100 Civic Center Mall                Indio              92201 (760) 391‐4007            chernandez@indio.org
Industry CA             CA      Julie           Gutierrez‐Robles City Clerk                                   15625 East Stafford Street           City of Industry   91744 (626) 333‐2211            jgrobles@cityofindustry.org
Inglewood CA            CA      Yvonne          Horton           City Clerk                                   1 Manchester Boulevard               Inglewood          90301 310‐412‐5280              yhorton@cityofinglewood.org
Irvine CA               CA                                       City Clerk                                   1 Civic Center Plaza                 Irvine             92606 949‐724‐6205              clerk@cityofirvine.org
Irwindale CA            CA      Laura           Nieto            Chief Deputy City Clerk                      5050 N. Irwindale Avenue             Irwindale          91706 626‐430‐2202              lnieto@irwindaleca.gov
La Mesa CA              CA      Megan           Wiegelman        City Clerk                                   8130 Allison Avenue                  La Mesa            91942 619.667‐1120              cityclrk@cityoflamesa.us
La Palma CA             CA      Kimberly        Kenney           City Clerk/Executive Assistant               7822 Walker Street                   La Palma           90623 (714) 690‐3334            kimberlyk@cityoflapalma.org
La Quinta CA            CA      Monika          Redeva           City Clerk                                   78‐495 Calle Tampico                 La Quinta          92253 (760) 777‐7000            mradeva@laquintaca.gov
La Verne CA             CA                                       City Clerk                                   3660 "D" Street                      La Verne           91750 (909) 596‐8726
Lafayette CA            CA      Joanne          Robbins          City Clerk & Municipal Information Officer   3675 Mount Diablo Blvd., #210        Lafayette          94549 (925) 299‐3210            JRobbins@lovelafayette.org
Lake Elsinore CA        CA      Candice         Alvarez          City Clerk                                   130 South Main Street                Lake Elsinore      92530 (951) 674‐3124 Ext. 269   calvarez@lake‐elsinore.org
Lakewood CA             CA      Thaddeus         McCormack       City Manager                                 5050 Clark Avenue                    Lakewood           90712 562‐866‐9771 x2140        service1@lakewoodcity.org
Larkspur CA             CA                                       City Clerk                                   400 Magnolia Ave.                    Larkspur           94939 415‐927‐5002              cityclerk@cityoflarkspur.org
Lawndale CA             CA      Rhonda          Hofmann Gorman City Clerk                                     14717 Burin Ave                      Lawndale           90260 (310) 973‐3212            mceballos@lawndalecity.org
Lemon Grove CA          CA      Shelley         Chapel           City Clerk                                   3232 Main Street                     Lemon Grove        91945 (619) 825‐3841            schapel@lemongrove.ca.gov
Livermore CA            CA      Marie           Weber            City Clerk                                   1052 S. Livermore Ave.               Livermore          94550 925‐960‐4200              cityclerk@cityoflivermore.net
Lomita CA               CA      Kathleen        Hill             City Clerk                                   24300 Narbonne Ave                   Lomita             90717 310.325.7110 x113         k.hill@lomitacity.com
Long Beach CA           CA      Monique         de la Garza      City Clerk                                   411 W. Ocean Blvd.                   Long Beach         90802 (562) 570‐6101            cityclerk@longbeach.gov
Los Alamitos CA         CA      Windmera        Quintanar        City Clerk                                   3191 Katella Ave.                    Los Alamitos       90720 (562) 431‐3538            wquintanar@cityoflosalamitos.org
Los Altos CA            CA      Deborah         Padovan          City Clerk                                   26379 Fremont Road                   Los Altos          94022 650‐947‐2513              dpadovan@losaltoshills.ca.gov
Los Angeles CA          CA      Holly           Walcott          City Clerk                                   200 N. Spring Street, Room 360       Los Angeles        90012 (213) 978‐1133            CityClerk@lacity.org
Los Angeles County CA   CA      Dean            Logan            Recorder/County Clerk                        12400 Imperial Hwy                   Norwalk            90651 800.201.8999              voterinfo@rrcc.lacounty.gov
Lynwood CA              CA      Maria           Quinonez         City Clerk                                   11330 Bullis Road                    Lynwood            90262 310.603.0220 ext 214      mquinonez@lynwood.ca.us
Malibu CA               CA      Heather         Glaser           City Clerk                                   23825 Stuart Ranch Road              Malibu             90265 310.456.2489              HGlaser@malibucity.org
Manhattan Beach CA      CA      Liza            Tamura           City Clerk                                   1400 Highland Avenue                 Manhattan Beach    90266 310.802.5056              cityclerk@citymb.info
Marin County CA         CA      Shelly          Scott            County Clerk                                 3501 Civic Center Dr., Suite 234     San Rafael         94903 415.473.6152
Marina CA               CA      Anita           Shepherd‐Sharp Deputy City Clerk                              211 Hillcrest Avenue                 Marina             93933 831.884.1278              ashepherd@cityofmarina.org




                                                                                                                            Exhibit I
                                                                                                                           Page 1266
                                              Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 4 of 42 Page ID
                                                                                #:7791

Class Member               State   First Name     Last Name    Title                                         Street Address                        City                    Zip     Phone                   email
Martinez CA                CA      Richard        Hernandez    City Clerk                                    525 Henrietta Street                  Martinez                94553   925.372.3512            cityclerk@cityofmartinez.org
Marysville CA              CA      Nicole         Moe          City Clerk                                    526 C Street                          Marysville              95901   503.749.3901
Menlo Park CA              CA      Judi           Herrin       City Clerk                                    701 Laurel St.                        Menlo Park              94025   650.330.6621            jaherren@menlopark.org
Mill Valley CA             CA      Kelsey         Rogers       City Clerk/Administrative Analyst             26 Corte Madera Avenue                Mill Valley             94941   (415) 388‐4033          cityclerk@cityofmillvalley.org
Millbrae CA                CA      Angela         Louis        Administrative Services Director/City Clerk   621 Magnolia Avenue                   Millbrae                94030   (650) 259‐2333          alouis@ci.millbrae.ca.us
Milpitas CA                CA      Mary           Lavelle      City Clerk                                    455 E. Calaveras Blvd.                Milpitas                95035   (408) 586‐3001          mlavelle@ci.milpitas.ca.gov
Monrovia CA                CA      Alice          Atkins       City Clerk                                    415 S. Ivy Avenue                     Monrovia                91016   (626) 932‐5550          aatkins@ci.monrovia.ca.us
Monterey CA                CA      Bonnie         Gawf         City Clerk                                    580 Pacific Street                    Monterey                93940   (831)646‐3935           bonner@monterey.org
Monterey County CA         CA      Stephen        Vagnini      Clerk/Recorder                                168 West Alisal Street, 1st Floor     Salinas                 93901   831.755.5064            countyclerk@co.monterey.ca.us
Moraga CA                  CA                                  Town Clerk                                    329 Rheem Blvd.                       Moraga                  94556   925‐888‐7022            mmcinturf@moraga.ca.us
Morgan Hill CA             CA      Michelle       Bigelow      Deputy City Clerk                             17575 Peak Avenue                     Morgan Hill             95037   408‐310‐4678            Michelle.Bigelow@morganhill.ca.gov
Mountain View CA           CA                                  City Clerk                                    500 Castro St.                        Mountain View           94041   650‐903‐6304            city.clerk@mountainview.gov
Napa CA                    CA      Tiffany        Carranza     City Clerk                                    City Hall, 955 School Street          Napa                    94559   707‐257‐9503            tcarranza@cityofnapa.org
Napa County CA             CA      Jose           Valdez       Clerk of the Board                            1195 Third Street, Suite 301          Napa                    94559   707‐‐253‐4580           Jose.Valdez@countyofnapa.org
National City CA           CA      Michael        Dalla        City Clerk                                    1243 National City Boulevard          National City           91950   619‐336‐4228            clerk@nationalcityca.gov
Newark CA                  CA      Sheila         Harrington   City Clerk                                    37101 Newark Blvd.                    Newark                  94560   510‐578‐4266
Newport Beach CA           CA      Leilani        Brown        City Clerk                                    P.O. Box 1768                         Newport Beach           92658   (949) 644‐3005          lbrown@newportbeachca.gov
Norwalk CA                 CA      Theresa        Devoy        City Clerk                                    12700 Norwalk Boulevard, Room 10      Norwalk                 90650   (562) 929‐5720          clerk@norwalkca.gov
Novato CA                  CA      Terrie         Gillen       City Clerk                                    922 Machin Avenue                     Novato                  94945   (415) 899‐8900          tgillen@novato.org
Oakland CA                 CA      Asha           Reed         Acting City Clerk                             1 Frank H. Ogawa Plaza                Oakland                 94612   (510) 238‐3226          cityclerk@oaklandnet.com
Oakley CA                  CA      Libby          Vreonis      City Clerk                                    3231 Main Street                      Oakley                  94561   (925) 625‐7000          carmody@ci.oakley.ca.us
Orange CA                  CA      Pamela         Coleman      Chief Clerk & Elected City Clerk              300 E. Chapman Ave.                   Orange                  92866   (714) 744‐5500          pcoleman@cityoforange.org
Orange County CA           CA      Hugh           Nguyen       County Clerk‐Recorder                         601 N. Ross Street                    Santa Ana               92701   (714) 834‐2500
Orinda CA                  CA      Sheri          Smith        City Clerk                                    22 Orinda Way                         Orinda                  94563   (925) 253‐4221          ssmith@cityoforinda.org
Oroville CA                CA      Jackie         Glover       Assistant City Clerk                          1735 Montgomery Street                Oroville                95965   (530) 538‐2535          cityclerk@cityoforoville.org
Oxnard CA                  CA      Michelle       Ascencion    City Clerk                                    300 West Third Street, Fourth Floor   Oxnard                  93030   (805) 385‐7803          cityclerk@oxnard.org
Pacific Grove CA           CA      Sandra         Kandell      City Clerk                                    300 Forest Ave.                       Pacific Grove           93950   (831) 648‐3181          skandell@cityofpacificgrove.org
Pacifica CA                CA      Sarah          Coffey       City Clerk                                    170 Santa Maria Avenue                Pacifica                94044   (650) 738‐7307          coffeys@ci.pacifica.ca.us
Palm Desert CA             CA      Grace          Rocha        Interim City Clerk                            73‐510 Fred Waring Drive              Palm Desert             92260   (760) 346‐0611          grocha@cityofpalmdesert.org
Palo Alto CA               CA      Beth           Minor        City Clerk                                    250 Hamilton Avenue                   Palo Alto               94301   (650) 329‐2379          city.clerk@cityofpaloalto.org
Palos Verdes Estates CA    CA      Kylynn         Chaney       City Clerk                                    340 Palos Verdes Drive West           Palos Verdes Estates    90274   (310) 378‐0383          kchaney@pvestates.org
Paradise CA                CA      Dina           Volenski     Town Clerk                                    5555 Skyway                           Paradise                95969   (530) 872‐6291 x 102    dvolenski@townofparadise.com
Paramount CA               CA                                  City Clerk                                    16400 Colorado Avenue                 Paramount               90723   (562) 220‐2225
Pasadena CA                CA      Mark           Jomsky       City Clerk                                    100 North Garfield Ave.               Pasadena                91101   (626) 744‐4124
Petaluma CA                CA      Claire         Cooper       City Clerk                                    11 English Street                     Petaluma                94952   (707) 778‐4360          cityclerk@cityofpetaluma.org
Pico Rivera CA             CA      Anna           Jerome       City Clerk                                    6615 Passons Boulevard                Pico Rivera             90660   (562) 801‐4389          ajerome@pico‐rivera.org
Piedmont CA                CA      John           Tullock      City Administrator/City Clerk                 120 Vista Avenue                      Piedmont                94611   (510) 420‐3041          jtulloch@piedmont.ca.gov
Pinole CA                  CA      Heather        Iopu         City Clerk                                    2131 Pear Street                      Pinole                  94564   (510) 724‐8928          HIopu@ci.pinole.ca.us
Pismo Beach CA             CA      Erica          Inderlied    City Clerk                                    760 Mattie Road                       Pismo Beach             93449   (805) 773‐4657          DDiBianca@pismobeach.org
Pittsburg CA               CA      Alice          Evenson      City Clerk                                    65 Civic Avenue                       Pittsburg               94565   (925) 252‐4850          aevenson@ci.pittsburg.ca.us
Placer County CA           CA      Ryan           Ronco        County Clerk/Recorder/Registrar of Voters     2954 Richardson Drive                 Auburn                  95603   (530) 886‐5610          clerk@placer.ca.gov
Pleasant Hill CA           CA      Carol          Wu           City Clerk                                    100 Gregory Lane                      Pleasant Hill           94523   (925) 671‐5267          cityclerk@pleasanthillca.org
Pleasanton CA              CA                                  City Clerk                                    P.O. Box 520                          Pleasanton              94566   (925) 931‐5027          pleasantoncityclerk@cityofpleasantonca.gov
Pomona CA                  CA      Rosalia        Butler       City Clerk                                    505 South Garey Avenue                Pomona                  91766   (909) 620‐2341
Port Hueneme CA            CA      Brad           Conners      City Manager                                  250 N Ventura Road                    Port Hueneme            93041   (805) 986‐6500          BConners@ci.port‐hueneme.ca.us
Port of San Diego          CA      Karen          Porteous     VP/Chief Administrative Officer               3165 Pacific Highway                  San Diego               92101   (619( 686‐6200          kporteous@portofsandiego.org
Port of Stockton           CA      Chris          Mountjoy     Operations Manager                            2201 West Washington Street           Stockton                95203   (209) 946‐0246
                                                               City Clerk/Executive Assistant to the City
Rancho Cordova CA          CA      Stacy          Leitner      Manager                                       2729 Prospect Park Drive              Rancho Cordova          95670   (916) 851‐8720          sleitner@cityofranchocordova.org
Rancho Palos Verdes CA     CA      Emily          Colborn      City Clerk                                    30940 Hawthorne Boulevard             Rancho Palos Verdes     90275   (310) 544‐5217          cityclerk@rpvca.gov
Red Bluff CA               CA      Cassidy        DeRego       City Clerk                                    555 Washington St.                    Red Bluff               96080   (530) 527‐2605 x 3057   arice@cityofredbluff.org
Redondo Beach CA           CA      Eleanor        Manzano      City Clerk                                    415 Diamond Street                    Redondo Beach           90277   (310) 318‐0656          Eleanor.Manzano@redondo.org
Redwood City CA            CA      Pamela         Aguilar      City Clerk                                    1017 Middlefield Road                 Redwood City            94063   (650) 780‐7220          CLERK2@redwoodcity.org
Richmond CA                CA      Pamela         Christian    City Clerk                                    450 Civic Center Plaza                Richmond                94804   (510) 620‐6513          cityclerkdept@ci.richmond.ca.us
Rio Vista CA               CA      Jose           Jasso        Assistant City Manager/City Clerk             One Main Street                       Rio Vista               94571   (707) 374‐6451 x 1102   jjasso@ci.rio‐vista.ca.us
Riverside County CA        CA      Peter          Aldana       Assessor‐County Clerk‐Recorder                4080 Lemon St.                        Riverside               92501   (951) 955‐6200          accrmail@asrclkrec.com
Rolling Hills CA           CA      Yohana         Coronel      City Clerk                                    2 Portugese Bend Road                 Rolling Hills           90274   (310) 377‐1521          ycoronel@cityofrh.net
Rolling Hills Estates CA   CA      Lauren         Pettit       City Clerk                                    4045 Palos Verdes Drive North         Rolling Hills Estates   90274   (310) 377‐1577 x 102    laurenp@rollinghillsestatesca.gov
Ross CA                    CA      Linda          Lopez        Town Clerk/Administrative Manager             P.O. Box 320                          Ross                    94957   (415) 453‐1453 x 105    llopez@townofross.org
Sacramento CA              CA      Mindy          Cuppy        City Clerk                                    915 I Street, 5th Floor               Sacramento              95814   (916) 808‐7200
Sacramento County CA       CA      Donna          Allred       Clerk/Recorder                                P.O. Box 839                          Sacramento              95812   (916) 874‐6334
Salinas CA                 CA      Patricia       Barajas      City Clerk                                    200 Lincoln Ave.                      Salinas                 93901   (831) 758‐7383
San Anselmo CA             CA      Carla          Kacmar       Town Clerk                                    525 San Anselmo Ave.                  San Anselmo             94960   (415) 258‐4600          ckacmar@townofsananselmo.org




                                                                                                                      Exhibit I
                                                                                                                     Page 1267
                                       Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 5 of 42 Page ID
                                                                         #:7792

Class Member              State   First Name   Last Name       Title                               Street Address                           City                  Zip     Phone                      email
San Bernardino County CA CA       Bob          Dutton          Assessor‐Recorder                   222 West Hospitality Lane                San Bernadino         92415   (877) 855‐7654
San Bruno CA              CA      Melissa      Thurman         City Clerk                          567 El Camino Real                       San Bruno             94066   (650) 616‐7070              mthurman@sanbruno.ca.gov
San Buenaventura (Ventur CA       Antoinette   Mann            City Clerk                          501 Poli Street, Room 204                Ventura               93002   (805) 658‐4787             cityclerk@cityofventura.ca.gov
San Carlos CA             CA      Crystal      Mu              City Clerk                          600 Elm St.                              San Carlos            94070   (650) 802‐4222             CityClerk@cityofsancarlos.org
San Diego CA              CA      Elizabeth    Maland          City Clerk                          202 C St., Second Floor                  San Diego             92101   (619) 533‐4000             cityclerk@sandiego.gov
San Diego County CA       CA      Ernest       Dronenburg, Jr. Assessor/Recorder/County Clerk      P.O. Box 121750                          San Diego             92112   (619) 236‐3771             arcc.fgg@sdcounty.ca.gov
San Dimas CA              CA      Debra        Black           City Clerk                          245 E. Bonita Avenue                     San Dimas             91773   (909) 394‐6216             cityclerk@sandimasca.gov
San Francisco CA          CA      Naomi        Kelly           City Administrator                  1 Dr. Carlton B. Goodlett Place          San Francisco         94102    (415) 554‐4851            city.administrator@sfgov.org
San Francisco County CA CA        Diane        Rea             County Clerk                        1 Dr. Carlton B. Goodlett Place          San Francisco         94102   (415) 554‐4950
San Joaquin County CA     CA      Monica       Nino            County Administrator                44 North San Joaquin Street, Suite 640   Stockton              95202   (209) 468‐3203
San Jose CA               CA      Toni         Taber           City Clerk                          200 E Santa Clara Street, 14th Floor     San Jose              95113   (408) 535‐1260
San Leandro CA            CA      Leticia      Miguel          City Clerk                          835 East 14th Street                     San Leandro           94577   (510) 577‐3367             Lmiguel@sanleandro.org
San Luis Obispo County CA CA      Tommy        Gong            County Clerk‐Recorder               1055 Monterey Street, Suite D120         San Luis Obispo       93408   (805) 781‐5080
San Mateo CA              CA      Patrice      Olds            City Clerk                          330 West 20th Avenue                     San Mateo             94403   (650) 522‐7042             polds@cityofsanmateo.org
San Mateo County CA       CA      Mike         Callagy         County Manager/Clerk of the Board   400 County Center, 1st Floor             Redwood City          94063   (650) 363‐4123             countyclerk@smcacre.org
San Pablo CA              CA      Patricia     Ponce           City Clerk                          13831 San Pablo Avenue, Building 1       San Pablo             94806   (510) 215‐3000             LehnyC@sanpabloca.gov
San Rafael CA             CA      Lindsay      Lara            City Clerk                          1400 Fifth Ave., Rm. 209                 San Rafael            94901   (415) 485‐3066
San Ramon CA              CA      Christina    Franco          City Clerk                          7000 Bollinger Canyon Rd.                San Ramon             94583   (925) 973‐2539             CityClerk@sanramon.ca.gov
Sand City CA              CA      Connie       Horca           Acting City Clerk                   #1 Pendergrass Way                       Sand City             93955   (831) 394‐3054 x 222       connie@sandcityca.org
Santa Ana CA              CA      Daisy        Gomez           Clerk of the Council                20 Civic Center Plaza                    Santa Ana             92702   (714) 647‐6520
Santa Clara CA            CA      Hosam        Haggag          City Clerk                          1500 Warburton Avenue                    Santa Clara           95050   (408) 615‐2220             Clerk@santaclaraca.gov
Santa Clara County CA     CA                                   County Clerk‐Recorder               70 West Hedding Street, 1st Floor        San Jose              95110   (408) 299‐5688             ClerkRecorder@rec.sccgov.org
Santa Cruz CA             CA      Bonnie       Bush            City Clerk Administrator            809 Center Street, Room 9                Santa Cruz            95060   (831) 420‐5030             bbush@cityofsantacruz.com
Santa Cruz County CA      CA      Gail         Pellerin        County Clerk                        701 Ocean St.                            Santa Cruz            95060   (831) 454‐2419             gail.pellerin@santacruzcounty.us
Santa Fe Springs CA       CA      Juan         Martinez        City Clerk                          11710 E. Telegraph Road                  Santa Fe Springs      90670   (562) 868‐0511             fernandomunoz@santafesprings.org
Santa Monica CA           CA      Denise       Anderson‐Warren City Clerk                          1685 Main Street, Room 102               Santa Monica          90407   (310) 458‐8211             clerk@smgov.net
Sausalito CA              CA      Heidi        Scoble          City Clerk                          420 Litho Street                         Sausalito             94965   (415) 289‐4134             hscoble@sausalito.gov
Scotts Valley CA          CA      Tracy        Ferrara         City Clerk                          1 Civic Center Drive                     Scotts Valley         95066   (831) 440‐5600             tferrara@scottsvalley.org
Seal Beach CA             CA      Gloria       Harper          City Clerk                          211 Eighth Street                        Seal Beach            90740   (562) 431‐2527             gharper@sealbeachca.gov
Seaside CA                CA      Lesley       Milton          Assistant City Manager              440 Harcourt Avenue                      Seaside               93955   (831) 899‐6707             CityClerk@ci.seaside.ca.us
Sierra Madre CA           CA      Laura        Aguilar         Assistant City Clerk                232 W. Sierra Madre Blvd.                Sierra Madre          91024   (626) 355 ‐ 7135 x202      laguilar@cityofsierramadre.com
Signal Hill CA            CA      Carmen       Brooks          City Clerk                          2175 Cherry Avenue                       Signal Hill           90755   (562) 989‐7305             cityclerk@cityofsignalhill.org
Solana Beach CA           CA      Angela       Ivey            City Clerk                          635 South Highway 101                    Solano Beach          92075   (858) 720‐2400             aivey@cosb.org
Solano County CA          CA      Charles      Lomeli          County Clerk                        675 Texas Street, Suite 1900             Fairfield             94533   (707) 784‐7485             TTCCC@Solanocounty.com
Sonoma County CA          CA      Deva Marie   Proto           County Clerk‐Recorder               585 Fiscal Drive, Room 103               Santa Rosa            95403   (707) 565‐3800             ClerkRecorder@sonoma‐county.org
South El Monte CA         CA      Rose         Juarez          Certified Municipal Clerk           1415 Santa Anita Avenue                  South El Monte        91733   (626) 579‐6540 ext. 3280   rjuarez@soelmonte.org
South Gate CA             CA      Carmen       Avalos          City Clerk                          8650 California Avenue                   South Gate            90280   (323) 563‐9510             cavalos@sogate.org
South San Francisco CA CA         Rosa         Govea Acosta    City Clerk                          400 Grand Ave                            South San Francisco   94080   (650) 877‐8518             all‐cc@ssf.net
Stanton CA                CA      Patricia     Vazquez         City Clerk                          7800 Katella Avenue                      Stanton               90680   (714) 890‐4245             pvaZqueZ@ci.stanton.ca.us
Stockton CA               CA      Eliza        Garza           City Clerk                          425 N. El Dorado Street, 1st Floor       Stockton              95202   (209) 937‐8447             City.Clerk@stocktonca.gov
Suisun City CA            CA      Linda        Hobson          City Clerk                          701 Civic Center Blvd                    Suisun City           94585   (707) 421‐7300             clerk@suisun.com
Sunnyvale CA              CA      David        Carnahan        City Clerk                          456 W. Olive Ave                         Sunnyvale             94086   (408) 730‐7483             cityclerk@sunnyvale.ca.gov
Sutter County CA          CA      Donna        Johnston        Clerk‐Recorder                      433 Second Street                        Yuba City             95991   (530) 822‐7134
Temple City CA            CA      Peggy        Kuo             City Clerk                          9701 Las Tunas Dr.                       Temple City           91780   (626) 285‐2171             cityclerk@templecity.us
Tiburon CA                CA      Lea          Stefani         Town Clerk                          1505 Tiburon Boulevard                   Tiburon               94920   (415) 435‐7377             lstefani@townoftiburon.org
Torrance CA               CA      Rebecca      Poirier         City Clerk                          3031 Torrance Blvd.                      Torrance              90503   (310) 618‐2870             rpoirier@torranceca.gov
Tustin CA                 CA      Erica        Yasuda          City Clerk                          300 Centennial Way                       Tustin                92780   (714) 573‐3027             cityclerk@tustinca.org
Union City CA             CA      Anna         Brown           City Clerk                          34009 Alvarado‐Niles Road                Union City            94587   (510) 675‐5448             annab@unioncity.org
Vallejo CA                CA      Dawn         Abrahamson      City Clerk                          555 Santa Clara Street                   Vallejo               94590   (707) 648‐4527             dawn.abrahamson@cityofvallejo.net
Ventura County CA         CA      Mark         Lunn            County Clerk‐Recorder               800 South Victoria Avenue                Ventura               93009   (805) 654‐3665             clerk.recorder@ventura.org
Vernon CA                 CA                                   City Clerk                          4305 S. Santa Fe Ave.                    Vernon                90058   (323) 583‐8811 ext. 546    cityclerk@ci.vernon.ca.us
Walnut CA                 CA      Teresa       De Dios         City Clerk                          21201 La Puente Rd                       Walnut                91789   (909) 348‐0710             tdedios@cityofwalnut.org
Walnut Creek CA           CA      Suzie        Martinez        City Clerk                          1666 North Main Street, 3rd Floor        Walnut Creek          94596   (925) 943‐5818             CityClerk@walnut‐creek.org
Watsonville CA            CA      Beatriz      Vazquez Flores City Clerk                           275 Main St #400                         Watsonville           95076   (831) 768‐3040             cityclerk@cityofwatsonville.org
West Covina CA            CA      Lisa         Sherrick        Assistant City Clerk                1444 West Garvey Ave S, Room 317         West Covina           91790   (626) 939‐8433             City_Clerk@westcovina.org
West Hollywood CA         CA      Yvonne       Quarker         City Clerk                          8300 Santa Monica Boulevard              West Hollywood        90069   (323) 848‐6408
West Sacramento CA        CA      Kryss        Rankin          City Clerk                          1110 West Capitol Avenue, 3rd Floor      West Sacramento       95691   (916) 617‐4500             kryssr@cityofwestsacramento.org
Westminster CA            CA      Christine    Cordon          City Clerk                          8200 Westminster Blvd.                   Westminster           92683   (714) 548‐3237             ccordon@westminster‐ca.gov
Whittier CA               CA      Rigo         Garcia          City Clerk                          13230 Penn Street                        Whittier              90602   (562) 567‐9850             RGarcia@cityofwhittier.org
Wildomar CA               CA      Janet        Morales         City Clerk                          23873 Clinton Keith Rd., Suite 201       Wildomar              92595   (951) 677‐7751 X 210       jmorales@cityofwildomar.org
Yolo County CA            CA      Jesse        Salinas         Clerk‐Recorder                      625 Court Street, Room B01               Woodland              95695   (530) 666‐8130             clerk‐recorder@yolocounty.org
Yuba City CA              CA      Patricia     Buckland        City Clerk                          1201 Civic Center Boulevard              Yuba City             95993   (530) 822‐7375             cityclerk@yubacity.net
Yuba County CA            CA      Terry        Hansen          County Clerk/Recorder               915 8th Street, Suite 107                Marysville            95901   (530) 749‐7850




                                                                                                         Exhibit I
                                                                                                        Page 1268
                                     Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 6 of 42 Page ID
                                                                       #:7793

Class Member           State   First Name           Last Name        Title                      Street Address                      City                Zip     Phone                       email
Ansonia CT             CT      Beth                 Shortell Lynch   Town & City Clerk          253 Main Street                     Ansonia             06401 (203) 736‐5980
Bridgeport CT          CT      Lydia                Martinez         City Clerk                 45 Lyon Terrace, Room 204           Bridgeport          06604 (203) 576‐7081
Derby CT               CT      Marc                 Garofalo         Town / City Clerk          1 Elizabeth Street                  Derby               06418 (203) 736‐1462 Extension 2
Groton CT              CT      Betsy                Moukawsher       Town Clerk                 45 Fort Hill Road                   Groton              06340 (860) 441‐6640
Hartford CT            CT      Noel F.               McGregor, Jr.   Town and City Clerk        550 Main Street                     Hartford            06103 (860)757‐9311
Milford CT             CT                                            City Clerk                 Parsons Government Center, 70 West RMilford             06460 (203) 783‐3210
New Haven CT           CT      Michael B            Smart            City/Town Clerk            200 Orange Street Room 202          New Haven           06510 (203) 946‐8349                msmart@newhavenct.gov
New London CT          CT      Jonathan             Ayala            City Clerk                 181 State Street                    New London          06320 (860) 447‐5200                jayala@newlondonct.org
Norwalk CT             CT      Richard              McQuaid          Town Clerk                 125 East Ave., Room 102             Norwalk             06851‐51(203) 854‐7747              RMcquaid@norwalkct.org
Shelton CT             CT      Margaret R.          Domorod          City/Town Clerk            54 Hill Street – First Floor        Shelton             06484 (203) 924‐1555 ext. 1503      m.domorod@cityofshelton.org
Stamford CT            CT      Lyda                 Ruijter          City & Town Clerk          Stamford Government Center, 888 Was Stamford            06901 (203) 977‐4054                TownClerk@StamfordCT.gov
Stonington CT          CT      Cynthia              Ladwig           Town Clerk                 152 Elm St                          Stonington          06378 (860) 535‐5060
Waterbury CT           CT      Antoinette "Chick"   Spinelli         Town Clerk                 235 Grand Street, 1st floor         Waterbury           06702 (203) 574‐6806                townclerk@waterburyct.org
West Haven CT          CT      Patricia C.          Horvath          City Clerk                 355 Main Street, 1st Floor          West Haven          06516 203‐937‐3535                  phorvath@westhaven‐ct.gov
Delaware City DE       DE      Britney              Loveland         City Clerk                 407 Clinton St.                     Delaware City       19706 (302) 834‐4573                bloveland@ci.delaware‐city.de.us
Dover DE               DE      Traci                McDowell         City Clerk Director        15 Loockerman Plaza                 Dover               19903 (302) 736‐7008                cityclerk@dover.de.us
Elsmere DE             DE      Diana                Reed             Town Clerk                 11 Poplar Avenue                    Elsmere             19805 (302) 998‐2215                diana.reed@townofelsmere.com
Middletown DE          DE      Rae                  Yingling         Administration Assistant   19 W. Green Street                  Middletown          19709 (302) 378‐5670
New Castle County DE   DE      Tara                 Finnigan         Deputy Clerk               800 N. French Street, 8th Floor     Wilmington          19801 (302) 395‐8390                tara.finnigan@newcastlede.gov
New Castle DE          DE      Brian                Whitaker         City Clerk                 220 Delaware Street                 New Castle          19720 (302) 322‐9801                bwhitaker@newcastlecity.Delaware.gov
Newark DE              DE      Tom                  Coleman          City Manager               220 South Main Street               Newark              19711 302‐366‐7000                  tcoleman@newark.de.us
Newport DE             DE      Wendy                King             Town Manager               226 N. James Street                 Newport             19804 (302) 994‐6403
Wilmington DE          DE      Maribel              Seijo            City Clerk                 800 N. French Street, 9th Floor     Wilmington          19801 (302) 576‐2140                mseijo@WilmingtonDE.gov
Honolulu County HI     HI      Glen                 Takahashi        County Clerk               530 South King Street, Room 100     Honolulu            96813 (808) 768‐3800                clerks@honolulu.gov
Bettendorf IA          IA      Decker               Ploehn           City Clerk                 1609 State Street                   Bettendorf          52722 (563) 344‐4007                dploehn@bettendorf.org
Buffalo IA             IA      Tanna                Leonard          City Clerk                 329 Dodge St.                       Buffalo             52728 (563) 381‐2226                clerk@buffaloiowa.org
Carter Lake IA         IA      Jackie               Carl             City Clerk                 950 East Locust Street              Carter Lake         51510 (712) 347‐6320                Jackie.Carl@carterlake‐ia.gov
Cedar Rapids IA        IA      Amy                  Stevenson        City Clerk                 101 First Street SE                 Cedar Rapids        52401 (319) 286‐5060                cityclerk@cedar‐rapids.org
Council Bluffs IA      IA      Jodi                 Quakenbush       City Clerk                 209 Pearl St., Suite 102            Council Bluffs      51503 (712) 890‐5261                jquakenbush@councilbluffs‐ia.gov
Davenport IA           IA      Brian                Krup             Deputy Clerk               226 West 4th Street                 Davenport           52801 (563) 326‐6163                brian.krup@davenportiowa.com
Dubuque IA             IA      Kevin                Firnstahl        City Clerk                 50 W. 13th St                       Dubuque             52001 (563) 589‐4100                kfirnsta@cityofdubuque.org
Le Claire IA           IA      Deborah              Buskirk          Deputy City Clerk          325 Wisconsin Street                LeClaire            52753                               dbuskirk@leclaireiowa.gov
Riverdale IA           IA      Mary Frances         Blevins          City Clerk                 110 Manor Drive                     Riverdale           52722 (563) 355‐2511                deputyclerk@riverdaleia.org
Lewiston ID            ID      Kari                 Ravencroft       City Clerk                 1134 F Street                       Lewiston            83501 (208) 746‐3671 Ext 6203       kravencroft@cityoflewiston.org
Post Falls ID          ID      Shannon              Howard           City Clerk                 408 N. Spokane Street               Post Falls          83854 (208) 773‐3511                showard@postfallsidaho.org
Algonquin IL           IL      Jerry Kautz          Kautz            Village Clerk              2200 Harnish Dr                     Algonquin           60102 847‐658‐2700                  villageclerk@algonquin.org
Alorton IL             IL      NA                   NA               City Clerk                 4821 Bond Ave                       Alorton             62207 (618) 874‐7087                NA
Alsip IL               IL      Susan                Petzel           Village Clerk              4500 W. 123rd Street                Alsip               60803 708‐385‐6902                  spetzel@villageofalsip.org
Alton IL               IL      Mary                 Boulds           City Clerk                 101 E. Third Street                 Alton               62002 618.463.3522                  not available
Antioch IL             IL      Lori                 Romine           Village Clerk              874 Main Street                     Antioch             60002 847‐395‐1000                  lromine@antioch.il.gov
Arlington Heights IL   IL      Rebecca              Hume             Village Clerk              33 S. Arlington Heights Road        Arlington Heights   60005 847.368.5540                  rhume@vah.com
Aurora IL              IL      Jennifer             Stallings        City Clerk                 44 E Downer Place                   Aurora              60507 630‐256‐3070                  cityclerk@aurora‐il.org
Barrington Hills IL    IL      Nikki Panos          Panos            Village Clerk              112 Algonquin Road                  Barrington Hills    60010 847.551.3000                  clerk@barringtonhills‐il.gov
Barrington IL          IL      Tony                 Ciganek          Village Clerk              200 S. Hough Street                 Barrington          60010 (847) 304‐3400                tciganek@barrington‐il.gov
Bartonville IL         IL      Michelle             Carr‐Bruce       Village Clerk              5912 S. Adams Street                Bartonville         61607 309‐633‐2053                  clerk@bartonville.org
Batavia IL             IL      Ellen                Posledni         City Clerk                 100 N Island Avenue                 Batavia             60510 630.454.2022                  eposledni@cityofbatavia.net
Beach Park IL          IL      Mary Jo              McDonald         Village Clerk              11270 W. Wadsworth Road             Beach Park          60099 847‐746‐1770                  maryjom@villageofbeachpark.com
Bedford Park IL        IL      Yvette               Solis            Village Clerk              6701 S. Archer Road                 Bedford Park        60501 (708) 458‐2067 ext 396        yvette@villageofbedfordpark.com
Belleville IL          IL      Jennifer             Meyer            City Clerk                 101 S. Illinois Street              Belleville          62220 618‐355‐8627                  jmeyer@belleville.net
Bellevue IL            IL      Crystal              Murphy           City Clerk                 136 S Main St                       Peoria              61604 309‐224‐9254                  NA
Bellwood IL            IL      Janel                Moreland         Village Clerk              3200 Washington Blvd.                Bellwood           60104    (708) 547‐3500 Ext. 1103   jmoreland@vil.bellwood.il.us
Belvidere IL           IL      Sarah                Turnipseed       City Clerk                 401 Whitney Blvd.                   Belvidere           61008 (815)544‐2612                 NA
Berkeley IL            IL      Maria                Rivera           Village Clerk              5819 Electric Avenue                Berkeley            60163 708‐449‐8840                  JMcculloch@berkeley.il.us
Bethalto IL            IL       Sue                 Lowrance         Village Clerk              213 N. Prairie St.                  Bethalto            62010 618‐377‐8051                  NA
Bolingbrook IL         IL      Carol                Penning          Village Clerk              375 West Briarcliff Rd               Bolingbrook        60440 (630) 300‐4207                cpenning@bolingbrook.com
Boone County IL        IL      Julie                Stapler          County Clerk & Recorder    1212 Logan Ave., Suite 103          Belvidere           61008 815‐544‐3103                  countyclerk@boonecountyil.org
Bridgeview IL          IL      John                 Altar            Clerk                      7500 S. Oketo Avenue                Bridgeview          60455 708‐924‐8023                  jaltar@villageofbridgeview.com
Broadview IL           IL      Kevin                McGrier          Village Clerk              2350 S. 25th Avenue                 Broadview           60155 (708) 681‐3600 X 271           kmcgrier@broadview‐il.gov
Brookfield IL          IL      Brigid Weber         Weber            Village Clerk              8820 Brookfield Ave                 Brookfield          60513 708‐485‐1444                  bweber@brookfieldil.gov
Buffalo Grove IL       IL      Janet                Sirabian         Village Clerk              50 Raupp Blvd                       Buffalo Grove       60089 847‐459‐2500                  JSirabian@vbg.org
Burbank IL             IL      Barry                Szymczak         City Clerk                 6530 W. 79th Street                 Burbank             60459 708‐599‐5500                  NA
Cahokia IL             IL      Richard              Duncan           Village Clerk              103 Main Street                     Cahokia             62206 618‐337‐9510                  rduncan@cahokiaillinois.org
Calumet City IL        IL      Nyota                Figgs            City Clerk                 204 Pulaski Road                    Calumet Cty         60409 708‐891‐8116                  nfiggs@calumetcity.org




                                                                                                       Exhibit I
                                                                                                      Page 1269
                                       Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 7 of 42 Page ID
                                                                         #:7794

Class Member            State   First Name   Last Name          Title                   Street Address                    City                Zip     Phone                 email
Carbon Cliff IL         IL      Karen        Hopkins            Village Clerk           1001 Mansur Avenue                Carbon Cliff        61239   309‐792‐8235 Opt. 2   CarbonCliff@mchsi.com
Carbondale IL           IL      Jennifer     Sorrell            City Clerk              200 S Illinois Ave                Carbondale          62901   618‐457‐3280          jsorrell@explorecarbondale.com
Carpentersville IL      IL      Kelly        Mastera            Village Clerk           1200 L W Besinger Dr., Suite B    Carpentersville     60110   224‐293‐1627          kmastera@cville.org
Carterville IL          IL      Khrissy      Hollister          City Clerk              103 S Division St.                Carterville         62918   618‐985‐2252          khollister@visitcarterville.com
Cary IL                 IL      Jacob        Rife               Village Administrator   655 Village Hall Dr               Cary                60013   847‐639‐0003          jrife@caryillinois.com
Caseyville IL           IL      Lola         Cline              Village Clerk           909 S Main St.                    Caseyville          62232   618‐344‐1234 x 229    lcline@caseyville.org
Champaign County IL     IL      Aaron        Ammons             County Clerk            1776 East Washington Street       Urbana              91802   217‐384‐3720          mail@champaigncountyclerk.com
Champaign IL            IL      Marilyn      Banks              City Clerk              102 N. Hall St.                   Champaign           61820   217‐403‐8940          cityclerk@champaignil.gov
Channahon IL            IL      Kristin      Hall               Village Clerk           24555 S. Navajo Drive             Channahon           60410   815‐467‐6644          khall@channahon.org
Cherry Valley IL        IL      Kathy        Trimble            Village Clerk           806 E. State Street               Cherry Valley       61016   815‐332‐1233          ktrimble@cherryvalley.org
Chicago Heights IL      IL      Lori         Wilcox             City Clerk              1601 Chicago Road                 Chicago Heights     60411   708‐756‐5300          lwilcox@chicagoheights.net
Chicago IL              IL      Anna         Valencia           City Clerk              121 North LaSalle St., Room 107   Chicago             60602   312‐742‐5375          NA
Chicago Ridge IL        IL      Barbara      Harrison           Village Clerk           10455 S. Ridgeland Ave.           Chicago Ridge       60415   708‐425‐7700          NA
Chillicothe IL          IL      Margaret     Hurd               City Clerk              908 N. Second St.                 Chillicothe         61523   309‐274‐2020          NA
Coal Valley IL          IL      Deanna       Hulliger           Village Clerk           900 1st Street                    Coal Valley         61240   309‐799‐3604          dhulliger@coalvalleyil.org
Collinsville IL         IL      Kim          Wasser             City Clerk              125 S. Center St.                 Collinsville        62234   618‐346‐5204          kwasser@collinsvilleil.org
Colona IL               IL      Barbara      Winegar            City Clerk              100 E. 9th Ave.                   Colona              61241   309‐792‐0571          bwinegar@colonail.com
Columbia IL             IL      Wesley       Hoeffken           City Clerk              208 S. Rapp Ave.                  Columbia            62236   618‐281‐7144          whoeffken@columbiaillinois.com
Cook County IL          IL      Karen        Yarbrough          City Clerk              69 W. Washington St., Suite 500   Chicago             60602   312‐603‐5656          clerk.yarbrough@cookcountyil.gov
Cortland IL             IL      Cheryl       Aldis              Town clerk              59 S Somonauk Road                Cortland            60112   (815) 756‐3030        townclerk@cortlandil.org
Country Club Hills IL   IL      Patricia     Hutson             City Clerk              4200 West Main St.                County Club Hills   60478   708‐798‐2616          NA
Countryside IL          IL      Elizabeth    Kmet               City Clerk              803 Joliet Road                   Countryside         60525   708‐354‐7270          clerk@countryside‐il.org
Crainville IL           IL      Jacquelyn    Chapman            Clerk                   1200 Marilyn Dr.                  Carterville         62918   618‐985‐3322          water@crainville.net
Crest Hill IL           IL      Heather      McGuire            City Administrator      1610 Plainfield Rd.               Crest Hill          60403   815‐741‐5123          hmcguire@cityofcresthill.com
Crestwood IL            IL      Cathy        Johnson            Village Clerk           13840 South Cicero Ave.           Crestwood           60418   708‐371‐4800          cjohnson@crestwood.illinois.gov
Creve Coeur IL          IL      Kimberly     Peak               Village Clerk           103 Thorncrest Ave.               Creve Coeur         61610   309‐699‐6714 x 721    Clerk@villageofcc.com
Crystal Lake IL         IL      Gary         Mayerhofer         City Manager            100 W. Woodstock St.              Crystal Lake        60014   815‐459‐2020          NA
Decatur IL              IL      Kim          Althoff            City Clerk              1 Gary K. Anderson Plaza          Decatur             62523    217‐424‐2708         kalthoff@decaturil.gov
Deerfield IL            IL      Kent         Street             Village Manager         850 Waukegan Road                 Deerfield           60015   847‐719‐7401          kstreet@deerfield.il.us
DeKalb County IL        IL      Douglas      Johnson            County Clerk            110 East Sycamore Street          Sycamore            60178    815‐895‐7149         countyclerk@dekalbcounty.org
DeKalb IL               IL      Lynn         Fazekas            City Clerk              200 S. 4th St.                    DeKalb              60115   815‐748‐2095          Lynn.Fazekas@cityofdekalb.com
Des Plaines IL          IL      Jennifer     Tsalapatanis       City Clerk              1420 Miner St.                    Des Plaines         60016   847‐391‐5311          jtsalapatanis@desplaines.org
Dolton IL               IL      Mary Kay     Duggan             Village Clerk           14122 Chicago Rd.                 Dolton              60419   708‐201‐3295          mduggan@vodolton.org
DuPage County IL        IL      Jean         Kaczmarek          County Clerk            421 N. County Farm Road           Wheaton             60187   630‐407‐5500          COUNTYCLERK@DUPAGECO.ORG
Dupo IL                 IL      Mark         Nadler             Village Clerk           107 North Second St.              Dupo                62239   618‐286‐3285          NA
East Alton IL           IL      Lori         Palmer             Village Clerk           119 West Main St.                 East Alton          62024   618‐259‐7614          NA
East Dubuque IL         IL      Loras        Herrig             Interim City Manager    261 Sinsinawa Ave.                East Dubuque        61025   815‐747‐3416          NA
East Dundee IL          IL      Katherine    Holt               Village Clerk           120 Barrington Ave.               East Dundee         60118   847‐426‐2822          kholt@eastdundee.net
East Moline IL          IL      Arletta      Holmes             City Clerk              915 16th Ave.                     East Moline         61244   309‐752‐1581          aholmes@eastmoline.com
East Peoria IL          IL      Morgan       Cadwalader         City Clerk              401 W. Washington St.             East Peoria         61611   309‐698‐4715          morgancadawalader@cityofeastpeoria.com
East St. Louis IL       IL      Debra        Hamilton Tidwell   City Clerk              301 River Park Drive              East Saint Louis    62201   618‐482‐6812          info@cesl.com
Edwardsville IL         IL      Jeanne       Wojcieszak         City Clerk              118 Hillsboro Ave.                Edwardsville        62025   618‐692‐7500          jwojcieszak@cityofedwardsville.com
Elgin IL                IL      Kimberly     Dewis              City Clerk              150 Dexter Court                  Elgin               60120   847‐931‐5660          dewis_k@cityofelgin.org
Elk Grove Village IL    IL      Loretta      Murphy             Village Clerk           901 Wellington Ave.               Elk Grove Village   60007   847‐357‐4040          lmurphy@elkgrove.org
Evanston IL             IL      Devon        Reid               City Clerk              2100 Ridge Ave.                   Evanston            60201   847‐448‐8189          cityclerk@cityofevanston.org
Evergreen Park IL       IL      Catherine    Aparo              City Clerk              9418 S Kedzie Ave.                Evergreen Park      60805   708‐422‐1551          caparo@evpkadm.org
Fairview Heights IL     IL      Karen        Kaufhold           City Clerk              10025 Bunkum Road                 Fairview Heights    62208   618‐489‐2000          NA
Flossmoor IL            IL      Ananda       Billings           Village Clerk           2800 Flossmoor Road               Flossmoor           60422   708‐798‐2300          abillings@flossmoor.org
Forest Park IL          IL      Vanessa      Moritz             Village Clerk           517 Desplaines Ave.               Forest Park         60130   708‐615‐6202          vmoritz@forestpark.net
Fox Lake IL             IL      Amy          Driscoll           Village Clerk           66 Thillen Dr.                    Fox Lake            60020   847‐587‐2151          driscolla@foxlake.org
Fox River Grove IL      IL      Derek        Soderholm          Village Administrator   305 Illinois St.                  Fox River Grove     60021   847‐639‐3170          d.soderholm@foxrivergrove.org
Franklin Park IL        IL      Roberta      Johnson            Village Clerk           9500 Belmont Ave.                 Franklin Park       60131   847‐671‐8242          NA
Geneva IL               IL      Roger        Godskesen          City Clerk              22 S. First St.                   Geneva              60134   630‐938‐4544          rgodskesen@geneva.il.us
Germantown Hills IL     IL      Ann          Sasso              Village Clerk           216 Holland Rd.                   Germantown Hills    61548   309‐383‐2209           villagehall@mtco.com
Gilberts IL             IL      Courtney     Baker              Village Clerk           87 Galligan Road                  Gilberts            60136   847‐428‐2861          cbaker@villageofgilberts.com
Glencoe IL              IL      Jordan       Lester             Village Clerk           675 Village Court                 Glencoe             60022   847‐461‐1100          jlester@villageofglencoe.org
Glenview IL             IL      Matt         Formica            Village Manager         2500 East Lake Ave.               Glenview            60026   847‐904‐4370          mformica@glenview.il.us
Glenwood IL             IL      Brian        Mitchell           Village Administrator   One Asselborn Way                 Glenwood            60425   708‐753‐2311          bmitchell@villageofglenwood.com
Golf IL                 IL      Michelle     Shapiro            Administrator           1 Briar Rd.                       Golf                60029   847‐998‐8852          administrator@villageofgolf.us
Granite City IL         IL      Judy         Whitaker           City Clerk              2000 Edison Ave.                  Granite City        62040   618‐452‐6200          jwhitaker@granitecity.illinois.gov
Grayslake IL            IL      Cynthia      Lee                Village Clerk           10 South Seymour Ave.             Grayslake           60030   847‐223‐8515          NA
Green Oaks IL           IL      Clare        Michelotti         Village Clerk           2020 O'Plaine Rd.                 Green Oaks          60048   847‐362‐5363          vilgrnoaks@aol.com
Gurnee IL               IL      Andy         Harris             Village Clerk           325 N. O'Plaine Rd.               Gurnee              60031   847‐599‐7500          villageboard@village.gurnee.il.us




                                                                                                Exhibit I
                                                                                               Page 1270
                                  Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 8 of 42 Page ID
                                                                    #:7795

Class Member           State   First Name   Last Name         Title                             Street Address                 City                Zip     Phone                  email
Hainesville IL         IL      Kathy        Metzler           Village Clerk                     100 N. Hainesville Rd.         Hainsville          60030   847‐223‐2032           kathymetzler@hainesville.org
Hampton IL             IL      Michelle     Reyes             Village Clerk                     520 1st Ave.                   Hampton             61256   309‐755‐7165           mreyes@hamptonil.org
Hartford IL            IL      Emme         Flanigan          Village Clerk                     140 Hawthorne                  Hartford            62048    (618) 251‐2681        NA
Harwood Heights IL     IL      Marcia       Pollowy           Clerk                             7300 W. Wilson                 Harwood Heights     60706   708‐867‐7200           pollowym@harwoodheights.org
Hawthorn Woods IL      IL      Donna        Lobaito           Village Clerk                     2 Lagoon Dr.                   Hawthorn Woods      60047   847‐540‐5222           NA
Henry County IL        IL      Barbara      Link              County Clerk                      307 West Center St.            Cambridge IL        61238   309‐937‐3575           blink@henrycty.com
Hickory Hills IL       IL      D’Lorah      Catizone          City Clerk                        8652 W. 95th St.               HIckory Hills       90457   708‐598‐4800           hhclerk@hickoryhillsil.org
Highland Park IL       IL      Ashley       Palbitska         Deputy City Clerk                 1707 St. Johns Ave.            Highland Park       60035   847‐926‐1034           apalbitska@cityhpil.com
Highwood IL            IL      NA           NA                City Clerk                        17 Highwood Ave.               Highwood            60040   847‐432‐1924           NA
Hillside IL            IL      Linda        Gould             Village Clerk                     425 Hillside Ave.              Hillside            60162   708‐202‐4325           NA
Hodgkins IL            IL      Stephanie    Gardner           Village Clerk                     8990 Lyons St.                 Hodgkins            60525   708‐579‐6700           sgardner@villageofhodgkins.org
Hoffman Estates IL     IL      Bev          Romanoff          Village Clerk                     1900 Hassell Road              Hoffman Estates     60169   847‐781‐2628           bev.romanoff@hoffmanestates.org
Homer Glen IL          IL      Christina    Neitzke‐Troike    Village Clerk                     14240 W. 151st St.             Homer Glen          60491   708‐301‐0632           cneitzke@homerglenil.org
Homewood IL            IL      Marilyn      Thomas            Village Clerk                     2020 Chestnut Rd.              Homewood            60430   708‐798‐3000           mthomas@homewoodil.gov
Indian Head Park IL    IL      Sharon       Allison           Village Clerk                     201 Acacia Drive               Indian Head Park    60525   708‐246‐3080 ext 197   sallison@indianheadpark‐il.gov
Inverness IL           IL      Sam          Trakas            Village Administrator             1400 Baldwin Rd.               Iverness            60067   (847) 358‐7740         strakas@inverness‐il.gov
Island Lake IL         IL      Georgine     Cooper            Clerk                             3720 Greenleaf Ave.            Island Lake         60042   847‐526‐6764 x7858     NA
Johnsburg IL           IL      Claudett     Sofiakis          Village Administrator             1515 Channel Beach Ave.        Johnsburg           60051   815‐385‐6023           csofiakis@johnsburg.org
Joliet IL              IL      Christa      Desiderio         City Clerk                        150 W. Jefferson St.           Joliet              60432   815‐724‐3785           cityclerk@joliet.gov
Justice IL             IL      Suzanne      Small             Village Clerk                     7800 S. Archer Road            Justice             60458   708‐458‐2520           clerk@villageofjustice.org
Kane County IL         IL      John         Cunningham        County Clerk                      719 S. Batavia Ave., Bldg. B   Geneva              60134   630‐232‐5991           CountyClerk@co.kane.il.us
Kendall County IL      IL      Debbie       Gillette          County Clerk                      111 W. Fox St.                 Yorkville           60560   630‐553‐4183           NA
Kenilworth IL          IL      Patrick      Brennan           Village Manager                   419 Richmond Road              Kenilworth          60043   847‐251‐1666           info@vokil.org
La Grange IL           IL      John         Burns             Village Clerk                     53 S. La Grange Road,          La Grange           60525   708‐579‐2313           jburns@villageoflagrange.com
La Grange Park IL      IL      Meghan       Kooi              Village Clerk                     447 N. Catherine               La Grange Park      60526   708‐354‐0225           mkooi@lagrangepark.org
Lake Barrington IL     IL      Lisa         Pena‐Tlapa        Village Clerk                     23860 N. Old Barrington Rd     Lake Barrington     60010   847‐381‐6010           lpenatlapa@lakebarrington.org
Lake Bluff IL          IL      Megan        MIchael           Village Clerk                     40 E. Center Avenue            Lake Bluff          60044   847‐234‐0774           NA
Lake County IL         IL      Robin        O'Connor          County Clerk                      18 N. County St., Room 101     Waukegan            60085   847‐377‐2200           CountyClerk@lakecountyil.gov
Lake Forest IL         IL      Margaret     Boyer             City Clerk                        220 E. Deerpath                Lake Forest         60045   847‐810‐3674           NA
Lake in the Hills IL   IL      Cecilia      Carman            Village Clerk                     600 Harvest Gate               Lake in the Hills   60156   (847) 960‐7408         ccarman@lith.org
Lake Villa IL          IL      Mary         Konrad            Village Clerk                     65 Cedar Avenue                Lake Villa          60046   847‐356‐6100           mkonrad@lake‐villa.org
Lakemoor IL            IL      Bonnie       Sikora            Village Clerk                     28581 Illinois Route 120       Lakemoor            60051   815‐385‐1117           villagehall@lakemoor.net
Lakewood IL            IL      Janice       Hansen            Village Clerk                     2500 Lake Ave.                 Lakewood            60014   815‐459‐3025           jhansen@village.lakewood.il.us
Lansing IL             IL      Vivian       Payne             Village Clerk                     3141 Ridge Road                Lansing             60438   708‐895‐7200           vpayne@villageoflansing.org
Lemont IL              IL      Charlene     Smollen           Village Clerk                     418 Main St.                   Lemont              60439   (630) 257‐1590         csmollen@lemont.il.us
Libertyville IL        IL      Sally        Kowal             Village Clerk                     118 W. Cook Ave.               Libertyville        60048   847‐362‐2430           NA
Lincolnshire IL        IL      Barbara      Mastandrea        Village Clerk                     1 Olde Half Day                Lincolnshire        60069   847‐883‐8600           NA
Lincolnwood IL         IL      Beryl        Herman            Village Clerk                     6900 North Lincoln             Lincolnwood         60712   (847) 745‐4707         bherman@lwd.org
Lindenhurst IL         IL      Jody         Stoughtenger      Village Clerk                     2301 E. Sand Lake Rd.          LIndenhurst         60046   847‐356‐8252           clerkstoughtenger@lindenhurstil.org
Lockport IL            IL      Kathleen     Gentile           City Clerk                        222 E. 9th St., 3rd Floor      Lockport            60441   815‐838‐0549 x2121     kgentile@lockport.org
Long Grove IL          IL      Amy          Gayton            Village Clerk                     3110 Old McHenry Road          Long Grove          60047   847‐634‐9440           Amy.Gayton@LonggroveIL.gov
Loves Park IL          IL      Robert       Burden            City Clerk                        100 Heart Boulevard            Loves Park          61111   (815) 654‐5034         RobertBurden@cityoflovespark.com
Machesney Park IL      IL      Lori         Mitchell          Village Clerk                     300 Roosevelt Road             Machesney Park      61115   815‐877‐5432           clerk@machesneypark.org
Macon County IL        IL      Josh         Tanner            County Clerk                      141 South Main St., Room 104   Decatur             62523   217‐424‐1305            jtanner@co.macon.il.us
Macon IL               IL      Pam          Windell           Clerk                             10539 South Woodcock           Macon               62544   217‐764‐3643           NA
Madison County IL      IL      Debra        Ming‐Mendoza      County Clerk                      157 N. Main St., Suite 109     Edwardsville        62025   618‐692‐6290           NA
Madison IL             IL      Patricia     Howard            City Clerk                        615 Madison Ave.               Madison             62060   618‐876‐6268           phoward@cityofmadisonil.com
Marion IL              IL      NA           NA                City Clerk                        1102 Tower Square Plaza        Marion              62959   618‐997‐6281           cityclerk@cityofmarionil.gov
Matteson IL            IL      Yumeka       Brown             Village Clerk                     4900 Village Commons           Matteson            60443   708‐481‐8313           asimington@villageofmatteson.org
Maywood IL             IL      Viola        Mims              Village Clerk                     40 Madison St.                 Maywood             60153   708‐450‐6363           vmims@maywood‐il.org
McCullom Lake IL       IL      Sherri       Messina           Village Clerk                     4811 W. Orchard Dr.            McCullom Lake       60050   815‐385‐2211           NA
McHenry County IL      IL      Joseph       Tirio             County Clerk                      2200 N Seminary Ave            Woodstock           60098   815‐334‐4242           countyclerk@mchenrycountyil.gov
McHenry IL             IL      Derik        Morefield         City Administrator                333 S. Green St.               McHenry             60050   815‐363‐2108           NA
Melrose Park IL        IL      Mary Ann     Paolantonio       Village Clerk                     1000 N. 25th Ave.              Melrose Park        60160   708‐343‐4000           NA
Midlothian IL          IL      Allen        Moskal            Village Clerk                     14801 S Pulaski Rd             Midlothian          60445   708‐389‐0200           amoskal@villageofmidlothian.org
Milan IL               IL      Barb         Lee               Village Clerk                     405 East 1st Street            Milan               61264   309‐787‐8500           barblee@milan.il.us
Minooka IL             IL      Orsola       Evola             Village Clerk                     121 E McEvilly Road            Minooka             60447   815‐467‐2151           orsola.evola@minooka.com
Moline IL              IL      Janine       Hollembaek Parr   City Clerk                        619 16th Street                Moline              61265   309‐524‐2004           jparr@moline.il.us
Monee IL               IL      Doneshia     Codjoe            Village Clerk                     5130 W Court Street            Monee               60449   708‐534‐8301           dcodjoe@villageofmonee.org
Montgomery IL          IL      Penny        Fitzpatrick       Village Clerk                     200 N River Street             Montgomery          60538   630‐896‐8080           buchanan@ci.montgomery.il.us
Morton Grove IL        IL      Eileen       Scanlon Harford   Village Clerk                     6101 Capulina Ave              Morton Grove        60053   847‐965‐4100           eharford@mortongroveil.org
Mount Carmel IL        IL      Rudy         Witsman           City Administrator / City Clerk   631 N Market St                Mt. Carmel          62863   618‐262‐4822           rudyw@cityofmtcarmel.com
Mount Prospect IL      IL      Karen        Agoranos          Village Clerk                     50 S. Emerson Street           Mount Prospect      60056   847‐818‐5333           clerksoffice@mountprospect.org




                                                                                                     Exhibit I
                                                                                                    Page 1271
                                      Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 9 of 42 Page ID
                                                                        #:7796

Class Member               State   First Name   Last Name      Title                         Street Address                    City                    Zip     Phone                    email
Mount Zion IL              IL      Dawn         Reynolds       Village Clerk                 1400 Mt. Zion Parkway             Mt. Zion                62549   217‐864‐5424             d_reynolds@mtzion.com
Mundelein IL               IL      Sol          Cabachuela     Village Clerk                 300 Plaza Circle                  Mundelein               60060   847‐949‐3212             scabachuela@mundelein.org
Niles IL                   IL      Marlene      Victorine      Village Clerk                 1000 Civic Center Drive           Niles                   60714   847‐588‐8003             mv@vniles.com
Norridge IL                IL      Debra        Budnik         Village Clerk                 4000 N, Olcott Avenue             Norridge                60706   708‐453‐0800, ext 5755
North Aurora IL            IL      Lori         Murray         Village Clerk                 25 East State Street              North Aurora            60542   630‐897‐8228             lmurray@northaurora.org
North Barrington IL        IL      Shannon      Andrews        Village Administrator/Clerk   111 Old Barrington Road           North Barrington        60010   847‐381‐6000             info@northbarrington.org
North Chicago IL           IL      Lori         Collins        City Clerk                    1850 Lewis Avenue                 North Chicago           60064   847‐596‐8680             cityclerk@northchicago.org
Northbrook IL              IL      Debra        Ford           Village Clerk                 1225 Cedar Lane                   Northbrook              60062   847‐664‐4013             debbie.ford@northbrook.il.us
Northfield IL              IL      Patricia     Lechner        Township Clerk                2550 Waukegan Road, Suite 100     Glenview                60025   (847) 724‐8300           info@twp.northfield.il.us
Northlake IL               IL      Nancy        Pauletto       City Clerk                    55 E. North Ave                   Northlake               60164   708‐343‐8700             jfloistad@northlakecity.com
Oak Forest IL              IL      John         Janozik        City Clerk                    15440 S. Central Ave              Oak Forest              60452   708‐687‐4050             jjanozik@oak‐forest.org
Oak Lawn IL                IL      Jane         Quinlan        Village Clerk                 9446 S Raymond Ave                Oak Lawn                60453   708‐499‐7738             jquinlan@oaklawn‐il.gov
Oakwood Hills IL           IL      Cheryl       LoSasso        Village Clerk                 3020 North Park Drive             Oakwood Hills           60013   815‐444‐9435             closasso@oakwoodhills.org
Olympia Fields IL          IL      Cynthia      Saenz          Village Administrator         20040 Governors Highway           Olympia Fields          60461   708‐503‐8000             csaenz@olympia‐fields.com
Orland Park IL             IL      John         Mehalek        Village Clerk                 14700 Ravinia Ave.                Orland Park             60462   708‐403‐6100             clerk@orlandpark.org
Oswego IL                  IL      Tina         Touchette      Village Clerk                 100 Parkers Mill                  Oswego                  60543   630‐554‐3259             NA
Palatine IL                IL      Marg         Duer           Village Clerk                 200 E. Wood St.                   Palatine                60067   847‐359‐9051             Not Available
Palos Heights IL           IL      Thomas       Kantas         City Clerk                    7607 W. College Dr.               Palos Heights           60463   708‐361‐1800             tkantas@palosheights.org
Palos Hills IL             IL      Rudy         Mulderink      City Clerk                    10335 S Roberts Rd                Palos Hills             60465   (708) 598‐3400 x1109     rmulderink@paloshillsweb.org
Palos Park IL              IL      Marie        Arrigoni       Village clerk                 8999 W 123rd Street               Palos Park              60464   708‐671‐3706             marrigoni@palospark.org
Park City IL               IL      Maritza      Dirzo‐Montes   City Clerk                    3355 Belvidere Road               Park City               60051   847.623.5030             maritza.dirzo@parkcityil.org
Park Forest IL             IL      Tom          Mick           Village Administrator         350 Victory Dr, Park Forest       Park Forest             60466   708‐283‐5602             tmick@vopf.com
Pekin IL                   IL                                  City Clerk                    111 S. Capitol St.                Pekin                   61554   (309) 477‐2300
Peoria County IL           IL      Rachael      Parker         County Clerk                  324 Main Street, room 101         Peoria                  61602   309‐672‐6059
Peoria Heights IL          IL                                  Village clerk                 4901 N. Prospect Rd.              Peoria Heights          61616    (309) 686‐2385
Peoria IL                  IL      Beth         Ball           City Clerk                    419 Fulton Street, Suite 401      Peoria                  61602   (309)494‐8565            bball@peoriagov.org
Plainfield IL              IL      Michelle     Gibas          Village clerk                 24401 Lockport St                 Plainfield              60544   815) 439‐2921            mgibas@goplainfield.com.
Pontoon Beach IL           IL      Harlon D.    Keel           Village clerk                 1 Regency Parkway                 Pontoon Beach           62040   618‐931‐6100
Port Barrington IL         IL      Nancy        Bachal         Village clerk                 69 S Circle Ave                   Port Barrington         60010   (847) 639‐7595           clerkbachal@portbarrington.net
Prairie Grove IL           IL                                  Village clerk                 3125 Barreville Road              Prairie Grove           60012   (815) 455‐1411            clerk@prairiegrove.org
Prospect Heights IL        IL      Joanna       Prisiajniouk   City Clerk                    8 N Elmhurst Road                 Prospect Heights        60070    847‐398‐6070 Ext. 220   jprisiajniouk@prospect‐heights.org
Rapids City IL             IL                                  Village clerk                 P.O. Box 134                      Rapids City             61278   309‐496‐2321             vorc@rapidscity.us
Richton Park IL            IL                                  Village clerk                 4455 Sauk Trail                   Richton Park            60471   708‐481‐8950
River Grove IL             IL      Margorie A   Manchen        Village clerk                 2621 N Thatcher Avenue            River Grove             60171   708‐453‐8000
Riverdale IL               IL      Karen        Holcomb        Village clerk                 157 W 144th St                    Riverdale               60827   (708) 841‐2200           info@villageofriverdale.net
Riverwoods IL              IL      Daphne       Paras          Village clerk                 300 Portwine Rd                   Riverwoods              60015   847‐945‐3990             dparas@villageofriverwoods.com
Robbins IL                 IL                                  Village clerk                 3327 W. 137th Street              Robbins                 60472   708‐385‐8940             info@robbins‐il.com
Rochester IL               IL      Deb          Elderton       Village Manager               1 Community Drive P.O. Box 618    Rochester               62563    217.498.7192 ext 350    delderton@rochesteril.org
Rock Island County IL      IL      Karen        Kinney         County Clerk                  First Floor ‐ 1504 Third Avenue   Rock Island             61201   (309) 558‐3569           kkinney@ricountyclerk.org
Rock Island IL             IL                                  City Clerk                    1528 Third Avenue                 Rock Island             61201   309) 732‐2010            cityclerkmail@rigov.org
Rockdale IL                IL      Frank        Sennyes        Village clerk                 79 Moen Ave.                      Rockdale                60436    (815) 725‐8937          sennyes@rockdaleillinois.org
Rockford IL                IL      Todd         Cagnoni        City Administrator            425 E. State Street               Rockford                61104   (779) 348‐7327           Todd.Cagnoni@rockfordil.gov
Rockton IL                 IL      Christina    Stewart        Village clerk                 110 East Main Street              Rockton                 61072   (815) 624‐6895            stewart@rocktonvillage.com
Rolling Meadows IL         IL      Judy         Brose          Duputy City Clerk             3600 Kirchoff Road                Rolling Meadows         60008   847‐870‐9007             clerk@cityrm.org
Romeoville IL              IL                                  Village clerk                 1050 W Romeo Road                 Romeoville              60446    815‐886‐7200
Roscoe IL                  IL                                  Village clerk                 10631 Main Street                 Roscoe                  61070   (815) 623‐2829           info@villageofroscoe.com
Rosemont IL                IL                                  Village clerk                 9501 W. Devon Ave.                Rosemont                60018   847‐825‐4404
Round Lake Beach IL        IL      Dana         Hillesheim     Village clerk                 1937 N Municipal Way              Round Lake Beach        60073   847‐404‐4503             dhillesheim@roundlakebeachil.gov
Round Lake Heights IL      IL      Erica        Carrillo       Village clerk                 619 Pontiac Ct                    Round Lake Heights      60073   847‐546‐1206
Round Lake IL              IL      Debbie       Perlini        Village clerk                 442 N. Cedar Lake Road            Round Lake              60073   847‐546‐5400 ext 3019    dperlini@eroundlake.com
Round Lake Park IL         IL      Karen        Eggert         Village clerk                 203 East Lake Shore Drive         Round Lake Park         60073   847) 546‐2790            keggert@rlpil.com
Roxana IL                  IL      Kim          Breneise       Village clerk                 400 S. Central Avenue             Roxana                  62084   (618) 254‐0345
Sangamon County IL         IL      Don          Gray           County Clerk                  200 South Ninth Street            Springfield             62701   (217) 753‐6700
Sauget IL                  IL      Rich         Sauget         Manager                        2897 Falling Springs Road        East St Louis           62206   (618) 337‐5267
Schaumburg IL              IL                                  Village clerk                 101 Schaumburg Court              Schaumburg              60193   847‐895‐4500
Schiller Park IL           IL      Rosa         Jos            Village clerk                 9526 W Irving Park Road           Schiller Park           60176    847‐671‐8520
Sherman IL                 IL      Sean         Bull           Village clerk                 401 St. John Drive                Sherman                 62684   217.496.2621             sbull@shermanil.org
Shorewood IL               IL      Diane        Lambert        Village clerk                 1 Towne Center Blvd,              Shorewood               60404   (815) 725‐2150
Skokie IL                  IL      Pramod C.    Shah           Village clerk                 5127 Oakton Street                Skokie                  60077   847‐933‐8203             pramod.shah@skokie.org
Sleepy Hollow IL           IL                                  Village clerk                 1 Thorobred Lane                  Sleepy Hollow           60118   847‐428‐2266 ex. 1703    nolson@sleepyhollowil.org
South Barrington IL        IL      Donna        Woods          Village clerk                 30 S. Barrington Road             South Barrington        60010   847.381.7510             dwood@southbarrington.org
South Beloit IL            IL      Tracey       Patrick        City Clerk                    519 Blackhawk Blvd. Suite 2       South Beloit            61080   815‐389‐3023             t.patrick@southbeloit.org
South Chicago Heights IL   IL      Catherine    Linan          Village clerk                 3317 Chicago Road                 South Chicago Heights   60411    708‐755‐1880            clinan@southchicagoheights.com




                                                                                                 Exhibit I
                                                                                                Page 1272
                                 Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 10 of 42 Page ID
                                                                    #:7797

Class Member            State   First Name   Last Name       Title                                  Street Address                             City              Zip     Phone                   email
South Elgin IL          IL      Margo        Gray            Village clerk                          10 N Water St                              South Elgin       60177   (847) 742‐5780
South Holland IL        IL      Sallie D.    Penmann         Village clerk                          16226 Wausau Ave                           South Holland     60473
South Roxana IL         IL                                   Village clerk                          211 Sinclair Ave                           South Roxana      62087   618) 254‐0542
Spring Grove IL         IL                                   Village Clerk                          7401 Meyer Road                            Spring Grove      60081    815‐675‐2121
Springfield IL          IL                                   City Clerk                             106 Municipal Center West                  Springfield       62701   217.789.2216            city.clerk@springfield.il.us
St. Charles IL          IL      Mark         Koenen          City Administrator                     2 E. Main Street                           St. Charles       60174   (630) 377‐4422          mkoenen@stcharlesil.gov
St. Clair County IL     IL      Thomas       Holbrook        County Clerk                           St. Clair County Clerk's Office #10 Public Belleville        62220    618‐277‐6600 x2380     countyclerk@co.st‐clair.il.us
Steger IL               IL                                   Village Clerk                          35 W 34th St                               Steger            60475   708) 754‐1427
Stone Park IL           IL      Laura A.     Cassidy‐Hatchet Village Clerk                          1825 N. 32nd Ave.                          Stone Park        60165   (708) 345‐5550          LCASSIDY@VOSP.US
Swansea IL              IL      Lauren       O'Neil          Village Clerk                          1444 Boul Avenue                           Swansea           62226   (618) 234‐0044          loneill@swanseail.org
Sycamore IL             IL      Mary         Kalk            City Clerk                             308 W. STATE STREET                        Sycamore          60178   815‐895‐4515             MKALK@CITYOFSYCAMORE.COM
Tazewell County IL      IL      John C.      Ackerman        County Clerk                           11 S. 4th Street, 2nd Fl. Suite 203        Pekin             61554    (309) 477‐2264         JCAckerman@tazewell.com
Thornton IL             IL                                   Village Clerk                          115 E Margaret St #1                       Thornton          60476   708‐877‐4456            clerk@thorntonil.us
Tinley Park IL          IL      Kristin       Thirion        Village Clerk                          16250 S. Oak Park Ave.                     Tinley Park       60477   (708) 444‐5000
Tolono IL               IL      Rob          Murphy          Village President                      507 W. Strong St                           Tolono            61880   (217) 485‐5212          Rob.Murphy@tolonoil.us
Tower Lakes IL          IL                                   Village Clerk                          400 N IL Route 59                          Tower Lakes       60010   (847) 526‐0488          villageclerk@towerlakes‐il.gov
University Park IL      IL      Dorothy R.   Jones           Village Clerk                          698 Burnham Dr.                            University Park   60484   (708) 235‐4832          djones@university‐park‐il.com
Urbana IL               IL      Phyllis D.   Clark           City Clerk                             400 South Vine Street                      Urbana            61801   (217) 384‐2362          pdclark@urbanaillinois.us
Vernon Hills IL         IL      Mark         Fleischhauer    Village Manager                        290 Evergreen Drive                        Vernon Hills      60061   847‐918‐3550            mfleischhauer@vhills.org
Volo IL                 IL      Bonnie       Rydberg         Village Clerk                          500 S. Fish Lake Road                      Volo              60073   (847) 740‐6982          brydberg.volo@gmail.com
Wadsworth IL            IL                                   Village Clerk                          14155 West Wadsworth Road                  Wadswroth         60083    847.336.7771           info@villageofwadsworth.org
Washington IL           IL      Patricia S   Brown           City Clerk                             301 Walnut St.                             Washington        61571   (309) 444‐1137          pbrown@ci.washington.il.us
Washington Park IL      IL                                   Village Clerk                          5218 N Park Dr                              East St Louis    62204   (618) 874‐2040
Wauconda IL             IL      Sheryl       Davies          Deputy Clerk                           101 N Main Street                          Wauconda          60084   847‐526‐9600            sdavies@wauconda‐il.gov
Waukegan IL             IL      Janet E.     Kilkelly        City Clerk                             100 N. Martin Luther King, Jr. Avenue Waukegan               60085   (847) 599‐2513          Janet.Kilkelly@waukeganil.gov
West Chicago IL         IL      Nancy        Smith           City Clerk                             475 Main Street                            West Chicago      60185   (630) 293‐2200 x135     nsmith@westchicago.org
West Dundee IL          IL      Barbara      Traver          Village Clerk                          102 S. Second St.                          West Dundee       60118   847‐551‐3800            btraver@wdundee.org
Westchester IL          IL      Stan         Kolodziej       Village Manager                        10300 W. Roosevelt Rd.                     Westchester       60154   708‐345‐0020            skolodziej@westchester‐il.org
Western Springs IL      IL      Ingrid       Velkme          Village Manager                        740 Hillgrove Ave.                         Western Springs   60558   708‐246‐1800 ext. 125   ivelkme@wsprings.com
Wheeling IL             IL      Elaine E.    Simpson         Village Clerk                          2 Community Boulevard                      Wheeling          60090   847‐499‐9231            esimpson@wheelingil.gov
Will County IL          IL      Lauren       Staley Ferry    County Clerk                           302 North Chicago Street                   Juliet            60432    (815) 740‐4615         coclrk@willcountyillinois.com
Willow Springs IL       IL      Mary         Jane            Mannella                               1 Village Circle                           Willow Springs    60480   (708) 467‐3700          mjmannella@willowsprings‐il.gov
Wilmette IL             IL      Karen        Norwood         Deputy Village Clerk/Legal Assistant   1200 Wilmette Ave                          Wilmette          60091   847‐853‐7511            norwoodk@wilmette.com
Winnebago County IL     IL      Lori         Gummow          County Clerk                           404 Elm Street, Suite 104                  Rockford          61101   815‐319‐4250
Winnetka IL             IL      Robert       Bahan           Village Manager                        510 Green Bay Road, 3nd floor              Winnetka          60093   847‐716‐3541            contactus@winnetka.org
Winthrop Harbor IL      IL      Julie        Rittenhouse     Village Clerk                          Village of Winthrop Harbor 830 SheridanWinthrop Harbor       60096   847‐872‐3846
Wonder Lake IL          IL      Jo Ellen     Mcintosh        Village Clerk                          4444 Thompson Road |                       Wonder Lake       60097   815 728‐0839            wlvillage@wlvillage.org
Wood River IL           IL      Stacy        Ehrman          City Clerk                             11 North Wood River Avenue                 Wood River        62095   (618) 251‐3100
Woodstock IL            IL      Cindy        Smiley          City Clerk                             121 W. Calhoun Street                      Woodstock         60098   815‐338‐4301
Worth IL                IL      Bonnie       Price           Village Clerk                          7112 W. 111th St.                          Worth             60482   708‐448‐1181            bprice@villageofworth.com
Yorkville IL            IL      Lisa         Pickering       City Clerk                             800 Game Farm Road                         Yorkville         60560    630‐553‐8567           lpickering@yorkville.il.us
Zion IL                 IL      Sheryl       Spooner         City Clerk                             2828 Sheridan Road                         Zion              60099   847‐746‐4012            sheryls@zion.il.us
Alexandria IN           IN      Darcy        Van Erman       Clerk ‐ Treasurer                      125 N Wayne St                             Alexandria        46001   (765) 724‐2541
Allen County IN         IN      Therese M.   Brown           Allen County Board of Commissioners    200 E Berry St #410                        Fort Wayne        46802   (260) 449‐7555
Anderson IN             IN      Sheila       Ashley          City Clerk                             120 E. Eighth St                           Anderson          46016   765‐648‐6075            sashley@cityofanderson.com
Angola IN               IN      Deb           Twitchell      Clerk ‐ Treasurer                      210 N Public Square                        Angola            46703   (260) 665‐2514
Arcadia IN              IN      Jennifer     Pickett         Clerk ‐ Treasurer                      PO Box 578                                 Arcadia           46030   (317) 984‐3512
Auburn IN               IN      Patty        Miller          Clerk ‐ Treasurer                      PO Box 506                                 Auburn            46706   (260) 925‐5430
Bartholomew County IN   IN      Jay          Phelps          Clerk                                  234 Washington Street P.O. Box 924         Columbus          47201   817‐379‐1600
Battle Ground IN        IN      Georgia      Jones           Clerk‐Treasurer                        PO Box 303                                 Battle Ground     47920    (765) 567‐2603
Bedford IN              IN      Marcia       Pfeiffer        Clerk ‐ Treasurer                      1102 16th Street                           Bedford           47421   812‐275‐1604            mpfeiffer@bedford.in.us
Bloomington IN          IN      Nicole       Bolden          Clerk                                  PO Box 100                                 Bloomington       47402   (812) 349‐3400
Boone County IN         IN      Jessica      Fouts           Clerk of Boone County                  212 Courthouse Square                      Lebanon           46052   765‐482‐3510            jfouts@co.boone.in.us
Bristol IN              IN      Cathy        Antonelli       Clerk ‐ Treasurer                      PO Box 122                                 Bristol           46507   (574) 848‐7007
Brooklyn IN             IN      Karen        Howard‐Fentress Clerk ‐ Treasurer                      PO Box 159                                 Brooklyn          46111   (317) 831‐3343
Brownsburg IN           IN      Ann          Hathaway        Clerk‐Treasurer                        61 N Green Street                          Brownsburg        46112   (317) 852‐1120
Carmel IN               IN      Sue          Wolfgang        Clerk                                  One Civic Square                           Carmel            46032   (317) 571‐2400
Cedar Lake IN           IN      Jennifer     Sandberg        Clerk‐Treasurer                        PO Box 707                                 Cedar Lake        46303   (219) 374‐7400
Chesterfield IN         IN      Deborah      Dunham          Clerk‐Treasurer                        17 Veterans Boulevard                      Chesterfield      46017   (765) 378‐3331
Chesterton IN           IN      Courtney     Udvare          Clerk‐Treasurer                        1490 Broadway                              Chesterton        46304   (219) 926‐1641
Cicero IN               IN      Rhonda       Gary            Clerk‐Treasurer                        PO Box 650                                 Cicero            46034   (317) 984‐4900
Clark County IN         IN      Susan        Popp            Clark County Clerk                     501 E. Court Avenue, Room 137              Jefferson         47130   812.285.6244
Clarksville IN          IN      Bob          Leuthart        Clerk‐Treasurer                        2000 Broadway Street                       Clarksville       47129   (812) 283‐1500




                                                                                                        Exhibit I
                                                                                                       Page 1273
                                  Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 11 of 42 Page ID
                                                                     #:7798

Class Member           State   First Name   Last Name    Title                                        Street Address                           City             Zip     Phone             email
Columbia City IN       IN      Rosie        Coyle        Clerk‐Treasurer                              112 S Chauncey Street                    Columbia         46725 (260) 248‐5100
Columbus IN            IN      Luann        Welmer       Clerk‐Treasurer                              123 Washington Street                    Columbus         47201 (812) 376‐2510
Crawfordsville IN      IN      Terri        Gadd         Clerk‐Treasurer                              300 E Pike Street                        Crawfordsville   47933 (765) 364‐5160
Crown Point IN         IN      Dave         Benson       Clerk‐Treasurer                              101 N East Street                        Crown Point      46307 (219) 662‐3240
Daleville IN           IN      Amy          Roberts      Clerk‐Treasurer                              PO Box 567                               Daleville        47334 (765) 378‐6288
Dayton IN              IN      Michelle     Frewerd      Clerk‐Treasurer                              PO Box 557                               Dayton           47941 (765) 296‐2533
Delaware County IN     IN      Sherry       Riggin       Commissioner                                 100 W Main St                            Muncie           47305 (765) 747‐7730      sriggin@co.delaware.in.us
East Chicago IN        IN      Adrian       Santos       Clerk                                        4525 Indianapolis Boulevard              East Chicago     46312    (219) 391‐8300
Edgewood IN            IN      Katherine    Tanner       Clerk‐Treasurer                              3405 Nichol Avenue                       Edgewood         46011 (765) 649‐5534
Edinburgh IN           IN      Scott        Finley       Clerk‐Treasurer                              PO Box 65                                Edinburgh        46124 (812) 526‐3512
Elkhart County IN      IN      Monica       Leatherman   Clerk‐Treasurer                              117 North Second Street                  Goshen           46526 574‐534‐3541        Ccommissioners@elkhartcounty.com
Elkhart IN             IN      Debra        Barrett      Clerk                                        229 S Second Street                      Elkhart          46516 (574) 294‐5471
Ellettsville IN        IN      Sandra       Hash         Clerk‐Treasurer                              PO Box 8                                 Ellettsville     47429    (812) 876‐3860
Evansville IN          IN      Laura        Windhorst    Clerk                                        1 NW Martin Luther King Boulevard        Evansville       47708 (812) 436‐4962
Fishers IN             IN      Jennifer     Kehl         Clerk‐Treasurer                              One Municipal Drive                      Fishers          46038    (317) 595‐3111
Floyd County IN        IN      Suzanna      Worrall      Floyd County Commissioners Office            2524 Corydon Pike, Suite 204             New Albany       47150 812‐948‐5466        sworrall@floydcounty.in.gov
Fort Wayne IN          IN      Lana R.      Keesling     The Fort Wayne City Clerk                    Citizens Square 200 East Berry Street, SuFort Wayne       46802 (260) 427‐1221
Fortville IN           IN      Melissa      Glazier      Clerk‐Treasurer                              714 E Broadway                           Fortville        46040    (317) 485‐4044
Frankfort IN           IN      Carol        Bartley      Clerk‐Treasurer                              301 E Clinton Street,                    Frankfort        46041 (765) 654‐7332
Goshen IN              IN      Adam         Scharf       Clerk‐Treasurer                              202 S 5th Street                         Goshen           46528 (574) 533‐8621
Grant County IN        IN      Mike         Burton       Grant County Commissioner                    401 S. Adams Street                      Marion           46953    765‐668‐4776     mburton@grantcounty.net
Greensburg IN          IN      Brenda       Dwenger      Clerk‐Treasurer                              314 W Washington Street                  Greensburg       47240 (812) 663‐3344
Greenwood IN           IN      Jeannine     Myers        Clerk                                        300 S Madison Avenue                     Greenwood        46142    (317) 887‐5000
Griffith IN            IN      Gina         Smith        Clerk‐Treasurer                              111 N Broad Street                       Griffith         46319    (219) 924‐7500
Hamilton County IN     IN      Dan          Stevens      Director of Administration County Commissione1 Hamilton County Square                 Nobelsville      46060 317‐776‐8493        dan.stevens@hamiltoncounty.in.gov
Hamilton IN            IN      Hester       Stouder      Clerk‐Treasurer                              Suite 157                                Hamilton         46742    (260) 488‐3607
Hammond IN             IN      Robert       Golec        Clerk                                        5925 Calumet Avenue                      Hammond          46320    (219) 853‐6301
Hancock County IN      IN      Brad         Armstrong    Hancock County Commissioner                  111 S. American Legion Place, Suite 219 Greenfield        46140 317‐409‐4907        barmstrong@hancockcoingov.org
Hendricks County IN    IN      R. Todd      McCormack    Administrator to the County Commissioners 355 S Washington St #100                    Danville         46122 (317) 745‐9221      tmccormack@co.hendricks.in.us
Highland IN            IN      Michael      Griffin      Clerk‐Treasurer                              3333 Ridge Road                          Highland         46322 (219) 838‐1080
Hobart IN              IN      Deborah      Longer       Clerk‐Treasurer                              414 Main Street                          Hobart           46342 (219) 942‐1940
Howard County IN       IN      Paul         Wyman        Howard County Commissioner                   220 N. Main St.                          Kokomo           46901 765‐456‐2234
Huntertown IN          IN      Ryan         Schwab       Clerk‐Treasurer                              15617 Lima Road                          Huntertown       46748 (260) 637‐5058
Huntington IN          IN      Christi      McElhaney    Clerk‐Treasurer                              300 Cherry Street                        Huntington       46750 (260) 356‐1400
Indianapolis IN        IN      Myla         Eldridge     Clerk                                        200 E Washington Street                  Indianapolis     46204 (317) 327‐3200
Ingalls IN             IN      Kip          Golden       Clerk‐Treasurer                              PO Box 277                               Ingalls          46048 (317) 485‐4321
Jasper IN              IN      Allen        Seifert      Clerk‐Treasurer                              PO Box 29                                Jasper           47547‐00(812) 482‐4255
Jeffersonville IN      IN      Lisa         Gill         Clerk                                        500 Quartermaster Court                  Jeffersonville   47130 (812) 285‐6400
Johnson County IN      IN      Brian        Baird        Johnson County Commissioner                  86 W. Court Street                       Franklin         46131 (317) 346‐4301      bbaird@co.johnson.in.us
Jonesville IN          IN      Terry        Barnhart     Clerk‐Treasurer                              604 Washington Street                    Jonesville       47247
Kendallville IN        IN      Katie        Ritchie      Clerk‐Treasurer                              234 S Main Street                        Kendallville     46755 (260) 347‐0352
Knox County IN         IN      Kellie       Streeter     President Knox County Commissioner           111 North 7th Street                     Vincennes        47591 812‐660‐1407        kellie.streeter@knoxcounty.in.gov
Kokomo IN              IN      Diane        Howard       Clerk‐Treasurer                              100 S Union Street                       Kokomo           46901 (765) 456‐7444
Kosciusko County IN    IN      Bradford     Jackson      Northern District Commissioner               100 W Center St                          Warsaw           46580 574‐457‐5417        brad@tljackson.com
Lafayette IN           IN      Cindy        Murray       Clerk                                        20 N Sixth Street                        Lafayette        47901 (765) 807‐1000
Lake County IN         IN      Kyle W.      Allen        Commissioner                                 2293 N. Main Street                      Crown Point      46307 219‐755‐3000
Lake Station IN        IN      Brenda       Samuels      Clerk‐Treasurer                              1969 Central Avenue                      Lake Station     46405 (219) 962‐2081]
LaPorte County IN      IN      Sheila       Matias       President, Commissioner                      555 Michigan Avenue, Suite 202           La Porte         46350 219‐326‐6808        smatias@laportecounty.org
Lawrence IN            IN      Kathy        Watson       Clerk                                        9001 East 59th Street                    Lawrence         46216 317‐549‐8670
Lebanon IN             IN      Tonya        Thayer       Clerk‐Treasurer                              401 S Meridian Street                    Lebanon          46052 (765) 482‐1218
Leo‐Cedarville IN      IN      Pamela       Spannuth     Clerk‐Treasurer                              PO Box 408                               Leo              46765    (260) 627‐6321
Logansport IN          IN      Duane        Ullom        Clerk‐Treasurer                              601 E Broadway                           Logansport       46947 (574) 753‐2551
Long Beach IN          IN      Bill         De Funiak    Clerk‐Treasurer                              2400 Oriole Trail                        Long Beach       46360 (219) 874‐6616
Lowell IN              IN      Judy         Walters      Clerk‐Treasurer                              PO Box 157                               Lowell           46356 (219) 696‐7794
Madison County IN      IN      Kelly S.     Gaskill      Commissioner                                 Madison County Government Center 16 Anderson              46016 (765) 641‐9470      kgaskill@madisoncounty.in.gov
Madison IN             IN      Rick         Berry        Clerk‐Treasurer                              101 W Main Street                        Madison          47250 (812) 265‐8300
Marion IN              IN      Kathleen     Kiley        Clerk‐Treasurer                              301 S Branson Street                     Marion           46952 (765) 662‐9931
Martinsville IN        IN      Rebecca      Tumey        Clerk‐Treasurer                              110 West Morgan Street                   Martinsville     46151    (765) 342‐2861
McCordsville IN        IN      Staci        Starcher     Clerk‐Treasurer                              6280 W 800 N                             McCordsville     46055 (317) 335‐3151
Michigan City IN       IN      Gale         Neulieb      Clerk‐Treasurer                              100 E Michigan Boulevard                 Michigan City    46360    (219) 873‐1400
Mishawaka IN           IN      Debbie       Block        Clerk‐Treasurer                              600 E Third Street                       Mishawaka        46544 (574) 258‐1601
Monroe County IN       IN      Lee          Jones        Vice President, Commissioner                 100 W Kirkwood Ave                       Bloomington      47404 (812) 349‐2550
Montgomery County IN   IN      Mark         Casteel      County Administrator                         110 W South Blvd                         Crawfordsville   47933 (765) 361‐2623




                                                                                                             Exhibit I
                                                                                                            Page 1274
                                  Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 12 of 42 Page ID
                                                                     #:7799

Class Member            State   First Name    Last Name         Title                                           Street Address                          City               Zip     Phone                      email
Mooresville IN          IN      Kevin         Wegner            Clerk‐Treasurer                                 PO Box 401                              Monroeville        46773   (260) 740‐8044
Morgan County IN        IN      Josh          Messmer           County Administrator                            180 S Main Street Suite 112             Martinsville       46151   765‐342‐1007
Muncie IN               IN      Belinda       Munson            Clerk‐Treasurer                                 300 N High Street                       Muncie             47305   (765) 747‐4845
Munster IN              IN      Wendy         Mis               Clerk‐Treasurer                                 1005 Ridge Road                         Munster            46321   (219) 836‐6900
New Albany IN           IN      Vicki         Glotzbach         Clerk                                           311 Hauss Square                        New Albany         47150   (812) 948‐5333
New Castle IN           IN      Brenda        Grider            Clerk‐Treasurer                                 227 N Main Street                       New Castle         47362   (765) 529‐7605
New Chicago IN          IN      Lori          Collmar           Clerk‐Treasurer                                 122 Huber Boulevard                     Hobart             46342   (219) 962‐1157             (219) 962‐1157
New Haven IN            IN      Natalie       Strock            Clerk‐Treasurer                                 PO Box 570                              New Haven          46774   (260) 748‐7000
Newburgh IN             IN      Christy       Powell            Clerk‐Treasurer                                 PO Box 6                                Newburgh           47629   (812) 853‐7111
Noblesville IN          IN      Evelyn        Lee               Clerk‐Treasurer                                 16 S 10th Street                        Noblesville        46060    (317) 773‐4614
Osceola IN              IN      Denese        Thornburg         Clerk‐Treasurer                                 850 Lincolnway West                     Osceola            46561    (574) 674‐8114
Parker City IN          IN      Kim           Cecil             Clerk‐Treasurer                                 PO Box 38                               Parker City        47368   (765) 468‐7949
Pendleton IN            IN      Willis        Boles             Clerk‐Treasurer                                 PO Box 230                              Pendleton          46064    (765) 778‐2173
Peru IN                 IN      Susan         Stanley           Clerk‐Treasurer                                 35 S Broadway                           Peru               46970   (765) 472‐2400
Plymouth IN             IN      Jeanine       Xaver             Clerk‐Treasurer                                 124 N Michigan Street                   Plymouth           46563   (574) 936‐2124
Portage IN              IN      Nina          Rivas             Clerk‐Treasurer                                 6070 Central Avenue                     Portage            46368   (219) 762‐7784
Porter County IN        IN      Curt          Ellis             Assistant to the Commissioners                  155 Indiana Avenue Suite 205            Valparaiso         46383   219‐465‐3330
Porter IN               IN      Carol         Pomeroy           Clerk‐Treasurer                                 303 Franklin Street                     Porter             46304   (219) 926‐2771
Randolph County IN      IN      Michael       Wickersham        Commissioner                                    100 South Main Street Commissioners MWinchester            47394   765‐584‐6700
Richmond IN             IN      Jenifer       Schneider         Clerk‐Treasurer                                 PO Box 126                              Richland           47634   (812) 359‐4451
Roseland IN             IN      Robin         Ackerson          Clerk‐Treasurer                                 200 Independence Drive                  South Bend         46637    (574) 272‐6485
Sellersburg IN          IN      Michelle D.   Miller            Clerk‐Treasurer                                 316 E Utica Street                      Sellersburg        47172   (812) 246‐7049
Seymour IN              IN      Ray           Boas              Clerk‐Treasurer                                 301‐309 N Chestnut Street               Seymour            47274   (812) 522‐4020
Shelby County IN        IN      Kevin         Nigh              President, Commissioner                         Shelby County Courthouse Annex 25 W. Shelbyville           46176   317‐392‐6330
Shelbyville IN          IN      Scott         Asher             Clerk‐Treasurer                                 44 W Washington Street                  Shelbyville        46176   (317) 398‐6624
South Bend IN           IN      Dawn          Jones             Clerk                                           227 W Jefferson Boulevard                South Bend        46601   (574) 235‐9216
Southport IN            IN      Diane         O'Neal Buchanan   Clerk‐Treasurer                                 137 Worman Street                       Southport          46227   (317) 786‐5489
Speedway IN             IN      Jacob         Blasdel           Clerk‐Treasurer                                 1450 N Lynhurst Drive                   Speedway           46224   (317) 246‐4111
St. Joseph County IN    IN      Ann           Thornton          Administrative Assistant to the Commissioners   227 W Jefferson Boulevard               South Bend         46601   574‐235‐9534               sjccom@sjcindiana.com
Steuben County IN       IN      Lynne         Liechty           Commissioner                                    317 S. Wayne St. Ste. 2H                Angola             46703   (260) 668‐1000 ext. 1224
Terre Haute IN          IN      Michelle      Edwards           Clerk‐Treasurer                                 17 Harding Avenue                       Terre Haute        47807   (812) 244‐2303
Tippecanoe County IN    IN      Tracy         Brown             Commissioner                                    20 N 3rd Street 1st Floor               Lafayette          47901   765‐423‐9215
Trail Creek IN          IN      Joshleen      Denham            Clerk‐Treasurer                                 211 Rainbow Trail                       Trail Creek        46360    (219) 872‐2422
Valparaiso IN           IN      Holly         Taylor            Clerk‐Treasurer                                 166 W Lincolnway                        Valparaiso         46383    (219) 462‐1161
Vanderburgh County IN   IN      Cheryl        Musgrave          Commissioner                                    1 NW Martin Luther King Jr Blvd Civic CeEvansville         47708    (812) 435‐5241            cwmusgrave@vanderburghgov.org
Vigo County IN          IN      Tammy         Allen             Adminsitrative Assistant to the Commissioners   Vigo County Complex 121 Oak St          Terre Haute        47807   (812) 462‐3367
Vincennes IN            IN      Catherine     Lane              Clerk‐Treasurer                                 201 Vigo Street                         Vincennes          47591   (812) 882‐7285
Wabash County IN        IN      Brian K.      Haupert           Chairman District 1 Commissioner 1993‐2020      305 E 7th St.                           North Manchester   46962    260‐982‐8302              commishhbrian1@gmail.com
Wabash IN               IN      Wendy         Frazier           Clerk‐Treasurer                                 202 S Wabash Street                     Wabash             46992   (260) 563‐4171
                                                                                                                Old Courthouse
                                                                                                                107 West Locust Suite 301
Warrick County IN       IN      Dan           Saylor            Commissioner                                                                            Boonville          47601   812‐897‐6120               info@warrickcounty.gov
Warsaw IN               IN      Lynne         Christiansen      Clerk‐Treasurer                                 102 S Buffalo Street                    Warsaw             46580   (574) 372‐9595
Washington IN           IN      Beth          McGookey          Clerk‐Treasurer                                 101 NE 3rd Street                       Washington         47501   (812) 254‐5575
West Lafayette IN       IN      Sana          Booker            Clerk‐Treasurer                                 1200 N Salisbury Street                 Lafayette          47906    (765) 775‐5100
West Terre Haute IN     IN      Lisa Marie    McCalister        Clerk‐Treasurer                                 500 W National Avenue                   West Terre Haute   47885   (812) 533‐1053
Yorktown IN             IN      Lance         Turner            Clerk‐Treasurer                                 PO Box 516                              Yorktown           47396   (765) 759‐4003
Zionsville IN           IN      Tammy         Havard            Clerk‐Treasurer                                 1100 West Oak Street                    Zionsville         46077   (317) 873‐5410
Bel Aire KS             KS      Melissa       Krehbiel          City Clerk                                      7651 E. Central Park Ave.               Bel Aire           67226   316‐744‐2451               mkrehbiel@belaireks.gov
Derby KS                KS      Hillary       Lawrence          City Clerk                                      611 Mulberry Road, Suite 300            Derby              67037   316‐788‐3132               hillarylawrence@derbyweb.com
Hutchinson KS           KS      Karen         Weltmer           City Clerk                                      125 E Avenue B                          Hutchinson         67501   620‐694‐2614               karenw@hutchgov.com
Johnson County KS       KS      John          Bartolac          County Clerk                                    111 S. Cherry Street, Suite 1200        Olathe             66016   913‐715‐0775               rtacallcenter@jocogov.org
Kechi KS                KS      Theresa       Morlan            City Clerk                                      220 W Kechi Road                        Kechi              67067   316‐744‐9287               tmorlan@kechiks.gov
Lawrence KS             KS      Sherri        Riedemann         City Clerk                                      6 East 6th Street (PO Box 708)          Lawrence           66044   785‐832‐3000               cityclerk@lawrenceks.org
Mulvane KS              KS      Debbie        Parker            City Clerk                                      211 N 2nd Ave.                          Mulvane            67110   (316) 777‐1143             dparker@mulvane.us
Park City KS            KS      Marlo         Rugg              City Clerk                                      1941 E 61St Street North                Park City          67219   316‐744‐2026 ext. 209      mrugg@parkcityks.com
Sedgwick County KS      KS      Kelly         Arnold            County Clerk                                    525 N Main, Suite 211                   Wichita            67203   316‐660‐9222               kelly.arnold@sedgwick.gov
Valley Center KS        KS      Kristi        Carrithers        City Clerk                                      121 S. Meridian                         Valley Center      67147   (316) 755‐7310             KCarrithers@valleycenterks.org
Wichita KS              KS      Karen         Sublett           City Clerk                                      455 N Main                              Wichita            67202    (316) 268‐4529            KSublett@wichita.gov
Ashland KY              KY      Kristi        Lee               City Clerk                                      703 S Main Street                       Ashland            67831   620‐635‐2531
Boone County KY         KY      Justin        Crigler           County Clerk                                    2950 E Washington Street, PO Box 874 Burlington            41005   859‐334‐2108               jcrigler@boonecountyky.org
Bowling Green KY        KY      Ashley        Jackson           City Clerk                                      1001 College Street, PO Box 430         Bowing Green       42101   270‐393‐3688               ashley.jackson@bgky.org
Boyd County KY          KY      Debbie        Jones‐Castle      County Clerk                                    2800 Louisa Steet, PO Box 523           Catlettsburg       41129   603‐739‐5116




                                                                                                                    Exhibit I
                                                                                                                   Page 1275
                                   Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 13 of 42 Page ID
                                                                      #:7800

Class Member            State   First Name   Last Name          Title                               Street Address                           City               Zip     Phone                   email
Campbell County KY      KY      Jim          Luersen            County Clerk                        1098 Monmouth Street                     Newport            41001 859‐292‐3850              jim.luersen@ky.gov
Campbellsville KY       KY      Cary         Noe                City Clerk                          110 S. Columbia Ave., Suite B            Campbellsville     42718 270‐465‐7011              Cary.Noe@campbellsville.us
Daviess County KY       KY      Leslie       McCarty            County Clerk                        212 Saint Ann Street, PO Box 609         Owensboro          42302 270‐685‐8434              lmccarty@daviessky.org
Greenup KY              KY      Lacey        Dixon              City Clerk                          1005 Walnut Steet                        Greenup            41144 606‐473‐7331              ldixon@greenupky.net
Hardin County KY        KY      Debbie       Donnelly           County Clerk                        150 N Provident Way, Suite 103           Elizabethtown      42701 270‐765‐4119              debbied@hccoky.org
Henderson KY            KY      Maree        Collins            City Clerk                          222 First Street, PO Box 716             Henderson          42419 (270) 831‐4927            mcollins@cityofhendersonky.org
Jefferson County KY     KY      Barbara      Holsclaw           County Clerk                        527 West Jefferson Street, Suite 105 , POLouisville         40202 (502) 574‐5700            countyclerk@jeffersoncountyclerk.com
Kenton County KY        KY      Gabrielle    Summe              County Clerk                        303 Court St., P.O. Box 1109             Covington          41011 (859) 392‐1600            gabrielle.summe@ky.gov
Oldham County KY        KY      Julie        Barr               County Clerk                        100 West Jefferson Street                LaGrange           40031 (502) 222‐7645            julie.barr@ky.gov
Owensboro KY            KY      Beth         Cecil              City Clerk                          101 East 4th Street                      Owensboro          42303 270‐687‐4444
Paducah KY              KY      Lindsay      Parish             City Clerk                          300 South 5th Street. P.O. Box 2267      Paducah            42002‐22270‐444‐8506            lparish@paducahky.gov
West Point KY           KY      Missy        Goodwin            City Clerk                          509 Elm Street                           West Point         40177 502‐922‐4260              info@westpointky.org
Agawam Town MA          MA      Vincent      Gioscia            City Clerk                          36 Main Street                           Agawam             01001 413‐786‐0400 ext. 8215
Amesbury Town MA        MA      Chistine     Dixon              City Clerk                          62 Friend Street                         Amesbury           01913 978‐388‐8100 ext. 400     clerklist@amesburyma.gov
Attleboro MA            MA      Stephen      Withers            City Clerk/Records Access Officer   77 Park Street                           Attleboro          02703 508‐223‐2222, ext. 3111   cityclerk@cityofattleboro.us
Boston MA               MA      Maureen      Feeney             City Clerk                          One City Hall Square‐6th Floor           Boston             02201‐20617‐635‐4601            maureen.feeney@boston.gov
Cambridge MA            MA      Anthony      Wilson             City Clerk                          795 Massachusetts Ave.                   Cambridge          02139 617‐349‐4260              cityclerk@cambridgema.gov
Chelsea MA              MA      Jeannette    White              City Clerk                          500 Broadway                             Chelsea            02150 617‐466‐4050
Chicopee MA             MA      Keith        Rattell            City Clerk                          17 Springfield Street                    Chicopee           01013 413‐594‐1466
Easthampton Town MA MA          Barbara      LaBombard          City Clerk                          50 Payson Ave.                           Easthampton        01027 413‐529‐1400, ext. 460    cityclerk@easthamptonma.gov
Everett MA              MA      Sergio       Cornelio           City Clerk                          484 Broadway                             Everett            021419 617‐394‐2225             sergio.cornelio@ci.everett.ma.us
Fall River MA           MA                                      City Clerk                          One Government Center, Room 227          Fall River         02722 508‐324‐2220              city_clerks@fallriverma.org
Franklin Town MA        MA      Teresa       Burr               Town Clerk                          355 East Central Street                  Franklin           02038 508‐520‐4900              tburr@franklinma.gov
Gardner MA              MA      Alan         Agnelli            City Clerk                          95 Pleasant Street                       Gardner            01440 978‐630‐4058              aagnelli@gardner‐ma.gov
Haverhill MA            MA      Linda        Koutoulas          City Clerk                          4 Summer Street                          Haverhill          01830 978‐374‐2312              Cityclerk@cityofhaverhill.com
Holyoke MA              MA                                      City Clerk                          536 Dwight St. #2                        Holyoke            01040 (413) 322‐5520            clerks@holyoke.org
Lawrence MA             MA      William      Maloney            City Clerk                          200 Common Street, Room 107              Lawrence           01840 978‐620‐3230              wmaloney@cityoflawrence.com
Lowell MA               MA      Michael      Geary              City Clerk                          375 Merrimack Street                     Lowell             01852 978‐674‐4161
Lynn MA                 MA      Janet        Rowe               City Clerk                          3 City Hall Square                       Lynn               01901 (781) 586‐6742            jrowe@lynnma.gov
Malden MA               MA      Greg         Lucey              City Clerk                          110 Pleasant Street                      Malden             02148 781‐397‐7116              glucey@cityofmalden.org
Marlborough MA          MA      Steven       Kerrigan           City Clerk                          140 Main Street                          Marlborough        01752 (508) 460‐3770            cityclerk@marlborough‐ma.gov
Medford MA              MA      Adam         Hurtubise          City Clerk                          85 George P. Hassett Drive               Medford            02155 (781) 393‐2425            AHurtubise@medford‐ma.gov
Melrose MA              MA      Amy          Kamosa             City Clerk                          562 Main Street                          Melrose            02176 (781) 979‐4113            akamosa@cityofmelrose.org
Methuen Town MA         MA      John         Wilson             City Clerk                          41 Pleasant Street                       Methuen            01844 978‐983‐8515
New Bedford MA          MA      Dennis       Farias             Department Head                     133 William St                           New Bedford        02740 (508) 979‐1450
Newburyport MA          MA      Richard      Jones              City Clerk                          60 Pleasant Street                       Newburyport        01950 (978) 465‐4407
Newton MA               MA      David        Olson              City Clerk                          1000 Commonwealth Avenue                 Newton             02459 (617) 796‐1200            dolson@newtonma.gov
North Adams MA          MA      Deborah      Pedercini          City Clerk                          10 Main Street                           North Adams        01247 413‐662‐3000 x3015        city_clerk@northadams‐ma.gov
Northampton MA          MA      Pamela       Powers             City Clerk                          210 Main Street                          Northampton        01060 413‐587‐1223              cclerk@northamptonma.gov
Pittsfield MA           MA      Michele      Benjamin           City Clerk                          70 ALLEN ST.                             PITTSFIELD         01201 (413) 499‐9361            mbenjamin@cityofpittsfield.org
Quincy MA               MA      Nicole       Crispo             City Clerk                          1305 Hancock Street                      Quincy             02169 (617) 376‐1132            ncrispo@quincyma.gov
Revere MA               MA      Ashley       Melnik             City Clerk                          281 Broadway                             Revere             02151 781‐286‐8160
Somerville MA           MA      John         Long               City Clerk                          93 Highland Ave.                         Somerville         02143 (617) 625‐6600 ext 4100   cityclerk@somervillema.gov
Springfield MA          MA                                      City Clerk                          36 Court Street                          Springfield        01103 413.736.3111              clerks@springfieldcityhall.com
Waltham MA              MA      Robert       Waddick            City Clerk                          610 Main Street                          Waltham            02452 781‐314‐3120
Watertown Town MA       MA      John         Flynn              Town Clerk                          149 Main St.                             Watertown          02472 (617) 972‐6486            townclerks@watertown‐ma.gov
West Springfield Town MAMA      Otto         Frizzell           Town Clerk                          26 Central Street                        West Springfield   01059 413‐263‐3012              ofrizzell@townofwestspringfield.org
                                                                                                                                                                        (781) 340‐5017
Weymouth Town MA         MA     Kathleen     Deree              Town Clerk                          75 Middle Street                        Weymouth            02189
Winthrop Town MA         MA     Carla        Vitale             Town Clerk                          1 Metcalf Square                        Winthrop            02152 616‐846‐1852
Worcester MA             MA     Nikolin      Vangjeli           City Clerk                          455 Main Street                         Worcester           01608 508‐799‐1121              clerk@worcesterma.gov
Aberdeen MD              MD     Monica       Correll            City Clerk                          60 North Parke Street                   Aberdeen            21001 (410) 272‐1600 ext.211    mcorrell@aberdeenmd.gov
Annapolis MD             MD     Regina       Watkins‐Eldridge   City Clerk, MMC                     160 Duke of Glouchester Street          Annapolis           21401 410.263.7942              cityclerk@annapolis.gov
Anne Arundel County MD   MD     JoAnne       Gay                Administrative Officer              44 Calvert                              Annapolis           21401 410.222.1821
Baltimore County MD      MD     Thomas       Bostwick           Secretary & Legislative Counsel     400 Washington Ave.                     Townson             21204 410.87.2450               tbostwick@baltimorecountymd.gov
Baltimore MD             MD     Charles      Jackson            Chief Clerk                         100 North Holliday St.                  Baltimore           21202 410.396.4804              charles.jackson@baltimorecity.gov
Berwyn Heights MD        MD     Kerstin      Harper             Town Clerk                          5700 Berwyn Road                        Berwyn Heights      20470 301.474.5000              kharper@berwynheightsmd.gov
Bladensburg MD           MD     Cecile       Cunningham         Interim Town Clerk                  4229 Edmonston Road                     Bladensburg         20710 301.927.7048              ccunningham@bladensburgmd.gov
Brentwood MD             MD     Giselle      Richards           Town Clerk                          4300 39th Place                         Brentwood           20722 301.927.3344              townclerk@brentwoodmd.gov
Calvert County MD        MD     Mark         Willis             County Administrator                175 Main Street                         Prince Frederick    20678 410.535.2161              Julian.Willis@calvertcountymd.gov
Capitol Heights MD       MD     Robin        Bailey             Town Clerk                          One Capitol Heights Blvd.               Capitol Heights     20743 301.336.0626              rbailey@capitolheightsmd.com
Cecil County MD          MD     James        Massey             Council Manger                      200 Chesapeake Blvd                     Elkton              21921 410.996.5201              jmassey@ccgov.org
Charles County MD        MD     Susan        Ramsey‐Claggett    Clerk to the Commissioners          200 Baltimore St.                       La Plata            20646 301.645.0554              claggetts@charlescountymd.gov




                                                                                                          Exhibit I
                                                                                                         Page 1276
                                        Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 14 of 42 Page ID
                                                                           #:7801

Class Member             State   First Name   Last Name     Title                                       Street Address                           City                Zip     Phone                    email
Cheverly MD              MD      TC           Hegeman       Town Clerk                                  6401 Forest Road                         Cheverly            20785 301.773.8360
Chevy Chase MD           MD      Todd         Hoffman       Town Manager                                4301 Willow Lane                         Chevy Chase         20815 301.654.7144               thoffman@townofchevychase.org
Chevy Chase View MD      MD      Jana         Coe           Town Manager                                P.O. Box 136                             Kensington          20895 301.949.9274               janacoe@chevychaseview.org
Chevy Chase Village MD MD        Shana        Davis‐Cook    Village Manager                             5906 Connecticut Avenue                  Chevy Chase         20815 301.654.7300               shana.davis‐cook@montgomerycountymd.gov
College Park MD          MD      Janeen       Miller        City Clerk                                  8400 Baltimore Avenue, Suite 375         College Park        20740 240.487.3501               cityclerkoffice@collegeparkmd.gov
Colmar Manor MD          MD      Daniel       Baden         Clerk/Treasurer                             3701 Lawrence St                         Colmar Manor        20722 301.277.4920               danbaden@comcast.net
Cottage City MD          MD      Consuella    Barbour       Town Manager/Clerk                          3820 40th Avenue                         Cottage City        20722 301.779.2161               townhall@cottagecitymd.gov
District Heights MD      MD      Sharl'a      Crutchfield   City Clerk                                  2000 Marbury Drive                       District Heights    20747 301.336.1402               crutchfields@districtheights.org
Edmonston MD             MD      Averi        Gray          Town Clerk                                  5005 52nd Avenue                         Edmonston           20781 301.699.8806               townhall@edmonstonmd.gov
Elkton MD                MD      Lewis        George        Town Administrator                          100 Railroad Avenue                      Elkton              21921 410.398.0970               administration@elkton.org
Fairmount Heights MD     MD      JoAnn        Tucker        Town Clerk                                  6100 Jost Street                         Fairmount Heights   20743 301.925.8585               clerk@fairmountheightsmd.gov
Forest Heights MD        MD      Sherletta    Hawkins       Town Clerk                                  5508 Arapahoe Drive                      Forest Heights      20745 301.839.1030               shawkins@forestheightsmd.gov
Garrett Park MD          MD      Andrea       Fox           Town Manager/Clerk Treasurer                4600 Waverly Avenue, Top Floor           Garrett Park        20896 301.933.7488               managerandrea@garrettparkmd.gov
Glen Echo MD             MD      Elizabeth    Boa           Town Clerk‐Treasurer                        6106 Harvard Avenue                      Glen Echo           20812 301.320.4041               townhall@glenecho.org
Glenarden MD             MD      M. Toni      Taylor        Council Clerk                               8600 Glenarden Parkway                   Glenarden           20706 301.322.1473               councilclerk@cityofglenarden.org
Greenbelt MD             MD      Bonita       Anderson      City Clerk                                  25 Cresent Road                          Greenbelt           20770 301.474.3874               banderson@greenbeltmd.gov
Harford County MD        MD      William      Boniface      Adminstrative Director                      220 South Main St                        Bel Air             21014 410.638.3350
Havre de Grace MD        MD      Patrick      Sypolt        Director                                    711 Pennington Avenue                    Havre de Grace      21078 410.939.1800               patricks@havredegracemd.gov
Hyattsville MD           MD      Laura        Reams         City Clerk                                  4310 Gallatin Street                     Hyattsville         20781 301.985.5009               lreams@hyattsville.org
Kensington MD            MD      Susan        Engels        Clerk/Treasurer                             3710 Mtchell Street                      Kensington          20895 301.949.2424               Susan.Engels@tok.md.gov
Landover Hills MD        MD      Kathleen     Tavel         Town Manager                                6904 Taylor St.                          Landover Hills      20784 301.773.6401               k.tavel@landoverhills.us
Laurel MD                MD      Kim          Rau           Clerk to City Council                       8103 Sandy Springs Road                  Laurel              20707 301.725.5300 ext 2121      clerk@laurel.md.us
Montgomery County MD MD          Selena       Singleton     Clerk                                       100 Marylyand Avenue                     Rockville           20850 240.777.7900               selena.singleton@montegomerycountymd.gov
Mount Rainier MD         MD      John         Hoatson       City Clerk                                  1 Municipal Place                        Mount Ranier        20712 240.623.4648               jhoatson@mountrainiermd.org
New Carrollton MD        MD      Doug         Barber        City Clerk                                  6016 Princess Garden Pkwy                New Carrollton      20784 301.459.6100               dbarber@newcarrolltonmd.gov
North Brentwood MD       MD      Carl         Jones         Clerk                                       4009 Wallace Road                        North Brentwood     20722 301.69.9699                cityclerk@northbrentwood.com
Prince George's County MDMD      Donna        Brown         Clerk                                       14741 Governor Oden Bowie Drive, RM Upper Marlboro           20722 301.952.3600               clerkofthecouncil@co.pg.md.us
Riverdale Park MD        MD      Jessica      Barnes        Town Clerk                                  5008 Queensbury Road                     Riverdale Park      20737 301.927.6381 ext. 503      jbarnes@riverdaleparkmd.gov
Seat Pleasant MD         MD      Dashuan      Lanham        City Clerk                                  311 68th Place                           Seat Pleasant       20743 301.336.2600               dashaun.lanham@seatpleasantmd.gov
Somerset MD              MD      Matthew      Trolinger     Town Manager/Clerk                          4510 Cumberland Avenue                   Chevy Chase         20815 301.657.3211               manager@townofsomerset.com
Takoma Park MD           MD      Jessie       Carpenter     City Clerk                                  7500 Maple Park                          Takoma Park         20912 301.891.7267               clerk@takomaparkmd.gov
University Park MD       MD      Andrea       Marcavitch    Town Clerk                                  6724 Baltimore Avenue                    University Park     20782 301.927.4262 ext 101       amarcavitch@upmd.gov
Portland ME              ME      Katherine    Jones         City Clerk                                  389 Congress Street, Rm 203              Portland            04101 207.874.8610               cityclerk@portlandmaine.go
South Portland ME        ME      Emily        Scully        City Clerk                                  25 Cottage Road                          South Portland      04106 207.767.3201               escully@southportland.org
Westbrook ME             ME      Angela       Holmes        City Clerk                                  2 York Street                            West Brook          04092 207.591.8131               aholmes@westbrook.me.us
York County ME           ME      Gregory      Zinser        County Manager                              45 Kennebunk Rd                          Alfred              04002 207.459.2312               gtzinser@yorkcountymaine.gov
Algonac MI               MI      Sam          Boelke        City Clerk                                  805 St. Clair River Drive                Algonac             48001 810‐794‐9361               cityclerk@cityofalgonac.org
Allegan County MI        MI      Bob          Genetski      County Clerk/Register of Deeds              113 Chestnut Street                      Allegan             49010 269‐673‐0450               bgenetski@allegancounty.org
Allen Park MI            MI      Michael      Mizzi         City Clerk                                  15915 Southfield Rd                      Allen Park          48101‐25313‐928‐1144             mmizzi@cityofallenpark.org
Ann Arbor MI             MI      Jacqueline   Beaudry       City Clerk                                  Larcom City Hall, Second Floor, 301 E. H Ann Arbor           48104 734‐794‐6140               CityClerk@a2gov.org
Auburn Hills MI          MI      Laura        Pierce        City Clerk                                  1827 N. Squirrel Road                    Auburn Hills        48326 248‐370‐9402               clerk@auburnhills.org
Auburn MI                MI      Bryna        Mieske        City Clerk                                  113 E. Elm                               Auburn              48611 989‐662‐6761               clerk@auburnmi.org
Barton Hills MI          MI      Jan          Esch          Deputy Clerk                                199 Barton Shore Drive                   Ann Arbor           48105 734‐222‐5209               bhvclerk@bartonhillsvillage.org
Battle Creek MI          MI      Victoria     Houser        City Clerk                                  10 N Division Street, Room 111           Battle Creek        49014 269‐966‐3348               Cityclerk@battlecreekmi.gov
Bay City MI              MI      Tema         Lucero        City Clerk                                  301 Washington Avenue, Suite 204         Bay City            48708 989‐894‐8168               CityClerk@baycitymi.org
Bay County MI            MI      Cynthia      Luczak        County Clerk                                515 Center Avenue, Ste. 101              Bay City            48708‐59989‐895‐4280             luczakc@baycounty.net
Belleville MI            MI      Sherri       Scharf        City Clerk / Treasurer                      6 Main Street                            Belleville          48111 734‐697‐9323 Ext. 7010     clerk@belleville.mi.us
Benton Harbor MI         MI      Kimberly     Thompson      City Clerk                                  200 East Wall Street                     Benton Harbor       49022 269‐927‐8408               kthompson@cityofbentonharbormi.gov
Berkley MI               MI      Victoria     Mitchell      City Clerk                                  City Hall, 3338 Coolidge Highway         Berkley             48072 248‐658‐3310               vmitchell@berkleymich.net
Berrien County MI        MI      Sharon       Tyler         County Clerk                                811 Port St.                             St. Joseph          49085 269‐983‐7111               vitalrecords@berriencounty.org
Beverly Hills MI         MI      Kristin      Rutkowski     Village Clerk / Assistant Village Manager   18500 W 13 Mile Road                     Beverly Hills       48025 248‐646‐6404               krutkowski@villagebeverlyhills.com
Bingham Farms MI         MI      Ken          Marten        Village Administrator & Clerk               24255 Thirteen Mile Road, Suite 190      Bingham Farms       48025 248‐644‐0044               kmarten@binghamfarms.org
Birmingham MI            MI      Cheryl       Arft          Acting City Clerk                           151 Martin Street, Room 108              Birmingham          48009 248‐530‐1880               foia@bhamgov.org
Bloomfield Hills MI      MI      Amy          Burton        City Clerk                                  45 E Long Lake Road                      Bloomfield Hills    48304 248‐644‐1520               aburton@bloomfieldhillsmi.net
Bridgman MI              MI      Allyson      Holm          City Clerk                                  PO Box 366                               Bridgman            49106 269‐465‐5144               aholm@bridgman.org
Brighton MI              MI      Tara         Brown         City Clerk                                  200 N. First St.                         Brighton            48116 810‐227‐0463               brownt@brightoncity.org
Buchanan MI              MI      Barbara      Pitcher       City Clerk                                  302 N. Redbud Trail                      Buchanan            49107 269‐695‐3844, ext 17       bpitcher@cityofbuchanan.com
Burton MI                MI      Racheal      Boggs         City Clerk                                  4303 S. Center Road                      Burton              48519   810‐743‐1500 Ext. 1401   r.boggs@burtonmi.gov
Cadillac MI              MI      Sandra       Wasson        City Clerk                                  200 N Lake Street                        Cadillac            49601 231‐775‐0181 ext. 111      clerk@cadillac‐mi.net
Calhoun County MI        MI      Kimberly     Hinkley       County Clerk and Register of Deeds          315 W. Green St                          Marshall            49068 269‐781‐0718               Clerk‐ROD@calhouncountymi.gov
Cass County MI           MI      Monica       McMichael     Clerk Register                              120 N. Broadway, Suite 123               Cassopolis          49031 269‐445‐4464               clerk@cassco.org
Center Line MI           MI      Dennis       Champine      City Manager / City Clerk / DDA Director    7070 E Ten Mile Road                     Center Line         48015 586‐757‐6800               dchampine@centerline.gov
Clawson MI               MI      Jennifer     Perkins       Deputy City Clerk                           425 N. Main                              Clawson             48017 248‐435‐4500, ext 116      jperkins@cityofclawson.com




                                                                                                                  Exhibit I
                                                                                                                 Page 1277
                                              Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 15 of 42 Page ID
                                                                                 #:7802

Class Member             State   First Name     Last Name        Title                                Street Address                           City                  Zip     Phone                   email
Clinton County MI        MI      Diane          Zucker           County Clerk / Register of Deeds     100 E State Street, Suite 2600           St. Johns             48879 989‐224‐5140              clerk@clinton‐county.org
Clio MI                  MI      Linda          Kingston         City Clerk                           505 West Vienna Street                   Clio                  48420 810‐686‐5850 ext 205      clerkclio@gmail.com
Davison MI               MI      Andrea         Schroeder        City Clerk                           200 E Flint Street, Suite 2              Davison               48423 810‐653‐2191              aschroeder@cityofdavison.org
Dearborn Heights MI      MI      Walter         Prusiewicz       City Clerk                           6045 Fenton                              Dearborn Heights      48127 313‐791‐3432              clerk@ci.dearborn‐heights.mi.us
Dearborn MI              MI      George         Darany           City Clerk                           Dearborn Administrative Center, 16901 Dearborn                 48126 313‐943‐2010              Gdarany@ci.dearborn.mi.us
Detroit MI               MI      Janice         Winfrey          City Clerk                           City Clerk's Office, Coleman A. Young MuDetroit                48226 313‐224‐3260              CityClerkHelpDesk@detroitmi.gov
DeWitt MI                MI      Lisa           Grysen           City Clerk/Treasurer                 414 East Main Street                     DeWitt                48820 517‐669‐2441              Lgrysen@dewittmi.org
Dexter MI                MI      Debra          Ceo              Township Clerk                       Dexter Township Hall, 6880 Dexter‐Pinc Dexter                  48130 734‐426‐3767              clerk@dextertownship.org
Dimondale MI             MI      James          Gallagher        Manager                              PO Box 26                                Dimondale             48821 517.646.0230              dimondalemanager@gmail.com
Douglas MI               MI      Pamela         Aalderink        City Clerk                           PO Box 757                               Douglas               49406 269‐857‐1438              clerk@ci.douglas.mi.us
East Grand Rapids MI     MI      Karen          Brower           City Clerk                           750 Lakeside Drive SE                    East Grand Rapids     49506 616‐949‐2110              kbrower@eastgr.org
East Lansing MI          MI      Jennifer       Shuster          City Clerk                           410 Abbot Road, Room 100                 East Lansing          48823 517‐319‐6914              jshuster@cityofeastlansing.com
Eastpointe MI            MI      Elke           Doom             City Manager                         Eastpointe City HAll, 23200 Gratiot Ave. Eastpointe            48021 586‐445‐5026              edoom@eastpointecity.org
Eaton County MI          MI      Diana          Bosworth         County Clerk and Register of Deeds   1045 Independence Boulevard              Charlotte             48813 517‐543‐2488              CountyClerk@eatoncounty.org
Ecorse MI                MI      Dana           Hughes           City Clerk                           Albert B. Buday Civic Center, 3869 W. Je Ecorse                48229 313‐386‐2520, ext 7021    dhughes@ecorsemi.gov
Edwardsburg MI           MI      Paula          Ralph            Clerk                                PO Box 596                               Edwardsburg           49112 269‐663‐8484              voe_clerk@comcast.net
Essexville MI            MI      Sarah          Wilcox           City Clerk                           1107 Woodside Avenue                     Essexville            48732‐12989‐893‐0772            cclerk@essexville.org
Farmington Hills MI      MI      Pam            Smith            City Clerk                           31555 W. Eleven Mile Road                Farmington Hills      48336 248‐871‐2410              psmith@fhgov.com
Farmington MI            MI      Mary           Mullison         City Clerk                           23600 Liberty Street                     Farmington            48335 248‐474‐5500, ext 2218    mmullison@farmgov.com
Fenton MI                MI      Sue            Walsh            City Clerk                           301 S. Leroy St.                         Fenton                48430 810‐629‐2261              swalsh@cityoffenton.org
Ferndale MI              MI      Marne          McGrath          City Clerk                           300 E. Nine Mile Road                    Ferndale              48220 248‐546‐2384              mmcgrath@ferndalemi.gov
Ferrysburg MI            MI      Debbie         Wierenga         City Clerk                           PO Box 38                                Ferrysburg            49409 616‐842‐5803              dwierenga@ferrysburg.org
Flat Rock MI             MI      Meaghan        Bachman          City Clerk                           25500 Gibraltar Rd.                      Flat Rock             48134 734‐782‐2455 Ext: 6       clerk@flatrockmi.org
                                                                                                      2nd Floor City Hall, 201‐C
Flint MI                 MI      Inez           Brown            City Clerk                           1101 S. Saginaw St.                      Flint                 48502 810‐766‐7413              ibrown@cityofflint.com
Flushing MI              MI      Michelle       King             City Clerk                           725 East Main Street                     Flushing              48433 810‐659‐3130              mking@flushingcity.com
Franklin MI              MI      Eileen         Pulker           Village Clerk                        32325 Franklin Rd.                       Franklin              48025 248‐626‐9666              epulker@franklin.mi.us
Fraser MI                MI      Kelly          Dolland          City Clerk                           33000 Garfield Rd                        Fraser                48026 586‐293‐3100, ext 110     kellyd@micityoffraser.com
Fremont MI               MI      Vicci          TerVeer          City Clerk                           101 E Main St                            Fremont               49412 231‐924‐2101              vterveer@cityoffremont.net
Galesburg MI             MI      Gabe           Baracker         City Manager                         200 E. Michigan Ave                      Galesburg             49053 269‐665‐7000              citymgr@galesburgcity.org
Garden City MI           MI      Matthew        Miller           City Clerk/Treasurer                 6000 Middlebelt Road                     Garden City           48135 734‐793‐1620              clerkdivision@gardencitymi.org
Genesee County MI        MI      John           Gleason          County Clerk/Register                1101 Beach Street                        Flint                 48502 810‐257‐3060              jgleason@co.genesee.mi.us
Gibraltar MI             MI      Cynthia        Lehr             City Clerk                           29450 Munro Avenue                       Gibraltar             48173 734‐676‐3900              clehr@cityofgibraltar.net
Grand Beach MI           MI      Mary           Robertson        Clerk‐Treasurer                      48200 Perkins Blvd                       Grand Beach           49117 269‐469‐3141              clerk@grandbeach.org
Grand Blanc MI           MI      Cathy          Lane             Township Clerk                       PO Box 1833                              Grand Blanc           48480‐00810‐424‐2602            lane@twp.grand‐blanc.mi.us
Grand Haven MI           MI      Linda          Browand          City Clerk                           519 Washington Avenue                    Grand Haven           49417 616‐842‐3210              lbrowand@grandhaven.org
Grand Ledge MI           MI      Gregory        Newman           City Clerk                           310 Greenwood St.                        Grand Ledge           48837 517‐622‐7920              gnewman@cityofgrandledge.com
Grand Rapids MI          MI      Joel           Hondorp          City Clerk                           300 Monroe Ave NW, 2nd Floor             Grand Rapids          49503 616‐456‐3010              cityclerk@grcity.us
Grandville MI            MI      Marci          Poley‐Kwiatkowsk City Clerk                           3195 Wilson Ave SW                       Grandville            49418 616‐530‐4976              poleym@cityofgrandville.com
Grosse Pointe Farms MI   MI      Derrick        Kozicki          City Clerk                           90 Kerby Road                            Grosse Pointe Farms   48236 313‐885‐6600              dkozicki@grossepointefarms.org
Grosse Pointe MI         MI      Julie          Arthurs          Asst. City Manager / Clerk           17147 Maumee Avenue                      Grosse Pointe         48230 313‐885‐5800              jarthurs@grossepointecity.org
Grosse Pointe Park MI    MI      Jane           Blahut           Finance Director/Clerk/Treasurer     15115 East Jefferson Avenue              Grosse Pointe Park    48230 313‐822‐6200              clerk@grossepointepark.org
Grosse Pointe Woods MI   MI      Lisa           Hathaway         City Clerk                           20025 Mack Plaza                         Grosse Pointe Woods   48236 313‐343‐2440              lhathaway@gpwmi.us
Hamtramck MI             MI      August         Gitschlag        City Clerk                           3401 Evaline St.                         Hamtramck             48212 313‐800‐5233, ext 821     agitschlag@hamtramckcity.com
Harper Woods MI          MI      Leslie         Frank            City Clerk                           19617 Harper                             Harper Woods          48225 313‐343‐2510              lfrank@harperwoods.net
Hazel Park MI            MI      James          Finkley          City Clerk                           111 E. Nine Mile Road; 2nd Floor         Hazel Park            48030 248‐546‐4064              jfinkley@hazelpark.org
Highland Park MI         MI      Brenda         Green            City Clerk                           12050 Woodward Avenue                    Highland Park         48203‐35313‐252‐0050, ext 220   clerkgreen@highlandparkmi.gov
Holland MI               MI      Kathy          Grimm            City Clerk                           270 S River Avenue, 2nd Floor            Holland               49423 616‐355‐1301              k.grimm@cityofholland.com
Howell MI                MI      Jane           Cartwright       City Clerk                           611 E. Grand River Ave, 3rd Floor        Howell                48843 517‐546‐3502              JCartwright@CityofHowell.org
Hudsonville MI           MI      Diana          VanSlyke         City Clerk                           3275 Central Blvd.                       Hudsonville           49426 616‐669‐0200, ext 1412    dvanslyke@hudsonville.org
Huntington Woods MI      MI      Heidi          Barckholtz       City Clerk                           26815 Scotia                             Huntington Woods      48070 248‐581‐2638              hbarckholtz@hwmi.org
Ingham County MI         MI      Barb           Byrum            County Clerk                         PO Box 179                               Mason                 48854 517‐676‐7201              inghamclerk@ingham.org
Inkster MI               MI      Felicia        Rutledge         City Clerk                           26215 Trowbridge                         Inkster               48141 313‐563‐9770              frutledge@cityofinkster.com
Jackson County MI        MI      Amanda         Kirkpatrick      County Clerk                         312 S. Jackson St.                       Jackson               49201‐13517‐768‐6759            AKirkpatrick@mijackson.org
Jackson MI               MI      Andrea         Muray            Clerk                                161 W. Michigan Ave                      Jackson               49201 517‐788‐4025              clerksoffice@cityofjackson.org
Kalamazoo County MI      MI      Timothy        Snow             County Clerk                         201 W Kalamazoo Ave                      Kalamazoo             49007‐37269‐383‐8840            Vitals@kalcounty.com
Kalamazoo MI             MI      Scott          Borling          City Clerk                           241 West South Street                    Kalamazoo             49007 269‐337‐8494              cokcityclerk@kalamazoocity.org
Keego Harbor MI          MI      Tammy          Neeb             City Clerk / Acting City Manager     2025 Beechmont St.                       Keego Harbor          48320 248‐682‐1930              clerk@keegoharbor.org
Kent County MI           MI      Lisa           Posthumus Lyons County Clerk                          Administration Building, 300 Monroe AvGrand Rapids             49503‐22616‐632‐7640            clerk‐register@kentcountymi.gov
Kentwood MI              MI      Dan            Kasunic          City Clerk                           PO Box 8848                              Kentwood              49518 616‐554‐0730              eClerk@kentwood.us
Lake Angelus MI          MI      Sarah          Razzaque         City Clerk                           45 Gallogly Rd                           Lake Angelus          48326 248‐332‐3916              sarahmcnew@gmail.com
Lake Orion MI            MI      Susan          Galeczka         Village Clerk                        21 East Church St                        Lake Orion            48362 248‐693‐8391              villageadmin@lakeorion.us
Lansing MI               MI      Chris          Swope            City Clerk                           124 W Michigan Avenue, 9th Floor of CitLansing                 48933 517‐483‐4131              city.clerk@lansingmi.gov




                                                                                                                      Exhibit I
                                                                                                                     Page 1278
                                               Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 16 of 42 Page ID
                                                                                  #:7803

Class Member              State   First Name     Last Name     Title                            Street Address                             City               Zip     Phone                 email
Lathrup Village MI        MI      Yvette         Talley        City Clerk                       27400 Southfield Road                      Lathrup Village    48076 248‐557‐2600, ext 226   cityclerk@lathrupvillage.org
Lexington MI              MI      Beth           Grohman       Village Clerk                    7227 Huron Avenue, Suite 100               Lexington          48450 810‐359‐8631            clerk@villageoflexington.com
Linden MI                 MI      Tessa          Wightman      City Clerk                       PO Box 507                                 Linden             48451 810‐735‐7980            clerk@lindenmi.us
Livingston County MI      MI      Elizabeth      Hundley       County Clerk                     200 E Grand River Ave, Suite 1             Howell             48843‐23517‐546‐8177          countyclerk@livgov.com
Livonia MI                MI      Susan          Nash          City Clerk                       33000 Civic Center Drive, City Hall, 1st F Livonia            48154 734‐466‐2230            SNash@ci.livonia.mi.us
Macomb County MI          MI      Fred           Miller        Clerk/Register of Deeds          120 N Main                                 Mount Clemens      48043 586‐469‐5120            clerksoffice@macombgov.org
Madison Heights MI        MI      Cheryl         Rottman       City Clerk                       300 West Thirteen Mile Road                Madison Heights    48071 248‐583‐0826            cherylrottmann@madison‐heights.org
Marine City MI            MI      Kristen        Baxter        City Clerk                       303 S. Water Street                        Marine City        48039 810‐765‐8830            kbaxter@marinecity‐mi.org
Marysville MI             MI      Rene           Stoia         City Clerk                       1111 Delaware Ave                          Marysville         48040 810‐364‐6613            rstoia@cityofmarysvillemi.com
Mason MI                  MI      Sarah          Jarvis        City Clerk                       201 W Ash Street                           Mason              48854 517‐676‐9155            masonclerk@mason.mi.us
Melvindale MI             MI      Linda          Land          City Clerk                       3100 Oakwood Blvd                          Melvindale         48122 313‐429‐1055            cityclerk@melvindale.org
Michiana MI               MI      Anne           Heywood       Village Clerk                    4000 Cherokee                              Michiana           49117 269‐469‐4600            michianaclerk@michianavillage.org
Midland MI                MI      Erica          Armstrong     City Clerk                       333 W Ellsworth Street                     Midland            48640 989‐837‐3310            clerk@midland‐mi.org
Milan MI                  MI      Lavonna        Wenzel        City Clerk                       147 Wabash Street                          Milan              48160 734‐439‐1501            lavonnaw@milanmich.org
Milford MI                MI      Holly          Brandt        Clerk                            1100 Atlantic Street                       Milford            48381 248‐685‐8731            clerk@milfordtownship.com
Monroe MI                 MI      Michelle       Lavoy         Clerk/Treasurer                  120 East First Street                      Monroe             48161‐21734.384.9140          michelle.lavoy@monroemi.gov
Mount Clemens MI          MI      Lisa           Borgacz       City Clerk                       One Crocker Boulevard                      Mount Clemens      48043 586‐469‐6818            lborgacz@cityofmountclemens.com
Mount Morris MI           MI      Kristina       Somers        City Clerk                       11649 N. Saginaw St                        Mt. Morris         48454 810‐686‐2160            clerk@cityofmtmorris.org
Muskegon County MI        MI      Nancy          Waters        County Clerk                     990 Terrace Street                         Muskegon           49442 231‐724‐6221            watersna@co.muskegon.mi.us
Muskegon Heights MI       MI      Sharon         Gibbs         City Clerk                       2724 Peck Street                           Muskegon Heights   49444 231‐733‐8820            sgibbs@cityofmuskegonheights.org
Muskegon MI               MI      Ann            Meisch        City Clerk                       933 Terrace Street                         Muskegon           49440 231‐724‐6705            ann.meisch@shorelinecity.com
New Baltimore MI          MI      Marcella       Shinska       City Clerk                       36535 Green Street                         New Baltimore      48047 586‐725‐2151            mshinska@cityofnewbaltimore.org
Niles MI                  MI      Linda          Casperson     City Clerk                       333 N 2nd Street, Suite 301                Niles              49120 269‐683‐4700            cityclerk@nilesmi.org
North Muskegon MI         MI      Tracy          Demarse       City Clerk                       1502 Ruddiman                              North Muskegon     49445 231‐744‐1621            tdemarse@northmuskegon.org
Northville MI             MI      Marjorie       Banner        City Clerk                       44405 Six Mile Road                        Northville         48168‐96248‐348‐5825          mbanner@twp.northville.mi.us
Norton Shores MI          MI      Shelly         Stibitz       City Clerk                       4814 Henry Street                          Norton Shores      49441 231‐798‐4391            sstibitz@nortonshores.org
Novi MI                   MI      Cortney        Hanson        City Clerk                       45175 Ten Mile Road                        Novi               48375 248‐347‐0456            chanson@cityofnovi.org
Oak Park MI               MI      Ed             Norris        City Clerk                       14000 Oak Park Blvd                        Oak Park           48237 248‐691‐7544            lvecchio@oakparkmi.gov
Oakland County MI         MI      Lisa           Brown         County Clerk                     1200 N. Telegraph, Building 12 East        Pontiac            48341 248‐858‐0560            clerk@oakgov.com
Orchard Lake Village MI   MI      Rhonda         McClellan     Clerk                            3955 Orchard Lake Road                     Orchard Lake       48323‐16248‐682‐2400          cityclerk@cityoforchardlake.com
Ottawa County MI          MI      Justin         Roebuck       County Clerk/Register of Deeds   12220 Fillmore St., Room 130               West Olive         49460 616‐994‐4531            countyclerk@miottawa.org
Owosso MI                 MI      Amy            Kirkland      City Clerk                       301 West Main                              Owosso             48867 989‐725‐0500            amy.kirkland@ci.owosso.mi.us
Oxford MI                 MI      Curtis         Wright        Clerk                            300 Dunlap Road                            Oxford             48371 248‐628‐9787            smccullough@oxfordtownship.org
Parchment MI              MI      Shannon        Stutz         City Treasurer‐Clerk             650 S Riverview Dr                         Parchment          49004 269‐349‐3785            clerk@parchment.org
Pinckney MI               MI      Sally          Guyon         Clerk                            3280 W M‐36                                Pinckney           48169 734‐878‐3131            deputyclerk@putnamtwp.us
Pleasant Ridge MI         MI      Amy            Allison       Clerk                            23925 Woodward Avenue                      Pleasant Ridge     48069 248‐541‐2901            cityclerk@cityofpleasantridge.org
Plymouth MI               MI      Maureen        Brodie        Clerk                            201 S Main St.                             Plymouth           48170 734‐453‐1234            cityclerk@plymouthmi.gov
Pontiac MI                MI      Garland        Doyle         Interim City Clerk               47450 Woodward Avenue                      Pontiac            48342 248‐758‐3200            clerk@pontiac.mi.us
Port Huron MI             MI      Cyndee         Jonseck       City Clerk                       100 McMorran Blvd                          Port Huron         48060 810‐984‐9725            jonseckc@porthuron.org
Portage MI                MI      Erica          Eklov         Clerk                            7900 South Westnedge Avenue                Portage            49002 269‐329‐4511            clerkforms@portagemi.gov
River Rouge MI            MI      Patricia       Johnson       City Clerk                       10600 W. Jefferson Ave.                    River Rouge        48218 313‐842‐5604            sjoseph@cityofriverrouge.org
Riverview MI              MI      Cindy          Hutchison     City Clerk                       14100 Civic Park Dr.                       Riverview          48193 734‐281‐4241            clerk@cityofriverview.com
Rochester Hills MI        MI      Tina           Barton        City Clerk                       1000 Rochester Hills Dr.                   Rochester Hills    48309 248‐656‐4630            clerksoffice@rochesterhills.org
Rochester MI              MI      Lee Ann        O'Connor      City Clerk                       400 Sixth Street                           Rochester          48307 248‐651‐9061            loconnor@rochestermi.org
Rockford MI               MI      Chris          Bedford       City Clerk                       7 S Monroe St                              Rockford           49341 616‐866‐1537            bedfordc@rockford.mi.us
Rockwood MI               MI      Colleen        Oney          City Clerk                       32409 Fort Street                          Rockwood           48173 734‐379‐9496            clerk@rockwoodmi.org
Romeo MI                  MI      Kathryn        Trapp         Village Clerk                    121 W. St. Clair                           Romeo              48065 586‐752‐3565, opt. 2    clerk@villageofromeo.org
Romulus MI                MI      Ellen          Craig‐Bragg   City Clerk                       11111 Wayne Rd.                            Romulus            48174 734‐955‐4545            ebragg@romulusgov.com
Roosevelt Park MI         MI      Ann            Wisniewski    City Clerk                       900 Oakridge Rd.                           Roosevelt Park     49441‐40231‐755‐3721          clerk@rooseveltpark.org
Roseville MI              MI      Richard        Steenland     City Clerk                       29777 Gratiot                              Roseville          48066 586‐445‐5443            cityclerk@roseville‐mi.gov
Royal Oak MI              MI      Melanie        Halas         City Clerk                       211 Williams Street                        Royal Oak          48067 248‐246‐3050            melanieh@romi.gov
Saginaw County MI         MI      Michael        Hanley        County Clerk                     111 S Michigan Ave, Room 101               Saginaw            48602 989‐790‐5251            mhanley@saginawcounty.com
Saginaw MI                MI      Janet          Santos        City Clerk                       1315 S Washington Avenue, Room 102 Saginaw                    48601 989‐759‐1480            clerk@saginaw‐mi.com
Saline MI                 MI      Terri          Royal         City Clerk                       100 N. Harris Street                       Saline             48176 734‐429‐4907            troyal@cityofsaline.org
South Lyon MI             MI      Lisa           Deaton        Clerk/Treasurer                  M1335 S. Warren St                         South Lyon                 248‐437‐1735
South Rockwood MI         MI      Angela         Hightower     Village Clerk                    PO Box 85                                  South Rockwood     448179 734‐379‐3683
Southfield MI             MI      Sherikia       Hawkins       City Clerk                       26000 Evergreen Road                       Southfield         48076 248‐796‐5000
Southgate MI              MI      Janice         Ferencz       City Clerk                       14400 Dix Toledo Rd                        Southgate          48195 734‐258‐3015
Sparta MI                 MI      Marcy          Savage        Township Clerk                   160 E. Division St                         Sparta             49345 616‐887‐8863
Spring Lake MI            MI      Melissa        Hanson        Township Clerk                   20381 Fairlawn Avenue                      Prior Lake         55372 952‐492‐7030            melissahanson@springlaketownship.com
Springfield MI            MI      Kris           Vogel         City Clerk                       601 Avenue A                               Springfield        49037 269‐965‐8014            kvogel@springfieldmich.com
St. Clair County MI       MI      Jay            DeBoyer       County Clerk                     201 McMorran Blvd, Room 1100               Port Huron         48060 810‐985‐2200
St. Clair MI              MI      Annette        Sturdy        City Clerk                       547 N. Carney Drive                        St. Clair          48079 810‐329‐7121




                                                                                                                 Exhibit I
                                                                                                                Page 1279
                                       Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 17 of 42 Page ID
                                                                          #:7804

Class Member               State   First Name   Last Name        Title                                Street Address                         City                     Zip     Phone          email
St. Clair Shores MI        MI      Mary         Kotowski         City Clerk                           27600 Jefferson Avenue                 St. Clair Shores         48081   586‐445‐5200
St. Joseph MI              MI      Denise       Westfall         City Clerk                           700 Broad Street                       St. Joseph               49085   269‐983‐6325
Sterling Heights MI        MI      Melanie      Ryska            City Clerk                           40555 Utica Road                       Sterling Heights         48311   586‐446‐2420
Stevensville MI            MI      Tiffany      Moore            Clerk                                5768 Saint Joseph Ave                  Stevensville             49127   269‐429‐1802
Swartz Creek MI            MI      Connie       Olger            City Clerk                           8083 Civic Drive                       Swartz Creek             48473   810‐635‐4464   colger@cityofswartzcreek.org
Sylvan Lake MI             MI      Dennise      Dryden           City Clerk                           1820 Invrness                          Sylvan Lake              48320   248‐682‐1440
Taylor MI                  MI      Cynthia      Bower            City Clerk                           23555 Goddard Road                     Taylor                   48180   734‐287‐6550
Trenton MI                 MI      Debra        Devitt           City Clerk                           2800 Third Street                      Trenton                  48183   734‐675‐8600
Troy MI                    MI      Aileen       Dickson          City Clerk                           500 W. Big Beaver Road                 Troy                     48084   248‐524‐3300
Utica MI                   MI      Beth         Ricketts         City Clerk                           7550 Auburn Road                       Utica                    48317   586‐739‐1600   Cityclerk@cityofutica.org
Vicksburg MI               MI      Tracy        Locey            Village Clerk                        126 N. Kalamazoo Ave                   Vicksburg                49097   269‐649‐1919
Village of Clarkston MI    MI      Jennifer     Speagle          City Clerk                           375 Depot                              Clarkston                48346   248‐625‐1559   speaglej@villageofclarkston.org
Village of Grosse Pointe ShMI      Bruce        Nichols          City Clerk                           795 Lake Shore Rd.                     Village of Grosse Pionte 48236   313‐881‐6565
Walker MI                  MI      Sarah        Bydalek          City Clerk                           4243 Remembrance Rd. NW                Walker                   49534   616‐791‐6865
Walled Lake MI             MI      Jennifer     Stuart           City Clerk                           1499 E. West Maple                     Walled Lake              48390   248‐624‐4847   clerk@walledlake.com
Warren MI                  MI      Sonja        Djurovic Buffa   City Clerk                           One City Square                        Warren                   48093   586‐574‐4557   clerk@cityofwarren.org
Washtenaw County MI        MI      Lawrence     Kestenbaum       County Clerk                         200 N. Main Street #110                Ann Arbor                48107   734‐222‐6710
Wayland MI                 MI      Kristin      Engel            Interim City Clerk                   103 S. Main Street                     Wayland                  43948   269‐792‐2265
Wayne County MI            MI      Cathy        Garrett          County Clerk                         2 Woodward Ave                         Detroit                  48226   313‐224‐6262
Wayne MI                   MI      Tina         Stanke           City Clerk                           3355 South Wayne Road                  Wayne                    48184   734‐722‐2204
Westland MI                MI      Richard      LeBlanc          City Clerk                           36300 Warren Road                      Westland                 48185   734‐467‐3185   clerk@cityofwestland.com
Wixom MI                   MI      Catherine    Buck             City Clerk                           49045 Pontiac Trail                    Wixom                    48393   248‐624‐0865   clerkadmin@wixomgov.org
Wolverine Lake MI          MI      Michael      Smith            Village Clerk                        425 Glengary                           Wolverine Lake           48390   248‐624‐1710   admin@wolverinelake.com
Woodhaven MI               MI      Kristi       Keene            City Clerk                           21869 West Road                        Woodhaven                48183   734‐675‐4903
Wyandotte MI               MI      Lawrence     Stec             City Clerk                           3200 Biddle Avenue #100                Wyandotte                48192   734‐324‐4560
Wyoming MI                 MI      Kelly        VandenBerg       City Clerk                           1155 28th Street SW                    Wyoming                  49509   616‐530‐7296
Ypsilanti MI               MI      Andrew       Hellenga         City Clerk                           1 South Huron Street                   Ypsalanti                48197   734‐483‐1100
Zeeland MI                 MI      Pamela       Holmes           City Clerk                           21 S. Elm Street                       Zeeland                  49464   616‐772‐6400
Zilwaukee MI               MI      Richard      DeLong           City Clerk/Treasurer                 319 Tittabawassee                      Zilwaukee                48604   989‐755‐0931
Anoka County MN            MN      Rhonda       Sivarajah        County Administrator                 2100 3rd Ave N, Suite 700              Anoka                    55303   763‐324‐4700
Anoka MN                   MN      Phil         Rice             Mayor                                2015 First Avenue                      Anoka                    55303   612‐702‐8442   philrice@ci.anoka.mn.us
Apple Valley MN            MN      Pamela       Gackstetter      City Clerk                           7100 W. 147 Street                     Apple Valley             55124   952‐953‐2506   cityclerk@ci.apple‐valley.mn.us
Arden Hills MN             MN      Julie        Hanson           City Clerk                           1245 W Highway 96                      Arden Hills              55112   651‐792‐7811   jhanson@cityofardenhills.org
Austin MN                  MN      Ann          Kasel            City Clerk                           500 4th Avenue NE                      Austin                   55912   507‐437‐9940   annk@ci.austin.mn.us
Benton County MN           MN      Spencer      Buerkle          Chair, Board of Commissioners        531 Dewey Street                       Foley                    56329   320‐968‐5000   info@co.benton.mn.us
                                                                                                                                                                              763‐251‐2973
Big Lake MN               MN       Gina         Wolbeck          City Clerk                           160 Lake Street North                    Big Lake             55309                    gwolbeck@biglakemn.org
Blaine MN                 MN       Cathy        Sorensen         City Clerk                           10801 Town Square Drive NE               Blaine               55449     763‐785‐6122   csorensen@blainemn.gov
Bloomington MN            MN       Jamie        Verbrugge        City Manager                         1800 West Old Shakopee Road              Bloomington          55431     952‐563‐8780   citymanager@BloomingtonMN.gov
Brooklyn Center MN        MN       Mike         Elliott          Mayor                                6301 Shingle Creek Pkwy.                 Brooklyn Center      55430     612‐460‐1765   mayorelliott@ci.brooklyn‐center.mn.us
Brooklyn Park MN          MN       Jay          Stroebel         City Manager                         5200 85th Ave. N.                        Brooklyn Park        55443     763‐493‐8002   Web‐CityManagerDL@brooklynpark.org
Burnsville MN             MN       Macheal      Collins          City Clerk                           100 Civic Center Parkway                 Burnsville           55337     952‐895‐4490   macheal.collins@burnsvillemn.gov
Carver County MN          MN       David        Hemze            County Administrator                 600 East Fourth Street                   Chaska               55318     952‐361‐1526   dhemze@co.carver.mn.us
Carver MN                 MN       Courtney     Johnson          Mayor                                318 Broadway                             Carver               55315     612‐702‐7703   cjohnson@CityOfCarver.com
Champlin MN               MN       Ryan         Karasek          Mayor                                324 Pebble Road                          Champlin             55316     763‐421‐8100   rkarasek@ci.champlin.mn.us
Chanhassen MN             MN       Elsie        Ryan             Mayor                                7700 Market Boulevard                    Chanhassen           55317     612‐703‐0598   eryan@ci.chanhassen.mn.us
Chaska MN                 MN       Denise       Beebe            Senior Clerk                         1 City Hall Plaza                        Chaska               55318     952‐448‐9200   Dbeebe@chaskamn.com
Clay County MN            MN       Stephen      Larson           County Administrator                 Clay County Courthouse, 807 11th Stree Moorhead               56560     218‐299‐5002   Steve.Larson@co.clay.mn.us
Cloquet MN                MN       Roger        Maki             Mayor                                101 ‐ 14th Street                        Cloquet              55720     218‐879‐4976   rmaki@cloquetmn.gov
Columbia Heights MN       MN       Kelli        Bourgeois        City Manager                         590 40th Ave. NE                         Columbia Heights     55421     763‐706‐3610   kbourgeois@columbiaheightsmn.gov
Coon Rapids MN            MN       Joan         Lenzmeier        City Clerk                           11155 Robinson Drive                     Coon Rapids          55433     763‐767‐6493   jlenzmeier@coonrapidsmn.gov
Cottage Grove MN          MN       Neil         Belscamper       Deputy City Clerk                    12800 Ravine Parkway South               Cottage Grove        55016     651‐458‐2878   nbelscamper@cottagegrovemn.gov
Crystal MN                MN       Chrissy      Serres           City Clerk                           4141 Douglas Dr N #1696                  Crystal              55422     763‐531‐1145   chrissy.serres@crystalmn.gov
Dakota County MN          MN       Matt         Smith            County Manager                       1590 Highway 55                          Hastings             55033     651‐437‐3191   countyadmin@co.dakota.mn.us
Dayton MN                 MN       Amy          Benting          City Clerk                           City Hall, 12260 South Diamond Lake Ro Dayton                 55327     763‐421‐1791   abenting@cityofdayton.com
Duluth MN                 MN       Emily        Larson           Mayor                                City Hall, 411 West First Street, Room 40Duluth               55802     218‐730‐5230   info@duluthmn.gov
Eagan MN                  MN       Mike         Maguire          Mayor                                City Hall, 3830 Pilot Knob Road          Eagan                55122     651‐675‐5000   citycouncil@cityofeagan.com
East Grand Forks MN       MN       David        Murphy           City Administrator/Clerk‐Treasurer   600 DeMers Avenue                        East Grand Forks     56721     218‐773‐2483   dmurphy@egf.mn
Eden Prairie MN           MN       Ron          Case             Mayor                                88080 Mitchell Rd.                       Eden Prairie         55344     952‐949‐8593   rcase@edenprairie.org
Edina MN                  MN       Scott        Neal             City Manager                         4801 W 50th Street                       Edina                55424     952‐826‐0401   sneal@EdinaMN.gov
Elk River MN              MN       Tina         Allard           City Clerk                           13065 Orono Parkway                      Elk River            55330     763‐635‐1003
Fairmont MN               MN       Patty        Monsen           City Clerk                           100 Downtown Plaza                       Fairmont             56031     507‐238‐3935   cityclerk@fairmont.org
Falcon Heights MN         MN       Sack         Thongvanh        City Administrator                   2077 Larpenteur Ave W                    Falcon Heights       55113     651‐792‐7611   sack.thongvanh@falconheights.org




                                                                                                             Exhibit I
                                                                                                            Page 1280
                                     Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 18 of 42 Page ID
                                                                        #:7805

Class Member             State   First Name   Last Name        Title                        Street Address                         City                  Zip     Phone          email
Forest Lake MN           MN      Mara         Bain             Mayor                        1408 Lake Street S                     Forest Lake           55025   651‐464‐3550   Mara.Bain@ci.forest‐lake.mn.us
Fridley MN               MN      Melissa      Moore            Deputy City Clerk            7071 University Ave., N.E.             Fridley               55432   763 572‐3523   Melissa.Moore@fridleymn.gov
Golden Valley MN         MN      Kris         Luedke           City Clerk                   7800 Golden Valley Rd.                 Golden Valley         55427   763‐593‐8006
Grant MN                 MN      Jeff         Huber            Mayor                        111 Wildwood Road                      Willernie             55082   651‐470‐9039   mayorhuber@cityofgrant.us
Hastings MN              MN      Dan          Wietecha         City Administrator           101 4th Street East                    Hastings              55033   651‐480‐2326   dwietecha@hastingsmn.gov
Hennepin County MN       MN      David        Hough            County Administrator         A‐2303 Government Center, 300 South 6Minneapolis             55487   612‐348‐7574   county.admin@hennepin.us
Hermantown MN            MN      Bonnie       Engseth          City Clerk                   5105 Maple Grove Rd.                   Hermantown            55811   218‐729‐3600   bengseth@hermantownmn.com
Hilltop MN               MN      Ruth         Nelson           City Clerk                   4555 Jackson St NE                     Minneapolis           55421   763‐571‐2023
Hopkins MN               MN      Amy          Domeier          City Clerk                   City Hall, 1010 1st Street South       Hopkins               55343   952‐548‐6304   adomeier@hopkinsmn.com
Houston County MN        MN      Jeff         Babinski         County Administrator         304 S. Marshall St.                    Caledonia             55921   507‐725‐5827   jeff.babinski@co.houston.mn.us
Inver Grove Heights MN   MN      George       Tourville        Mayor                        8150 Barbara Avenue                    Inver Grove Heights   55077   651‐450‐2500   gtourville@invergroveheights.org
La Crescent MN           MN      Chris        Fortsch          Administrative Clerk         315 Main Street                        La Crescent           55947   507‐895‐2595   cfortsch@cityoflacrescent‐mn.gov
Lakeville MN             MN      Char         Friedges         City Clerk                   20195 Holyoke Ave.                     Lakeville             55044   952‐985‐4404   cfriedges@lakevillemn.gov
Lauderdale MN            MN      Heather      Butkowski        City Administrator           1891 Walnut Street                     Lauderdale            55113   651‐792‐7657   heather.butkowski@lauderdalemn.org
Lilydale MN              MN      Mary         Schultz          City Administrator           Municipal Office, 1011 Sibley Memorial Lilydale              55118   651‐457‐2316
Mankato MN               MN      Patrick      Hentges          City Manager                 Intergovernmental Center, 10 Civic CentMankato               56001   507‐387‐8695   phentges@mankatomn.gov
Maple Grove MN           MN      Mark         Steffenson       Mayor                        Goverment Center, 12800 Arbor Lakes PMaple Grove             55369   763‐494‐6000
Maplewood MN             MN      Marylee      Abrams           Mayor                        City Hall, 1830 County Road B E        Maplewood             55109   612‐322‐1620   marylee.abrams@maplewoodmn.gov
Mendota Heights MN       MN      Neil         Garlock          Mayor                        1101 Victoria Curve                    Mendola Heights       55118   651‐452‐1850   neilg@mendota‐heights.com
Mendota MN               MN      Kathy        Krotter          City Clerk                   PO Box 50688                           Mendota               55150   651‐322‐0827   cityofmendota@gmail.com
Minneapolis MN           MN      Jacob        Frey             Mayor                        350 S 5th Street, Room 331             Minneapolis           55415   612‐673‐2100
Minnetonka MN            MN      Brad         Wiersum          Mayor                        14600 Minnetonka Blvd.                 Minnetonka            55345   612‐723‐3907   bwiersum@minnetonkamn.gov
Monticello MN            MN      Jennifer     Schreiber        City Clerk                   505 Walnut Street                      Monticello            55362   763‐295‐2711   Jennifer.schreiber@ci.monticello.mn.us
Moorhead MN              MN      Johnathan    Judd             Mayor                        500 Center Avenue                      Moorhead              56561   218.299.5307
Mounds View MN           MN      Nyle         Zikmund          City Administrator           2401 Mounds View Blvd.                 Mounds View           55112   763‐717‐4001   nyle.zikmund@moundsviewmn.org
New Brighton MN          MN      Terri        Spangrud         City Clerk                   803 Old Highway 8 NW                   New Brighton          55112   651‐638‐2100   terri.spangrud@newbrightonmn.gov
New Hope MN              MN      Valerie      Leone            City Clerk                   4401 Xylon Ave. N                      New Hope              55428   763‐531‐5117   vleone@newhopemn.gov
New Ulm MN               MN      Michael      Looft            Chamber President/CEO        1 North Minnesota Street               New Ulm               56073   507‐233‐4303   michael@newulm.com
Newport MN               MN      Deb          Hill             City Administrator           596 7th Avenue                         Newport               55055   651‐556‐4600   dhill@newportmn.com
North Branch MN          MN      Renae        Fry              City Administrator           PO Box 910                             North Branch          55056   651‐277‐5229   renaef@ci.north‐branch.mn.us
North Mankato MN         MN      April        Van Genderen     City Clerk                   1001 Belgrade Avenue                   North Mankato         56002   507‐625‐4141   aprilv@northmankato.com
Olmsted County MN        MN      Heidi        Welsch           County Administrator         151 4th Street SE                      Rochester             55904   507‐328‐6001   welsch.heidi@co.olmsted.mn.us
Osseo MN                 MN      LeAnn        Larson           City Clerk                   415 Central Avenue                     Osseo                 55369   763‐425‐4064   llarson@ci.osseo.mn.us
Otsego MN                MN      Jessica      Stockamp         Mayor                        City Hall, 13400 ‐ 90th Street NE      Otsego                55330   763‐441‐4414   jstockamp@ci.otsego.mn.us
Plymouth MN              MN      Sandy        Engdahl          City Clerrk                  City Hall, 3400 Plymouth Blvd.         Plymouth              55447   763‐509‐5080   sengdahl@plymouthmn.gov
Prior Lake MN            MN      Kirt         Briggs           Mayor                        4646 Dakota St. SE                     Prior Lake            55372   612‐889‐2250   mayor@cityofpriorlake.com
Proctor MN               MN      Chad         Ward             Mayor                        100 Pionk Drive                        Proctor               55810   218‐624‐3641   cward@proctormn.gov
Ramsey County MN         MN      Ryan         O'Connor         County Manager               15 Kellogg Blvd. W                     St. Paul              55102   651‐266‐8000
Ramsey MN                MN      Kurt         Ulrich           City Administrator           7550 Sunwood Drive NW                  Ramsey                55303   763‐433‐9845   kulrich@cityoframsey.com
Red Wing MN              MN      Kay          Kuhlmann         City Council Administrator   315 West 4th Street                    Red Wing              55066   651‐385‐3612   kay.kuhlmann@ci.red‐wing.mn.us
Redwood Falls MN         MN      Tom          Quackenbush      Mayor                        333 S. Washington St.                  Redwood Falls         56283   507‐616‐7400   tquackenbush@ci.redwood‐falls.mn.us
Richfield MN             MN      Maria        Regan Gonzalez   Mayor                        7227 11th Avenue                       Richfield             55423   612‐500‐3862   MRegan@RichfieldMN.gov
Robbinsdale MN           MN      Regan        Murphy           Mayor                        4100 Lakeview Avenue North             Robbinsdale           55422   763‐257‐0368   RMurphy@ci.robbinsdale.mn.us
Rochester MN             MN      Kim          Norton           Mayor                        201 4th Street SE, Room 281, City Hall Rochester             55904   507‐328‐2900   knorton@rochestermn.gov
Rosemount MN             MN      Bill         Croste           Mayor                        2875 145th Street West                 Rosemont              55068   651‐423‐1944   mayor@ci.rosemount.mn.us
Roseville MN             MN      Patrick      Trudgeon         City Manager                 City Hall, 2660 Civic Center Dr.       Roseville             55113   651‐792‐7021   Pat.Trudgeon@cityofroseville.com
Sartell MN               MN      Ryan         Fitzthum         Mayor                        125 Pinecone Road North                Sartell               56377   320‐339‐1218   Ryan.Fitzthum@sartellmn.com
Sauk Rapids MN           MN      Kurt         Hunstiger        Mayor                        Sauk Rapids Government Center, 250 SuSauk Rapids             56379   320‐258‐5300   khunstiger@ci.sauk‐rapids.mn.us
Savage MN                MN      Brad         Larson           City Administrator           City Hall, 6000 McColl Drive           Savage                55378   952‐882‐2660
Scott County MN          MN      Lezlie       Vermillion       County Administrator         Government Center, 200 Fourth AvenueShakopee                 55379   952‐496‐8100   lvermillion@co.scott.mn.us
Shakopee MN              MN      Bill         Mars             Mayor                        485 Gorman St.                         Shakopee              55379   952‐445‐4228   wmars@ShakopeeMN.gov
Sherburne County MN      MN      Bruce        Messelt          County Administrator         13880 Business Center Drive NW, Suite Elk River              55330   763‐765‐3000   bruce.messelt@co.sherburne.mn.us
Shoreview MN             MN      Terry        Schwerm          City Manager                 4600 Victoria Street North             Shoreview             55126   651‐490‐4600   tschwerm@shoreviewmn.gov
South St. Paul MN        MN      James        Francis          Mayor                        125 3rd Avenue N                       South St. Paul        55075   651‐554‐3284   jfrancis@sspmn.org
Spring Lake Park MN      MN      Robert       Nelson           Mayor                        1301 81st Ave. N.E.                    Spring Lake Park      55432   763‐783‐1889   rnelson@slpmn.org
St. Anthony MN           MN      Randy        Stille           Mayor                        3301 Silver Lake Road                  St. Anthony           55418   612‐782‐3301   city@savmn.com
St. Cloud MN             MN      Seth         Kauffman         City Clerk                   400 2nd St. S.                         St. Cloud             56301   320‐255‐7210   seth.kauffman@ci.stcloud.mn.us
St. Joseph MN            MN      Rick         Shultz           Mayor                        326 Seventh Ave. SE                    St. Joseph            56374   320‐260‐0393   rschultz@cityofstjoseph.com
St. Louis County MN      MN      Kevin        Gray             County Administrator         100 North 5th Ave. West, Room 202      Duluth                55802   218‐726‐2448   grayk@stlouiscountymn.gov
St. Louis Park MN        MN      Melissa      Kennedy          City Clerk                   5005 Minnetonka Blvd.                  St. Louis Park        55416   952‐928‐2840   mkennedy@stlouispark.org
St. Michael MN           MN      Diana        Case             City Clerk                   11800 Town Center Dr. NE               Saint Michael         55376   763‐416‐7937   dcase@ci.st‐michael.mn.us
St. Paul MN              MN      Shari        Moore            City Clerk                   15 Kellogg Blvd. West 310 City Hall    Saint Paul            55102   651‐266‐8688   cityclerk@ci.stpaul.mn.us
St. Paul Park MN         MN      Sandi        Dingle           Mayor                        600 Portland Avenue                    St. Paul Park                 651‐329‐0373   sdingle@stpaulpark.org




                                                                                                   Exhibit I
                                                                                                  Page 1281
                                    Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 19 of 42 Page ID
                                                                       #:7806

Class Member             State   First Name    Last Name     Title                                 Street Address                      City              Zip     Phone                    email
St. Peter MN             MN      Chuck         Zieman        Mayor                                 227 South Front Street              Saint Peter       56082 507‐934‐4840               councilzieman@saintpetermn.gov
Stearns County MN        MN      Michael       Williams      County Administrator                  705 Courthouse Square, Room 121     St. Cloud         56303 320‐656‐3601
Stillwater MN            MN      Beth          Wolf          City Clerk                            216 N. Fourth Street                Stillwater        55082 651‐430‐8800
Sunfish Lake MN          MN      Cathy         Lago          City Clerk                            15 Sunnyside Lane                   Sunfish Lake      55118 651‐769‐7542
Victoria MN              MN      Cindy         Patnode       City Clerk                            PO Box 36                           Victoria          55386 952‐443‐4229
Waite Park MN            MN      Karla         Virnig        Deputy Clerk‐Treasurer                PO Box 339                          Waite Park        56387 320‐252‐6822
Washington County MN MN          Kevin         Corbid        County Administrator                  14949 62nd Street North             Stillwater        55082 651‐430‐6002
Wayzata MN               MN      Jeffrey       Dahl          City Manager                          600 Rice Street E                   Wayzata           55391 952‐404‐5300
West St. Paul MN         MN      Shirley       Bueckster     City Clerk                            1616 Humboldt Ave                   West St. Paul     55118 651‐552‐4100               sbuecksler@wspmn.gov
Winona MN                MN      Monica        Mohan         City Clerk                            207 Lafayette, PO Box 378           Winona            55987 507‐457‐8200
Woodbury MN              MN      Kim           Blaeser       City Clerk                            8301 Valley Creek Road              Woodbury          55125 651‐714‐3500               kim.blaeser@woodburymn.gov
Arnold MO                MO      Tammi         Casey         City Clerk                            2101 Jeffco Blvd.                   Arnold            63010 (630) 296‐2100             tcasey@arnold.org
Bellefontaine Neighbors MMO      Fran          Stevens       City Clerk                            9641 Bellefonatine Rd.              St. Louis         63137 (314) 867‐0076             fstevens@cityofbn.com
Bel‐Nor MO               MO      Bill          Hook          Mayor                                 8416 Natural Bridge Rd.             St. Louis         63121 (314) 381‐2834             mayor@cityofbelnor.org
Bel‐Ridge MO             MO      Andrea        Jones         City Clerk                            8920 Natural Bridge Rd.             St. Louis         63121 (314) 429‐2878             brcityclerk@bel‐ridge.us
Berkeley MO              MO      Deanna        Jones         City Clerk                            8425 Airport Rd                     Berkeley          63134 (314) 524‐3313 ext. 3756
Black Jack MO            MO      Norman C.     McCourt       Mayor                                 12500 Old Jamestown Rd.             Black Jack        63033 (314) 555‐0400
Calverton Park MO        MO      Jeanne        King Blanton  City Clerk                            52 Young Drive                      Calverton Park    63135 (314) 524‐1212
Cape Girardeau County MOMO       Kara          Clark         County Clerk                          #1 Barton Square, Ste. 301          Jackson           63755 (573) 243‐3547             kclark@capecounty.us
Cape Girardeau MO        MO      Bob           Fox           Mayor                                 401 Independence Street             Cape Girardeau    63703 (573) 334‐0854             bfox@cityofcape.org
Charlack MO              MO      Mark          Chamberlain   Mayor                                 8401 Midland Boulevard              Charlack          63114 (314) 484‐7376             mchamberlain@cityofcharlack.com
Clayton MO               MO      June          Frazier       City Clerk                            10 N. Bemiston Ave., Rm. 234        Clayton           63105 (314) 290‐8469             jfrazier@claytonmo.gov
Cool Valley MO           MO      Viola J.      Murphy        Mayor                                 100 Signal HIll Dr.                 St. Louis         63121 (314) 521‐3500
Country Club Hills MO    MO      Bender        McKinney, Jr. Mayor                                 7422 Eunice Avenue                  St. Louis         63136 (314) 261‐0845
Creve Coeur MO           MO      Barry         Glantz        Mayor                                 300 N. New Ballas Road              Creve Coeur       63141 (314) 872‐2518
Crystal City MO          MO      Shelly        Steger        City Clerk                            130 Mississippi Avenue              Crystal City      63019 (636) 937‐ 4614            s.steger@crystalcitymo.org
Dellwood MO              MO      Amelia        Parker        City Clerk                            1415 Chambers Road                  Dellwood          36135 (314) 521‐4339             aparker@cityofdellwoodmo.com
Ferguson MO              MO      Octavia       Pittman       City Clerk                            110 Church Street                   Ferguson          36135 (314) 524‐5152             opittman@fergusoncity.com
Florissant MO            MO      Karen         Goodwin       City Clerk                            955 Rue St. Francois                Florissant        63031 (314) 839‐7630             kgoodwin@florissantmo.com
Hanley Hills MO          MO      None found    None found    None found                            7713 Utica Dr.                      St. Louis         63133 (314) 725‐0909
Hannibal MO              MO      Angelica N.   Zerbonia      City Clerk                            320 Broadway                        Hannibal          63401 (573) 221‐0111             AZerbonia@hannibal‐mo.gov
Hazelwood MO             MO      Cynthia       Thomas        City Clerk                            415 Elm Grove Lane                  Hazelwood         63402 (314) 513‐5020             cathomas@hazelwoodmo.org
Herculaneum MO           MO      Bill          Haggard       Mayor                                 #1 Parkwood Ct.                     Heculaneum        63048 (636) 475‐4447             bhaggard@cityofherculaneum.org
Jackson MO               MO      Liza          Walker        City Clerk                            101 Court Street                    Jackson           63755 (573) 243‐3568
Jefferson County MO      MO      Ken           Waller        County Clerk                          729 Maple Street                    Hillsboro         63050 (636) 797‐5486             countyclerk@jeffcomo.org
Jennings MO              MO      Deletra       Hudson        City Clerk                            2120 Hord Avenue                    Jennings          63136 (314) 338‐1164             CityClerk@cityofjennings.org
Moline Acres MO          MO      Annette       Pendilton     City Administrator/City Clerk         2449 Chambers Rd.                   St. Louis         63136‐55(314) 868‐2433           apendilton@molineacres.org
Normandy MO              MO      Sharon        Warren, MRCC City Clerk                             7700 Natural Bridge Road            Normandy          63121 (314) 385‐3300             swarren@cityofnormandy.gov
Northwoods MO            MO      Denise        Johnson       City Administrator                    4600 Oakdridge Blvd.                St. Louis         63121 (314) 385‐8000
Norwood Court MO         MO      None Found    None Found    None Found                            5534 Norway Drive                   Norwood Court     63121 (314) 889‐2341
Olivette MO              MO      Kiana         Fleming       Communications Manager/City Clerk     1140 Dielman Road                   Olivette          63132 (314) 993‐0444             KFleming@olivettemo.com
Overland MO              MO      Melissa       Burton MMC/MRCCity Clerk                            9119 Lackland Road                  Overland          63114 (314) 428‐4321             mburton@overlandmo.org
Pagedale MO              MO      Ernest        Shields       Mayor                                 1420 Ferguson Ave.                  St. Louis         63133 (314) 726‐1200
Pevely MO                MO      Ashton        Lowery        City Clerk                            401 Maiin Street                    Pevely            63070 (636) 475‐4452             alowery@cityofpevely.org
Riverview MO             MO      None Found    None Found    Village Clerk                         9699 Lilac Dr.                      St. Louis         63137 (314) 868‐0700
St. Charles County MO    MO      Joann         Leykam        Director of Administration            201 North 2nd Street                Saint Charles     63301 (636) 949‐7520             webmaster@sccmo.org
St. Charles MO           MO      Laura         Whitehead     City Clerk                            200 North 2nd Street, 4th Floor     Saint Charles     63301 (636) 949‐3282             laura.whitehead@stcharlescitymo.gov
St. John MO              MO      Connie        Poteet        Deputy City Clerk                     8944 St. Charles Rock Road          St. John          63114 (314) 427‐8700 ext. #3     cpoteet@cityofstjohn.org
St. Louis County MO      MO      Genevieve     Frank         County Clerk                          41 S. Central Avenue                Clayton           63105‐17(314) 615‐544
St. Louis MO             MO      Lyda          Krewson       Mayor                                 1200 Market Street                  St. Louis         63103 (314) 622‐3201
University City MO       MO      LaRette       Reese         City Clerk                            6801 DelmarBlvd., 2nd Floor         University City   63130 (314) 505‐8605             lreese@ucitymo.org
Vinita Park MO           MO      Brent         Bury          City Clerk                            8374 Midland Blvd                   St. Louis         63114 (314) 428‐7373
Southaven MS             MS      Andrea        Mullen        City Clerk                            8710 Northwest Drive                Southaven         38671 662‐280‐6554               cityclerk@southaven.org
Cascade County MT        MT                                  Clerk and Recorder                    121 4th Street North #1B‐1          Great Falls       59401 (406) 454‐6801
Great Falls MT           MT      Lisa          Kunz          City Clerk                            2 Park Drive South, P.O. Box 5021   Great Falls       59403 (406) 455‐8451
Kalispell MT             MT      Aimee         Brunckhorst   City Clerk & Communications Manager   201 1st Ave. E                      Kalispell         59901 406‐758‐7756               cityclerk@kalispell.com
Apex NC                  NC      Donna         Hosch         Town Clerk                            73 Hunter Street, P.O. Box 250      Apex              27502 (919) 249‐3303             donna.hosch@apexnc.org
Cary NC                  NC      Virginia      Johnson       Town Clerk                            316 N. Academy Street               Cary              27513 (919) 460‐4941             virginia.johnson@townofcary.org
Clayton NC               NC      Kimberly      Moffett       Town Clerk                            111 E 2nd Street                    Clayton           27520    919‐359‐9334            kmoffett@townofclaytonnc.org
Durham NC                NC      Diana         Schreiber     City Clerk                            101 City Hall Plaza, Suite 2700     Durham            27701 919‐560‐4166, ext. 12266   diana.schreiber@durhamnc.gov
Garner NC                NC      Stella        Gibson        Town Clerk                            900 7th Ave.                        Garner            27529 (919) 773‐4406             sgibson@garnernc.gov
Knightdale NC            NC      Heather       Smith         Town Clerk                            950 Steeple Square Court            Knightdale        27545 (919) 217‐2225             heather.smith@knightdalenc.gov
Morrisville NC           NC      Eric          Smith         Town Clerk                            100 Town Hall Drive                 Morrisville       27560 919‐463‐6168




                                                                                                         Exhibit I
                                                                                                        Page 1282
                                       Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 20 of 42 Page ID
                                                                          #:7807

Class Member             State   First Name    Last Name       Title                                    Street Address                           City                   Zip      Phone                       email
Raleigh NC               NC      Gail          Smith           City Clerk and Treasurer                 222 W. Hargett St, Ste. 207              Raleigh                27601 919‐996‐3040                   Gail.Smith@raleighnc.gov
Cass County ND           ND      Deborah       Moeller         County Recorder                          211 9th Street South                     Fargo                  58103 701‐241‐5620
Fargo ND                 ND      Bruce P.      Grubb           City Administrator                       225 4th Street North                     Fargo                  58102 701.241.1310
Grand Forks County ND ND         Garlynn       Helmoski        County Recorder                          PO Box 5066                              Grand Forks            58206‐50701‐780‐8262                 garlynn.helmoski@gfcounty.org
Grand Forks ND           ND      Todd          Feland          City Administrator                       255 N 4th Street                         Grand Forks            58201 (701) 787‐3735
Omaha NE                 NE      Elizabeth     Butler          City Clerk                               1819 Farnam Street, Suite LC‐1           Omaha                  68183 (402) 444‐5550                 cityclerk@cityofomaha.org
Dover NH                 NH      Susan         Mistretta       City Clerk and Tax Collector             288 Central Ave.                         Dover                  03820 (603) 516‐6018                 s.mistretta@dover.nh.gov.
Nashua NH                NH      Susan         Lovering        City Clerk                               229 Main Street                          Nashua                 03060 603‐589‐3010                   CityClerkDept@nashuanh.gov
Portsmouth NH            NH      Kelli         Barnaby         City Clerk                               1 Junkins Ave.                           Portsmouth             03801 (603) 610‐7245                 cityclerk@cityofportsmouth.com
Rochester NH             NH      Kelly         Walters         City Clerk                               31 Wakefield Street                      Rochester              03867 603‐322‐2130
Somersworth NH           NH                                    City Clerk                               One Government Way                       Somersworth            03878 (603) 692‐9511
Strafford County NH      NH      Deanna        Rollo           Clerk                                    259 County Farm Road                     Dover                  03820
Absecon NJ               NJ      Carie         Crone           City Clerk                               500 Mill Road                            Absecon                08201 (609) 641‐0663
Allenhurst NJ            NJ      Donna         Campagna        Clerk/Administrator                      125 Corlies Avenue                       Allenhurst             07711 (732) 531‐2757
Allentown NJ             NJ      Laurie        Roth            Municipal Clerk/Registrar                8 North Main Street                      Allentown              08501 (609) 259‐3151                 clerk@allentownboronj.com
Alloway Township NJ      NJ      Charlet       Cheeseman       Administrator/Clerk/Registrar            P.O. Box 425, 49 S. Greenwich St.        Alloway                08001 (856) 935‐4080                 allowayclerk@comcast.net
Alpha NJ                 NJ      Donna         Messina         Acting Municipal Clerk                   1001 East Blvd.                          Alpha                  08865 (908) 454‐0088, ext. 141       alphaclerk@alphaboronj.org
Alpine NJ                NJ      Paul          Tomasko         Mayor                                    100 Church Street, P.O. Box 1095         Alpine                 07620 (201) 784‐2900
Asbury Park NJ           NJ      Melody        Hartsgrove      City Clerk                               1 Municipal Plaza                        Asbury Park            07712 (732) 502‐5720                 melody.hartsgrove@cityofasburypark.com
Atlantic City NJ         NJ      Paula         Geletei         City Clerk                               1301 Bacharach Blvd.                     Atlantic City          08401 (609) 347‐5510
Atlantic Highlands NJ    NJ      Michelle      Clark           Municipal Clerk                          100 First Avenue                         Atlantic Highlands     07716 (732) 291‐1444, ext. 3103      clerk@ahnj.com
Audubon NJ               NJ      John          Ward            Mayor                                    606 W. Nicholson Road                    Audubon                08106 (856) 547‐0711                 j.ward@audubonnj.com
Audubon Park NJ          NJ      Dawn          Pennock         Borough Clerk                            2 Road C                                 Audubon Park           08106 (856) 547‐5236                 apclerk@audubonparknj.org
Avalon NJ                NJ      C. Danielle   Nollett         Borough Clerk                            3100 Dune Drive                          Avalon                 08202 (609) 967‐2990                 dnollett@avalonboro.org
Avon‐by‐the‐Sea NJ       NJ      Thea          Kratochvil      Acting Municipal Clerk                   301 Main Street                          Avon by the Sea        07717 (732) 502‐4510                                         #NAME?
Barnegat Light NJ        NJ      Brenda        Kuhn            Municipal Clerk                          10 East 7th Street, P.O. Box 576         Barnegat Light         08006 (609) 494‐9196
Barrington NJ            NJ      Terry         Shannon         Borough Clerk                            229 Trenton Avenue                       Barrington             08007 (856) 547‐0706
Bay Head NJ              NJ      Patricia      Applegate       Municipal Clerk                          83 Bridge Avenue                         Bay Head               08742 (732) 892‐0636                 papplegate@bayheadnj.us
Bayonne NJ               NJ      M.            Medina          City Clerk                               630 Avenue C                             Bayonne                07002 (201) 858‐6029                 mmedina@baynj.org
Beach Haven NJ           NJ      Sherry        Mason           Borough Manager                          300 Engleside Avenue                     Beach Haven            08008 (609) 492‐0111, ext. 216
Beachwood NJ             NJ      Ronald        Roma, Jr.       Mayor                                    1600 Pinewald Road #1                    Beachwood              08722 (732) 286‐6000
Bellmawr NJ              NJ      Fran          Wright          Borough Clerk                            21 East Browning Road                    Bellmawr               08031 (856) 933‐1313, ext. 1209      boroclerk@bellmawr.com
Belmar NJ                NJ      April         Claudio         Municipal Clerk/Registrar                601 Main Street                          Belmar                 07719 (732) 681‐3700, ext. 225
Belvidere NJ             NJ      Teresa        Yeisley         Municipal Clerk/Administrator            691 Water Street                         Belvidere              07823 (908) 475‐5331                 clerk@belvidere‐nj.us
Bergenfield NJ           NJ      Marie         Quinones‐Wilson Borough Clerk                            198 North Washington Avenue              Bergenfield            07621 (201) 387‐6737                 boroclerk@bergenfield.com
Berlin NJ                NJ      Dwayne        Harris          Borough Administrator/Clerk/Registrar    59 South White Horse Pike                Berlin                 08009 (856) 767‐7777, ext 303        clerk@berlinnj.org
Berlin Township NJ       NJ      Cathy         Underwood       Register Municipal Clerk/Registrar       135 Route 73 South, West                 Berlin                 08091 (856) 767‐1854
Beverly NJ               NJ      Caitlin       Midgette        Municipal Clerk/Registrar                446 Broad Street                         Beverly                08010 (609) 747‐4084                 cmidgette@thecityofbeverly.com
Bloomingdale NJ          NJ      Breeanna      Calabro         Municipal Clerk                          101 Hamburg Turnpike                     Bloomingdale           07403 (973) 838‐0778, ext. 239       bcalabro@bloomingdalenj.net
Bogota NJ                NJ      Jeanne        Cook            Borough Clerk                            375 Larch Avenue                         Bogota                 07603 (201) 342‐1736, ext. 223       clerk@bogotaonline.org
Boonton NJ               NJ      Cynthia       Oravits         Town Clerk/Deputy Registrar              100 Washington Street                    Boonton                07005 (973) 402‐9410, ext.624        townclerk@boonton.org
Bordentown NJ            NJ      Maria         Carrington      Clerk                                    1 Municipal Drive                        Bordentown             08505 (609) 298‐2800, ext. 2108      m.carrington@bordentowntwp.org
Bound Brook NJ           NJ      Jasmine       Mathis          Borough Clerk                            230 Hamilton Ct.                         Bound Brook            08805 (732) 356‐0833, ext. 646       jmathis@boundbrook‐nj.0rg
Bradley Beach NJ         NJ      Erica         Kostyz          Deputy Municipal Clerk                   701 Main Street                          Bradley Beach          07720‐‐1 (732) 776‐2999, ext. 1026   ekostyz@bradleybeachnj.gov
Bridgeton NJ             NJ      Kathleen      Keen            Municipal Clerk                          181 E. Commerce Street                   Bridgeton              08302 (856) 455‐3230, ext. 227       keenk@cityofbridgeton.com
Brielle NJ               NJ      Thomas        Nolan           Business Administrator/Municipal Clerk   601 Union Lane, P.O. Box 445             Brielle                08730 (732) 528‐6600
Brigantine NJ            NJ      Lynn          Sweeney         City Clerk                               1417 West Brigantine Ave.                Brigantine             08203 (609) 266‐7600, ext. 220       lsweeney@brigantinebeachnj.com
Brooklawn NJ             NJ      Ryan          Giles           Municipal Clerk                          301 Christiana Street                    Brooklawn              08030 (856) 456‐0750, ext. 106       boroclerk@brooklawn‐nj.com
Buena NJ                 NJ      Maryann       Coraluzzo       Clerk                                    616 Central Avenue                       Minotola               08341 (856) 697‐9393                 clerk@buenaboro.org
Burlington NJ            NJ      Cindy         Crivaro         Municipal Clerk                          525 High Street                          Burlington             08016 (609) 386‐0200, ext. 101       ccrivaro@burlingtonnj.us
Butler NJ                NJ      Mary          O'Keefe         Borough Clerk                            1 Ace Road                               Butler                 07405 (973) 838‐7200
Caldwell NJ              NJ      Brittany      Heun            Deputy Clerk                             1 Provost Square                         Caldwell               07006 (973) 403‐4638                 bheun@caldwell‐nj.com
Camden NJ                NJ      Luis          Pastoriza       Municipal Clerk & Registrar              520 Market Street, City Hall, Room 105   Camden                 08101‐51(856) 757‐7223               clerk@ci.camden.nj.us
Cape May NJ              NJ      Erin          Burke           City Clerk                               643 Washington Street                    Cape May               08204 (609) 884‐9530                 cityclerk@capemaycity.com
Cape May Point NJ        NJ      Elaine        Wallace         Borough Clerk                            215 Lighthouse Avenue                    Cape May Point         08212 (609) 884‐8468, ext. 12        ewallace@capemaypoint.org
Carlstadt NJ             NJ      Claire        Foy             Registered Municipal Clerk               500 Madison Steet                        Calstadt               07072 (201) 531‐7180
Carneys Point Township NJNJ      June          Profitt         Municipal Clerk/Registrar                303 Harding Highway                      Carneys Point Township 08069 (856) 299‐0070, ext. 147       junep@carneyspointtwp.org
                                                                                                        Memorial Municipal Building, 61 Cooke
Carteret NJ              NJ                                                                             Avenue                                   Carteret               07008    732‐541‐3800                PogorzelskiC@carteret.net
Chesilhurst NJ           NJ      Carmela        Pogorzelski     Borough Clerk                           201 Grant Ave.                           Chesilhurst            08089     (856) 767‐4153             info@chesilhurstboro.org
Clayton NJ               NJ      Christine     Newcomb          Borough Clerk / Registrar               125 N. Delsea Drive                      Clayton                08312    (856) 881‐2882 Ext. 103
Clementon NJ             NJ      Jenai         Johnson          Municipal Clerk/Administrator           101 Gibbsboro Road                       Clementon              08021    (856) 783‐0284 ext 124




                                                                                                                Exhibit I
                                                                                                               Page 1283
                                Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 21 of 42 Page ID
                                                                   #:7808

Class Member           State First Name     Last Name     Title                                      Street Address                          City                Zip     Phone                         email
                                                                                                     Municipal Complex, 525 Palisade Ave. –
Cliffside Park NJ      NJ    Sercan         Zoklu         Municipal Clerk                            Room 370                                Cliffside Park      07010   201.945.3456                  szoklu@cliffsideparknj.gov
Clifton NJ             NJ    Nancy          Ferrigno      City Clerk                                 900 Clifton Avenue, First Floor         Clifton             07013    973‐470‐5824                 nferrigno@cliftonnj.org
Collingswood NJ        NJ    K. Holly       Mannel        Borough Clerk                              678 HADDON AVENUE                       Collingswood        08108   856‐854‐0720 x127             hmannel@collingswood.com
Corbin City NJ         NJ    Joanne         Siedlecki     Municipal Clerk                            316 Route 50                            Corbin City         08270   (609) 628‐2673
Cresskill NJ           NJ    Francesca      Maragliano    Borough Clerk                              67 Union Avenue                         Cresskill           07626    201‐569‐5400
Deal NJ                NJ    Stephen R.     Carasia       Borough Clerk/Administrator                P.O. Box 56                             Deal                07723   732‐531‐1454                  Administrator@dealborough.com
                                                                                                     570 Rosemont Ringoes Road OR P.O.
Delaware Township NJ   NJ    Jodi           McKinney      Registered Municipal Clerk                 Box 500                                 Delaware Township   08557   (609) 397‐3240 ext.205
Dumont NJ              NJ    Susan          Connelly      Municipal Clerk                            80 West Madison Avenue                  Dumont              07628   201‐387‐5024                  sconnelly@dumontboro.org
Dunellen NJ            NJ    William M.     Robins        Municipal Clerk                            355 North Avenue                        Dunellen            08812   732‐968‐3033                  wrobins@dunellenborough.com
East Orange NJ         NJ    Cynthia        Brown         City Clerk                                 44 City Hall Plaza                      East Orange         07018    973‐266‐5110                 cynthia.brown@eastorange‐nj.gov
East Rutherford NJ     NJ    Danielle       Lorenc        Borough Clerk                              Borough Clerk's Office, 1 Everett Place East Rutherford     07073   (201) 933‐3444
Eatontown NJ           NJ    Julie          Martin        Borough Clerk/Registrar                    47 Broad Street, First Floor            Eatontown           07724    732‐389‐7601                 clerk@eatontownnj.com
Edgewater NJ           NJ    Annamarie       O'Connor     Borough Clerk                              55 River Road, Second Floor             Edgewater           07020   201‐943‐1700, ext. 3137       annamarie@edgewaternj.org
Egg Harbor City NJ     NJ    Meg            Steeb         City Clerk                                 500 London Avenue                       Egg Harbor City     08215   609‐965‐0081                  megs@eggharborcity.org
Elizabeth NJ           NJ    Yolanda        Roberts       City Clerk                                 50 Winfield Scott Plaza, Rm. 105        Elizabeth           07201   908‐820‐4131                  YRoberts@ElizabethNJ.org
Elmer NJ               NJ    Sarah D.       Walker        Municipal Clerk                            PO Box 882, 120 S. Main St              Elmer               08318   (856) 358‐4010 Ext. 110       clerk@elmerboroughnj.com
Elmwood Park NJ        NJ    Erin           Delaney       Borough Clerk                              Elmwood Park Municipal Building, 182 MElmwood Park          07407   201‐796‐1457 ext. 202          edelaney@elmwoodparknj.us
Emerson NJ             NJ    Jane           Dietsche      Borough Clerk                              146 Linwood Avenue                      Emerson             07630   201‐262‐6086                   clerk@emersonnj.org
Englewood Cliffs NJ    NJ    Lisette M.     Duffy         Administrator ‐ Borough Clerk              482 Hudson Terrace                      Englewood Cliffs    07632   201‐569‐5252 ext. 480
Englewood NJ           NJ    Yancy          Wazirmas      City Clerk                                 2‐10 North Van Brunt Street             Englewood           07631   (201) 510‐8213                ywazirmas@cityofenglewood.org
Essex Fells NJ         NJ    Francine T.    Paserchia     Borough Administrator/Clerk                255 Roseland Ave., 2nd Flr,             Essex Fells         07021    973‐226‐3400                  administrator@essexfellsboro.com
Estell Manor NJ        NJ    Linda          Kent          City Clerk                                 148 Cumberland Avenue                   Estell Manor        08319   (609) 476‐2692 x107           cityclerk@estellmanor.org
Fair Haven NJ          NJ    Allyson        Cinquegrana   Borough Clerk                              748 River Rd Ste A                      Fair Haven          07704   (732) 747‐0241 ext. *221      acinquegrana@fhboro.net
Fair Lawn NJ           NJ    Marilyn        Bojanowski    Municipal Clerk                            8‐01 Fair Lawn Ave Ste 206              Fair Lawn           07410   (201) 794‐5340                mbojanowski@fairlawn.org
Fairview NJ            NJ    Diane T.       Testa         Municipal Clerk                            59 Anderson Ave                         Fairview            07022   201‐943‐3300                  dtesta@fairviewborough.com
Fanwood NJ             NJ    Kathleen       Holmes        Borough Clerk                              75 N Martine Ave                        Fanwood             07023   908‐322‐8236, ext. 123        kholmes@fanwoodnj.org
Fieldsboro NJ          NJ    Edward G.      Tyler Sr.     Mayor                                      18 Washington Street                    Fieldsboro          08505   (609) 298‐6344
Florence Township NJ   NJ    Nancy L.       Erlston       Township Clerk                             711 Broad Street                        Florence Township   08518   (609) 499‐2525
                                                                                                     Municipal Building/Borough Hall 309
Fort Lee NJ            NJ    Evelyn         Rosario       Borough Clerk                              Main Street                             Fort Lee            07024   201‐592‐3500 x1040            E‐Rosario@fortleenj.org
Franklin Lakes NJ      NJ    Gail M.        Rulli         Borough Clerk                              480 DeKorte Drive                       Franklin Lakes      07417   201‐891‐4000 ext 1202
Frenchtown NJ          NJ    Brenda         Shepherd      Borough Clerk                              29 Second Street                        Frenchtown          08825   908‐996‐4524
Garfield NJ            NJ    Andrew J.      Pavlica       City Clerk/Deputy City Manager             111 Outwater Lane                       Garfield            07026   973‐340‐2000, ex. 4012        apavlica@garfieldnj.org
Garwood NJ             NJ    Christina M.   Ariemma       Borough Administrator/Clerk                403 South Avenue                        Garwood             07027    (908) 789‐0710               c‐ariemma@garwood.org
Gibbsboro NJ           NJ    Amy C.         Troxel        Borough Clerk                              49 Kirkwood Rd                          Gibbsboro           08026    (856) 783‐6655 x105          boroughclerk@gibbsborotownhall.com
Glassboro NJ           NJ    Karen          Cosgrove      Municipal Clerk                            667 Whig Ln                             Glassboro           08028   (856) 881‐9230 Ext. 88144     kcosgrove@glassboro.org
Glen Ridge NJ          NJ    Michael        Zichelli      Administrator                              825 Bloomfield Avenue                   Glen Ridge          07028    973‐748‐8400 ext 235         mpzichelli@glenridgenj.org
Glen Rock NJ           NJ    Jacqueline     Scalia        Borough Clerk                              1 Harding Plaza                         Glen Rock           07452   (201) 670‐395                 jscalia@glenrocknj.net
Gloucester City NJ     NJ    Vanessa L.     Parent        Acting City Clerk                          Municipal Building, 512 Monmouth Stre Gloucester City       08030   (856) 456‐0205                clerksoffice@cityofgloucester.org
Hackensack NJ          NJ    Deborah        Karlsson      City Clerk                                 65 Central Avenue                       Hackensack          07601    (201) 646‐3940                dkarlsson@hackensack.org
Haddon Heights NJ      NJ    Kelly          Santosusso    Borough Clerk/Operations Manager           625 Station Avenue                      Haddon Heights      08035    (856) 547‐7164, ext. 30      ksantosusso@haddonhts.com
                                                                                                     Borough Hall 242 Kings Highway East,
Haddonfield NJ         NJ    Deanna         Bennett       Borough Clerk                              Room 101                                Haddonfield         08033 856‐429‐4700, ext. 204          dbennett@haddonfield‐nj.gov
Haledon NJ             NJ    Allan R.       Susen         Municipal Clerk/Administrator              510 Belmont Ave                         Haledon             07508 973‐595‐7766 ext. 103
Hammonton NJ           NJ    Frank          Zuber         Municipal Clerk                            Town Hall – 100 Central Avenue          Hammonton           08037 609‐567‐4300 Ext. 105           townclerk@townofhammonton.org
Harrison NJ            NJ                                 Town Clerk                                 318 Harrison Ave                        Harrison            07029    973‐268‐2425
Harvey Cedars NJ       NJ    Daina          Dale          Municipal Clerk                            7606 Long Beach Blvd., PO Box 3185      Harvey Cedars       08008 609.361.6000 x112               clerk@harveycedars.org
Hasbrouck Heights NJ   NJ    Laurie         Varga         Borough Clerk                              320 Boulevard                           Hasbrouck Heights   07604 201‐288‐0195                    Lvarga@hasbrouck‐heightsnj.org
Haworth NJ             NJ    Ann E.         Fay           Borough Clerk ‐ Administrator              300 Haworth Avenue                      Haworth             07641    (201) 384‐4785               fay@haworthnj.org
Hawthorne NJ           NJ    Lori           Fernandez     Borough Clerk                              445 Lafayette Ave, Suite 102            Hawthorne           07506‐25 973‐427‐4493                 lfernandez@hawthornenj.org
Highland Park NJ       NJ    Joan           Hullings      Borough Clerk                              221 S. Fifth Ave.                       Highland Park       08904 (732) 777‐6014                  jhullings@hpboro.com
Highlands NJ           NJ    Matthew        Conlon        Municipal Clerk                            42 Shore Drive OR 171 Bay Avenue        Highlands           07732 732‐872‐1224 OR (732) 872‐122
Hi‐Nella NJ            NJ    Phyllis        Twisler       Borough Clerk                              100 Wykagyl Road                        Hi‐Nella            08083 856‐784‐6237 Ext. 101           clerkhinellaboro@comcast.net
Hoboken NJ             NJ    James J.       Farina        Municipal Clerk                            95 River Street                         Hoboken             07030 (201) 420‐2000 x 2000           cityclerk@hobokennj.gov
Ho‐Ho‐Kus NJ           NJ    Joan           Herve         Borough Clerk                              333 Warren Avenue                       Ho‐Ho‐Kus           07423 201‐652‐4400 ex.223              clerk@ho‐ho‐kusboro.com
Interlaken NJ          NJ    Lori           Reibrich      Borough Clerk                              100 Grasmere Avenue                     Interlaken          07712 (732) 531‐7405                  lreibrich@interlakenboro.com
                                                                                                     1 Wanamaker Hall OR Post Office Box
Island Heights NJ      NJ    Joseph         Kostecki      Borough Clerk/Vital Statistics Registrar   797                                     Island Heights      08732   (732) 270‐6415
Jersey City NJ         NJ    Sean J.        Gallagher     City Clerk                                 280 Grove St                            Jersey City         07302    (201) 547‐5150
Keansburg NJ           NJ    Thomas P.      Cusick        Municipal Clerk                            29 Church St                            Keansburg           07734   (732) 787‐0215
Kearny NJ              NJ    Pat            Carpenter     Town Clerk                                 402 Kearny Ave                          Kearny              07032   201‐283‐5601                  pcarpenter@kearnynj.org




                                                                                                          Exhibit I
                                                                                                         Page 1284
                                   Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 22 of 42 Page ID
                                                                      #:7809

Class Member             State   First Name   Last Name           Title                                      Street Address                          City                  Zip     Phone                      email
Kenilworth NJ            NJ      Laura        Reinertsen          Borough Clerk                              567 Boulevard Ste D                     Kenilworth            07033    (908) 276‐9090            boroughclerk@kenilworthnj.org
Keyport NJ               NJ      Michele      Clark               Borough Clerk                              70 West Front St., 2nd Fl.              Keyport               07735    732‐739‐5124              mclark@keyportonline.com
Kinnelon NJ              NJ      Karen        Iuele               Borough Clerk                              130 Kinnelon Rd.                        Kinnelon              07405   (973) 838‐5401             kiuele@kinnelonboro.org
Lake Como NJ             NJ      Louise A.    Mekosh              Borough Clerk/Administrator                1740 Main Street                        Lake Como             07719   732‐681‐3232               lmekosh@boro.lake‐como.nj.us
Lakehurst NJ             NJ      Maryanne     Capasso             Municipal Clerk                            5 Union Avenue                          Lakehurst             08733    732‐657‐4141
Lambertville NJ          NJ      Cynthia L.   Ege                 City Clerk & Registrar                      18 York St                             Lambertville          08530   609‐397‐0110
Laurel Springs NJ        NJ                                                                                  723 West Atlantic Avenue                Laurel Springs        08021   (856) 784‐0500             dawn@laurelsprings‐nj.com
Lavallette NJ            NJ      Donnelly     Amico               Municipal Clerk/Registrar                  1306 Grand Central Avenue               Lavallette            08735   732‐793‐7477 Option #7
Lawnside NJ              NJ                                       Clerk's Office                              4 Dr Martin Luther King Jr Rd Ste 1    Lawnside              08045   (856) 573‐6200
Leonia NJ                NJ      Anne         Dodd                Borough Clerk                              312 Broad Ave.                          Leonia                07605   201‐592‐5780 x256          adodd@leonianj.gov
Lincoln Park NJ          NJ      Cynthia L.   Sloane              Municipal Clerk                            34 Chapel Hill Road                     Lincoln Park          07035   973‐270‐2050                csloane@bolp.org
Linden NJ                NJ                                       City Clerk’s Office                        301 N Wood Ave Ste 1                    Linden                07036    (908) 474‐8452            clerk@linden‐nj.org
                                                                                                             Lindenwold Borough Offices 15 N.
Lindenwold NJ            NJ      Deborah      Jackson             Borough Clerk / Registrar                  White Horse Pike                        Lindenwold            08021   (856) 783‐2121 ext. 240
Linwood NJ               NJ      Leigh Ann    Napoli              Municipal Clerk                            400 W Poplar Ave,                       Linwood               08221   (609) 926‐7970              lnapoli@linwoodcity.org
Little Ferry NJ          NJ      Barbara      Maldonado           Borough Clerk                              215 Liberty St Ste 217                  Little Ferry          07643   (201) 641‐9234 x654        b‐maldonado@littleferrynj.org
Little Silver NJ         NJ      Kimberly     Jungfer             Administrator / Borough Clerk               480 Prospect Ave                       Little Silver         07739    (732) 842‐3881            kjungfer@littlesilver.org
Loch Arbour NJ           NJ      Paul V.      Fernicola           Mayor                                      550 Main Street                         Loch Arbour           07711    (732) 531‐4740            clerk@locharbour.us
Lodi NJ                  NJ      Carole L.    D'amico             Borough Clerk/Registrar                    1 Memorial Drive, Room 202              Lodi                  07664   (973) 859‐7405             cdamico@lodi‐nj.org
Long Branch NJ           NJ      KATHY        SCHMELZ             City Clerk                                 344 Broadway, Second Floor              Long Branch           07740   732‐571‐5686               kschmelz@longbranch.org
Longport NJ              NJ      Monica       Kyle                Municipal Clerk                            2305 Atlantic Avenue                    Longport              08403   (609) 823‐2731 Ext. 100
Magnolia NJ              NJ      Christine    Pippet              Municipal Clerk                            438 West Evesham Ave                    Magnolia              08049   (856) 783‐1520 Ext. 110    cpippet@magnolia‐nj.org
Manasquan NJ             NJ      Barbara      Ilaria              Clerk/Registar                             201 East Main Street                    Manasquan             08736   (732) 223‐0544 Ext. 233
Mantoloking NJ           NJ      Beverley     Konopada            Clerk/Registar                             202 Downer Avenue                       Mantoloking           08738   732‐475‐6983 Ext. 313      boroclerk@mantoloking.org
Manville NJ              NJ      Wendy        Barras              Borough Clerk                              325 N Main Street                       Manville              08835   908‐725‐9478 Ext. 103      wbarras@manvillenj.org
Margate City NJ          NJ      Tara         Mazza               Registar                                   9001 Winchester Avenue                  Margate               08402   (609)822‐2921
Matawan NJ               NJ      Karen        Wynne               Borough Clerk                              201 Broad Street                        Matawan               07747   732‐566‐3898 Ext. 602
Maywood NJ               NJ      Barbara      Dispoto             Registered Municipal Clerk                 15 Park Avenue                          Maywood               07607   201‐845‐2900 Ext. 201
Medford Lakes NJ         NJ      Katherine    Burger              Municipal Clerk                            17 North Main Street                    Medford               08055   (609)714‐1790 Ext. 334
Merchantville NJ         NJ      Denise       Brouse              Clerk                                      1 W Maple Ave                           Merchantville         08109   856‐662‐2472 Ext. 303      info@merchantvillenj.gov
Metuchen NJ              NJ      Susan        Jackson             Clerk                                      500 Main St.                            Metuchen              08840   732‐632‐8508               sjackson@metuchen.com
Middlesex NJ             NJ      Elaine       Flynn               County Clerk                               75 Bayard Street                        New Brunswick         08901   732‐745‐3827
Midland Park NJ          NJ      Wendy        Martin              Borough Clerk                              280 Godwin Avenue                       Midland Park          07432   201‐857‐5723               wmartin@midlandparknj.org
Milford NJ               NJ      Karen         Dysart             Borough Clerk/Registrar                    30 Water St.                            Milford               08848   908‐995‐4323
Milltown NJ              NJ      Gabriella    Siboni              Municipal Clerk                            39 Washington Avenue                    Milltown              08850   732‐828‐2100 Ext. 181
Millville NJ             NJ      Jeanne       Hitchner            City Clerk                                 12 S. High St. Third Floor              Millville             08332   856‐825‐7000               jeanne.hitchner@millvillenj.gov
Monmouth Beach NJ        NJ      Christine    Giordano Hanlon     County Clerk                               33 Mechanic Street                      Freehold              07728   732‐761‐7324               CountyClerk@co.monmouth.nj.us
Moonachie NJ             NJ      Supriya      Sanyal              Borough Clerk                              70 Moonachie Road                       Moonachie             07074   201‐641‐1813 Ext. 1        ssanyal@moonachie.us
Mount Ephraim NJ         NJ      Terry        Shannon             Borough Clerk                              121 S. Black Horse Pike                 Mount Ephraim         08059   (856) 931‐1546             boroclerk@mountephraim‐nj.com
Mountain Lakes NJ        NJ      Cara         Fox                 Clerk/Registar                             Mountain Lakes Borough Hall 400 Blvd.   Mountain Lakes        07046   973‐334‐3131 Ext. 2006     clerk@mtnlakes.org
Mountainside NJ          NJ      Martha       Lopez               Borough Clerk                              1385 US Highway 22 East                 Mountainside          07092   908‐232‐2400 Ext. 237
National Park NJ         NJ      Joy          Gunn                Acting Municipal Clerk and Administrator   7 South Grove Avenue                    National Park         08063   856‐845‐3891               boroughclerk@nationalparknj.com
Neptune City NJ          NJ      Tamara       Brown               Municipal Clerk                            106 West Sylvania Avenue                Neptune               07753   (732) 776‐7224 Ext. 41
New Brunswick NJ         NJ      Leslie       Zeledon             City Clerk                                  City Hall, 78 Bayard Street            New Brunswick         08901   732‐745‐5041
New Milford NJ           NJ      Christine    Demiris             Borough Administrator / Clerk              930 River Road                          New Milford           07646   201‐967‐5044 Ext. 0
New Providence NJ        NJ      Wendy        Barry               Borough Clerk                              Municipal Building 360 Elkwood Ave.     New Providence        07974   908‐665‐1400 Ext. 0
Newark NJ                NJ      Kenneth      Louis               City Clerk                                 City Hall 920 Broad St.                 Newark                07102   973‐733‐6574
North Arlington NJ       NJ      Katie        Moore               Borough Clerk                              214 Ridge Rd. 2nd Floor                 North Arlington       07031   201‐991‐6060 Ext. 108
North Caldwell NJ        NJ      Brittany     Heun                Deputy Clerk                               1 Provost Square                        Caldwell              07006   973‐403‐4638               bheun@caldwell‐nj.com
North Haledon NJ         NJ      Renate       Elatab              Borough Clerk                              103 Overlook Avenue                     North Haledon         07508   973‐427‐7793               re@northhaledon.com
North Plainfield NJ      NJ      Richard      Phoenix             Borough Clerk                              263 Somerset Street                     North Plainfield      07060   908‐769‐2904               rphoenix@npmail.org
North Wildwood NJ        NJ      W. Scott     Jett                City Clerk                                 901 Atlantic Avenue                     North Wildwood        08260   609‐522‐2030 Ext. 1400     sjett@northwildwood.com
Northfield NJ            NJ      Mary         Canesi              Municipal Clerk                            1600 Shore Road                         Northfield            08225   609‐641‐2832 Ext. 125      mcanesi@cityofnorthfield.org
Northvale NJ             NJ      Fran         Weston              Acting Borough Clerk                       116 Paris Ave.                          Northvale             07647   201‐767‐3330
Norwood NJ               NJ      Laura        Borchers            Municipal Clerk                            455 Broadway                            Norwood               07648   201‐784‐2965               lborchers@norwoodboro.org
Oakland NJ               NJ      Lisa         Duncan              Borough Clerk                              One Municipal Plaza                     Oakland               07436   201‐337‐8111               boroclerk@oakland‐nj.org
Oaklyn NJ                NJ      Bonnie       Taft                Borough Clerk                              500 White Horse Pike                    Oaklyn                08107   856‐858‐2457 Ext. 6002     b.taft@oaklyn‐nj.net
Ocean City NJ            NJ      Melissa      Rasner              Municipal Clerk                            861 Asbury Ave.                         Ocean City            08226   609‐399‐6366
Ocean Gate NJ            NJ      Ileana       Vazquez‐Gallipoli   Municipal Clerk                            801 Ocean Gate Ave                      Ocean Gate            08740   732‐269‐3166 Ext. 21
Oceanport NJ             NJ      Jeanne       Smith               Borough Clerk                              315 E. Main St.                         Oceanport             07757   732‐222‐8221               jsmith@oceanportboro.com
Old Bridge Township NJ   NJ      Stella       Ward                Township Clerk                             1 Old Bridge Plaza                      Old Bridge Township   08857   (732) 721‐5600 Ext. 2200   sward@oldbridge.com
Oradell NJ               NJ      Laura        Lyons               Borough Clerk                              355 Kinderkamack Road                   Oradell               07649   201‐261‐8200 Ext. 246      LLyons@oradell.org
Palisades Park NJ        NJ      Gina         Kim                 Borough Clerk                              275 Broad Ave.                          Palisades Park        07650   (201) 585‐4100             gkim@palisadesparknj.us




                                                                                                                 Exhibit I
                                                                                                                Page 1285
                                      Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 23 of 42 Page ID
                                                                         #:7810

Class Member              State   First Name     Last Name       Title                        Street Address                        City                   Zip     Phone                     email
Palmyra NJ                NJ      Doretha        Jackson         Municipal Clerk              20 W. Broad St.                       Palmyra                08065 856‐829‐6100 Ext. 124       djackson@boroughofpalmyra.com
Paramus NJ                NJ      Annemarie      Krusznis        Municipal Clerk              1 West Jockish Square                 Paramus                07652 201‐265‐2100
Passaic NJ                NJ      Amada          Curling         City Clerk                   330 Passaic Street                    Passaic                07055 973‐365‐5584                acurling@cityofpassaicnj.gov
Paterson NJ               NJ      Sonia          Gordon          City Clerk                   155 Market St.                        Paterson               07505 973‐321‐1310                sgordon@patersonnj.gov
Paulsboro NJ              NJ      Kathy          VanScoy         Municipal Clerk/Registrar    1211 N Delaware St.                   Paulsboro              08066 856‐423‐1500                kvanscoy@paulsboronj.org
Pemberton NJ              NJ      Amy            Cosnoski        Township Clerk               500 Pemberton‐Browns Mills Rd.        Pemberton              08068 609‐894‐3314
Pennington NJ             NJ      Margaret       Umbro           Acting Court Administrator   30 North Main Street                  Pennington             08534 609‐737‐1016
Penns Grove NJ            NJ      Sharon         Williams        Municipal Clerk/Registrar    1 State Street                        Penns Grove            08069 856‐299‐0098 Ext. 103       swilliams@pennsgrove‐nj.org
Pennsville Township NJ    NJ      Angela         Foote           Township Clerk               90 North Broadway                     Pennsville             08070 856‐678‐3089 Ext. 124
Perth Amboy NJ            NJ      Victoria Ann   Kupsch          Municipal Clerk              260 High Street                       Perth Amboy            08861 (732) 826‐0290 Ext. 4018    victoria@perthamboynj.org
Phillipsburg NJ           NJ      Victoria       Kleiner         Municipal Clerk/Registrar    120 Filmore Street                    Phillipsburg           08865 908‐454‐5500 Ext. 309       vkleiner@phillipsburgnj.org
Pine Beach NJ             NJ      Linda          Applegate       Court Administrator          599 Pennsylvania Ave                  Pine Beach             08741 (732)349‐6425               PineBeachCourt@aol.com
Pine Hill NJ              NJ      Patricia       Hendricks       Borough Clerk                45 West 7th Avenue                    Pine Hill              08021 856‐783‐7400 Ext. 203       phendricks@pinehillboronj.com
Pitman NJ                 NJ      Judith         O'Donnell       Borough Clerk                110 S. Broadway                       Pitman                 08071 856‐589‐3522                Clerk@pitman.org
Plainfield NJ             NJ      Abubakar       Jalloh          City Clerk                   515 Watchung Avenue                   Plainfield             07060 (908)226‐2564               ajalloh.clerk@plainfieldnj.gov
Pleasantville NJ          NJ      Davinna        King‐Ali        Municipal Clerk              18 N. First Street                    Pleasantville          08232    609‐484‐3611             dking@pleasantvillenj.us
Point Pleasant Beach NJ   NJ      Eileen         Farrell         Municipal Clerk              416 New Jersey Ave.                   Point Pleasant Beach   08742 (732)892‐1118 Ext. 210      efarrell@pointbeach.org
Point Pleasant NJ         NJ      Antoinette     Jones           Borough Clerk                2233 Bridge Avenue                    Point Pleasant         08742 732‐892‐3434                ajones@ptboro.com
Pompton Lakes NJ          NJ      Elizabeth      Brandsness      Municipal Clerk              25 Lenox Avenue                       Pompton Lakes          07422    973 835‐0143 Ext. 238    clerk@pomptonlakes‐nj.gov
Port Republic NJ          NJ      Deanna         Krupp           Court Administrator          143 Main Street                       Port Republic          08241    609‐652‐9321
Princeton NJ              NJ      Delores        Williams        Clerk                        400 Witherspoon Street                Princeton              08540 609‐924‐5704                clerksoffice@princetonnj.gov
Prospect Park NJ          NJ      Erin           Delaney         Municipal Clerk              106 Brown Avenue                      Prospect Park          07508 973‐790‐7902                delaneye@prospectpark.net
Quinton Township NJ       NJ      Marty          Uzdanovics      Clerk                        885 Salem Quinton Rd.                 Salem                  08079 856‐362‐0755
Rahway NJ                 NJ      Rayna          Harris          Municipal Clerk              1 City Hall Plaza                     Rahway                 07065 732‐827‐2100                RHarris@cityofrahway.com
Ramsey NJ                 NJ      Meredity       Bendian         Borough Clerk                33 N. Central Ave                     Ramsey                 07746 (201) 825‐3400
Red Bank NJ               NJ      Pamela         Borghi          Borough Clerk                90 Monmouth Street                    Red Bank               07701 732‐530‐2740
Ridgefield NJ             NJ      Linda          Silvestri       Borough Clerk                604 Broad Avenue                      Ridgefield             07657 (201) 943‐5215
Ridgefield Park NJ        NJ      Tara           O'Grady         Village Clerk                234 Main Street                       Ridgefield Park        07660 201‐641‐4950
Ridgewood NJ              NJ                                     Village Clerk                131 N. Maple Ave                      Ridgewood              07450 (201) 670‐5510
Ringwood NJ               NJ      Nicole         Langenmayr      Municipal Clerk              60 Margaret King Ave.                 Ringwood               07456 973‐475‐7100                clerk@ringwoodnj.net
River Edge NJ             NJ      Stephanie      Evans           Borough Clerk                705 Kinderkamack Road                 River Edge             07661 201‐599‐6301
Riverdale NJ              NJ                                     Municipal Clerk              91 Newark‐Pompton Turnpike            Riverdale              07457 973‐835‐4060
Riverton NJ               NJ      Michelle       Hack            Municipal Clerk              505A Howard Street                    Riverton               08077 856‐829‐0120                mhack@riverton‐nj.com
Rockleigh NJ              NJ      Marcella       Giampiccolo     Borough Clerk                26 Rockleigh Road                     Rockleigh              07647 201‐768‐4217
Roseland NJ               NJ      Jock           Watkins         Municipal Clerk              140 Eagle Rock Avenue                 Roseland               07068 973‐403‐6029                jwatkins@roselandnj.org
Roselle NJ                NJ      Lydia          Massey          Borough Clerk                210 Chestnut Street                   Roselle                07203 908‐245‐9508
Roselle Park NJ           NJ      Andrew         Casais          Borough Clerk                110 East Westfield Ave                Roselle Park           07204 908‐245‐6222                acasais@rosellepark.net
Rumson NJ                 NJ                                     Municipal Clerk              80 East River Road                    Rumson                 07760 732‐842‐3300
Runnemede NJ              NJ      Joyce          Pinto           Township Clerk               24 N. Black Horse Piike               Runnemede              08078 856‐939‐5161
Rutherford NJ             NJ      Margaret       Scanlon         Borough Clerk                176 Park Avenue, 1st floor            Rutherford             07070 201‐460‐3001
Salem NJ                  NJ      Ben            Angeli          City Clerk                   17 New Market Street                  Salem                  08079 (856) 935‐0372, ext. 215    cityadmin@cityofsalemnj.gov
Sayreville NJ             NJ      Jessica        Morelos         Municipal Clerk              167 Main Street, Room 303             Sayreville             08872 (732)390‐7020
Sea Bright NJ             NJ      Christine      Pfeiffer        Municipal Clerk              1099 Ocean Avenue                     Sea Bright             07760 732‐842‐0099                cpfeiffer@seabrightnj.org
Sea Girt NJ               NJ      Dawn           Harriman        Deputy Borough Clerk         321 Baltimore Blvd                    Sea Girt               08750 732‐449‐9433
Sea Isle City NJ          NJ      Shannon        Romano          Municipal Clerk              233 John F. Kennedy Blvd.             Sea Isle City          08243 (609) 263‐4461, ext. 1237   sromano@seaislecitynj.us
Seaside Heights NJ        NJ      Diane          Stabley         Borough Clerk                901 Boulevard                         Seaside Heights        08751 (732) 212‐6813              municipalclerk@seaside‐heightsnj.org
Seaside Park NJ           NJ      Karen          Barna           Borough Clerk                1701 North Ocean Avenue               Seaside Park           08752 (732) 793‐3700, ext. 106    clerk@seasideparknj.org
Secaucus NJ               NJ      Michael        Marra           Clerk                        1203 Paterson Plank Road, 2nd Floor   Secaucus               07094‐32(201) 330‐2017
Shiloh NJ                 NJ      Ronald         Campbell, Sr.   Municipal Clerk              900 Main Street                       Shiloh                 08353 (856) 455‐3054              clerk@shilohborough.com
Ship Bottom NJ            NJ      Kristy         Davis           Municipal Clerk, Registrar   1621 Long Beach Blvd.                 Ship Bottom            08008 (609) 494‐2171, ext. 116    kdavis@shipbottom.org
Shrewsbury NJ             NJ      Maureen        Muttie          Clerk/Registrar              419 Sycamore Avenue                   Shrewsbury             07702 (732) 741‐4200, ext. 107    clerk@shrewsburyboro.com
Shrewsbury Township NJ    NJ      Pamela         Howard          Clerk                        1979 Crawford Street                  Shrewsbury Township    07724 (732) 542‐0572              phoward@townshipofshrewsbury.com
Somerdale NJ              NJ      Michele        Miller          Municipal Clerk              105 Kennedy Blvd.                     Somerdale              08083 (856) 783‐6320, ext. 3300   mmiller@somerdale‐nj.com
Somers Point NJ           NJ      Lucy           Samuelson       City Clerk                   1 West New Jersey Avenue              Somers Point           08244 (609) 927‐9088
Somerville NJ             NJ      Kevin          Sluka           Clerk‐Administrator          25 West End Avenue                    Somerville             08876 (908) 725‐2300, ext. 1983   ksluka@somervillnj.org
South Amboy NJ            NJ      Deborah        Brooks          City Clerk                   140 N. Broadway                       South Amboy            08879 (732) 525‐5920              clerk@southamboynj.gov
South Bound Brook NJ      NJ      Christina      Fischer         Municipal Clerk              12 Main Street                        South Bound Brook      08880 (732) 356‐0258, ext. 7      cfischer@southboundbrook.com
South Plainfield NJ       NJ      Amy            Antonides       Clerk                        2480 Plainfield Avenue                South Plainfield       07080 (908) 226‐7605
South River NJ            NJ      Bill           Bray            Borough Clerk                48 Washington Street                  South River            08882 (732) 257‐1999, ext. 525    bbray@southrivernj.org
South Toms River NJ       NJ      Joseph         Kostecki        Municipal Clerk              19 Double Trouble Rd.                 South Toms River       08757 732‐349‐0403
Spotswood NJ              NJ      Patricia       DeStefano       Municipal Clerk              77 Summerhill Road                    Spotswood              08884 732‐251‐0700
Spring Lake Heights NJ    NJ      Janine         Gillis          Borough Clerk                555 Brighton Avenue                   Spring Lake Heights    07762 732‐449‐3500
Spring Lake NJ            NJ      Dina           Zahorsky        Borough Clerk                PO Box 838                            Spring Lake            07762 732‐449‐0800




                                                                                                    Exhibit I
                                                                                                   Page 1286
                                     Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 24 of 42 Page ID
                                                                        #:7811

Class Member             State   First Name    Last Name      Title                           Street Address                City               Zip     Phone                          email
Stockton NJ              NJ      Michele       Hovan          Administrator/Clerk             2 S. Main Street              Stockton           08559   609‐397‐0070
Stone Harbor NJ          NJ      Suzanne       Stanford       Borough Clerk                   9508 Second Avenue            Stone Harbor       08247   609‐368‐5102
Stratford NJ             NJ      Michaela      Bosler         Acting Borough Clerk            307 Union Ave                 Stratford          08084   856‐783‐0600                   michaelabosler@stratfordnj.org
Summit NJ                NJ      Rosemary      Licatese       City Clerk                      512 Springfield Ave           Summit             07901   908‐273‐6400                   rlicatese@cityofsummit.org
Surf City NJ             NJ      Christine     Hanneman       Borough Clerk                   813 Long Beach Blvd           Surf City          08008   609‐494‐3064                   boroughclerk@surfcitynj.org
Swedesboro NJ            NJ      Lois          Elder          Clerk/Registrar                 1500 Kings Highway            Swedesboro         08085   856‐467‐0202                   lelder@swedesboro‐nj.us
Tenafly NJ               NJ      Omar          Stovall        Deputy Borough Clerk            100 Riveredge Road            Tenafly            07670   201‐568‐6100, Ext. 5542        ostovall@tenafly.net
Teterboro NJ             NJ      Virginia      Alcuri         Borough Clerk                   510 Route 46 West             Teterboro          07608   201‐288‐1200, Ext. 7111        ginger@teterboronj.org
Tinton Falls NJ          NJ      Melissa       Hesler         Borough Clerk                   556 Tinton Ave                Tinton Falls       07724   732‐542‐3400, Ext. 260         boroughclerk@tintonfalls.com
Toms River Township NJ NJ        Allison       Carlisle       Township Clerk                  33 Washington Street          Toms River         08753   732‐341‐1000, Ext. 8200        ClerksOffice@tomsrivertownship.com
Totowa NJ                NJ      Joseph        Wassel         Municipal Clerk                 537 Totowa Road               Totowa             07512   973‐956‐1000, Ext. 1004        jwassel@totowanj.org
Trenton NJ               NJ      Erica         Berry          Acting Municipal Clerk          319 East State Street         Trenton            08608   609‐989‐3187                   eberry@trentonnj.org
Tuckerton NJ             NJ      Jenny         Gleghorn       Borough Clerk                   420 East Main Street          Tuckerton          08087   609‐296‐2701
Union Beach NJ           NJ      Anne Marie    Friscia        Municipal Clerk                 650 Poole Avenue              Union Beach        07735   732‐264‐2277                   boroughclerk@unionbeachnj.gov
Ventnor City NJ          NJ      Lisa          Hand           City Clerk                      6201 Atlantic Ave             Ventnr City        08406   609‐823‐7904                   lhand@ventnorcity.org
Vineland NJ              NJ      Keith         Petrosky       Municipal Clerk                 640 East Wood Street          Vineland           08362   856‐794‐4000, Ext. 4066        kpetrosky@vinelandcity.org
Voorhees Township NJ     NJ      Dee           Ober           Township Clerk                  2400 Voorhees Town Center     Voorhees           08043   856‐429‐7757
Waldwick NJ              NJ      Kelley        Halewicz       Municipal Clerk                 63 Franklin Turnpike          Waldwick           07463   201‐652‐5300, Ext. 236         khalewicz@waldwicknj.org
Wallington NJ            NJ      Gregory       Zagaja         Acting Deputy Clerk             Municipal Offices             Wallington         07057   973‐777‐0318, Ext. 201
Wanaque NJ               NJ      Katherine     Falone         Municipal Clerk                 48 Washington Street          Wanaque            07465   973‐839‐3000, Ext. 7111
Watchung NJ              NJ      Edith         Gil            Municipal Clerk                 15 Mountain Blvd              Watchung           07069   908‐756‐0080, Ext. 221         EGil@watchungnj.gov
Wenonah NJ               NJ      Karen         Sweeney        Municipal Clerk                 1 S. West Ave                 Wenonah            08090   856‐468‐6713, Ext. 102         ksweeney@boroughofwenonah.com
West Cape May NJ         NJ      Suzanne       Schumann       Municipal Clerk                 732 Broadway                  West Cape May      08204   609‐884‐1005, Ext. 100         sschumann@westcapemay.us
West Long Branch NJ      NJ      Lori          Cole           Borough Clerk                   965 Broadway                  West Long Branch   07764   732‐229‐1756, Ext. 100
West Wildwood NJ         NJ      Donna         Frederick      Municipal Clerk                 701 West Glenwood Ave         West Wildwood      08260   609‐522‐4845, Ext. 306
Westfield NJ             NJ      Tara          Rowley         Town Clerk                      425 E. Broad Street           Westfield          07090   908‐789‐4033                   townclerk@westfieldnj.gov
Westville NJ             NJ      Ryan          Giles          Borough Clerk                   165 Broadway                  Westville          08093   856‐456‐0030 ext 111           rgiles@westville‐nj.com
Wildwood Crest NJ        NJ      Patricia      Faketics       Municipal Clerk                 6101 Pacific Ave              Wildwood Crest     08260   609‐729‐8040                   clerk@wildwoodcrest.org
Wildwood NJ              NJ      Christopher   Wood           City Clerk                      4400 New Jersey Ave           Wildwood           08260   609‐522‐2444 X2209             cwood@wildwoodnj.org
Woodbine NJ              NJ      Lisa          Garrison       Borough Clerk                   501 Washington Ave            Woodbine           08270   609‐861‐2153                   clerk@boroughofwoodbine.net
Woodbridge Township NJ NJ        John          Mitch          Municipal Clerk                 1 Main Street                 Woodbridge         07095   732‐602‐6007                   john.mitch@twp.woodbridge.nj.us
Woodbury Heights NJ      NJ      Janet         Pizzi          Municipal Clerk                 500 Elm Avenue                Woodbury Heights   08097   856‐848‐2832, Ext. 10          janetpz@bwhnj.com
Woodbury NJ              NJ      Daneen        Fuss           City Clerk                      33 Delaware Stree             Woodbury           08096   856‐845‐1300, Ext. 125         dfuss@woodbury.nj.us
Woodland Park NJ         NJ                                   Municipal Clerk                 5 Brophy Lane                 Woodland Park      07424   973‐345‐8100, Ext. 100
Woodlynne NJ             NJ      Joseph        Chukwueke      Mayor                           200 Cooper Ave.               Woodlynne          08107   856‐962‐8300 ext. 214 or 222
Wood‐Ridge NJ            NJ      Gina          Affuso         Borough Clerk                   85 Humboldt Street            Wood‐Ridge         07075   201‐939‐0202, option 2         gaffuso@njwoodridge.org
Woodstown NJ             NJ      Cynthia       Dalessio       Borough Clerk                   25 West Ave.                  Woodstown          08098   856‐769‐2200                   woodstownclerk@comcast.net
Wrightstown NJ           NJ      Freda         Gorman         Borough Clerk                   21 Saylors Pond Road          Wrightstown        08562   609‐723‐4450 Ext. 10           wrightstownclerk@comcast.net
Albuquerque NM           NM      Ethan         Watson         City Clerk                      600 2nd NW                    Albuquerque        87102   505‐924‐3650                   cityclerk@cabq.gob
Bernalillo County NM     NM      Linda         Stover         County Clerk                    1 Civic Plaza #6029           Albuquerque        87102   505‐468‐7000                   clerk@bernco.gov
Bernalillo NM            NM      Ida           Fierro         Town Clerk/Administrator        829 Camino Del Pueblo         Bernalillo         87004   505‐867‐3311                   ifierro@townofbernalillo.org
Corrales NM              NM      Aaron         Gjullin        Viiage Clerk                    4324 Corrales Road            Corrales           87048   505‐897‐0502                   agjullin@corrales‐nm.org
Los Ranchos de Albuquerq NM      Donald        Lopez          Mayor                           6718 Rio Grande Blvd. NW      Los Ranchos        87107   505‐977‐2119                   mayordonaldtlopez@losranchosnm.gov
Rio Rancho NM            NM      Rebecca       Martinez       City Clerk                      3200 Civic Center Circle NE   Rio Rancho         87124   505‐891‐5004                   ramartinez@rrnm.gov
Sandoval County NM       NM      Eileen        Garbagni       County Clerk                    1500 Idalia Road              Bernalillo         87004   505‐867‐7572                   clerk@sandovalcountynm.gov
Santa Fe County NM       NM      Geraldine     Salazar        County Clerk                    100 Catron Street             Santa Fe           87501   505‐986‐6280                   overseas@santafecountynm.gov
Santa Fe NM              NM      Yolanda       Vigil          City Clerk                      200 Lincoln Avenue            Santa Fe           87504   505‐955‐6521                   yyvigil@santafenm.gov
Albany County NY         NY      Bruce         Hidley         County Clerk                    16 Eagle Street               Albany             12207   518‐487‐5100                   countyclerk@albanycounty.com
Albany NY                NY      Danielle      Gillespie      City Clerk                      24 Eagle Street               Albany             12207   518‐434‐5090                   clerkinfo@albanyny.gov
Amityville NY            NY      Catherine     Murdock        Clerk/Treasurer                 21 Ireland Place              Amityville         11701   631‐598‐0363                   cmurdock@amityville.com
Angola NY                NY      Linda         Giancarlo      Village Clerk/Treasurer         41 Commerical Street          Angola             14006   716‐549‐1126                   angolaclerk@verizon.net
Asharoken NY             NY      Nancy         Rittenhouse    Village Clerk                   1 Asharoken Avenue            Asharoken          11768   631‐261‐7098                   nrittenhouse@asharokenny.org
Atlantic Beach NY        NY      Emily         Siniscalchi    Village Clerk                   65 The Plaza                  Atlantic Beach     11509   516‐371‐4600                   plaza65@aol.com
Babylon NY               NY      Gerry         Compitello     Town Clerk                      200 E. Sunrise Highway        Lindenhurst        11757   631‐957‐4286                   gcompitello@townofbabylon.com
Baldwinsville NY         NY      Maureen       Butler         Village Clerk                   16 West Genesee Street        Baldwinsville      13027   315‐635‐3521                   mbutler@baldwinsville.org
Baxter Estates NY        NY      Chrissy       Kiernan        Village Clerk/Treasurer         315 Main Street               Port Washington    11050   516‐767‐0096                   clerk@baxterestates.org
Bayville NY              NY      Maria         Alfano‐Hardy   Administrator/Clerk/Treasurer   34 School Street              Bayville           11709   516‐628‐1439x120               malfanohardy@bayvilleny.gov
Beacon NY                NY      Iola          Taylor         City Clerk                      1 Municipal Plaza             Beacon             12508   845‐838‐5003                   beaconcityclerk@cityofbeacon.org
Bellerose NY             NY      Charles       Puglisi        Village Clerk                   50 Superior Road              Floral Park        11001   516‐354‐1000                   villageclerk@bellerosevillage.org
Bellport NY              NY      John          Kocay          Village Clerk                   29 Bellport Lane              Bellport           11713   631‐286‐0327                   clerk@bellportvillageny.gov
Binghamton NY            NY      Leighton      Rogers         City Clerk                      38 Hawley Street              Binghamton         13901   607‐772‐7005                   larogers@cityofbinghamton.com
Black River NY           NY      Kristin       Williams       Village Clerk/Treasurer         107 Jefferson Place           Black River        13612   315‐773‐5721                   clerktreasurer@blackriverny.org
Blasdell NY              NY      Janet         Plarr          Town Clerk                      121 Meriam Avenue             Buffalo            14219   716‐822‐1921                   voboffice@aol.com




                                                                                                    Exhibit I
                                                                                                   Page 1287
                                 Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 25 of 42 Page ID
                                                                    #:7812

Class Member           State   First Name   Last Name      Title                                 Street Address                       City                 Zip     Phone               email
Briarcliff Manor NY    NY      Christine    Dennett        Village Clerk                         1111 Pleasantville Road              Briarcliff Manor     10510   914‐941‐4801        clerksoffice@briarcliffmanor.org
Brightwaters NY        NY      Nicole       Rhodes         Clerk/Treasurer                       40 Senaca Drive                      Brightwaters         11718   631‐665‐1280        nrhodes@villageofbrightwaters.com
Brockport NY           NY      Erica        Linden         Clerk/Manager                         127 Main Street                      Brockport            14420   585‐637‐5300x110    elinden@brockportny.org
Bronxville NY          NY      James        Palmer         Village Clerk/Administrator           200 Pondfield Road                   Bronxville           10708   914‐793‐0121        jpalmer@vobny.com
Brookville NY          NY      Winsome      Citarella      Clerk/Treasurer                       18 Horse Hill Road                   Brookville           11545   516‐626‐1792        clerk@villageofbrookville.com
Buchanan NY            NY      Cynthia      Kempter        Clerk                                 236 Tate Avenue                      Buchanan             10511   914‐737‐1033        villageclerk@villageofbuchanan.com
Buffalo NY             NY      Tianna       Marks          City Clerk                            65 Niagara Square                    Buffalo              14202   716‐851‐5431        clerks@city‐buffalo.com
Camillus NY            NY      Martha       Dickson‐McMahonTown Clerk                            4600 W. Genesee Street               Syracuse             13219   315‐488‐1234        mdickson@townofcamillus.com
Castleton‐on‐Hudson NY NY      Padraic      Ellis          Village Clerk/Treasurer               85 South Main Street                 Castleton            12033   518‐732‐2211        voctreasurer@nycap.rr.com
Cedarhurst NY          NY      Salvatore    Evola          Village Adminstrator                  200 Cedarhurst Ave                   Cedarhurst           11516   516‐295‐5770        sal@cedarhurst.gov
Centre Island NY       NY      Carol        Schmidlapp     Clerk/Treasurer                       303 Centre Island Road               Oyster Bay           11771   516‐922‐0606        centreislandvillage@centreisland.org
Chemung County NY      NY      Catherine    Hughes         County Clerk                          210 Lake Street/PO Box 588           Elmira               14902   607‐737‐2920
Cohoes NY              NY      Lori         Yando          City Clerk                            97 Mohawk Street                     Cohoes               12047   518‐233‐2121        cityclerk@ci.cohoes.ny.us
Colonie NY             NY      Julie        Gansle         Town Clerk                            534 New Loudon Road                  Latham               12110   518‐783‐2734        colonie@colonie.org
Cornwall‐on‐Hudson NY NY       Jeanne       Mahoney        Village Clerk and Village Treasurer   Village Hall, 325 Hudson Street      Cornwall‐on‐Hudson   12520   845‐534‐4200 x310   clerk@cornwall‐on‐hudson.org
Cove Neck NY           NY      Kathryn      Zoller         Village Clerk/Treasurer               PO Box 299                           Oyster Bay           11771   516‐922‐1885        villageclerk@coveneck.org
Croton‐on‐Hudson NY    NY      Pauline      DiSanto        Village Clerk/Deputy Manager          1 Van Wyck Street                    Croton‐on‐Hudson     10520   914‐271‐2013        pdisanto@crotononhudson‐ny.gov
Depew NY               NY      Teresa       Wachowiak      Village Administrator                 85 Manitou Street                    Depew                14043   716‐683‐7451        twachowiak@villageofdepew.org
Dering Harbor NY       NY      Vicki        Weslek         Clerk                                 PO Box 3010/23 Locust Point Road     Shelter Island Hts   11965   631‐749‐0020        clerk@deringharborvillage.org
Dobbs Ferry NY         NY      Elizabeth    Dreaper        Village Clerk                         112 Main Street                      Dobbs Ferry          10522   914‐231‐8504        ldreaper@dobbsferry.com
Dutchess County NY     NY      Bradford     Kendall        County Clerk                          22 Market Street                     Poughkeepsie         12601   845‐486‐2120        bkendall@dutchessny.gov
East Hampton NY        NY      Carole       Brennan        Town Clerk                            159 Pantigo Road                     East Hampton         11937   631‐324‐4142        cbrennan@ehamptonny.gov
East Hills NY          NY      Donna        Gooch          Village Clerk/Treasurer               209 Harbor Hill Road                 East Hills           11576   516‐621‐5600        dgooch@villageofeasthills.org
East Rochester NY      NY      Karen        Smith          Clerk                                 317 Main Street                      East Rochester       14445   585‐586‐3553        ksmith@eastrochester.org
East Rockaway NY       NY      Patricia     Renner         Village Clerk/Treasurer               376 Atlantic Avenue                  East Rockaway        11518   516‐887‐6300        patty@villageofeastrockaway.org
Elmira Heights NY      NY      Robin        Witkowski      Village Clerk                         215 Elmwood Avenue                   Elmira Heights       14903   607‐734‐7156
Elmira NY              NY      Tammy        Stein          Town Clerk                            1255 W. Water Street                 Elmira               14905   607‐734‐2031        townclerk@townofelmira.com
Elmsford NY            NY      Fran         LeFevre        Village Clerk                         15 South Stone Avenue                Elmsford             10523   914‐592‐6555        franlefevre@elmsfordny.org
Endicott NY            NY      Linda        Jackson        Mayor                                 1009 East Main Street                Endicott             13760   607‐757‐2420        voemayor@endicottny.com
Erie County NY         NY      Michael      Kearns         County Clerk                          92 Franklin Street                   Buffalo              14202   716‐858‐8785        eriecountyclerkoffice@erie.gov
Fairport NY            NY      Megan        Anderson       Village Clerk/Treasurer               31 South Main Street                 Fairport             14450   585‐421‐3202        mca@fairportny.com
Farmingdale NY         NY      Brian        Harty          Administrator/Clerk/Treasurer         361 Main Street                      Farmingdale          11735   516‐249‐0093        bharty@farmingdalevillage.com
Fishkill NY            NY      Becki        Tompkins       Town Clerk                            807 Route 52                         Fishkill             12524   845‐831‐7800x3333   btompkins@fishkill‐ny.gov
Floral Park NY         NY      Susan        Walsh          Village Clerk                         1 Floral Boulevard, PO Box 27        Floral Park          11002   516‐326‐6304        swalsh@fpvillage.org
Flower Hill NY         NY      Robert       Shatzkamer     Village Administrator                 1 Bonne Heights Road                 Manhasset            11030   516‐627‐5000        vclerk@villageflowerhill.org
Fort Edward NY         NY      Peter        Amorosi        Clerk/Treasurer                       118 Broadway, PO Box 345             Fort Edward          12828   518‐747‐4023x1      clerk@villageoffortedward.com
Freeport NY            NY      Pamela       Walsh Boening Village Clerk                          46 North Ocean Avenue                Freeport             11520   516‐377‐2300        pboening@freeportny.gov
Garden City NY         NY      Ralph        Suozzi         Village Administrator                 351 Stewart Avenue                   Garden City          11530   516‐465‐4051        rsuozzi@gardencityny.net
Glen Cove NY           NY      Gaspare      Tumminello     City Clerk                            9 Glen Cove                          Glen Cove            11542   516‐676‐3345        gtumminello@glencoveny.gov
Glens Falls NY         NY      Robert       Curtis         City Clerk                            42 Ridge Street                      Glens Falls          12801   518‐761‐3803        cityclerk@cityofglenfalls.com
Grand View‐on‐Hudson NYNY      Julie        Pagliaroli     Village Clerk                         204 Hudson Terrace                   Piermont             10968   845‐358‐2919        clerk@gvoh‐ny.com
Great Neck Estates NY  NY      Kathleen     Santelli       Village Administrator                 4 Gateway Drive                      Great Neck           11021   516‐482‐8283
Great Neck NY          NY      Abraham      Cohan          Clerk/Treasurer                       61 Baker Hill Road                   Great Neck           11023   516‐482‐0019x104    acohan@greatneckvillage.org
Great Neck Plaza NY    NY      Patricia     O'Byrne        Clerk/Treasurer                       2 Gussack Plaza, PO Box 440          Great Neck           11022   516‐482‐4500        obyrnep@greatneckplaza.net
Green Island NY        NY      Julie        Iannone        Town Clerk                            69 Hudson Avenue                     Green Island         12183   518‐273‐0661        jiannone@townofgreenisland.com
Greenport NY           NY      Sharon       Zempko         Town Clerk                            600 Town Hall Drive                  Hudson               12534   518‐828‐4656x1x2    townclerk@townofgreenport.com
Hamburg NY             NY      Cathy        Rybczynski     Town Clerk                            6100 South Park Avenue               Hamburg              14075   716‐649‐6111x2360   crybczynski@townofhamburgny.com
Harrison NY            NY      Jackie       Greer          Town Clerk                            1 Heineman Pl., 1st Floor            Harrison             10528   914‐670‐3030        jgreer@harrison‐ny.gov
Hastings‐on‐Hudson NY NY       Joseph       Cerretani      Village Clerk                         7 Maple Avenue                       Hastings‐on‐Hudson   10706   914‐478‐3400x611    jcerretani@hastingsgov.org
Haverstraw NY          NY      Raquel       Ventura        Town Clerk                            One Rosman Road                      Garnerville          10923   845‐942‐3727
Head of the Harbor NY  NY      Margaret     O'Keefe        Village Administrator/Clerk           500 N. Country Road                  St. James            11780   631‐584‐2239
Hempstead NY           NY      Kate         Murray         Town Clerk                            One Washington Street, First Floor   Hempstead            11550   516‐489‐5000x3046   kmurray@tohmail.org
Hewlett Bay Park NY    NY      Michelle     Blandino       Clerk                                 30 Piermont Avenue                   Hewlett              11557
Hewlett Harbor NY      NY      Michael      Ryder          Village Clerk                         449 Pepperidge Road                  Hewlett Harbor       11557   516‐374‐3806        villageclerk@hewlettharbor.org
Hewlett Neck NY        NY      Michelle     Blandino       Clerk                                 30 Piermont Avenue                   Hewlett              11557   516‐295‐1400        villages3@optimum.net
Highland Falls NY      NY      Regina       Taylor         Village Clerk                         303 Main Street                      Highland Falls       10928   845‐446‐3400        rtaylor@highlandfallsny.org
Hilton NY              NY      Shari        Pearce         Village Manager/Clerk                 59 Henry Street                      Hilton               14468   585‐392‐4144x102    shari@hiltonny.org
Horseheads NY          NY      Nancy        Rohde          Town Clerk                            150 Wygant Road                      Horsehead            14845   607‐739‐8783        nrohde@townofhorseheads.org
Hudson Falls NY        NY      Ellen        Brayman        Clerk/Treasurer                       202 Main Street                      Hudson Falls         12839   518‐747‐5426x205    hfvillage@villageofhf.com
Huntington Bay NY      NY      Andrew       Raia           Town Clerk                            100 Main Street                      Huntington           11743   631‐351‐3206        araia@huntingtonny.gov
Irvington NY           NY      Brenda       Jeselnik       Clark/Treasurer                       85 Main Street                       Irvington            10533   914‐591‐7070        bjeselnik@irvingtonny.gov
Island Park NY         NY      Constance    Conroy         Village Clerk                         127 Long Beach Road                  Island Park          11558   516‐431‐0600        clconroy@villageofislandpark.com
Islandia NY            NY      Allan        Dorman         Mayor                                 1100 Old Nichols Road                Islandia             11749   631‐348‐1133        adorman@newvillageofislandia.com




                                                                                                      Exhibit I
                                                                                                     Page 1288
                                    Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 26 of 42 Page ID
                                                                       #:7813

Class Member          State   First Name       Last Name       Title                                          Street Address                          City                     Zip     Phone                     email
Jefferson County NY   NY      Gizelle          Meeks           County Clerk                                   175 Arsenal Street, 1st Floor           Watertown                13601 315‐785‐3312                jeffcoclerksoffice@co.jefferson.ny.us
Johnson City NY       NY      Cindy            Kennerup        Village Clerk/Treasurer                        243 Main Street                         Johnson City             13790 607‐798‐7861                cindyk@villageofjc.com
Kenmore NY            NY      Kathleen         Johnson         Clerk/Treasurer                                2919 Delaware Avenue                    Kenmore                  14217 716‐873‐5700                kjohnson@vi.kenmore.ny.us
Kensington NY         NY      Melissa          McComb          Village Clerk/Treasurer                        2 Nassau Drive                          Great Neck               11021 516‐482‐4409                villageclerk@villageofkensingtonny.com
Kings Point NY        NY      Gomie            Persaud         Village Clerk/Treasurer                        32 Stepping Stone Lane                  Kings Point              11024 516‐504‐1000                gpersaud@villageofkingspoint.org
Kingston NY           NY      Elisa            Tinti           City Clerk/Registrar                           420 Broadway                            Kingston                 12401 845‐334‐3915                cityclerk@kingston‐ny.gov
Lackawanna NY         NY      Jeffrey          DePasquale      City Clerk                                     714 Ridge Road, Room 215                Lackawanna               14218 716‐827‐6470                cityclerk@lackny.com
Lake Grove NY         NY      Carmela          Constant        Village Clerk/Village Assessor                 980 Hawkins Avenue                      Lake Grove               11755 631‐585‐2000
Lake Success NY       NY      Patrick          Farrell         Village Administrator                          318 Lakeville Road                      Lake Success             11020 516‐482‐4411                vlsadmin@optonline.net
Lancaster NY          NY      Diane            Terranova       Town Clerk                                     21 Central Avenue                       Lancaster                14086 716‐683‐9028                lookatus@lancasterny.gov
Larchmont NY          NY      Justin           Datino          Administrator/Clerk                            120 Larchmont Avenue                    Larchmont                10538 914‐834‐6230x1              administrator@villageoflarchmont.org
Lattingtown NY        NY      Dawn             Gresalfi        Clerk/Treasurer                                299 Lattingtown Road, PO Box 488        Locust Valley            11560 516‐676‐6920                lattvill@optonline.net
Laurel Hollow NY      NY      Elizabeth        Kaye            Clerk/Treasurer                                1492 Laurel Hollow Road                 Syosset                  11791 516‐692‐8826                clerktreasurer@laurelhollow.org
Lawrence NY           NY      Ronald           Goldman         Village Administrator/Clerk/Treasurer          196 Central Avenue                      Lawrence                 11559 516‐239‐4600x1010           rgoldman@villageoflawrence.org
Lewiston NY           NY      Donna            Garfinkel       Town Clerk/Tax Collector                       1375 Ridge Road                         Lewiston                 14092 716‐754‐8213x222            drgarfinkel@townoflewiston.us
Lindenhurst NY        NY      Douglas          Madlon          Village Administrator Clerk                    430 South Wellwood Avenue               Lindenhurst              11757 631‐957‐7500                dmadlon@villageoflindenhurstny.gov
Liverpool NY          NY      Mary Ellen       Sims            Village Clerk/Treasurer                        310 Sycamore Street                     Liverpool                13088 315‐457‐3441                villageclerk@villageofliverpool.org
Lloyd Harbor NY       NY      Jill             Cervini         Village Clerk/Assessor                         32 Middle Hollow Road                   Huntington               11743 631‐549‐8893                lhvh@lloydharbor.org
Long Beach NY         NY      Donna            Gayden          City Manager                                   1 West Chester Street                   Long Beach               11561 516‐431‐1000                citymanager@longbeachny.gov
Lynbrook NY           NY      John             Giordano        Village Administrator                          1 Columbus Drive                        Lynbrook                 11563 516‐599‐8300x202            jgiordano@lynbrookvillage.com
Malverne NY           NY      Averil           Smith           Village Clerk/Administrator                    99 Church Street                        Malverne                 11565 516‐599‐1200
Mamaroneck NY         NY      Christina        Battalia        Town Clerk                                     740 West Boston Post Road, Room 103     Mamaroneck               10543 914‐381‐7870                cbattalia@townofmamroneckny.org
Manorhaven NY         NY      Sharon Natalie   Abramski        Village Clerk/Treasurer                        33 Manorhaven Boulevard                 Port Washington          11050 516‐883‐7000x110            villageclerksharon@manorhaven.org
Massapequa Park NY    NY      Linda            Tuminello       Village Administrator/Clerk                    151 Front Street                        Massapequa Park          11762 516‐798‐0244x130            villlerk@masspk.com
Matinecock NY         NY      William          Simonds         Clerk/Treasurer                                PO Box 706                              Locust Valley            11560 516‐671‐7790                wsinmonds@matinecockvillage.org
Menands NY            NY      Don              Handerhan       Village Clerk                                  280 Broadway                            Menands                  12204 518‐434‐2922                handerhand@villageofmenands.com
Mill Neck NY          NY      Donna            Harris          Village Clerk/Treasurer/Tax Assessor and Collec32 Frost Mill Road, PO Box 351          Mill Neck                11765 516‐922‐6722                millneckvillage@optonline.net
Monroe County NY      NY      Jamie            Romero          County Clerk                                   39 W. Main Street, Suite 101            Rochester                14614 585‐753‐1600                mcclerk@monroecounty.gov
Mount Vernon NY       NY      George           Brown           City Clerk                                     1 Roosevelt Square                      Mt. Vernon               10550 914‐665‐2390
Munsey Park NY        NY      Tara             Gibbons         Clerk/Treasurer                                1777 Northern Boulevard                 Manhasset                11030 516‐365‐7790                tgibbons@munseypark.org
Muttontown NY         NY      Joe              Russo           Acting Village Clerk/Treasurer                 One 'Raz' Tafuro Way                    Muttontown               11791 516‐364‐3476                jrusso@muttontownny.gov
Nassau County NY      NY      Maureen          O'Connell       County Clerk                                   240 Old Country Road                    Mineola                  11501 (516) 571‐2660
New Hartford NY       NY      Gail             Wolanin Young   Town Clerk                                     8635 Clinton Street                     New Hartford             13413 (315) 733‐7500, ext. 2322   gyoung@town.new‐hartford.ny.us
New Hempstead NY      NY      Kate             Murray          Town Clerk                                     One Washington, First Floor             Hempstead                11550 (516) 489‐5000, ext. 3046   kmurray@tohmail.org
New Hyde Park NY      NY      Cathryn          Hillmann        Village Clerk/Treasurer                        1420 Jericho Turnpike                   New Hyde Park            11040 (516) 354‐0022              NHPCLERK@VNHP.org
New Rochelle NY       NY      Michelle         Oliveros        City Clerk                                     515 North Avenue                        New Rochelle             10801 (914) 654‐2159              Moliveros@newrochelleny.com
New York Mills NY     NY      Amy A.           Topor           Village Clerk/Treasure                         1 Maple Street                          New York Mills           13417 (315) 736‐7561, ext. 221    clerk@nymills.com
New York NY           NY      Not Found        Not Found       City Clerk                                     141 Worth St.                           New York                 10013 (212) 639‐9675
Newburgh NY           NY      Lorene           Vitek           City Clerk                                     83 Broadway                             Newburgh                 12550 (845) 569‐7311
Niagara County NY     NY      Joseph           Jastrzemski     County Clerk                                   PO Box 461, 175 Hawley St., 1st Floor   Lockport                 14095‐04(716) 439‐7022            niagaracounty.clerk@niagaracounty.com
Niagara Falls NY      NY      Kathleen         Ligammari       City Clerk                                     745 Main Street                         Niagara Falls            14301 (716) 286‐4300              Kathleen.Ligammari@niagarafallsny.gov
Nissequogue NY        NY      Patricia A.      Mulderig        Village Clerk                                  631 Moriches Road                       St. James                11780 (631) 862‐7400              nissequoguetrea@optonline.net
North Haven NY        NY      Jeffrey E.       Sander          Mayor                                          335 Ferry Road                          Sag Harbor               11963 (631) 725‐1378              clerk@northhavenvillage.org
North Hills NY        NY      Marianne C.      Lobaccaro       Village Administrator, Clerk/Treasurer         One Shelter Rock Road                   North HIlls              11576 (516) 627‐3451              villageadministrator@villageofnorthhills.com
North Syracuse NY     NY      Dianne           Kufel           Village Clerk/Treasurer                        600 South Bay Road                      North Syracuse           13212 (315) 458‐0900, ext. 129    Clerktreasurer@northsyracuseny.org
North Tonawanda NY    NY      Matthew L.       Parish          Clerk/Treasurer                                216 Payne Ave.                          North Tonawanda          14120 (716) 695‐8555              mattparish@northtonawanda.org
Northport NY          NY      Donna            Koch            Village Clerk                                  Northport Village Hall, 224 Main St.    Northport                11768 (631) 261‐7502, ext. 310    d.koch@northportny.gov
Nyack NY              NY      Jennifer         Hetling         Village Clerk/Treasurer                        Village Hall, 9 N. Broadway             Nyack                    10960 (845) 358‐2548, ext. 545    jenniferhetling@nyack‐ny.gov
Old Brookville NY     NY      Sandra           Albro           Village Clerk / Treasurer                      201 McCouns Lane                        Old Brookville           11545 (561) 671‐4664, (x4)        village@oldbrookville.net
Old Field NY          NY      Adrienne         Kessel          Village Clerk                                  PO Box 2724                             Setauket                 11733 (631) 941‐9412              villageclerk@oldfieldny.org
Old Westbury NY       NY      Brian            Ridgway         Village Administrator                          1 Store Hill Road                       Old Westbury             11568 (516) 626‐0800              bridgway@vowny.org
Oneida County NY      NY      Sandra J.        DePerno         County Clerk                                   800 Park Avenue                         Utica                    13501 (315) 798‐5776              countyclerk@ocgov.net
Onondaga County NY    NY      Lisa             Dell            County Clerk                                   401 Montgomery St., Room 200            Syracuse                 13202 (315) 435‐2226              LisaDell@ongov.net
Ontario County NY     NY      Matthew J.       Hoose           County Clerk                                   20 Ontario St.                          Canadaigua               14424 (585) 396‐4200              matthew.hoose@co.ontario.ny.us
Orange County NY      NY      Annie            Rabbitt         County Clerk                                   255 Main Street                         Goshen                   10924 (845) 291‐2690              occrabbitt@orangecountygov.com
Orchard Park NY       NY      Remy C.          Orffeo          Town Clerk                                     4295 S. Buffalo St.                     Orchard Park             14127 (716) 662‐6410              orffeor@orchardparkny.org
Oriskany NY           NY      Alexis           Albright        Village Clerk                                  708 Utica Street ‐ PO Box 904           Oriskany                 13424 (315) 736‐3512              oriska1@roadrunner.com
Ossining NY           NY      Susanne          Donnelly        Town Clerk                                     16 Croton Avenue                        Ossining                 10562 (914) 762‐8428              sdonnelly@townofossining.com
Oyster Bay Cove NY    NY      Charles R.       Goulding        Mayor                                          68 West Main Street                     Village of Oyster Bay Co 11771 (516) 922‐1016
Patchogue NY          NY      Patricia         Seal            Village Clerk                                  14 Baker Street                         Patchogue                11772 (631) 475‐4300              PSeal@patchoguevillage.org
Peekskill NY          NY      Pamela           Beach           City Clerk                                     804 Main Street                         Peekskill                10566 (914) 734‐4242
Pelham Manor NY       NY      John T.          Pierpont        Village Manager                                4 Penfield Place                        Pelham Manor             10803 (914) 738‐8820              villagemanager@pelhammanor.org
Pelham NY             NY      Antoinette       Clements        Town Clerk                                     34 Fifth Avenue Town Hall               Pelham                   10803 (914) 738‐0777              topclerk@townofpelham.com




                                                                                                                     Exhibit I
                                                                                                                    Page 1289
                                     Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 27 of 42 Page ID
                                                                        #:7814

Class Member             State   First Name       Last Name     Title                                  Street Address                        City                Zip      Phone                    email
Piermont NY              NY      Maher            Jennifer                                             478 Peirmont Ave                      Piermont            10968    845‐359‐1258, Ext. 303   clerk@piermont‐ny.gov
Pittsford NY             NY      Linda            Dillon        Town Clerk                             11 S. Main Street                     Pittsford           14534    585‐248‐6210             ldillon@townofpittsford.org
Plandome Heights NY      NY      Arlene           Drucker       Clerk/Treasurer                        37 Orchard Street                     Manhasset           11030    516‐627‐1393             Clerk@PlandomeHeights‐ny.gov
Plandome Manor NY        NY      Randi            Malman        Village Clerk/Court Clerk              55 Manhasset Avenue                   Manhasset           11030    516‐627‐3701             clerk@plandomemanor.com
Plandome NY              NY      Barbara          Peebles       Village Clerk / Treasurer              65 South Drive                        Plandome            11030    516‐627‐8419             clerk@villageofplandome.org
Pomona NY                NY      Paul             Piperato      County Clerk                           100 Ladentown Road                    Pomona              10970    845‐354‐0545
Poquott NY               NY      Newfield         Joe           Village CLerk                          45 Birchwood Ave                      Poquott             11733    631‐476‐4043
Port Chester NY          NY      Janusz           Richards      Village Clerk                          222 Grace Church Street               Port Chester        10573    914‐939‐5202
Port Jefferson NY        NY      Barbara          Sakovich      Village Clerk                          121 West Broadway                     Port Jefferson      11777    631‐473‐4724             clerk@portjeff.com
Port of New York         NY                                     Port Authority                         225 Park Ave. South                   New York            10003    212‐435‐7000
Port Washington North NY NY      Palma            Torrisi       Village Clerk                          3 Pleasant Ave.                       Port Washinton      11050    516‐883‐5900             clerk@portwashingtonnorth.org
Poughkeepsie NY          NY      Felicia          Salvatore     Town Clerk                             1 Overocker Road                      Poughkeepsie        12603    845‐485‐3620             fsalvatore@townofpoughkeepsie‐ny.gov
Putnam County NY         NY      Michael          Bartolotti    County Clerk                           40 Gleneida Ave. Rm 100               Carmel              10512    845‐808‐1142
Quogue NY                NY      Denise           Michalowski   Deputy Clerk                           123 Jessup Ave.                       Quogue              11959    631‐653‐4498             contact@villageofquogueny.gov
Rensselaer County NY     NY      Frank            Merola        County Clerk                           105 Third Street                      Troy                12180    518‐270‐4080
Rensselaer NY            NY      Nancy            Hardt         City Clerk                             62 Washington Street, Fl 2            Rensselaer          12144    518.462.4266             nancy.hardt@rensselaerny.gov
Rochester NY             NY      Kathleen         Gundberg      Town Clerk                             Post Office Box 65                    Accord              12404    845.626.7384             kgundberg@townofrochester.ny.gov
Rockland County NY       NY                                     County Clerk                           1 South Main Street, Suite 100        New City            10956    845.638.5221             rocklandcountyclerk@co.rockland.ny.us
Rockville Centre NY      NY      Wendy            Weinstock     Deputy Village Clerk                   1 College Centre                      Rockville Centre    11571    516.678.9296
Roslyn Estates NY        NY      Michael          Tomicich      Village Clerk / Treasurer              25 The Tulips                         Roslyn Estates      11576    516‐621‐3541             Villageclerk@villageofroslynestates.com
Roslyn Harbor NY         NY      Marla            Wolfson       Village Clerk                          500 Motts Cove Road South             Roslyn Harbor       11576    516.621.0368             Clerk@RoslynHarbor.org
Roslyn NY                NY      Anita            Frangella     Village Clerk / Treasurer              1200 Old Northern Blvd.               Roslyn              11576    516.621.1961
Russell Gardens NY       NY      Tess             Eells         Town Clerk                             4 Pestle Street                       Russell             13684    315.347.2358             russellnyclerk@gmail.com
Rye Brook NY             NY      Christopher      Bradbury      Village Administrator/Village Clerk    938 King Street                       Rye Brook           10573    914.939.0111             cbradbury@ryebrook.org
Rye NY                   NY      Hope             Vespia        Town Clerk                             222 Grace Church Street, 3rd Floor    Rye                 10573    914.939.3570             hvespia@townofryeny.com
Saddle Rock NY           NY      Carmela          Speciale      Village Clerk / Treasurer              18 Masefield Way                      Saddle Rock         11023    516.482.9400
Sag Harbor NY            NY      Beth             Kamper        Village Clerk ‐ Adminstrator           55 Main Street                        Sag Harbor          11963    631.725.0222             clerk@sagharborny.gov
Sagaponack NY            NY      Rosemarie Cary   Winchell      Clerk/Treasurer                        3175 Montauk Highway                  Sagaponack          11962    631.537.0017             clerk@sagaponackvillage.org
Sands Point NY           NY      Liz              Gaynor        Village Clerk                          26 Tibbits Lane                       Sands Point         11050    516.883.3044             liz@sandspoint.org
Saratoga County NY       NY      Craig            Hayner        County Clerk                           40 McMaster St.                       Ballston Spa        12020    518.885.2213
Saugerties NY            NY      Lisa             Stanley       Town Clerk                             4 high Street                         Saugerties          12477    845.246.2800 ext. 343    LStanley@SaugertiesNY.gov
Scarsdale NY             NY      Donna            Conkling      Village Clerk / Treasurer              1001 Post Road                        Scarsdale           10583    914.722.1175             clerk@scarsdale.com
Scottsville NY           NY      Anne             Hartman       Village Clerk / Treasurer              22 Main Street, Suite 3               Scottsville         14546    585.889.6050             villageclerk@scottvilleny.org
Sea Cliff NY             NY      Marianne         Lennon        Village Clerk / Treasurer              300 Sea Cliff Avenue                  Sea Cliff           11579    516.671.0080
Shoreham NY              NY      Adrienne         Kessel        Village Deputy Clerk                   80 Woodville Road                     Shoreham            11786    631.821.0680             akessel@shorehamvillage.org
Sleepy Hollow NY         NY      Paula            McCarthy      Village Clerk                          28 Beekman Avenue, 2nd Floor          Sleepy Hollow       10591    914.366.5106
Sloan NY                 NY      Debra            Smith         Village Clerk                          425 Reiman Street                     Sloan               14212    716.897.1560             sloanny@roadrunner.com
Solvay NY                NY      Harry            DeCarlo       Village Clerk                          1100 Woods Road                       Solvay              13209    315.468.1670             hedecarlo@villageofsolvay.com
South Floral Park NY     NY      Mary             Long          Village Adminstrator/Clerk‐Treasurer   383 Roquette Avenue                   South Floral Park   11001    516.352.8047             villageclerk@southfloralpark.org
South Glens Falls NY     NY      Shannon          Kelleher      Village Clerk                          46 Saratoga Avenue                    South Glens Falls   12803    518.793.1455             clerktreasurer@sgfny.com
South Nyack NY           NY      Jill             Schwarz       Village Clerk                          282 South Broadway                    South Nyack         109460   845.358.0287             jill.schwarz@southnyack.ny.gov
Southampton NY           NY      Sundy            Schermeyer    Town Clerk                             116 Hampton Road                      Southhampton        11968    631.287.5740             townclerk@southamptontownny.gov
Spencerport NY           NY      Jacqueline       Sullivan      Village Clerk                          27 West Avenue                        Spencerport         14559    585.352.4771             jusllivan@vil.spencerport.ny.us
Stewart Manor NY         NY      Rosemarie        Biehayn       Village Clerk‐Treasurer                120 Covert Avenue                     Stewart Manor       11530    516.354.1800             rbiehayn@stewartmanor.org
Suffolk County NY        NY      Judith           Pascale       County Clerk                           310 Center Drive                      Riverhead           11901    631.852.2000             judith.pascale@suffolkcountyny.gov
Syracuse NY              NY      John             Copanas       City Clerk                             231 City Hall/233 E. Washington St.   Syracuse            13202    315.448.8216             cityclerk@syrgov.net
Tarrytown NY             NY      Carol            Booth         Village Clerk                          One Depot Plaza                       Tarrytown           10591    914.631.1885             cbooth@tarrytowngov.com
Thomaston NY             NY      Linda            Earley        Deputy Village Clerk                   100 East Shore Road                   Great Neck          11023    516.482.3110             clerk@villagofthomaston.org
Tonawanda NY             NY      Marguerite       Greco         Town Clerk                             2919 Delaware Ave, Rm 14              Kenmore             14217    716.877.8800
Troy NY                  NY      Mara             Drogan        City Clerk                             433 River Street                      Troy                12180    518.279.7134             cityclerk@troyny.gov
Tuckahoe NY              NY      Carmen           DiSalvo       Village Clerk                          65 Main Street                        Tuckahoe            10707    914.961.3100
Ulster County NY         NY      Nina             Postupack     County Clerk                           244 Fair Street                       Kingston            12401    845) 340‐3288
Upper Brookville NY      NY      Tracy            Lynch         Village Clerk / Treasurer              PO Box 548                            Oyster Bay          11771    516‐624‐7715
Upper Nyack NY           NY      Carol            Brotherhood   Village Clerk                          328 N. Broadway                                           10960    845‐358‐0084
Utica NY                 NY      Melissa          Sciortino     City Clerk/Mayor's Secretary           1 Kennedy Plaza                       Uticia              13502    315‐792‐0113
Valley Stream NY         NY      Robert           Fumagalli     Village Clerk                          123 S. Central Ave                    Valley Stream       11580    516‐825‐4200
Village of the Branch NY NY      Christine        Cozine        Village Clerk                          40 Route 111                          Smithtown           11787    631‐ 265‐3315
Voorheesville NY         NY      Linda            Pasquall      Clerk Treasurer                        29 Boorheesville Ave                  Voorheesville       12186    518‐765‐2692
Wappingers Falls NY      NY      Joseph           Paolini       Town Clerk                             20 Middlebush Road                    Wappingers          12590    845‐297‐5772
Warren County NY         NY      Pamela           Vogel         County Clerk                           1340 State Route 9                    Lake George         12845    518 ‐761‐6427
Washington County NY     NY      Stephanie        Lemery        County Clerk                           383 Broadway, Bldg A                  Ford Edward         12828    518‐746‐2100
Washingtonville NY       NY      Christine        Shenkman      Village Clerk                          9 Fairlawn Drive                      Washingtonville     10992    845‐496‐3221             cshenkman@washingtonville‐ny.gov
Waterford NY             NY      Mary             Carrigan      Town Clerk                             65 Broad Street                       Wateford            12188    518‐235‐8282             carriganm@town.waterford.ny.us




                                                                                                              Exhibit I
                                                                                                             Page 1290
                                    Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 28 of 42 Page ID
                                                                       #:7815

Class Member            State   First Name   Last Name       Title                                        Street Address                        City                Zip     Phone                   email
Watervliet NY           NY      Dave         Wheatly         City Clerk                                   2 Fifteenth Street                    Watervliet          12189   518‐270‐3800 x116       dwheatley@watervliet.com
Webster NY              NY      Barbara      Ottenschot      Town Clerk                                   1000 Ridge Rd.                        Webster             14580   (585) 872‐1000          townclerk@ci.webster.ny.us
Wesley Hills NY         NY      Camille      Guido‐Downey    Village Clerk                                432 Route 306                         Wesley Hills        10952   (845) 354‐0400
West Haverstraw NY      NY      O. Fred      Miller          Village Clerk                                130 Samsondale Avenue                 West Haverstraw     10993   (845) 947‐2800
Westbury NY             NY      Robert       Juliano         Village Clerk/Registrar of Vital statitics   235 Lincoln Place                     Westbury            11590   (516) 334‐1700
Westchester County NY   NY      Timothy      Idoni           County Clerk                                 111 Dr. Martin Luther King Jr. Blvd   White Plains        10601   914‐995‐3080            CC‐Legal@WestchesterGov.com
Westhampton Beach NY    NY      Elizabeth    Lindtvit        Village Clerk/Treasurer                      165 Mill Road                         Westhampton Beach   11978   (631) 288‐1654          clerk@westhamptonbeach.org
White Plains NY         NY      Anne         McPherson       City Clerk                                   255 Main Street                       White Plains        10601   914‐422‐1227            cityclerk@whiteplainsny.gov
Whitesboro NY           NY      Rebecca      Clinch          Clerk & Registrar                            10 Moseley                            Whitesboro          13492   (315)‐736‐1613          rclinch@whitesboro.us
Woodbury NY             NY      Desiree      Potvin          Town Clerk                                   615 Route 32 P.O. Box 1004            Highland Mills      10930   (845) 928‐6829 ext. 7
Woodsburgh NY           NY      Lee          Israel          Mayor                                        30 Piermont Ave                       Hewlett             11557   516‐295‐1400            VillageClerk@WoodsburghNY.com
Yonkers NY              NY      Vincent      Spano           City Clerk                                   40 South Broadway, Room 107           Yonkers             10701   (914) 377‐6020           cityclerk@yonkersny.gov
Yorkville NY            NY      Stephanie    Newak           Clerk/Treasurer                              30 Sixth St P.O Box 222               Yorkville           13495   (315)736‐9391           clerk@villageofvorkvilleny.org
Youngstown NY           NY      Wendy        Brown           Clerk/Treasurer                              240 Lockport Street P.O. Box 168      Youngstown          14174   (716) 745‐7721          wbrown@youngstownnewyork.us
Akron OH                OH      Bob          Keith           Clerk of Council                             217 S High Street                     Akron               44308   330‐375‐2256            bkeith@akronohio.gov
Allen County OH         OH      Margie       Miller          Clerk of Courts                              301 North Main St.                    Lima                45801   419‐223‐8512            mmiller@allencountyohio.com
Amherst OH              OH      Olga         Sivinski        Clerk of Council                             206 South Main Street                 Amherst             44001   (440) 988‐2420          council@amherstohio.org
Ashland OH              OH      Teresa       Santino         Clerk of Council                             206 Claremont Ave.                    Ashland             44805   419‐289‐5524            citycouncil@ashland‐ohio.com
Ashtabula OH            OH      Stacy        Senskey         Clerk of Council                             4717 Main Avenue                      Ashtabula           44004   (440) 992‐7119          clerkofcouncil@ashtabulacity.com
Aurora OH               OH      Donna        Hawks           Clerk of Council                             130 Chillicothe Road                  Aurora              44202   330‐995‐9125            Hawksd@auroraoh.com
Avon Lake OH            OH      Valerie      Rosmarin        Clerk of Council                             150 Avon Belden Road                  Avon Lake           44012   440‐930‐4121            vrosmarin@avonlake.org
Avon OH                 OH      Barbara      Brooks          Clerk of Council                             36080 Chester Road                    Avon                44011   440‐937‐7821            bbrooks@cityofavon.com
Barberton OH            OH      Renee        Fox             Clerk of Council                             576 W Park Avenue                     Barberton           44203   330‐848‐6662            councilclerk@cityofbarberton.com
Bay Village OH          OH      Joan         Kemper          Clerk of Council                             350 Dover Center Road                 Bay Village         44140   (440) 871‐2200          bv‐council‐website@cityofbayvillage.com
Beachwood OH            OH      Whitney      Crook           Clerk of Council                             25325 Fairmount Boulevard             Beachwood           44122   216.595.5462            whitney.crook@beachwoodohio.com
Beavercreek OH          OH      Dianne       Miscisin        Clerk of Council                             1368 Research Park Drive              Beavercreek         45432   937‐320‐7388            miscisin@beavercreekohio.gov
Bedford Heights OH      OH      Patricia     Stahl           Clerk of Council                             5661 Perkins Road                     Bedford Heights     44146   (440) 786‐3220          pats@bedfordheights.gov
Bedford OH              OH      Tracy        Simons          Clerk of Council                             165 Center Road                       Bedford             44146   (440) 735‐6510          tsimons@bedfordoh.gov
Bellaire OH             OH      Mary         Nixon           Village Recorder                             3197 Belmont St                       Bellaire            43906   740‐699‐2140
Bellbrook OH            OH      Pam          Timmons         Clerk of Council                             15 East Franklin Street               Bellbrook           45305   (937) 848‐4666          p.timmons@cityofbellbrook.org
Bellefontaine OH        OH      Bonnie       Campbell        Clerk of Council                             135 North Detroit Street              Bellefontaine       43311   937‐441‐1746            bellefontainecouncilclerk@gmail.com
Belpre OH               OH      Kimberly     Meredith        Clerk of Council                             715 Park Drive                        Belpre              45714   (740) 423‐7592
Berea OH                OH      Alycia       Esson           Clerk of Council                             11 Berea Commons                      Berea               44017   (440) 826‐5822          avale@cityofberea.org
Blue Ash OH             OH      Julie        Kipper          Executive Assistant, Administration          4343 Cooper Road                      Blue Ash            45242   513‐745‐8539            administration@blueash.com
Bowling Green OH        OH      Kay          Scherreik       Clerk of Council                             305 North Church Street               Bowling Green       43402   419‐354‐6206            councilclerk@bgohio.org
Bratenahl OH            OH      Julie        Kreiner         Clerk of Court                               411 Bratenahl Road                    Bratenahl           44108   216‐681‐3086            jkreiner@bratenahl.org
Brecksville OH          OH      Tammy        Tabor           Clerk of Council                             9069 Brecksville Rd.                  Brecksville         44141   440‐526‐4351            ttabor@brecksville.oh.us
Broadview Heights OH    OH      Lisa         Putka           City Clerk/Mayor's Secretary                 9543 Broadview Road                   Broadview Heights   44147   440‐526‐4357            lputka@broadview‐heights.org
Brook Park OH           OH      Michelle     Blazak          Clerk of Council                             6161 Engle Road                       Brook Park          44142   216.433.1300            mblazak@cityofbrookpark.com
Brooklyn Heights OH     OH      Aaron        Frank           Clerk/Treasurer                              345 Tuxedo Avenue                     Brooklyn Heights    44131   (216) 749‐4300          clerk‐treasurer@brooklynhts.org
Brookville OH           OH      Kimberly     Duncan          Clerk of Council                             301 Sycamore Street                   Brookville          45309   937‐833‐2135            kduncan@brookvilleohio.com
Brunswick OH            OH      Fijabi       Julien‐Gallam   Clerk of Council/Mayor's Secretary           4095 Center Road                      Brunswick           44212   330‐273‐8012            fgallam@brunswick.oh.us
Bucyrus OH              OH      Todd         Hill            Council Clerk                                500 S. Sandusky Ave.                  Bucyrus             44820   419‐562‐6767 x238       councilclrk@cityofbucyrusoh.us
Butler County OH        OH      Mary         Swain           Clerk of Courts                              315 High Street                       Hamilton            45011   513‐887‐3000            clerkmail@butlercountyohio.org
Campbell OH             OH      Dina         Hamilton        Clerk of Council                             351 Tenney Ave.                       Campbell            44405   330‐755‐1663            councilclerkdh@yahoo.com
Canal Fulton OH         OH      Teresa       Dolan           Clerk of Council                             155 E. Market St.                     Canal Fulton        44614   330‐854‐2225 Ext. 110   tdolan@ityofcanalfulton‐oh.gov
Canal Winchester OH     OH      Audra        DiOrio          Clerk of Council                             36 S. High Street                     Canal Winchester    43110   614‐834‐5102            adiorio@canalwinchesterohio.gov
Canfield OH             OH      Patricia     Bernat          Clerk of Council                             104 Lisbon Street                     Canfield            44406   (330) 533‐1101          pbernat@canfield.gov
Canton OH               OH      David        Dougherty       Clerk of Council                             218 Cleveland Avenue SW               Canton              44701   330‐489‐3223            david.dougherty@cantonohio.gov
Carlisle OH             OH      Jennifer     Harover         Manager's Secretary/Clerk of Council         760 Central Ave                       Carlisle            45005   937.746.0555 ext. 210   jharover@carlisleoh.org
Celina OH               OH      Joan         Wurster         Council Clerk                                225 N Main St                         Celina              45822                           jswurster@celinaohio.org
Centerville OH          OH      Teri         Davis           Clerk of Council                             100 West Spring Valley Road           Centerville         45458   (937) 428‐4760          dfiori@centervilleohio.gov
Cheviot OH              OH      Jenny        Eilermann       Clerk of Council                             3814 Harrison Avenue                  Cheviot             45211   513.661.2700            jeilermann@cheviot.org
Cincinnati OH           OH      Melissa      Autry           Clerk of Council                             801 Plum St.                          Cincinnati          45202   513‐352‐3246            clerkofcouncil@cincinnati‐oh.gov
Circleville OH          OH      Linda        Chancel         Clerk of Council                             127 S. Court St.                      Circleville         43113   740‐412‐2902            linda.chancey@ci.circleville.oh.us
Clark County OH         OH      Melissa      Tuttle          Clerk of Courts                              101 N. Limestone St.                  Springfield         45501   937‐521‐1680            clerkofcourts@clarkcountyohio.gov
Clayton OH              OH      Barbara      Seim            City Clerk                                   6996 Taywood Road                     Englewood           45322   937‐836‐3500 ext. 139   bseim@clayton.oh.us
Clermont County OH      OH      Deborah      Clepper         County Recorder                              101 East Main St                      Batavia             45103   (513) 732‐7236          recorder@clermontcountyohio.gov
Cleveland Heights OH    OH      Tanisha      Briley          City Manager                                 40 Severance Circle                   Cleveland Heights   44118   216‐291‐3737            citymanager@clvhts.com
Cleveland OH            OH      Patricia     Britt           City Clerk                                   601 Lakeside Avenue, Room 220         Cleveland           44114   216‐664‐4551            pbritt@clevelandcitycouncil.org
Columbus OH             OH      Andrea       Blevins         City Clerk                                   90 West Broad St.                     Columbus            43215   (614) 645‐7431          anblevins@columbus.gov
Coshocton OH            OH      Cherry       Wilson          Council Clerk                                760 Chestnut Street                   Coshocton           43812
Cridersville OH         OH      Susan        Bassitt         Village Clerk                                110 W. Main St.                       Cridersville        45806   419‐645‐5959            clerkcville@bright.net




                                                                                                                  Exhibit I
                                                                                                                 Page 1291
                                   Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 29 of 42 Page ID
                                                                      #:7816

Class Member           State   First Name   Last Name    Title                                            Street Address                      City                Zip     Phone                     email
Cuyahoga County OH     OH      Jeanne       Schmotzer    Clerk of Council                                 2079 East 9th Street – 8th Floor    Cleveland           44115   (216) 698‐2020            jschmotzer@cuyahogacounty.us
Cuyahoga Falls OH      OH      Dana         Capriulo     Clerk of Council                                 2310 Second Street                  Cuyahoga Falls      44221   (330) 971‐8193            clerkofcouncil@cityofcf.com
Cuyahoga Heights OH    OH      Robert       Unger        Village Clerk                                    4863 East 71st Street               Cuyahoga Heights    44125   (216) 641‐7020            r.unger@cuyahogaheights.com
Dayton OH              OH      Shelley      Dickstein    City Manager                                     101 W 3rd Street                    Dayton              45402   937‐333‐3600              Angela.Coleman@daytonohio.gov
Deer Park OH           OH      Joanie       Perin        Clerk of Council                                 7777 Blue Ash Road                  Deer Park           45236
Defiance OH            OH      Lisa         Elders       Council Clerk                                    631 Perry St.                       Defiance            43512   419.783.4353              councilclerk@cityofdefiance.com
Delaware County OH     OH      Melissa      Jordan       County Recorder                                  145 N. Union St.                    Delaware            43015   (740) 833‐2460
Delaware OH            OH      Elaine       McCloskey    City Council Clerk                               1 South Sandusky Street             Delaware            43015   740‐203‐1013              emccloskey@delawareohio.net
Dover OH               OH      Julie        Leggett      Council Clerk                                    121 East Second Street              Dover               44622                             julie.leggett@doverohio.com
Doylestown OH          OH      Kristen      Robison      Fiscal Officer/Clerk                             24 S. Portage Street                Doylestown          44230   330‐658‐2181 ext 1102     kristen@doylestown.com
Dublin OH              OH      Anne         Clarke       Clerk of Council                                 5200 Emerald Parkway                Dublin              43017   614.410.4436
East Canton OH         OH      Ed           Collins      Village Administrator                            130 Cedar St. S.                    East Canton         44730   330.488.0360
East Cleveland OH      OH      Khadijah     Guy          City Council Clerk                               14340 Euclid Ave.                   East Cleveland      44112                             kguy@eastcleveland.org
East Liverpool OH      OH      Patrick      Scafide      Clerk of Council                                 West Sixth Street East              Liverpool           43920
Eastlake OH            OH      Deborah      Cendroski    Director of Legislative Services/Council Clerk   35150 Lakeshore Blvd                Eastlake            44095   (440) 951‐1416 ext.139
Elyria OH              OH      Michael      Lotko        Clerk of Council                                 131 Court Street                    Elyria              44035   440‐326‐1550              mlotko@cityofelyria.org
Englewood OH           OH      Norman       Kerry        Clerk of Council                                 333 West National Road              Englewood           45322   937‐836‐5106, ext. 210    norman@englewood.oh.us
Erie County OH         OH      Carolyn      Hauenstein   Clerk of the Board                               2900 Columbus Avenue, Third Floor   Sandusky            44870                             chauenstein@eriecounty.oh.gov
Euclid OH              OH      Barbara      Allen        Clerk of Council                                 585 East 222nd St.                  Euclid              44123                             Ballen@cityofeuclid.com
Fairborn OH            OH      Julie        Taylor       Clerk of Council                                 44 W. Hebble Avenue                 Fairborn            45324   (937) 754‐3030            Julie.Taylor@ci.fairborn.oh.us
Fairfield County OH    OH      Gene         Wood         County Recorder                                  210 E. Main Street                  Lancaster           43130   (740) 652‐7100            gwood@co.fairfield.oh.us
Fairfield OH           OH      Mark         Wendling     City Manager                                     5350 Pleasant Avenue                Fairfield           45014   513‐867‐5350              mwendling@fairfield‐city.org
Fairlawn OH            OH      Tonja        Caldwell     Clerk of Council                                 3487 S Smith Road                   Fairlawn            44333   (330) 668‐9500            caldwell@fairlawn.us
Fairview Park OH       OH      Liz          Westbrooks   Clerk of Council                                 20777 Lorain Road                   Fairview Park       44126   440‐356‐4414              clerkofcouncil@fairviewpark.org
Findlay OH             OH      Denise       DeVore       Clerk of Council                                 318 Dorney Plaza                    Findlay             45840   419‐424‐7113              ClerkOfCouncil@FindlayOhio.com
Forest Park OH         OH      Sally        Boyd         Clerk of Council                                 1201 W Kemper Rd                    Forest Park         45240   (513) 595‐5208            sallyb@forestpark.org
Fostoria OH            OH      Tami         Drake        Clerk of Council                                 213 South Main Street               Fostoria            44830                             smileytami88@aim.com
Franklin County OH     OH      Daniel       O'Connor     County Recorder                                  373 S. High St., 18th Floor         Columbus            43215   (614) 525‐3930            Recorder@FranklinCountyOhio.gov
Franklin OH            OH      Khristi      Dunn         Clerk of Council                                 1 Benjamin Franklin Way             Franklin            45005   937‐746‐9921 ext. 1102    KDunn@FranklinOhio.org
Fremont OH             OH      Stephanie    Martin       Clerk of Council                                 323 South Front Street              Fremont             43420   419‐332‐3677              smartin@fremontohio.org
Garfield Heights OH    OH      Barbara      Molin        Clerk of Council                                 4307 Turney Road                    Garfield Heights    44125   216‐475‐0824              bmolin@garfieldhts.org
Geauga County OH       OH      Sharon       Gingerich    County Recorder                                  231 Main Street, Suite 1‐C          Chardon             44024   (440) 279‐2020            recorder@co.geauga.oh.us
Germantown OH          OH      Steve        Boeder       Mayor                                            One North Plum Street               Germantown          45327   (937) 855‐7255            sboeder@germantown.oh.us
Girard OH              OH      Kathleen     O'Leary      Clerk of Council                                 100 W Main St SE # 4                Girard              44420
Glenwillow OH          OH      Lori         Pepera       Clerk of Council                                 29555 Pettibone Road                Glenwillow          44139   440‐232‐8788              lpepera@glenwillow‐oh.gov
Grafton OH             OH      Amy          Barnhart     Village Clerk/Treasurer                          960 Main Street                     Grafton             44044   (440) 926‐2401 opt. 3
Grandview Heights OH   OH      Leilani      Napier       Clerk of Council                                 1016 Grandview Avenue               Grandview Heights   43212   (614) 340‐5239            lnapier@grandviewheights.org
Greene County OH       OH      Eric         Sears        County Recorder                                  69 Greene St. 3rd Floor             Xenia               45385   (937) 562‐5270
Grove City OH          OH      Tami         Kelly        Clerk of Council                                 4035 Broadway                       Grove City          43123
Groveport OH           OH      Ruthanne     Ross         Clerk of Council                                 655 Blacklick Street                Groveport           43125   614‐830‐2052              rross@groveport.org
Hamilton County OH     OH      Jeff         Aluotto      County Administrator                             138 East Court Street               Cincinnati          45202   513‐946‐4400
Hamilton OH            OH      Nick         Garucjas     City Clerk                                       345 High Street                     Hamilton            45011   513‐785‐7040
Hanover OH             OH      Jeff         Collins      Mayor                                            200 New Home Dr Northeast           Newark              43055   (740)‐281‐4344
Harrison OH            OH      William      Neyer        Mayor                                            300 George Street                   Harrison            45030   513‐367‐2111 ext. 4119    bneyer@harrisonohio.gov
Hartville OH           OH      Cindy        Billings     Mayor                                            202 W. Maple Street                 Hartville           44632   330.877.9222              mayor@hartvilleoh.com
Heath OH               OH      Lynn         Hunt         Clerk of Council                                 1287 Hebron Road                    Heath               43056   740‐522‐1420 ext. 208     councilclerk@heathohio.gov
Highland Hills OH      OH      Margaret     Sikon        Clerk of Council                                 3700 Northfield Rd.                 Highland Hills      44122   (216) 283‐3000 Ext.2241   psikon@vhhohio.org
Hilliard OH            OH      Lynne        Fasone       Clerk of Council                                 3800 Municipal Way                  Hilliard            43026   (614) 876‐7361            lfasone@hilliardohio.gov
Huber Heights OH       OH      Anthony      Rodgers      Clerk of Council                                 6131 Taylorsville Road              Huber Heights       45424   937‐237‐5832              arodgers@hhoh.org
Hudson OH              OH      Elizabeth    Slagle       Clerk of Council                                 1140 Terex Road                     Hudson              44236   (330) 342‐1795            clerkofcouncil@hudson.oh.us
Huron OH               OH      Terri        Welkener     Clerk of Council                                 417 Main Street                     Huron               44839   (419) 433‐5000 x102       terri.welkener@huronohio.us
Independence OH        OH      David        Beal         Clerk of Council                                 6800 Brecksville Rd.                Independence        44131   (216) 524‐1008            beald@independenceohio.org
Ironton OH             OH      Marta        Leach        Council Clerk                                    301 South 3rd. St., P.O. Box 704    Ironton             45638   (740) 532‐3833
Jefferson County OH    OH                                County Commissioners                             301 Market Street                   Steubenville        43952   740‐283‐8500
Kent OH                OH      Amy          Wilkens      Clerk of Council                                 930 Overholt Road                   Kent                44240   330‐678‐8007              councilclerk@kent‐ohio.org
Kettering OH           OH      LaShaunah    Kaczynski    Clerk of Council                                 3600 Shroyer Rd.                    Kettering           45429   296‐2416                  LaShaunah.Kaczynski@ketteringoh.org
Kirtland OH            OH      Kevin        Potter       Mayor                                            9301 Chillicothe Rd.                Kirtland            44094   440‐256‐3332              kpotter@kirtlandohio.com
Lake County OH         OH      Jason        Boyd         County Administrator                             105 Main Street, Building A         Painesville         44077   440‐350‐2672              Jason.Boyd@lakecountyohio.gov
Lakewood OH            OH      Maureen      Bach         Clerk of Council                                 12650 Detroit Ave.                  Lakewood            44107   (216) 529‐6053            council@lakewoodoh.net
Lancaster OH           OH      Teresa       Sandy        Clerk of Council                                 104 E Main Street                   Lancaster           43130   740‐687‐6616              tsandy@ci.lancaster.oh.us
                                                                                                          The Lawrence County Chamber of
Lawrence County OH     OH      Shirley      Dyer         Director of the Chamber of Commerce              Commerce, 216 Collins Avenue        South Point         45680   740.377.4550              shirley@lawrencecountyohio.org
Lebanon OH             OH      Scott        Brunka       City Manager                                     50 S. Broadway                      Lebanon             45036   513‐228‐3102              sbrunka@lebanonohio.gov




                                                                                                                Exhibit I
                                                                                                               Page 1292
                                             Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 30 of 42 Page ID
                                                                                #:7817

Class Member            State   First Name     Last Name        Title                                         Street Address                     City                 Zip     Phone                   email
Licking County OH       OH      Timothy        Bubb             President, Board of Licking County Commission 20 South Second Street             Newark               43055   (740) 670‐5110
Lima OH                 OH      Dana           Addis            Council Clerk                                 50 Town Square                     Lima                 45801   419‐221‐5218            dana.addis@cityhall.lima.oh.us
Lithopolis OH           OH      Amanda         Wolin            Clerk of Council                              11820 Lithopolis Rd., PO Box 278   Lithopolis           43136   614‐837‐2031            fiscalofficer@lithopolis.org
Lorain County OH        OH      Lori           Kokoski          President, Board of Commissioners             226 Middle Ave., Fourth Floor      Elyria               44035    (440) 329‐5100         lkokoski@loraincounty.us
Lorain OH               OH      Nancy          Greer            Clerk of Council                              200 W Erie Ave.                    Lorain               44052   440‐204‐2050            Nancy_Greer@CityofLorain.org
Louisville OH           OH      Tiffany        Justice          City Clerk                                    215 S Mill Street                  Louisville           44641   330‐875‐3321 ext. 202   cityclerk@louisvilleohio.org
Loveland OH             OH      Misty          Brents           Clerk of Council                              120 West Loveland Ave.             Loveland             45140   513‐707‐1437            mbrents@lovelandoh.gov
Lowellville OH          OH      Carol          Flora            Clerk Treasurer                               140 E. Liberty Street              Lowellville          44436   330‐536‐6415
Lucas County OH         OH      Megan          Casiere          County Administrator                          1 Government Center                Toledo               43604   419‐213‐4545            mvcasiere@co.lucas.oh.us
Lyndhurst OH            OH      K. L.          Miller           Assistance Clerk of Council                   5301 Mayfield Rd.                  Lyndhurst            44124   440‐449‐3747            millerk@lyndhurst‐oh.com
Macedonia OH            OH      Nicholas       Molnar           Mayor                                         9691 Valley View Rd.               Macedonia            44056   330‐468‐8322            nmolnar@macedonia.oh.us
Mahoning County OH      OH      David          Ditzler          County Commisioner                            21 W. Boardman Street, 2nd Floor   Youngstown           44503   (330) 740‐2130
Mansfield OH            OH      Timothy        Theaker          Mayor                                         30 North Diamond Street            Mansfield            44902   (419) 755‐9626          ttheaker@ci.mansfield.oh.us
Maple Heights OH        OH      Annette        Blackwell        Mayor                                         5353 Lee Road                      Maple Heights        44137   (216) 587‐9011          ablackwell@mapleheightsohio.com
Marble Cliff OH         OH      Matthew        Cincione         Mayor                                         1600 Fernwood Avenue               Columbus             43212   (614) 486‐6993          mattcincione@gmail.com
Marietta OH             OH      Jennifer       Starkey          Clerk of Council                              301 Putnam Street                  Marietta             45750   (740) 374‐5501          jenniferstarkey@mariettaoh.net
Marion OH               OH      Scott          Schertzer        Mayor                                         233 W. Center St.                  Marion               43302   (740) 387‐4935          councilclerk@marionohio.og
Martins Ferry OH        OH      John           Davies           Mayor                                         35 South 5th St.                   Martins Ferry        43935   740‐633‐2876
Marysville OH           OH      Terry          Emery            City Manager                                  209 S. Main St.                    Marysville           43043   937‐645‐7350            temery@marysvilleohio.org
Mason OH                OH      Eric           Hansen           City Manger                                   6000 Mason_Montgomery Rd.          Mason                45040   513‐229‐8500
Massillon OH            OH      Kathy          Catazaro‐Perry   Mayor                                         151 Lincoln Way East               Massillon            44646   330‐830‐1700            mayorkathy@massillonohio.gov
Maumee OH               OH      Richard        Carr             Mayor                                         400 Conant St.                     Maumee               43537   419‐897‐7115            mayor@maumee.org
Medina County OH        OH      Patricia       Geissman         County Commissioner                           144 North Broadway St., #201       Medina               44256   330‐722‐9208
Medina OH               OH      Dennis         Hanwell          Mayor                                         132 N. Elmwood Ave.                Medina               44256   330‐722‐9020            dhanwell@medinaoh.org
Mentor OH               OH      Kenneth        Filipiak         City Manager                                  8500 Civic Center Blvd.            Mentor               44060   440‐974‐5790            citymgr@cityofmentor.com
Mentor‐on‐the‐Lake OH   OH      David          Eva              Mayor                                         5860 Andrews Rd.                   Mentor‐On‐The‐Lake   44060   440‐257‐7216            mayor@citymol.org
Miami County OH         OH      John           Evans            County Commissioner ‐ President               201 W. Main St.                    Troy                 45373   937‐440‐5910            commissioners@co.miami.oh.us
Miamisburg OH           OH      Michelle       Collins          Mayor                                         10 North First St.                 Miamisburg           45342   937‐847‐6458            elected@cityofmiamisburg.org
Middleburg Heights OH   OH      Matthew        Castelli         Mayor's Executive Assistant                   15700 Bagley Road                  Middleburg Heights   44130   440‐234‐8811
Middletown OH           OH      James          Palenick         City Manager                                  One Donham Plaza                   Middletown           45042   513‐425‐7766
Milford OH              OH      Michael        Doss             City Manager                                  745 Center Street                  Milford              45150   531‐831‐4192            mdoss@milfordohio.org
Monroe OH               OH      William        Brock            City Manager                                  233 S. Main Street                 Monroe               45050   513‐539‐7374            brockb@monroeohio.org
                                                                                                              451 W. Third Street
Montgomery County OH    OH      Emily          Bradford         Clerk of Commission, Board of County CommissP.O. Box 972                         Dayton               45422‐11(937)225‐6491           BradfordE@mcohio.org
Montgomery OH           OH      Brian          Riblet           City Manager                                  10101 Montgomery Road              Montgomery           45242 513‐891‐2424
Moraine OH              OH      Michael        Davis            Acting City Manager                           4200 Dryden Road                   Moraine              45439 937‐535‐1034
Mount Healthy           OH      William        Kocher           City Manager                                  7700 Perry Street                  Mt. Healthy          45231 513‐931‐8840              bkocher@mthealthy.org
Munroe Falls OH         OH      James          Armstrong        Mayor                                         43 Munroe Falls Avenue             Munroe Falls         44262 330‐688‐7491, Ext. 224    mayor@munroefalls.com
Navarre OH              OH      Anne           Johnson          Clerk‐Treasurer                               27 W. Canal Street                 Navarre              44662 330‐879‐0042              clerktreas@navarreohio.net
New Franklin OH         OH      Paul           Adamson          Mayor                                         5611 Manchester Road               New Franklin         44319 330‐882‐4324              mayor@newfranklin.org
New Middletown OH       OH      Charlie        Foster           Village Administrator                         10711 Main Street                  New Middletown       44442 330‐542‐2846
New Philadelphia OH     OH      Joel           Day              Mayor                                         150 East High Avenue               New Philadelphia     44663 330‐364‐4491, ext. 1242   jday@newphilaoh.com
Newark OH               OH      Jeff           Hall             Mayor                                         40 Main Street                     Newark               43055 740‐670‐7510
Newburgh Heights OH     OH      Suzanne        Molnar           Clerk of Court                                3801 Harvard Avenue                Newburgh Heights     44105 (216) 641‐2160            smolnar@newburgh‐oh.gov
Newton Falls OH         OH      Janice         Williams         Clerk of Courts                               19 N. Canal St.                    Newton Falls         44444 (330) 872‐0232
Niles OH                OH      Steven         Mientkiewicz     Mayor                                         34 West State Street               Niles                44446 (330) 544‐9000            mail@thecityofniles.com
North Canton OH         OH      Patrick        DeOrio           Director of Administration                    145 North Main Street              North Canton         44720 (330) 499‐8223 x 1001     pdeorio@northcantonohio.gov
North College Hill OH   OH      Virginia       Wagner           Clerk of Court                                1500 W. Galbraith Road             Cincinnati           45231 (513) 521‐1594            vwagner@northcollegehill.org
North Olmsted OH        OH      Chuck          Massarolo        Clerk of Council                              5200 Dover Center Road             North Olmsted        44070 (440) 716‐4143
North Randall OH        OH      David          Smith            Mayor                                         21937 Miles Rd.                    North Randall        44128 216‐662‐0430              mayor@northrandall.org
North Ridgeville OH     OH      Nancy          Linden           Clerk of Council                              7307 Avon Belden Rd                North Ridgeville     44039 (440) 353‐1508            nlinden@nridgeville.org
North Royalton OH       OH      Larry          Antoskiewicz     Mayor                                         14600 State Road                   North Royalton       44133 440‐237‐4300
Northwood OH            OH      Bob            Anderson         City Administrator                            6000 Wales Road                    Northwood            43619 419‐690‐1600              admin@ci.northwood.oh.us
Norton OH               OH      Kerry          Macomber         Clerk of Council                              4060 Columbia Woods Dr.            Norton               44203 330‐825‐7815, ext. 322    kmacomber@cityofnorton.org
Norwood OH              OH      Maria          Williams         Clerk of Council                              4645 Montgomery Road               Norwood              45212 513‐458‐4594
Oakwood OH              OH      Lori           Stacel           Clerk of Council                              30 Park Avenue                     Oakwood              45419 (937) 298‐0600            stacel@oakwood.oh.us
Oakwood OH              OH
Oberlin OH              OH      Belinda        Anderson         Clerk of Council                             85 South Main Street                Oberlin              44074   (440) 775‐7203          banderson@cityofoberlin.com
Obetz OH                OH      Micheal        Flaughtery       Clerk of Council                             4175 Alum Creek Drive               Orbetz               43207   614‐491‐1080
Olmsted Falls OH        OH      Paul           Stibich          Council Clerk                                8707 Forest View Drive              Olmsted Falls        44138    440‐235‐5550           pstibich@olmstedfalls.org
Ontario OH              OH      Cathy          VanAuker         Court clerk                                  555 Stumbo Rd                       Ontario              44906   419.529.3818            Council@ontarioohio.org
Orange OH               OH      Dale           Arrington        City Manager                                 4600 Lander Rd                      Chagrin Falls,       44022   (440) 498‐4400          dfitzpatrick@ourorangecity.com
Oregon OH               OH      Marvin         Dibash           City Manager                                 5330 Seaman Road                    Oregon               43605   419‐698‐7081




                                                                                                                             Exhibit I
                                                                                                                            Page 1293
                                          Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 31 of 42 Page ID
                                                                             #:7818

Class Member                 State   First Name     Last Name       Title                                         Street Address                       City                 Zip     Phone                  email
Ottawa County OH             OH      Mark W.        Stahl           President, Board of Ottawa County Commission315 Madison Street, Rm 103             Port Clinton         43452 (419)734‐6710            mstahl@co.ottawa.oh.us
Ottawa Hills OH              OH      Eric           Shreve          Village Clerk‐Treasurer                       2125 Richards Rd.                    Ottawa Hills         43606 (419)536‐1111            villagecouncil@ottawahills.org
Painesville OH               OH      Monica         Irelan Dupee    City Manager                                  7 Richmond Street                    Painesville          44077 440‐392‐5800             mirelan@painesville.com
Parma Heights OH             OH      Michael        Byrne           Mayor                                         6281 Pearl Road                      Parma Heights        44130 (440) 884‐9604           mayorsoffice@parmaheightsoh.gov
Parma OH                     OH      Michelle       Blair           Mayor's Executive Assistant                   6611 Ridge Road                      Parma                44129 (440) 885‐8000           mblair@cityofparma‐oh.gov
Pataskala OH                 OH      Mike           Compton         Mayor                                         621 W. Broad Street                  Pataskala            43062 (740) 919‐1929           mcompton@ci.pataskala.oh.us
Perrysburg OH                OH      Tom            Mackin          Mayor                                         201 W. Indiana Ave.                  Perrysburg           43551 (419) 872‐8010           tmackin@ci.perrysburg.oh.us
Pickerington OH              OH      Heather        Moore           City Clerk                                    100 Lockville Rd.                    Pickerington         43147 (614) 837‐3974           hmoore@pickerington.net
Piqua                        OH      Gary A.        Huff            City Manager                                  201 W. Water St.                     Piqua                43147 (937) 778‐2049           ghuff@piquaoh.org
Portage County OH            OH      Lori           Calcei          Recorder                                      4th Floor, 449 S. Meridan St.        Ravenna              44266 (330) 297‐3533
Portsmouth OH                OH      Diana          Ratliff         City Clerk                                    728 2nd Street, Suite 24             Portsmouth           45662 740‐354‐4706             dratliff@portsmouthoh.org
Powell OH                    OH                                     City Clerk                                    47 Hall Street                       Powell               43065 614.885.5380             council@cityofpowell.us.
Ravenna OH                   OH      Chelsea        Gregor          Council Clerk                                 210 Park Way                         Reveena              44266 330.297.2155             chelsea.gregor@ravennaoh.gov
Reading OH                   OH      Roberts (BO)   Bemmes          Mayor                                         1000 Market Street                   Reading              45215‐32(513) 733‐4044         rbemmes@readingohio.org
Richland County OH           OH      Stacey         Crall           Clerk ‐ County Board of Commissioners         50 Park Avenue East                  Mansfield            44902    419‐774‐5550
Richmond Heights OH          OH      David H.       Roche           Mayor                                         26789 Highland Road                  Richmond Heights     44143 (216) 486‐2474           mayors.office@richmondheightsohio.org
Rittman OH                   OH      William        Robertson       Mayor                                         30 N MAIN STREET                     Rittman              44270 330‐925‐2045             wrobertson@rittman.com
Riverlea OH                  OH      Josh           Mehling         VillageClerk‐Treasurer                        240 West Riverglen Drive             Riverlea             43085 614 949‐2093             clerktreasurer@riverleaohio.org
Riverside OH                 OH      C. Mark        Carpenter       City Manager                                  5200 Springfield Street, Suite 100   Riverside            45431 937‐233‐1801, Option 3   citymanager@riversideoh.gov
Rocky River OH               OH      Pamela         Bobst           Mayor                                         21012 Hilliard Blvd.                 Rocky River          44116 440‐331‐0600             mayor@rrcity.com
Rossford OH                  OH      Neil           MacKinnon III   Mayor                                         133 Osborn Street                    Rossford             43460 419‐666‐0210             nmackinnon@rossfordohio.com
Salem OH                     OH      John           Berlin          Mayor                                         231 S. Broadway Avenue               Salem                44460 330‐332‐4241             mayor@cityofsalemohio.org
Sandusky OH                  OH      Eric           Wobser          City Manager                                  240 Columbus Avenue                  Ssandusky            44870 419‐627‐5844
Seven Hills OH               OH      Carol          Sekerak         Clerk of Council                              7325 Summitview Drive                Seven Hills          44131 216‐525‐6235             csekerak@sevenhillsohio.org
Shaker Heights OH            OH      Jeri           Chaikin         Chief Administrative Officer/Clerk of Council 3400 Lee Road                        Shaker Heights       44120 216‐491‐1421             jeri.chaikin@shakeronline.com
Sharonville OH               OH      Teresa         Bucheit         Clerk of Council                              10900 Reading Road                   Sharonville          45241
Shawnee Hills OH             OH      Craig          Thompson        Village Administrator                         9484 Dublin Road                     Shawnee Hills        43065                          craig.thompson@shawneehillsoh.org
Sheffield Lake OH            OH      Brandy         Randolph        Council Clerk                                 609 Harris Rd                        Sheffield Lake       44054 440‐949‐7141             shlkcouncil@gmail.com
Sheffield OH                 OH      John           Hunter          Mayor & Safety Service Director               4340 Colorado Avenue                 Sheffield Village    44054 440‐949‐6325
Sidney OH                    OH      Mark           Cundiff         City Manager                                  201 W Poplar Street                  Sidney               45365 937‐498‐8110             mcundiff@sidneyoh.com
Silverton OH                 OH      Tom            Carroll         Village Manager                               6943 Montgomery Road                 Silverton            45236 513‐792‐6247             t.carroll@silvertonohio.us
Solon OH                     OH      Edward         Kraus           Mayor                                         34200 Bainbridge Rd.                 Solon                44139 440‐248‐1155
South Euclid OH              OH      Marty          Gelfand         Council President Pro‐Tem                     1349 South Green Road                South Euclid         44121 216‐932‐1216             mgelfand@seuclid.com
South Point OH               OH      Jeff           Gaskin          Mayor                                         415 Solida Rd.                       South Point          45680 740‐377‐4838             mayorgaskin@zoominternet.net
Springboro OH                OH      Lori           Martin          Clerk of Council                              320 W Central Avenue                 Springboro           45066 937‐748‐4356             lori@cityofspringboro.com
Springdale OH                OH      John           Jones           City Administrator                            11700 Springfield Pike               Springdale           45246 513‐346‐5700             jjones@springdale.org
Springfield OH               OH      Jill           Pierce          City Clerk                                    76 E. High Street                    Springfield          45502 937‐324‐7341
St. Bernard OH               OH      Jonathan       Stuchell        Mayor                                         110 Washington Ave                   St. Bernard          45217 513‐482‐7491
Stark County OH              OH      Rick           Campbell        County Recorder                               110 Central Plaza South #170         Canton               44702 330‐451‐7443
Steubenville OH              OH                                     City Manager                                  115 S. Third Street                  Steubenville         43952 740‐283‐6000
Stow OH                      OH      Lorree         Villers         Clerk of Council                              3760 Darrow Road                     Stow                 44224 330‐689‐2700
Streetsboro OH               OH      Caroline       Kremer          Council Clerk                                 555 Frost Road                       Streetsboro          44241 330‐626‐4942
Strongsville OH              OH      Aimee          Pientka         Clerk of Council                              16099 Foltz Parkway                  Strongsville         44149 440‐580‐3112
Struthers OH                 OH      Megan          Shorthouse      Clerk of Council                              111 Overlook Blvd                    Struthers            44471 330‐755‐2181
Summit County OH             OH      Ilene          Shapiro         County Executive                              175 S. Main Street                   Akron                44308 (330) 643‐2520
Swanton OH                   OH      Roseanna       Hoelzle         Village Administrator                         219 Chestnut Street                  Swanton              43588 419‐826‐9515             admin@villageofswantonohio.us
Sylvania OH                  OH      Sharon         Butcher         City Clerk                                    6730 Monroe Street                   Sylvania             43560 419‐885‐TREE             city.clerk@cityofsylvania.com
Tallmadge OH                 OH      Carol          Kilway          Clerk of Council                              46 North Ave                         Tallmadge            44278 330‐663‐0856
The Village of Indian Hill O OH      Dina           Minnecini       Clerk of Council                              6525 Drake Road                      Cincinnati,          45243 513‐561‐6500
Tiffin OH                    OH      Debra          Reamer          City Manager                                  51 E Market Street                   Tiffin               44883 (513) 561‐6500
Tipp City OH                 OH      Tim            Eggleston       City Manager                                  260 S Garber Drive                   Tipp City            45371 (937) 667‐8425
Toledo OH                    OH                                     City Manager                                  640 Jackson St                       Toledo               43604 (419) 245‐1001
Toronto OH                   OH      Linda          Burkey          City Clerk                                    416 Clark Street                     Toronto              43964 740‐537‐3695
Trenton OH                   OH      Marcos         Nichols         City Manager                                  11 E State St                        Trenton              45067 (513) 988‐6304           mnichols@cityoftrenton.com
Trotwood OH                  OH      Cheryl D.      Wheeler         City Manager                                  3035 Olive Rd                        Trotwood             45426 937.854.7212             cwheeler@trotwood.org
Troy OH                      OH      Patrick        Titterington    City Manager                                  100 S. Market Street                 Troy                 45373 937‐335‐1725
Trumbull County OH           OH      Karen          Allen           County clerk                                  161 High Street N.W.                 Warren               44481 330‐675‐2557
Twinsburg OH                 OH      Shannon        Collins         Clerk of Council                              10075 Ravenna Road                   Twinsburg            44087 675‐2557
Union OH                     OH      Ken            Geis            Township Administrator                        4350 Aicholtz Road                   Cincinnati,          45245 513‐752‐1741
University Heights OH        OH      Kelley         Thomas          City Clerk                                    2300 Warrensville Center Rd          University Heights   44118 (216) 932‐7800
Upper Arlington OH           OH      Ashley         Ellrod          City Clerk                                    3600 Tremont Rd                      Upper Arlington      43221 614‐583‐5030
Urbana OH                    OH      Kerry          Brugger         City Clerk                                    205 S Main St                        Urbana               43078 937‐652‐4302             kerry.brugger@ci.urbana.oh.us
Valley View OH               OH      Jerry          Piasecki        Mayor                                         6848 Hathaway Road                   Valley View          44125 (216) 524‐6511           mayor@valleyview.net




                                                                                                                          Exhibit I
                                                                                                                         Page 1294
                                    Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 32 of 42 Page ID
                                                                       #:7819

Class Member            State   First Name     Last Name       Title                           Street Address                        City                  Zip     Phone             email
Valleyview OH           OH      Eric           Spalding        Village Clerk                   423 North Richardson Avenue           Valleyview            43204    (216) 903‐8928   msnyder@valleyview.net
Vandalia OH             OH      Jon            Crusey          City Manager                    333 James Bohanan Drive               Vandalia              45377   (937) 898‐5891
Wadsworth OH            OH                                     Municipal Clerk                 120 Maple Street                      Wadsworth             44281   330‐335‐1596      courts@wadsworthcity.org
Walton Hills OH         OH      Nancy          Zolgharnain,    Clerk of the Court              7595 Walton Road                      Walton Hills          44146   440‐232‐7800      Clerkofcourts@waltonhillsohio.gov
Warren County OH        OH      James          Spaeth          County clerk                    500 Justice Drive                     Lebanon               45036   (513) 695‐1120    James.Spaeth@co.warren.oh.us
Warren OH               OH                                     Municipal Clerk                 141 South Street S.E.                 Warren                44483   (330) 841‐2525
Warrensville Heights OH OH      Amber          Joyner          City Clerk                      4301 Warrensville Center Rd           Cleveland             44128   216‐587‐6516      ajoyner@cityofwarrensville.com
Washington Court House OOH      Joseph         Denen           City Manager                    105 N Main Street                     Washington Court Hous 43160   740‐636‐2340
Waterville OH           OH                                     City Hall                       25 N 2nd St,                          Waterville            43566   419) 878‐8100     townhall@waterville.org
Wayne County OH         OH      Tim            Neal            County clerk                    215 N Grant Street                    Wooster               44691   330‐287‐5590      tneal@waynecourts.org
West Carrollton OH      OH      Theresa        Brooks          City Manager                    300 E. Center Avenue                  West Carrollton       45449   (937) 847‐4633    tbrooks@westcarrollton.org
Westlake OH             OH      Jocelyn        Todd            Exective Assistant              27700 Hilliard Boulevard              Westlake              44145    440‐617‐4193     Pam Studer, Chief of Staff
Wickliffe OH            OH      Sue            Iafelice        Executive Secetary              28730 Ridge Road                      Wickliffe             44092   (440) 943‐7105    jbarbish@cityofwickliffe.com
Willoughby Hills OH     OH      Nancy          Fellows         City Clerk                      2812 Fowler Drive                     Willoughby Hills      44094   (216) 952‐3044    nancyfellows@willoughbyhills‐oh.gov
Willoughby OH           OH                                     Municipal Clerk                 4000 Erie St                          Willoughby            44094   (440) 951‐2800    wmcclerk@willoughbycourt.com
Willowick OH            OH      Mike           Vanni           City Manager                    30435 Lake Shore Blvd.                Willowick             44095   (440) 346‐3227    mvanni@cityofwillowick.com
Wood County OH          OH      Cindy          Hofner          County Clerk                    One Courthouse Square 2nd Floor       Bowling Green         43402   (419) 354‐9280    chofner@co.wood.oh.us
Woodlawn OH             OH                                     County Clerk                    10143 Woodlawn Blvd                   Cincinnati            45215   (513) 772‐1273
Worthington OH          OH      Thress         kay             City Clerk                      6550 N. High St.                      Worthington           43085   (614) 436‐3100    kay.thress@worthington.org
Wyoming OH              OH      Lynn           Tetley          City Manager                    800 Oak Avenue                        Wyoming               45215   515‐842‐1382
Xenia OH                OH      Michelle       Johnson         City Clerk                      107 E. Main Street                    Xenia                 45385   937‐376‐7235
Youngstown OH           OH                                     City Clerk                      26 South Phelps St                    Youngstown            44503   330‐742‐8700
Zanesville OH           OH                                     Clerk of Council                401 Market Street                     Zanesville            43701   740‐617‐4875
Albany OR               OR      Jorge          Salinas         City Clerk                      333 Broadalbin Street SW              Albany                97321   541‐704‐2304      jorge.salinas@cityofalban.net
Benton County OR        OR      Chris          Westfall        Trial Court Administrator       120 NW 4th Street                     Corvallis             97330   541‐243‐7819      Chris.c.westafll@ojd.state.or.us
Clackamas County OR     OR      Mea            Anders          County Clerk                    1710 Red Solis Ct., Suite 100         Oregon City           97045   503‐655‐8698      manders@clackamas.us
Fairview OR             OR      Nolan          Young           City Administrator              1300 NE Village Street                Fairview              97024   503‐665‐7929      youngn@ci.fairview.or.us
Gladstone OR            OR      Jazque         Betz            City Administrator              18505 Portland Avenue                 Gladstone             97027   503‐557‐2769      betz@ci.gladstone.or.us
Gresham OR              OR      Erik           Kvarsten        City Manager                    1333 NW Eastman Parkway               Gresham               97030   503‐618‐2871      teresa.hall@greshamoregon.gov
Happy Valley OR         OR      Jason          Tuck            City Manager                    16000 SE Misty Drive                  Happy Valley          97086   505‐783‐3833      jasont@happyvalleyor.gov
Keizer OR               OR      Chris          Eppley          City Manager                    930 Chemawa Road NE                   Keizer                97303   503‐390‐3700      eppleyc@keizer.org
Lake Oswego OR          OR      Martha         Bennett         City Manager                    380 A Avenue, 3rd Floor               Lake Oswego           97034   503‐635‐0214      mbennett@lakeoswego.city
Linn County OR          OR      Steve          Druckenmiller   County Clerk                    300 Southwest 4th Avenue              Albany                97321   541‐967‐3831      sdruckenmiller@co.linn.or.us
Marion County OR        OR      Bill           Burgess         County Clerk                    555 Court Street NE, 2nd Floor        Salem                 97301   503‐588‐5041      bburgess@co.marion.or.us
Millersburg OR          OR      Kevin          Kreitman        City Manager                    4222 Old Salem Road NE                Millersburg           97321   541‐928‐4523      kkreitman@cityofmillersburg.org
Milwaukie OR            OR      Ann            Ober            City Manager                    10722 SE Main Street                  Milwaukie             97222   503‐786‐7501      obera@milwaukieoregon.gov
Multnomah County OR     OR      Deborah        Kafoury         County Chair                    501 SE Hawthorne Blvd., 5th Floor     Portland              97214   503‐988‐3308      mult.chair@multco.us
Oregon City OR          OR      Tony           Konkol          City Manager                    625 Center Street                     Oregon City           97045   503‐496‐1582      Tkonkol@orcity.org
Polk County OR          OR      Val            Unger           County Clerk                    850 Main Street                       Dallas                97338   503‐623‐9217      unger.valerie@co.polk.or.us
Port of Portland        OR      Curtis         Robinhold       Executive Director              7200 N.E. Airport Way                 Portland              97218   503‐415‐6000      contactus@portofportland.com
Portland OR             OR      Ted            Wheeler         Mayor                           1221 SW 4th Avenue, Room 340          Portland              97204   503‐823‐4120      mayorwheeler@portlandoregon.gov
Rivergrove OR           OR      John           Leuthauser      City Manager                    P.O. Box 1104                         Lake Oswego           97035   503‐639‐6919      manager@cityofrivergrove.com
Salem OR                OR      Chuck          Bennett         Mayor                           555 Liberty Street SE, Room 220       Salem                 97301   503‐588‐6255      cbennett@cityofsalem.net
Troutdale OR            OR      Sarah          Skroch          City Recorder                   219 E. Historic Columbia River Hwy.   Troutdale             97060   503‐674‐7258      sarah.skroch@troutdaleoregon.gov
West Linn OR            OR      John           Williams        City Manager                    22500 Salamo Road                     West Linn             97068   503‐742‐6063      jwilliams@westlinnoregon.gov
Wilsonville OR          OR      Tim            Knapp           Mayor                           29799 SW Town Center Loop E           Wilsonville           97070   503‐896‐0048      mayor@ci.wilsonville.or.us
                                                                                               Administration
Aldan PA                PA      John           White           Borough Manager                 1 W. Providence Road                  Aldan                19018    (610)626‐3554
Avalon PA               PA      Lorraine       Makatura        Borough Manager                 640 California Ave.                   Pittsburgh           15202    (412)761‐5820     lmakatura@boroughofavalon.org
Avoca PA                PA      Bob            Mullen          Mayor                           950 Main Street                       Avoca                18641    (570)457‐4947
Avondale PA             PA      Rebecca A.     Brownback       Borough Secretary               P.O. Box 247                          Avondale             19311    (610)268‐8501
Baldwin Township PA     PA      Nina           Belcastro       Township Manager                10 Community Park Drive               Pittsburgh           15234    (412)341‐9597
                                                                                               Bellevue Boro Hall
Bellevue PA             PA      Emily          Marburger       Mayor                           537 Bayne Ave.                        Pittsburgh           15202    (412)766‐6164     marburger@bellevueboro.com
Ben Avon Heights PA     PA      Scott          Dismukes        Mayor                           12 Lynton Lane                        Pittsburgh           15202    (412)766‐1561     benavonheightsborough6@gmail.com
Ben Avon PA             PA      Melanie        Holcomb         Mayor                           7101 Church Ave                       Ben Avon             15202    (412)766‐7704     holcomb@benavon.com
                                                                                               Commissioners Office
                                                                                               Berks County Services Center
Berks County PA         PA      Christian Y.   Leinbach        Chair, Board of Commissioners   633 Court Street, 13th Floor          Reading              19601    (610)478‐6136     commissioners@countyofberks.com
Berwick PA              PA      Tim            Burke           Mayor                           1800 N. Market Street                 Berwick              18603    (570)752‐2723
Big Beaver PA           PA      Don            Wachter         Mayor                           114 Forest Drive                      Darlington           16115    (724)827‐2416
Birdsboro PA            PA      Kelly J.       Yanos           Borough Manager                 202 E. Main Street                    Birdsboro            19508    (610)582‐6030




                                                                                                     Exhibit I
                                                                                                    Page 1295
                                 Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 33 of 42 Page ID
                                                                    #:7820

Class Member            State First Name   Last Name       Title                                        Street Address                       City                 Zip     Phone                 email
                                                                                                                                                                                                msitler@briarcreektwp.org
Briar Creek PA          PA    Max          Sitler          Chairman of the Board, Township Supervisors 150 Municipal Road                    Berwick              18603   (570)752‐8262         bct@briarcreektwp.org
Bridgeport PA           PA    Keith S.     Truman          Borough Manager and Secretary               63 W. Fourth Street                   Bridgeport           19405   (610)272‐1811 x234    ktruman@bridgeportborough.org
Bridgeville PA          PA    Lori         Collins         Borough Manager                             425 Bower Hill Road                   Bridgeville          15017   (412)221‐6012
                                                                                                       Bristol Borough Municipal Building
Bristol PA              PA    James        Dillon          Borough Manager                             250 Pond Street                       Bristol              19007   (215)788‐3828 x11     jdillon@bristolboro.com
                                                                                                                                                                                                relton@bristoltownship.org
Bristol Township PA     PA    Randee J.    Elton           Township Manager                             2501 Bath Road                       Bristol              19007   (267)812‐2914         manager@bristoltownship.org
Brookhaven PA           PA    Mike         Hess            Mayor                                        #2 Cambridge Road                    Brookhaven           19015   (610)874‐2557         mike.hess@brookhavenboro.com
                                                                                                        Borough of Bryn Athyn
Bryn Athyn PA           PA    Vikki        Trost           Borough Manager                              P.O. Box 917                         Bryn Athyn           19009‐09(215)947‐9889         vikkit@brynathynboro.org
Bucks County PA         PA    Gail         Humphrey        Chief Clerk                                  55 East Court Street, 5th Floor      Doylestown           18901 (215)348‐6004
                                                                                                        Borough Administration Building
Camp Hill PA            PA    Pat          Dennis          Borough Manager                              2145 Walnut Street                   Camp Hill            17011   (717)737‐3456         pdennis@camphillborough.com
Canonsburg PA           PA    Denise       Lesnock         Borough Manager                              68 East Pike Street                  Canonsburg           15317   (724)745‐1800         dlesnock@canonsburgboro.com
Carnegie PA             PA    Stephen      Beuter          Borough Manager                              One Veterans Way                     Carnegie             15106   (412)276‐1414 x1423   sbeuter.carnegieboro@comcast.net
Castle Shannon PA       PA    Thomas C.    Hartswick       Borough Manager                              3310 McRoberts Rd.                   Castle Shannon       15234   (412)885‐9200 x103
Catawissa PA            PA    Todd         Burke           Mayor                                        307 Main Street                      Catawissa            17820   (570)356‐2561
Centerport PA           PA    Robert       Schade          Mayor                                        P.O. Box 12                          Centerport           19516   (610)916‐5832
                                                                                                        Chalfont Borough
Chalfont PA             PA    Shawn        Curran          Borough Manager                              40 North Main Street                 Chalfont             18914   (215)822‐7295 x201
Chester County PA       PA    Marian D.    Moskowitz       Chair, Chester County Board of Commissioners 313 West Market Street, Suite 6202   West Chester         19380   (610)344‐6199         cccommissioners@chesco.org
Chester Heights PA      PA    Fred         Wood            Mayor                                        P.O. Box 658                         Chester Heights      19017   (610)459‐3400         mayor@chesterheights.org
                                                                                                        City Hall
Chester PA              PA    Thaddeus     Kirkland        Mayor                                        1 Fourth Street                      Chester              19013   (610)447‐7723
Chester Township PA     PA    Debra        Zimmerman       Township Business Manager/Secretary          1150 Engle Street                    Chester              19013   (610)494‐4149
Clifton Heights PA      PA    John         Perfetti        Borough Manager                              30 S. Springfield Rd.                Clifton Heights      19018   (610)623‐1000
Collingdale PA          PA    Dawn         Crawley         Borough Clerk                                800 MacDade Blvd.                    Collingdale          19023   (610)586‐0500
Colwyn PA               PA    Ieasa        Nichols         Borough Manager                              221 Spruce Street                    Colwyn               19023   (610)461‐2000         info@colwynborough.com
Conshohocken PA         PA    Stephanie    Cecco           Borough Manager                              400 Fayette Street, Suite 200        Conshohocken         19428   (610)828‐1092         scecco@conshohockenpa.gov
Coraopolis PA           PA    Raymond      McCutcheon      Coraopolis Manager                           1301 4th Avenue                      Coraopolis           15108   (412)264‐3002         manager@coraopolispa.com
Courtdale PA            PA    James        Gaughan         Borough Manager                              5 Blackman Street                    Kingston             18704   (570)287‐8838
Cressona PA             PA    Dennis       Snyder          Mayor                                        68 S Sillyman St                     Cressona             17929   (570)385‐2933         cressboro@comcast.net
Danville PA             PA    Shannon      Berkey          Borough Manager                              463 Mill Street                      Danville             17821   (570)275‐3091 x4      sberkey@danvilleboro.org
Darby PA                PA    Mark         Possenti, BCO   Borough Manager/Secretary                    1020 Ridge Avenue                    Darby                19023   (610)586‐1102         markpossenti@comcast.net
Darby Township PA       PA    Nicole S.    Whitaker        Township Manager                             21 North Bartram Avenue              Glenolden            19036   (610)586‐1514         general_information@darbytwp.org
Darlington PA           PA    William      Shasteen        Mayor                                        604 Morris Street                    Darlington           16115   (724)359‐7254
Dauphin County PA       PA    Jeff         Haste           Board Chairman, Dauphin County Commissione25 S. Front Street                      Harrisburg           17101   (717)780‐6300         jhaste@dauphinc.org
Delaware County PA      PA    Brian P.     Zidek           Chairman, Delaware County Council            201 West Front Street                Media                19063   (610)891‐4266         ZidekB@co.delaware.pa.us
                                                                                                                                                                                                l.freshcorn@dwgpa.gov
Delaware Water Gap PA   PA    Larry        Freshcorn       Borough Mayor                                49 Main Street                       Delaware Water Gap   18327   (570)476‐0331         s.serrano@dwgpa.gov
Downingtown PA          PA    Stephen      Sullins         Borough Manager                              4 ‐ 10 W. Lancaster Avenue           Downingtown          19335   (610)269‐0344 x203    info@downingtown.org
Doylestown PA           PA    John         Davis           Borough Manager                              57 W. Court Street                   Doylestown           18901   (215)345‐4140         jdavis@doylestownborough.net
                                                                                                                                                                          (570)833‐0399
                                                                                                                                                                          (570)655‐6216 x104    mayorlello2@gmail.com
Dupont PA               PA    Dan          Lello           Mayor                                        600 Chestnut Street                  Dupont               18641 (570)885‐4154 (cell)    dupontboro@comcast.net
Duryea PA               PA    Carolyn      Santee          Borough Manager                              315 Main Street                      Duryea               18642 (570)655‐2829           info@duryeaborough.com
East Lansdowne PA       PA    William      Callahan        Borough Manager                              155 Lexington Ave.                   East Lansdowne       19050 (610)623‐7131
Easton PA               PA    Thomas A.    Hess            City Clerk                                   123 South Third Street               Easton               18042 (610)250‐6731
Eddystone PA            PA    Dawn         Jones           Borough Manager                              1300 East Twelfth Street             Eddystone            19022 (610)874‐1100           djones@eddystoneboro.org
Edwardsville PA         PA    Cathy        Soprano         Borough Manager                              470 Main Street                      Edwardsville         18704 (570)288‐6484 x101
Emsworth PA             PA    AmySue       Lillie          Mayor                                        171 Center Ave.                      Pittsburgh           15202 (412)761‐1161           emsworthborough@comcast.net
Erie PA                 PA    Rose         Boyer           City Clerk                                   626 State Street, Room 104           Erie                 16501‐11(814)870‐1293         RBoyer@erie.pa.us
Exeter PA               PA    Debra        Serbin          Borough Manager                              1101 Wyoming Avenue                  Exeter               18643 (570)654‐3001
Exeter Township PA      PA    Jeff         Bartlett        Township Manager                             4975 DeMoss Road                     Reading              19606 (610)779‐5660           jbartlett@exetertownship.com
Folcroft PA             PA    Andrew       Hayman          Borough Manager                              1555 Elmwood Ave.                    Folcroft             19032 (610)522‐1305           manager@folcroftborough.org
Forty Fort PA           PA    Bonnie       Arnone          Borough Manager                              1271 Wyoming Ave.                    Forty Fort           18704 (570)287‐8586 x1        barnone@fortyfort.org
Franklin Park PA        PA    Regis        Ebner           Borough Manager                              2344 W Ingomar Road                  Pittsburgh           15237 (412)364‐4115 x310      rebner@franklinparkborough.us
Glenfield PA            PA    David        Orbison         Mayor                                        265 Dawson Ave.                      Sewickley            15143 (412)741‐8566           glenfieldborough@gmail.com
Glenolden PA            PA    Barbara      Boothby         Borough Clerk                                36 Boon Avenue                       Glenolden            19036 (610)583‐3221           clerk@glenoldenborough.org
Great Bend PA           PA    Jim          Riecke          Mayor                                        P.O. Box 745                         Great Bend           18821 (570)879‐2710           gbboro@epix.net
Green Tree PA           PA    W. David     Montz           Borough Manager                              10 W. Manilla Avenue                 Pittsburgh           15220 (412)921‐1110           dmontz@greentreeboro.com
Hallstead PA            PA    Angela       Zick            Mayor                                        P.O. Box 366                         Hallstead            18822 (570)879‐2884           hallsteadboro@epix.net




                                                                                                             Exhibit I
                                                                                                            Page 1296
                                    Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 34 of 42 Page ID
                                                                       #:7821

Class Member            State   First Name    Last Name        Title                                       Street Address                           City                Zip     Phone                email
Hamburg PA              PA      Marisa C.     Lenceski         Borough Manager                             61 North 3rd Street                      Hamburg             19526   (610)562‐7821        marisa.lenceski@hamburgboro.com
Harrisburg PA           PA      Eric          Papenfuse        Mayor                                       10 N. 2nd St., Suite 202                 Harrisburg          17101   (717)255‐3040        mayor@harrisburgpa.gov
Hatboro PA              PA      Diane C.      Hegele           Borough Manager                             414 South York Road                      Hatboro             19040   (215)443‐9100        dhegele@myhatboro.org
Heidelberg PA           PA      Amanda        Loutitt, MPA     Borough Manager                             1631 East Railroad Street                Heidelberg          15106   (412)276‐0363        info@HeidelbergBorough.com
Horsham Township PA     PA      William       Gildea‐Walker    Township Manager                            1025 Horsham Road                        Horsham             19044   (215)643‐3131        horsham@horsham.org
Hughestown PA           PA      Wayne D.      Quick, Jr.       Mayor                                       42 Center Street                         Hughestown          18640   (570)654‐2061        wdquick148@aol.com
                                                                                                                                                                                (215)702‐7143 (h)
Hulmeville PA           PA      Debbie        Mahon            Mayor                                      321 Main Street                           Hulmeville          19047 (267)994‐2206 (c)      d.mahon@hulmeville‐pa.gov
Ingram PA               PA      Sharon        Stetz            Mayor                                      40 W Prospect Ave                         Pittsburgh          15205 (412)921‐3625          sstetz@ingramborough.org
Ivyland PA              PA      Anthony       Judice           Mayor                                      991 Pennsylvania Avenue                   Ivyland             18974 (215)675‐6658          ajudice@ivylandborough.org
Jenkintown PA           PA      George        Locke            Borough Manager                            700 Summit Ave                            Jenkintown          19046 (215)885‐0700 x202     glocke@jenkintownboro.com
Kenhorst PA             PA      Brian         Cole             Borough Manager                            339 South Kenhorst Blvd                   Kenhorst            19607 (610)777‐7327          bcole@kenhorstborough.com
Kennett Square PA       PA      Joseph C.     Scalise          Borough Manager                            120 Marshall Street                       Kennett Square      19348 (610)444‐6020          jscalise@kennettsq.org
Kingston PA             PA      Paul          Roberts, Jr.     Mayor                                      500 Wyoming Avenue                        Kingston            18704 (570)288‐4576 x401
Kingston Township PA    PA      Kathleen      Sebastian        Township Manager                           180 East Center Street                    Shavertown          18708‐15(570)696‐3809        help@kingstontownship.com
Laflin PA               PA      William C.    Kennedy          Mayor                                      47 Laflin Road                            Laflin              18702‐72(570)654‐3323        laflinboro@comcast.net
Lake City PA            PA      Andrew J.     Graves           Mayor                                      2350 Main Street                          Lake City           16423 (814) 774‐2116
Langhorne Manor PA      PA      Robert        Byrne            Mayor                                      618 Hulmeville Avenue                     Langhorne           19047 (215) 752‐5835          borooffice@comcast.net
Langhorne PA            PA      Christine     Schoell          Acting Borough Manager                     114 E Maple Avenue                        Langhorne Borough   19047 215‐757‐3768            manager@langhorneborough.com
Lansdowne PA            PA      Craig         Totaro           Borough Manager                            12 E. Baltimore Avenue                    Lansdowne           19050 (610)623‐7300 x214     totaroc@lansdowneborough.com
Larksville PA           PA      Shelly        O'Malia          Borough Manager                            211 East State Street                     Larksville          18704 570‐714‐9846 x327      somalia@larksvilleborough.org
Laureldale PA           PA      Donald        Raifsnider, Jr.  Mayor                                      3406 Kutztown Road                        Laureldale          19605                        ABeakley@laureldaleboro.org
Lawrence Park Township PPA      Jan           Cabaday          President, Board of Commissioners          4230 Iroquois Avenue                      Erie                16511 (814)899‐2305          clerk@lawrenceparktwp.org
Leesport PA             PA      Sandra        Weiser‐Pascavage Manager/Secretary/Treasurer                P.O. Box 710                              Leesport            19533 (610)926‐3359
Luzerne County PA       PA      C. David      Pedri, Esq.      County Manager                             200 N River Street                        Wilkes‐Barre        18711 (570)825‐1635          County.Manager@LuzerneCounty.org
Malvern PA              PA      Christopher   Bashore          Borough Manager                            1 E. First Ave.                           Malvern             19355 (484)899‐2213          CBASHORE@MALVERN.ORG
Marcus Hook PA          PA      Gene          Taylor           Mayor                                      1111 Market Street                        Marcus Hook         19061 (610)485‐1341          mayor@marcushookboro.org
McDonald PA             PA      David         Cooper           Mayor                                      151 School Street                         McDonald            15057 (724)926‐8711
Mechanicsburg PA        PA      Jack          Ritter           Mayor                                      36 W. Allen St.                           Mechanicsburg       17055 717‐691‐3310
                                                                                                          Media Municipal Center
Media PA                PA      Jeffrey A.    Smith            Borough Manager                            301 N. Jackson Street                     Media               19063   (610)566‐5210        jasmith@mediaborough.com
                                                                                                          304 Noblestown Road Suite 10, PO Box
Midway PA               PA      Karen L.      Bartosh          Mayor                                      574                                       Midway              15060 724‐796‐8700
Milford Township PA     PA      Jeffrey       Vey              Manager                                    2100 Krammes Road                         Quakertown          18951 (215) 536‐2090         jvey@milfordtownship.org
Millbourne PA           PA      Thomas        Kramer           Mayor                                      9 Park Ave                                Millbourne          19082    610‐352‐9080        nfo@millbourneborough.org
Montgomery County PA    PA      Dr. Valerie   Arkoosh          Chair, Montgomery County Board of CommissioP.O. Box 311                              Norristown          19404‐03(610)278‐3000        val@montcopa.org
Moosic PA               PA      Jane          Sterling         Borough Administrator                      715 Main Street                           Moosic              18507 (570) 457‐5480         manager@moosicborough.org
Morrisville PA          PA      Scott         Mitchell         Borough Manager                            35 Union Street                           Morrisville         19067 215‐295‐8181           info@morrisvillepagov.com
                                                                                                          Borough of Morton
Morton PA               PA      Robert J.     Poole            Borough Manager                            500 Highland Avenue                       Morton              19070   (610)543‐4565        RPoole@MortonPA.org
Narberth PA             PA      Andrea        Deutsch          Mayor                                      100 Conway Avenue                         Narbeth             19072   (610) 664‐2840       adeutsch@narberthpa.gov
Nescopeck PA            PA      Janice        Cope             Office Clerk                               429 Berwick Hazleton Highway              Nescoeck            18635   (570)0379‐2117        nescotwp@epix.net
New Britain PA          PA      Samantha      Bryant           Manager                                    45 Keeley Ave                             New Britain         18901   267‐406‐4442         sam@newbritainboro.com
New Castle PA           PA      Ciara         Buck             City Clerk                                 230 N. Jefferson Street                   New Castle          16101   (724) 656‐3515       CityClerk@newcastlepa.org
New Hope PA             PA      Peter         Gray             Borough Manager                            125 New St                                New Hope            18938   (215) 862‐3347       info@newhopeborough.org
Newtown PA              PA      Stephen       Nease            Township Manager                           209 Bishop Hollow Road                    Newtown Square      19073   (610)356‐0200 x111   snease@newtowntownship.org
Norristown PA           PA      Crandall O.   Jones            Municipal Administrator                    235 E Airy Street                         Norristown          19401    610‐272‐5836        chenry@norristown.org
                                                                                                          Northampton County Courthouse, 3rd
Northampton County PA   PA      Charles M.    Dertinger        Director of Administration                 floor, 669 Washington Street              Easton              18042    (610) 829‐6244
Norwood PA              PA      John B.       Ryan, Sr.        Secretary/Manager                          10 W. Cleveland Avenue                    Norwood             19074 (610)586‐5800          jryan@norwood‐boro.org
Old Forge PA            PA      Bob           Legg             Mayor                                      310 South Main Street                     Old Forge           18518 (570) 457‐8852         leggb@oldforgeborough.com
Parkside PA             PA      Thomas G.     Deitman          Mayor                                      22 E. Elbon Road                          Parkside            19015 (610)876‐3659          office@ parksideborough.com
Penndel PA              PA      Robert        Winkler          Mayor                                      300 Bellevue Ave                          Penndel             19047 215‐757‐5152           bwinkler@boroughofpenndel.org
Pennsbury Village PA    PA      Rae Carol     Wolff            Borough Manager                            1043 Pennsbury Blvd.                      Pittsburgh          15205 412‐279‐7876           boropv@comcast.net
Philadelphia PA         PA      Jim           Kenney           Mayor                                       1400 John F Kennedy Blvd, Office 215     Philadelphia        19107 215‐686‐2181           james.kenney@phila.gov
Phoenixville PA         PA      Jean          Krack            Borough Manager                            351 Bridge Street                         Phoenixville        19460 610‐933‐8801           manager@phoenixville.org
Pittston Township PA    PA      Joseph        Hawk             Administrator                              421 Broad Street                          Pittstown           18640 570‐654‐0161           pitttown@comcast.com
Plymouth PA             PA      Ronald        Kobusky          President                                  162 West Shawnee Avenue                   Plymouth            8651    (570) 779‐1011       plymouthborough@comcast.net
Plymouth Township PA    PA      Karen         Weiss            Township Manager                           700 Belvoir Road                          Plymouth Meeting    19462    (610)233‐0608       kweiss@plymouthtownship.org
Port Clinton PA         PA                                                                                Port Clinton Borough Hall, P.O. Box 256   Port Clinton        19549 610-488-7422
Pottstown PA            PA      Justin        Keller           Borough Manager                            100 E High Street                         Pottstown           19464 610‐970‐6500           administration@pottstown.org
Pottsville PA           PA      Lisa          Shuman           City Clerk                                 401 North Centre Street                   Pottsville          17901‐13570‐622‐1234         cityclerk@city.pottsville.pa.us
Pringle PA              PA      Dorothy       Peters           Mayor                                      89 Evans Street                           Pringle             18704 570‐288‐2339




                                                                                                                  Exhibit I
                                                                                                                 Page 1297
                                         Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 35 of 42 Page ID
                                                                            #:7822

Class Member               State   First Name   Last Name       Title                           Street Address                         City                Zip     Phone                     email
Prospect Park PA           PA      Jeff         Harris          Mayor                           720 Maryland Avenue                    Prospect Park       19076   (610)532‐1007             jharris@prospectparkborough.com
Reading PA                 PA      Eddie        Moran           Mayor                           815 Washington Street                  Reading             19601
Ridley Park PA             PA      Hank         Eberle          Mayor                           105 E. Ward Street                     Ridley Park         19078   (610)532‐2100             hank_eberle@ridleyparkborough.org
Riverside PA               PA      Eddie        Moran           Mayor                           815 Washington Street                  Reading             19601   610‐655‐6204
Rockledge PA               PA      Grace        Metzinger       Borough Manager                 121 Huntingdon Pike                    Rockledge           19046   215‐379‐8572              gmetzinger@rockledgeborough.org
Rose Valley PA             PA      Paula        Healy           Borough Manager                 P.O. Box 198                           Rose Valley         19065   610‐892‐7275
Rosslyn Farms PA           PA      James        Stover          Mayor                           200 Rosslyn Road                       Carnegie            15106   412‐279‐8108
Royersford PA              PA      Jenna        Antoniewicz     Mayor                           300 Main Street                        Royersford          19468   610‐948‐3737 Ext. 3000    jantoniewicz@royersfordborough.org
Rutledge PA                PA      Kevin        Cunningham      Mayor                           212 Unity Trace                        Rutledge            19070   610‐544‐1028              mayor@rutledgepa.org
Sewickley Hills PA         PA      David        Malarik         Mayor                           349 Magee Road                         Sewickley           15143   412‐741‐4891
Sharon Hill PA             PA      Harry        Dunfee          Mayor                           250 Sharon Avenue                      Sharon Hill         19079   610‐586‐8200
Shillington PA             PA      Scott        Brossman, Jr.   Borough Manager                 633 Court Street                       Reading             19601   610‐777‐1338              info@shillingtonboro.net
Shoemakersville PA         PA      Dustin       Remp            Mayor                           115 East Ninth Street                  Shoemakersville     19555   610‐562‐8030              dremp@shoeyboro.org
Sinking Spring PA          PA      Michael      Hart            Borough Manager                 3940 Penn Avenue                       Pittsburgh          19224   610‐678‐4903
Sugar Notch PA             PA      Pat          Dalton          Council President               742 Main St.                           Sugar Notch         18706   570‐822‐9283              snboro@ptd.net
Swarthmore PA              PA      Jane         Billings        Borough Manager                 121 Park Avenue                        Swarthmore          19081   610‐543‐4599              borough_manager@comcast.net
Swoyersville PA            PA      Gene         Breznay         Borough Manager                 675 Main Street                        Swoyersville        18704   570‐288‐6581
Taylor PA                  PA      Ted          Praschak        Mayor                           122 Union Street                       Taylor              18517   570‐561‐1400              tpraschak@taylorborough.com
Thornburg PA               PA      Thomas       Mackin          Mayor                           545 Hamilton Road                      Pittsburgh          15205   412‐670‐0159              tmm@lfs‐paving.com
Trainer PA                 PA      Fran         Zalewski        Mayor                           824 Main Street                        Trainer             19061   484‐716‐2202              franzalewski@yahoo.com
Trappe PA                  PA      Tamara       Twardowski      Manager                         525 West Main Street                   Trappe              19426   610‐489‐7181              borough.manager@trappeborough.com
Tullytown PA               PA      Joe          McPadden        Interim Borough Coordinator     500 Main Street                        Tullytown           19007   214‐945‐1560              jmcpadden@tullytownboro.org
Upland PA                  PA      William      Dennon          Mayor                           224 Castle Avenue                      Upland              19015   610‐874‐7317
Upper St. Clair Township P PA      Matthew      Serakowski      Township Manager                1820 McLaughlin Run Road               Upper St. Clair     15241   412‐831‐9000 ext. 2160
Warrior Run PA             PA      Luke         Matthews        Mayor                           496 Front Street                       Wilkes Barre        18706   570‐823‐3301
West Chester PA            PA      Michael      Perrone         Borough Manager                 401 East Gay Street                    West Chester        19380   610‐692‐7574              mperrone@west‐chester.com
West Conshohocken PA PA            Michael      English         Borough Manager                 112 Ford Street                        West Conshohocken   19428   610‐828‐9747 ext. 1       menglish@westconsho.com
West Grove PA              PA      Stephen      Black           Mayor                           117 Rosehill Avenue                    West Grove          19390   610‐869‐2792              mayorstephenblack@westgroveborough.org
West Pittston PA           PA      Savino       Bonita          Borough Manager                 555 Exeter Avenue                      West Pittston       18643   570‐655‐7782              manager@westpittstonborough.com
West Reading PA            PA      Andrew       Kearney         Mayor                           500 Chestnut Street                    West Reading        19611   610‐374‐8273              akearney@westreadingborough.org
West View PA               PA      John         Henry           Mayor                           441 Perry Highway                      Pittsburgh          15229   412‐931‐2800
West Wyoming PA            PA      Joseph       Herbert         Mayor                           464 West 8th Street                    West Wyoming        18644   570‐693‐1311              jherbert@westwyoming.org
Wormleysburg PA            PA      Deborah      Ealer           Borough Manager/Treasurer       20 Market Street                       Wormleysburg        17043   717‐763‐4483
Wyoming PA                 PA      Joseph       Dominick        Mayor                           277 Wyoming Avenue                     Wyoming             18644   570‐693‐0291              wyomingboro@msn.com
Wyomissing PA              PA      Pat          Brandenburg     Borough Manager/Treasurer       22 Reading Boulevard                   Wyomissing          19610   610‐376‐7481              pbrandenburg@wyomissingboro.org
Yardley PA                 PA      Paula        Johnson         Borough Manager/Treasurer       56 South Main Street                   Yardley             19067   215‐493‐6832              pjohnson@yardleyboro.com
Yatesville PA              PA      Michael      Lombardo        Mayor                           33 Pittston Avenue                     Yatesville          18640   570‐654‐2455
Yeadon PA                  PA      Rohan        Hepkins         Mayor                           600 Church Lane                        Yeadon              19050   610‐284‐1606              rhepkins@yeadonbourough.com
Central Falls RI           RI      Sonia        Grace           City Clerk                      580 Broad Street                       Central Falls       02862   (401) 727‐7400            sgrace@centralfallsri.us
Cranston RI                RI      Rosalba      Zanni           Assist. City Clerk              869 Park Avenue                        Cranston            02910   (401) 780‐3194            NA
East Providence RI         RI      Samantha     Burnett         City Clerk                      145 Taunton Ave.                       East Providence     02914   (401) 435‐7500            sburnett@eastprovidenceri.gov
Pawtucket RI               RI      Richard      Goldstein       City Clerk                      137 Roosevelt Avenue, 3rd Floor        Pawtucket           02860   (401) 728‐0500 Ext. 348   rgoldstein@pawtucketri.com
Providence RI              RI      Shawn        Selleck         City Clerk                      25 Dorrance Street, Room 311           Providence          02903   (401) 680‐5248            sselleck@providenceri.gov
Warwick RI                 RI      Lynn         D'Abrosca       City Clerk                      3275 Post Road                         Warwick             02886   (401) 738‐2066            CityClerk.COVID19@warwickri.com
Woonsocket RI              RI      Christina    Harmon          City Clerk                      169 Main Street, P O Box B             Woonsocket          02895   (401) 767‐9249            cduarte@woonsocketri.org
Laurens County SC          SC      Jon          Caime           County Administrator            100 Hillcrest Square, P O Box 445      Laurens County      29360   (864) 984‐5484            jcaime@co.laurens.sc.us
Pickens County SC          SC      Meagan       Nations         Clerk to County Council         222 McDaniel Avenue, B‐1               Pickens County      29671   (864) 898‐5856            NA
Alcoa TN                   TN      Susan        Gennoe          Finance Director and Recorder   223 Associates Blvd.                   Alcoa               37701   865‐380‐4700              finance@cityofalcoa‐tn.gov
Anderson County TN         TN      Jeff         Cole            County Clerk                    100 N. Main St., Room 111              Clinton             37716   (865) 457‐6226
Bartlett TN                TN      Penny        Medlock         City Clerk                      6400 Stage Road                        Bartlett            38134   901‐385‐6449              Pmedlock@cityofbartlett.org
Blount County TN           TN      Gaye         Hasty           County Clerk                    345 Court Street                       Maryville           37804   865‐273‐5800              ghasty@blounttn.org
Bristol TN                 TN      Tara         Musick          City Recorder                   801 Anderson Street, PO Box 1189       Bristol             37620   423‐989‐5500, ext. 2015   tmusick@bristoltn.org
Chattanooga TN             TN      Andy         Berke           Mayor                           101 E. 11th Street                     Chattanooga         37402   (423) 643‐7800            mayor@chattanooga.gov
Farragut TN                TN      Allison      Myers           Town Recorder/Treasurer         11408 Municipal Center Dr.             Farragut            37934   (865) 966‐7057            amyers@townoffarragut.org
Hamilton County TN         TN      Bill         Knowles         County Clerk                    625 Georgia Avenue, Room 201           Chattanooga         37402   (423) 209‐6500
Knox County TN             TN      Sherry       Witt            County Clerk                    300 Main Street                        Knoxville           37902   865‐215‐2385
Knoxville TN               TN      Will         Johnson         City Recorder                   400 Main Street, Room 467              Knoxville           37902   865‐215‐2075              wjohnson@knoxvilletn.gov
Lenoir City TN             TN      James        Wilburn, III    City Recorder ‐ Treasurer       530 Hwy 321 N                          Lenoir              37771   865‐986‐2715
Loudon County TN           TN      Carrie       McKelvey        County Clerk                    101 Mulberry St. Ste 200               Loudon              37774   (865) 458‐2726
Marion County TN           TN      Dwight       Minter          County Clerk                    1 Courthouse Square, Suite 105, P O BoxJasper              37347   (423) 942‐2515            NA
Maryville TN               TN      Sherri       Phillips        City Recorder                   400 West Broadway Avenue               Maryville           37801   (865) 273‐3452            NA
Memphis TN                 TN      Jim          Strickland      Mayor                           125 N. Main St. Room 700               Memphis             38103   (901) 636‐6000            mayor@memphistn.gov
Monroe County TN           TN      Larry        Sloan           County Clerk                    103 College Street South, Suite 1      Madisonville        37354   (423) 442‐2220            NA




                                                                                                         Exhibit I
                                                                                                        Page 1298
                                     Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 36 of 42 Page ID
                                                                        #:7823

Class Member             State   First Name   Last Name        Title                       Street Address                             City                  Zip     Phone                    email
Oak Ridge TN             TN      Beth         Hickman          City Clerk                  200 South Tulane Avenue                    Oak Ridge             37830 (865) 425‐3411             bhickman@oakridgetn.gov
Portland TN              TN      Patricia     Keen             City Recorder               100 S. Russell St.                         Portland              37148 (615) 325‐6776 (Press 4)   NA
Roane County TN          TN      Beth         Johnson          County Clerk                200 E. Race Street, Suite 2, P O Box 546   Kingston              37763 (865) 376‐5556
Shelby County TN         TN      Wanda        Halbert          County Clerk                160 N Main Street                          Memphis               38103 (901) 222‐3000             ShelbyCountyClerk@shelbycountytn.gov
Signal Mountain TN       TN      Carol        Thompson‐White   Finance Director/Recorder   1111 Ridgeway Avenue                       Signal Mountain       37377 (423) 886‐2177             info@signalmountaintn.gov
Sumner County TN         TN      Carolyn      Templeton        Chief Deputy                355 N. Belvedere Drive, Rm. 111            Gallatin              37066 (615) 452‐4063             Clerk@SumnercountyTN.gov
Alamo TX                 TX      Robert       Salinas          City Manager                420 N. Tower Road                          Alamo                 78516 (956) 787‐0006             bsalinas@alamotexas.org
Alton TX                 TX      Jeff         Underwood        City Manager                509 S. Alton Blvd.                         Alton                 78573    (956) 432‐0760          jeff.underwood@alton‐tx.gov
Alvin TX                 TX      Junru        Roland           City Manager                216 West Sealy Street                      Alvin                 77511 (281) 388‐4200             jroland@cityofalvin.com
Angleton TX              TX      Chris        Whittaker        Interim City Manager        121 S. Velasco                             Angleton              77515 (979‐849‐4364              cwhittaker@angleton.tx.us
Arcola TX                TX      Fred         Burton           Mayor                       13222 Highway 6                            Arcola                77583 (281) 431‐0606             mayor@arcolatexas.org
Arlington TX             TX      Trey         Yelverton        City Manager                101 West Abram Street, 3rd Floor           Arlington             76010 (817) 459‐6100
Balch Springs TX         TX      Susan        Cluse            City Manager                10503 Alexander Road                       Balch Springs         75181 (972) 286‐4477, ext. 211
Baytown TX               TX      Leticia      Brysch           City Clerk                  2401 Market Street                         Baytown               77520 (281) 420‐6504             cityclerk@baytown.org
Bedford TX               TX      Clifford     Blackwell        Interim City Manager        2000 Forest Ridge                          Bedford               76021 (817) 952‐2101             cliff.blackwell@bedfordtx.gov
Bellaire TX              TX      Tracy        Dutton           City Clerk                  7008 S. Rice Avenue                        Bellaire              77401 (713) 662‐8275             tdutton@bellairetx.gov
Benbrook TX              TX      Andy         Wayman           City Manager                911 Winscott Road                          Benbrook              76126 (817) 249‐6002             awayman@benbrook‐tx.gov
Bexar County TX          TX      Lucy         Adame‐Clark      County Clerk                100 Dolorosa, Suite 104                    San Antonio           78205 (210) 335‐2216
Blue Mound TX            TX      Alan         Hooks            Mayor                       301 S. Blue Mound Road                     Blue Mound            76131 (817) 232‐7097             ahooks@bluemoundtexas.us
Brazoria County TX       TX      Joyce        Hudman           County Clerk                111 E. Locust, Suite 200                   Angleton              77515 (979) 864‐1355
Cameron County TX        TX      Sylvia       Garza‐Perez      County Clerk                835 East Levee Street, 3rd Floor           Brownsville           78520 (956) 550‐1327             sylvia.perez@co.cameron.tx.us
Chambers County TX       TX      Heather      Hawthorne        County Clerk                404 Washington Avenue                      Anahuac               77514 (409) 267‐2418             hhawthorne@chamberstx.gov
Clear Lake Shores        TX      Kurt         Otten             Mayor                      1006 S. Shore Drive                        Clear Lake Shores     77565 (281) 334‐2799             mayor@clearlakeshores‐tx.gov
Clute TX                 TX      Rosie        Poitevint        City Clerk                  108 E. Main Street                         Clute                 77531 (979) 265‐2541 ext. 1105   rosie@clutetexas.gov
Cockrell Hill TX         TX      Luis         Carrera          Mayor                       4125 W. Clarendon                          Cockrell Hill         75211 (214) 330‐6333             c277372@aol.com
Colleyville TX           TX      Richard      Newton           Mayor                       1208 Holly Lane                            Colleyville           76034 (817) 247‐1642             rnewton@colleyville.com
Cove TX                  TX      Leroy        Stevens          Mayor                       7911 Cove Lope                             Cove                  77523‐84(281) 573‐8309
Dallas County TX         TX      John         Warren           County Clerk                1201 Elm Street, Suite 2100                Dallas                75270 (214) 653‐7099
Dallas TX                TX      T. C.        Broadnax         City Manager                1500 Marilla Street, Room 4EN              Dallas                75201 (214) 670‐3302
Dalworthington Gardens T TX      Lola         Hazel            City Secretary              2600 Roosevelt Drive                       Dalworthington Garden 76016 (682) 330‐7418             lhazel@cityofdwg.net
Deer Park TX             TX      James        Stokes           City Manager                710 E. San Augustine                       Deer Park             77536 (281) 478‐7246             cityhall@deerparktx.org
Dickinson TX             TX      Julie        Masters          Mayor                       4403 Highway 3                             Dickinson             77539 (281) 337‐2489             mayor@ci.dickinson.tx.us
Donna TX                 TX      Rick         Morales          Mayor                       307 S. 12th Street                         Donna                 78537                            rmorales@cityofdonna.org
Edcouch TX               TX      Peter        DeLaCruz         City Manager                P.O. Box 100                               Edcouch               78538‐01(956) 262‐2140
Edinburg TX              TX      Myra         Ayala            City Secretary              415 W. University Drive                    Edinburg              78539 956‐388‐8204
Euless TX                TX      Kim          Sutter           City Secretary              201 N. Ector Drive                         Euless                76039 817‐685‐1434
Fort Bend County TX      TX      Hon. Laura   Richard          County Clerk                301 Jackson St                             Richmond              77469 281‐342‐3411
Fort Worth TX            TX      Mary         Kayser           City Secretary              200 Texas St                               Fort Worth            76102 817‐392‐6150
Freeport TX              TX      Betty        Wells            City Secretary              200 West 2nd Street                        Freeport              77541 979‐233‐3526
Friendswood TX           TX      Morad        Kabiri           City Manager                910 South Friendswood Drive                Friendwood            77546 281‐996‐3520               fwdcity@friendswood.com
Galena Park TX           TX      Mayra        Gonzales         City Secretary              2000 Clinton Drive                         Galena Park           77547 713‐672‐2556
Galveston County TX      TX      Dwight       Sullivan         County Clerk                722 Moody Avenue                           Galveston             77550 409‐762‐8621
Galveston TX             TX      Brian        Maxwell          City Manager                823 Rosenbert, PO Box 779                  Galveston             77553 409‐797‐3520
Grand Prairie TX         TX      Cathy        DiMaggio         City Secretary              PO Box 534045                              Grand Prairie         75053 972‐237‐8035
Haltom City TX           TX      Art          Camacho          City Secretary              5024 Broadway Ave.                         Haltom City           76117 817‐222‐7749
Harlingen TX             TX      Amanda       Elizondo         City Secretary              118 E. Tyler Ave                           Harlingen             78550 956‐216‐5000
Harris County TX         TX      Chris        Hollins          County Clerk                201 Caroline #310                          Houston               77002 713‐274‐8600
Helotes TX               TX      Celina       Perez            City Secretary              12951 Bandera Road                         Helotes               78023 210‐695‐5911
Hidalgo County TX        TX      Arturo       Guahardo, Jr     County Clerk                100 N. Closner Blvd                        Edinburg              78539 956‐318‐2100
Hidalgo TX               TX      Denise       Elliff           City Secretary              704 E. Ramon Ayala Dr.                     Hidalgo               78557 956‐843‐2286
Hitchcock TX             TX      Nikki        Andrus           City Secretary              7423 Highway 6                             Hitchcock             77563 409‐986‐5591
Houston TX               TX      Pat          Daniel           Interim City Secretary      900 Bagby St. Room P101                    Houston               77002 832‐393‐1100               citysecretary@houstontx.gov
Hurst TX                 TX      Rita         Frick            City Secretary              1505 Precinct Line Road                    Hurst                 76054 817‐788‐7042
Hutchins TX              TX      Cynthia      Olguin           City Secretary              321 N. Main Street                         Hutchins              75141 972‐225‐6121
Irving TX                TX      Shanae       Jennings         City Secretary              825 W. Irving Blvd                         Irving                75060 972‐721‐2493
Jacinto City TX          TX      Joyce        Raynes           City Secretary              1301 Mercury Drive                         Houston               77029 713‐674‐8424               joyce.raines@jacintocity‐tx.gov
Kemah TX                 TX      Melissa      Chilcote         City Secretary              1401 Hwy 146                               Kemah                 77565 281‐334‐5910
Kennedale TX             TX      Leslie       Galloway         City Secretary              405 Municipal Drive                        Kennedale             76060 817‐985‐2105
La Feria TX              TX      Jamie        Sandoval         City Manager                115 East Commercial Ave                    La Feria              78559 956‐797‐2261
La Joya TX               TX      Isidro       Casanova         Mayor                       701 E Expressway 83                        La Joya               78560 956‐581‐7002
La Marque TX             TX      Robin        Eldridge         City Clerk                  1111 Bayou Road                            La Marque             77568 409‐938‐9259
La Porte TX              TX      Lee          Woodward         City Secretary              604 W. Fairmont Parkway                    La Porte              77571 281‐470‐5019
Lake Jackson TX          TX      Alice        Rodgers          City Secretary              25 Oak Drive                               Lake Jackson          77566




                                                                                                   Exhibit I
                                                                                                  Page 1299
                                      Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 37 of 42 Page ID
                                                                         #:7824

Class Member               State   First Name    Last Name      Title                         Street Address                        City                    Zip     Phone            email
Lake Worth TX              TX      Monica        Solko          City Secretary                3805 Adam Grubb                       Lake Worth              76135   817‐237‐1211
Lancaster TX               TX      Angie         Arenas         City Secretary                211 N. Henry St                       Lancaster               75146   972‐218‐1311
League City TX             TX      Diana         Stapp          City Secretary                300 W. Walker                         League City             77573   281‐554‐1034
Leon Valley TX             TX      Saundra       Passailaigue   City Secretary                6400 El Verde Rd                      Leon Valley             78238   210‐684‐1391
Mansfield TX               TX      Susana        Marin          City Secretary                1200 E. Broad St                      Mansfield               76063   817‐276‐4203
McAllen TX                 TX      Roel          Rodriguez      City Manager                  1300 Houston Avenue, 2nd floor        McAllen                 78501   956‐681‐1001
Mercedes TX                TX      Sergio        Zavala         City Manager                  400 S. Ohio                           Mercedes                78570   956‐565‐3114
Mesquite TX                TX      Cliff         Keheley        City Manager                  1515 N. Galloway Ave                  Mesquite                75149   972‐216‐6404     ckeheley@cityofmesquite.com
Mission TX                 TX      Anna          Carrillo       City Secretary                1201 e. 8th Street                    Mission                 78572   956‐590‐8721     acarrillo@missiontexas.us
Missouri City TX           TX      Maria         Jackson        City Secretary                1522 Texas Pkwy                       Missouri City           77489   281‐403‐8500
Mont Belvieu TX            TX      Kori          Schweinle      City Secretary                PO Box 1048                           Mont Belvieu            77580   281‐576‐2213
Nassau Bay TX              TX      Sandra        Ham            City Secretary                1800 Space Park Drive Ste 200         Nassau Bay              77058   281‐333‐4211
North Richland Hills TX    TX      Alicia        Richardson     City Secretary                4301 City Point Drive 2nd floor       North Richland Hills    76180   817‐427‐6060
Palmhurst TX               TX      Ramiro        Rodriguez      Mayor                         4417 N. Shary Road                    Palmhurst               78573   956‐583‐8697
Palmview TX                TX      Annette       Villareal      City Secretary                400 W. Veterans Blvd                  Palmview                78572   956‐432‐0300     avillareal@cityofpalmview.us
Pantego TX                 TX      Kathryn       Roberson       City Secretary                1614 S. Bowen Road                    Pantego                 76013   817‐617‐3706     kroberson@townofpantego.com
Pasadena TX                TX      Linda         Rorick         City Secretary                1149 Ellsworth Drive                  Pasadena                77506   713‐475‐5513
Pearland TX                TX      Crystal       Roan           City Secretary                3519 Liberty Drive                    Pearland                77581   281‐652‐1655     croan@pearlandtx.gov
Pharr TX                   TX      Hilda         Pedraza        City Clerk                    118 S. Cage Blvd                      Pharr                   78577   (956) 402‐4000   hpedraza@pharr‐tx.gov
Richland Hills TX          TX      Cathy         Bourg          City Secretary                3200 Diana Drive                      Richland Hills          76118   817‐616‐3810
Richwood TX                TX      Kirsten       Garcia         City Secretary                1800 Brazosport Blvd                  Richwood                77531   979‐265‐2082
River Oaks TX              TX      Paula         Luck           City Secretary                4900 River Oaks Blvd                  River Oaks              76114   817‐626‐5421     pbagwell@riveroakstx.com
Saginaw TX                 TX      Janice        England        City Secretary                333 W. McLeroy Blvd                   Saginaw                 76179   817‐232‐4640
San Antonio TX             TX      Tina          Flores         City Clerk                    719 S. Santa Rosa                     San Antonio             78204   210‐207‐6539
San Benito TX              TX      Ruth          McGinnis       City Secretary                401 North Sam Houston Blvd            San Benito              78586   956‐361‐3800
San Juan TX                TX      Diana         Cavazos        City Secretary                709 S. Nebraska                       San Juan                78589   956‐223‐2210
Sansom Park TX             TX      Wendy         Blocker        City Secretary                5705 Azle Ave                         Sansom Park             76114   817‐626‐3791
Santa Fe TX                TX      Janet         Davis          City Secretary                12002 State Hwy 6                     Sante Fe                77510   409‐925‐6412     janet@ci.santa‐fe.tx.us
Seabrook TX                TX      Robin         Lenio          City Secretary                1700 1st St                           Seabrook                77586   281‐291‐5663
Seagoville TX              TX      Kandi         Jackson        City Secretary                702 N. Hwy. 175                       Seagoville              75159   972‐287‐6819
Southside Place TX         TX      Olga          Garza          City secretary                6309 Edloe                            Houston                 77005   713‐668‐2341
Stafford TX                TX      Tomika        Lewis          City Secretary                2610 S. Main Street                   Staffird                77477   281‐261‐3900     tlewis@staffordtx.gov
Tarrant County TX          TX      Mary Louise   Nicholson      County Clerk                  100 W. Weatherford                    Ft Worth                76196   817‐884‐1195     wm‐countyclerk@tarrantcounty.com
Taylor Lake Village TX     TX      Stacey        Fields         City Secretary                500 Kirby Blvd                        Taylor Lake Village     77586   281‐326‐2843
Texas City TX              TX      Nicholas      Finan          City Secretary                1801 9th Ave N                        Texas City              77590   409‐643‐5916
Watauga TX                 TX      Andrea        Gardner        City Manager                  7105 Whitley Road                     Watauga                 76148   817‐514‐5821
Webster TX                 TX      Danny         Presley        City Manager                  101 Pennsylvania                      Webster                 77598   281‐316‐3756
Weslaco TX                 TX      Mike          Perez          City Manager                  255 S. Kansas Ave                     Weslaco                 78596   956‐968‐3181     mrperez@weslacotx.gov
West University Place TX   TX      David         Beach          City Manager                  3800 University Blvd                  West University Place   77005   713‐662‐5810
Westworth Village TX       TX      L. Kelly      Jones          Mayor                         311 Burton Hill Road                  Westworth Village       76114   817‐710‐2500     mayorjones@cityofwestworth.com
White Settlement TX        TX      Jeff          James          City Manager                  214 Meadow Park Drive                 White Settlement        76108   817‐246‐4971
Wilmer TX                  TX      M             Ortiz          City Secretary                128 N. Dallas Ave                     Wilmer                  75172   972‐441‐6373     mortiz@cityofwilmer.net
American Fork UT           UT      Terilyn       Lurker         City Recorder                 51 E. Main Street                     American Fork           84003   801‐763‐3000     terilyn@afcity.net
Bluffdale UT               UT      Wendy         Duppe          City Recorder                 2222 West 14400 South                 Bluffdale               84065   (801) 849‐9407   wdeppe@bluffdale.com
Cedar Hills UT             UT      Colleen       Mulvey         City Recorder                 10246 N. Canyon Road                  Cedar Hills             84062   801‐785‐9668
Draper UT                  UT                                   City Recorder                 1020 E Pioneer Road                   Draper                  84020   (801) 576‐6500
Eagle Mountain UT          UT      Fionnuala     Kofoed         City Recorder                 Recorder's Office                     Eagle Mountain City     84005   (801) 789‐6611
Highland UT                UT      Stephanie     Cottle         City Recorder                 5400 W. Civic Center Drive            Highland City           84003   (801) 772‐4505
Lehi UT                    UT      Teisha        Wilson         City Recorder                 153 North 100 East                    Lehi                    84043   385‐201‐1100
Lindon UT                  UT      Kathy         Moosman        City Recorder                 100 North State Street                Lindon                  84042   (807) 785‐5043
Orem UT                    UT                                   City Recorder                 56 North State Street                 Orem                    84057   801‐229‐7298     jbates@orem.org
Pleasant Grove UT          UT      Kathy         Kresser        City Recorder                 70 South 100 East                     Pleasant Grove          84062   (801) 785‐5045   kkresser@pgcity.org
Provo UT                   UT      Amanda        Ercanbrack     City Recorder                 351 W. Denter Street                  Provo                   84601   (801) 852‐6524
Salt Lake County UT        UT      Sherrie       Swensen        County Clerk                  2001 South State St N2‐700, PO Box 144Salt Lake City          84114   (385) 468‐7350
Saratoga Springs UT        UT      Cindy         LoPiccolo      City Recorder                 1307 N. Commerce Drive, Ste 200       Saratoga Springs        84045   (801) 766‐9793
Spanish Fork UT            UT      Angie         Warner         Deputy Recorder               40 S. Main St.                        Spanish Fork            84660   8001‐804‐4531    awarner@spanishfork.org
Springville UT             UT      Kim           Crane          City Recorder                 101 South Main Street                 Springville             84663   (801) 491‐2727
Utah County UT             UT      Amelia        Powers Gardner County Clerk/Auditor          100 East Center Street                Provo                   84606   (801) 851‐8109
Vineyard UT                UT      Julie         Fullmer        Mayor                         125 S. Main Street                    Vineyard                84059   801‐226‐1929
Abingdon VA                VA      Kim           Kingsley       Town Clerk                    133 W. Maian Street                   Abingdon                24210   276‐628‐3167
Alexandria VA              VA                                   City Clerk                    301 King Street, Rm 2300              Alexanddria             22314   703‐746‐4550
Arlington County VA        VA      Kendra        Jacobs         clerk of the Board            2100 Clarendon Blvd, Ste 300          Arlington               22201   (703) 228‐3130
Augusta County VA          VA      Jennifer      Whetzel        Deputy County Administrator   18 Government Center Lane, PO Box 59 Verona                   24482   540‐245‐5610




                                                                                                   Exhibit I
                                                                                                  Page 1300
                                    Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 38 of 42 Page ID
                                                                       #:7825

Class Member               State   First Name    Last Name        Title                                Street Address                    City                Zip     Phone               email
Bristol VA                 VA                                     City Clerk                           300 Lee Street                    Bristol             24201   (276) 645‐7300
Chesapeake VA              VA                                     City Clerk                           306 Cedar Road                    Chesapeake          23322   (757) 382‐6151
Chesterfield County VA     VA      Dr. Joseph    Casey            County Administrator                 PO Box 40                         Chesterfield        23832   (804) 748‐1211
Danville VA                VA      Susan         DeMasi           City Clerk                           PO Box 3300                       Danville            24543   (434) 797‐8928
Fairfax County VA          VA      Jill          Cooper           Clerk to the Board                   12000 Government Center Parkway   Fairfax             22035   (703) 324‐3151
Fairfax VA                 VA      Melanie       Crowder          Chief of Staff/ City Clerk           10455 Armstront St Room 316       Fairfax             22030   (703) 385‐7935      melanie.crowder@fairfaxva.gov
Falls Church VA            VA      Celeste       Heath            City Clerk                           300 Park Ave., Suite 203 East     Falls Church        22046   (703) 248‐5014
Fredericksburg VA          VA      Tonya         Lacey            Clerk of Council                     715 Princess Anne St, Room 208    Fredericksburg      22401   (540) 372‐1010
Hampton VA                 VA      Katherine     Glass            Clerk of Council                     22 Lincoln Street, 8th floor      Hampton             23669   (757) 727‐6315
Henrico County VA          VA                                     County Manager                       PO Box 90775                      Henrico             23273   (804) 501‐4206
Hopewell VA                VA                                     City Clerk                           300 North Main Street             Hopewell            23860   (804) 541‐2408
James City County VA       VA      Richard       Bradshaw         Commissioner of Revenue              101 Mounts Bay Road, Building B   Williamsburg        23185   (757) 253‐6695
Loudoun County VA          VA                                     County Administrator                 1Harrison St, SE, 5th floor       Leesburg            20175   703‐777‐0200
Lynchburg VA               VA      Robin         Craig            Clerk of the Council                 900 Church St                     Lynchburg           24504   434‐455‐3983
Manassas Park VA           VA      Lana          Conner           City Clerk                           One Park Center Court             Manassas Park       20111   703‐335‐8808
Manassas VA                VA      Lee Ann       Henderson        City Clerk                           9027 Center ST., #101             Manassas            20110   (703) 257‐8280
Montgomery County VA       VA      Craig         Meadows          County Administr                     755 Roanoke St #2E                Christiansburg      24073   (540) 382‐6954
Newport News               VA      Mabel         Washington JenkinCity Clerk                           2400 Washington Ave, 9th floor    Newpport News       23607   (757) 926‐8634
Norfolk VA                 VA                                     City Clerk                           810 Union Street, Ste 1006        Norfolk             23510   757‐664‐4253
Petersburg VA              VA      Nykesha       Jackson          Clerk of Council                     135 N. Union Street               Petersburg          23803   (804) 733‐2300
Poquoson VA                VA      J. Randall    Wheeler          City Manager                         500 City Hall Ave                 Poquoson            23662   (757) 868‐3000      randy.wheeler@poquoson‐va.gov
Portsmouth VA              VA      Debra         White            City Clerk/Treasurer                 801 Crawford Street               Portsmouth          23704   757‐393‐8639
Prince William County VA   VA      Christopher   Martino          County Executive                     1 County Complex Court            Prince William      22192   703‐792‐6606
Radford VA                 VA      Cathy         Flinchum         Commissioner of Revenue              619 2nd Street, Rm 161            Radford             24141   540‐731‐3613
Richmond VA                VA      Candice       Reid             City Clerk                           900 E. Broad St, Ste 200          Richmond            23219   804‐646‐7955
Roanoke County VA          VA      Deborah       Jacks            Clerk to the Board                   5204 Bernard Drive, 4th floor     Roanoke             24018   540‐772‐2005
Roanoke VA                 VA      Cecilia       McCoy            City Clerk/Treasurer                 215 Church Ave SW, STE 456        Roanoke             24011   540‐853‐2541
Salem VA                   VA      James         Taliaferro       City Manager                         114 N. Broad Street               Salem               24153   (540) 375‐3017
Stafford County VA         VA      Cheryl        Giles            Clerk for the Board of Supervisors   1300 Courthouse Road              Stafford            22554   (540) 658‐8600
Staunton VA                VA      Faith         Simmons          Clerk of Council                     116 W. Beverley St                Stauton             24401   (540) 332‐3810
Suffolk VA                 VA      Erika         Dawley           City Clerk                           442 W. Washington Street          Suffolk             23434   (703) 255‐6304
Vienna VA                  VA                                     Town Clerk                           127 Center Street South           Vienna              22180
Vinton VA                  VA      Susan         Johnson          Town Clerk                           311 South Pollard Street          Vinton              24179   (540) 983‐0607
Virginia Beach VA          VA      Amanda        Barnes           City Clerk                           2401 Courthouse Drive #281        Virginia Beach      23456   (757) 385‐4303      abarnes@vbgov.com
York County VA             VA      Neil          Morgan           County Administrator                 224 Ballard St                    Yorktown            23690   (757) 890‐3320
Burlington VT              VT                                     Clerk‐Treasurer                      149 Church St                     Burlington          05401   802‐865‐7000
Essex Junction VT          VT      Susan         McNamara‐Hill Town Clerk                              81 Main Street                    Essex Junction      05452   (802) 879‐0413
South Burlington VT        VT      Donna         Kinville         City Clerk                           575 Dorset St                     South Burlington    05403   (802) 846‐4119
St. Albans VT              VT      Curry         Galloway         City Clerk                           PO Box 867                        St. Albans          05478   (802) 524‐1516
Winooski VT                VT      Carol         Barrett          City Clerk                           27 West Allen St                  Winooski            05404   802‐655‐6410 x26
Asotin County WA           WA      McKenzie      Campbell         County Clerk                         135 2nd Street, PO Box 159        Asotin              99402   509‐243‐2081
Auburn WA                  WA                                     City Clerk                           25 W. Main St                     Auburn              98001   253‐931‐3000
Bainbridge Island WA       WA      Christine     Brown            City Clerk                           280 Madison Ave N                 Bainbridge Island   98110   206‐780‐8618
Bellevue WA                WA                                     City Clerk                           450 110th Ave NE                  Bellevue            98004   425‐452‐6806
Bellingham WA              WA      andy          Asbjornsen       Finance Director                     210 Lottie Street                 Bellingham          98225   360‐778‐8010
Benton County WA           WA      Josie         Delvin           County Clerk                         7122 W. Okanogan Place Bldg A     Kennewick           99336   (509) 735‐8388
Bothell WA                 WA      Laura         Hathaway         City Clerk                           18415 101st Ave NE                Bothell             98011   425‐806‐6151
Bremerton WA               WA      Angela        Hoover           City Clerk                           345 6th St., Ste 600              Bremerton           98337   (360) 473‐5323
Brier WA                   WA      Paula         Swisher          City Clerk/Treasurer                 2901 228th St SW                  Brier               98036   425‐775‐5440
Burien WA                  WA      Megan         Gregor           City Clerk                           400 SW 152nd St, Ste 300          Burien              98166   (206) 241‐4647
Burlington WA              WA      Greg          Young            City Administrator                   833 S. Spruce St                  Burlington          98233   (360) 755‐0531
Camas WA                   WA      Bernie        Bacon            Deputy City Clerk                    616 NE 4th Ave                    Camas               98607   360‐817‐1591
Centralia WA               WA      Deena         Bilodeau         City Clerk                           118 W Maple St, PO Box 609        Centralia           98531   (360) 330‐7670
Chelan County WA           WA      Carlye        Baity            Clerk of the Board                   400 Douglas St., Ste 201          Wenatchee           98801   509‐667‐6884        carlye.baity@co.chelan.wa.us
Clark County WA            WA      Scott         Weber            County Clerk                         PO Box 5000                       Vancouver           98666   564‐397‐2292
Clarkston WA               WA                                     City Clerk                           829 5th St                        Clarkston           99403   509‐758‐5541
Clyde Hill WA              WA      Clyde         Hill             City Clerk                           9605 NE 24th Street               Clyde Hill          98004   425‐453‐7800
Cowlitz County WA          WA      Tiffany       Ostreim          Clerk of the Board                   207 4th Ave. N, Room 305          Kelso               98626   3605773020 x 6700
Des Moines WA              WA      Bonnie        Wilkins          City Clerk                           21630 11th Ave. S, Ste A          Des Moines          98198   206‐870‐6519
Douglas County WA          WA                                     Clerk of the Board                   203 S. Rainier St, PO Box 747     Waterville          98858   509‐745‐8537
DuPont WA                  WA      Karri         Muir             City Clerk                           1700 Civic Drive                  DuPont              98327   253‐912‐5211
East Wenatchee WA          WA      Maria         Holman           City Clerk                           271 9th St NE                     East Wenatchee      98802   509‐886‐6103
Edgewood WA                WA      Rachel        Pitzel           City Clerk                           2224 104th Ave East               Edgewood            98372   253‐952‐3299        rachel@cityofedgewood.org




                                                                                                          Exhibit I
                                                                                                         Page 1301
                                  Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 39 of 42 Page ID
                                                                     #:7826

Class Member            State   First Name   Last Name        Title                    Street Address                       City               Zip     Phone             email
Edmonds WA              WA      Scott        Passey           City Clerk               121 Fifth Ave. N                     Edmonds            98020   425‐775‐2525
Ellensburg WA           WA      Beth         Leader           City Clerk               501 N. Anderson St                   Ellensburg         98926   509‐925‐8614
Federal Way WA          WA      Stephanie    Courtney         City Clerk               33325 8th Ave S.                     Federal Way        98003   (253) 835‐2541
Fife WA                 WA      Brodie       Rota             City Clerk               5411 23rd St., East                  Fife               98424   253‐922‐2489
Franklin County WA      WA      Michael      Killian          County Clerk             1016 N. 4th Ave., Room B306          Pasco              99301   509‐545‐3525
Gig Harbor WA           WA      Molly        Towslee          City Clerk               3510 Grandview Street                Gig Harbor         98335   253‐853‐7613
Grant County WA         WA      Kimberly     Allen            County Clerk             PO Box 37                            Ephrata            98823   509‐754‐2011
Kelso WA                WA      Brian        Butterfield      Clerk/Finance Director   201 South Pacific Ave                Kelso              98626   360‐423‐0900
Kenmore WA              WA      Kelly        Chelin           City Clerk               18120 68th Ave NE                    Kenmore            98028   425‐398‐8900
Kennewick WA            WA      Terri        Wright           City Clerk               210 W. 6th Ave                       Kennewick          99336   509‐585‐4273
Kent WA                 WA                                    City Clerk               220 Fourth Ave. S.                   Kent               98032   253‐856‐5725
King County WA          WA      Melani       Pedroza          Clerk of the Council     516 Third Ave, Room 1200             Seattle            98104   206‐477‐1020
Kirkland WA             WA                                    City Clerk               123 5th Ave                          Kirkland           98033   (425) 587‐3190
Kitsap County WA        WA      Alison       Sonntag          County Clerk             614 Division St., Room 2002          Kitsap             98366   (360) 337‐7164
Lacey WA                WA      Peri         Edmonds          City Clerk               420 College Street SE                Lacey              98503   (360) 486‐8704
Lake Forest Park WA     WA      Phillip      Hill             City Administrator       17425 Ballinger Way NE               Lake Forest Park   98155   206‐368‐5440
Lakewood WA             WA      Briana       Schumacher       City Clerk               6000 Main St. SW                     Lakewood           98499   253‐589‐2489
Lewis County WA         WA      Scott        Tinney           Clerk                    345 W. Maini Street                  Chehalis           98532   360‐740‐2704
Longview WA             WA                                    City Clerk               1525 Broadway                        Longview           98632   3660‐442‐5041
Lynnwood WA             WA                                    City Clerk               19100 44th Ave W                     Lynnwood           98036   425‐670‐5165
Medina WA               WA      Aimee        Kellerman        City Clerk               501 Evergreen Point Road             Medina             98039   425‐233‐6411      akellerman#medina‐wa.gov
Mercer Island WA        WA      Deb          Estrada          City Clerk               9611 SE 36th Street                  Mercer Island      98040   (206) 275‐7793    deb.estrada@mercergov.org
Milton WA               WA      Trisha       Summers          City Clerk               1000 Laurel St                       Milton             98354   253‐517‐2705
Moses Lake WA           WA                                    City Clerk               401 S. Balsam St, PO Box 1579        Moses Lake         98837   509‐764‐3703
Mount Vernon WA         WA                                    City Clerk               910 Cleveland Ave                    Mount Vernon       98273   360‐336‐6207
Mountlake Terrace WA    WA      Virginia     Olsen            City Clerk               6100 219th St SW, Ste 200            Mountain Terrace   98043   425‐776‐9173
Newcastle WA            WA                                    City Clerk               12835 Newcastle Way, Ste 200         Newcastle          98056   425‐649‐4444
Normandy Park WA        WA      Brooks       Wall             City Clerk               801 SW 174th Street                  Normandy Park      98166   (206) 248‐8248
Olympia WA              WA      Debbie       Sullivan         City Clerk               PO Box 1967                          Olympia            98507   360‐753‐8325
Pasco WA                WA                                    City Clerk               525 N. 3rd Ave                       Pasco              99301   509‐544‐3096
Pierce County WA        WA                                    County Clerk             930 Tacoma Ave. S #110               Tacoma             98402   253‐798‐7717
Port of Olympia         WA                                    Commission Clerk         606 Columbia Street NW, Ste 300      Olympia            98501   360‐528‐8000
Port of Seattle         WA      Paul         White            Commission Clerk         PO Box 1209                          Seattle            98111   206‐787‐3210
Port of Tacoma          WA      Diane        Jordan                                    PO Box 1837                          Tacoma             98401   253‐428‐8639
Port Orchard WA         WA      Brandy       Rinearson       City Clerk                216 Prospect Street                  Port               98366   360‐876‐4407
Poulsbo WA              WA      Rhiannon     Fernandez                                 200 NE Moe Street                    Paulsbo            98370   360‐394‐9711
Puyallup WA             WA      Mary         Winter          City Clerk                333 S. Meridian                      Puyallup           98371   253‐841‐4321
Redmond WA              WA      Xanthos      Cheryl          City Clerk                15670 NE 85th Street                 Redmond            98052   425‐556‐2900      CDXANTHOS@redmond.gov
Renton WA               WA      Jason        Seth            City Clerk                1055 South Grady Way                 Renton             98057   425‐430‐6510
Richland WA             WA      Jennifer     Rogers          City Clerk                625 Swift Blvd., MS‐05               Richland           99352   509‐942‐7389
SeaTac WA               WA      Kristina     Gregg           City Clerk                4800 South 188th Street              SeaTac             98188   206‐973‐4800
Seattle WA              WA      Monica       Martinez SimmonsCity Clerk/Treasurer      600 4th Ave, 3rd floor               Seattle            98104   206‐386‐9025
Sedro‐Woolley WA        WA      Doug         Merriman        City Clerk/Treasurer      325 Metcalf Street                   Sedro‐Woolley      98284   360‐855‐9921
Selah WA                WA      Dale         Novobielski     City Clerk                115 W. Naches Ave                    Selah              98942   509‐698‐7334
Shoreline WA            WA      Jessica      Smith           City Clerk                17500 Midvale Ave N                  Shoreline          98133   206‐801‐2700
Skagit County WA        WA                                   County Clerk              205 W. Kincaid, Room 103             Mount Vernon       98273   360‐416‐1800      supcrtclerk@co.skagit.wa.us
Snohomish County WA     WA      Dave         Somers          County Executive          3000 Rockefeller Ave M/S 407         Everett            98201   425‐388‐3050
Spokane County WA       WA                                   County Clerk              1116 W. Broadway Avenue, 3rd floor   Spokane            99260   (509) 477‐2211
Spokane Valley WA       WA      Christine    Bainbridge      City Clerk                10210 E. Sprague Ave                 Spokane Valley     99206   509‐720‐5102      cbainbridge@spokanevalley.org
Spokane WA              WA      Terri        Pfister         City Clerk                808 W. Spokane Falls Blvd            Spokane            99201   509‐625‐6354      tpfister@spokanecity.org
Steilacoom WA           WA      Paul         Loveless        Town Clerk                1717 Lafayette St                    Steilacoom         98388   253‐581‐1912      paul.loveless@ci.steilacoom.wa.us
Tacoma WA               WA      Doris        Sorum           City Clerk                733 Market Street, Rm 11             Tacoma             98402   253‐591‐5505
Thurston County WA      WA      Linda        Myhre           County Clerk              2000 Lakeridge Dr SW                 Olympia            98502   360‐786‐5430
Tukwila WA              WA      Christy      O'Flaherty      City Clerk                6200 Southcenter Blvd                Tukwila            98188   206‐433‐1855      Christy.OFlaherty@TukwilaWA.gov
Tumwater WA             WA      Melody       Valiant         City Clerk                555 Israel Road SW                   Tumwater           98501    (360) 252‐5488   cityclerk@ci.tumwater.wa.us
Union Gap WA            WA      Lynn         Bisconer        City Clerk                102 W. Ahtanum Road                  Union Gap          98903   509‐248‐0432      Lynette.Bisconer@uniongapwa.gov
University Place WA     WA      Emelita      Genetia         City Clerk                3609 Market Place West, Ste 200      University Place   98466   253‐460‐2510      EGenetia@CityofUP.com
Vancouver WA            WA      Jonathan     Young           City Attorney             415 W. 6th Street                    Vancouver          98660   360‐487‐8500      vanlaw@cityofvancouver.us
Walla Walla County WA   WA      Kathy        Martin          County Clerk              315 West Main, PO Box 836            Walla Walls        99362   509‐524‐2780      clerk1@co.walla‐walla.wa.us
Washougal WA            WA      Jennifer     Forsberg        City Clerk                1701 C Street                        Washougal          98671   360‐835‐8501
Wenatchee WA            WA      Tammy        Stanger         City Clerk                301 Yakima St, 3rd floor             Wenatchee          98801   509‐888‐6204      cityclerk@wenatcheewa.gov
West Richland WA        WA      Julie        Richardson      City Clerk                3100 Belmont Blvd                    West Richland      99353   509‐967‐3431
Whatcom County WA       WA      Satpal       Singh Sidhu     County Executive          311 Grand Ave., Ste 108              Bellingham         98225   360 778 5200      ssidhu@co.whatcom.wa.us




                                                                                           Exhibit I
                                                                                          Page 1302
                                  Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 40 of 42 Page ID
                                                                     #:7827

Class Member            State   First Name   Last Name      Title                                   Street Address                          City             Zip     Phone                email
Woodinville WA          WA      Katie        Hanke          City Clerk                              17301 ‐ 133rd Ave NE,                   Woodinville      98072   425‐489‐2700         katieh@ci.woodinville.wa.us
Yakima County WA        WA      Vicki        Baker          Board of Yakima County Commissioners    128 N 2nd Street, Room 232              Yakima           98901   509‐574‐1500         vicki.baker@co.yakima.wa.us
Yakima WA               WA      Sonya        Claar Tee      City Clerk                              129 North 2nd Street                    Yakima           98901   (509) 575‐6037       sonya.claar@yakimawa.gov
Algoma WI               WI      Jamie        Jackson        City Clerk                              416 Fremont Street                      Algoma           54201   920‐487‐5203
Allouez WI              WI      Debbie       Baenen         Clerk/Treasurer                         `900 Libal Street                       Green Bay        54301   (920) 448‐2800       debbie@villageofallouez.com
Appleton WI             WI      Kami         Lynch          City Clerk                              100 North Appleton St                   Appleton         54911   920‐832‐5823
Ashwaubenon WI          WI      Patrick      Moynihan Jr.   Village Clerk/Treasurer                 2155 Holmgren Way                       Ashwaubenon      54304   920‐492‐2302         pmoynihan@ashwaubenon.com
Bayside WI              WI      Andy         Pederson       Village Manger                          9075 N Regent Road                      Bayside          53217   414‐206‐3915         apederson@baysidewi.gov
Bellevue WI             WI      Diane        Wessel         Village Administrator/Clerk/Treasurer   2828 Allouez Avenue                     Bellevue         54311   920‐468‐5225         dwessel@villageofbellevue.org
Beloit WI               WI      Lori         Stottler       Clerk/Treasurer                         100 State Street, 2d floor              Beloit           53511   608‐364‐6684
Big Bend WI             WI      Kelli        Koellner       Village Clerk/Treasurer                 W230 S9185 Nevins St.                   Big Bend         53103   262‐662‐2747         clerk@villageofbigbend.com
Brookfield WI           WI      Kelly        Michaels       City Clerk                              2000 N. Calhoun Rd                      Brookfield       53005   262‐782‐9650
Brown County WI         WI      Sandra       Juno           County Clerk                            305 E. Walnut St., Rm 120               Green Bay        54301   920‐448‐4016
Brown Deer WI           WI      Michael      Hall           Village Manager                         4800 West Green Brook Drive             Brown Deer       53223   414‐371‐3000         manager@browndeerwi.org
Burlington WI           WI      Diahnn       Halbach        City Clerk                              300 North Pine Street                   Burlington       53105   262‐342‐1171
Butler WI               WI      Carolyn      Jahnke         Deputy Clerk                            12621 West Hampton Ave                  Butler           53007   262‐783‐2525
Caledonia WI            WI      Karie        Pope           Clerk                                   5043 Chester lane                       Racine           53402   262‐835‐4451
Calumet County WI       WI      Beth         Hauser         County Clerk                            206 Court Street                        Chilton          53014   920‐849‐1458
Cedarburg WI            WI      Tracie       Sette          City Clerk                              W63 N645 Washington Avenue, PO Box Cedarburg             53012   262‐375‐7606
Chippewa County WI      WI      Jaclyn       Sadler         County Clerk                            711 N. Bridge St., Rm 109               Chippewa Falls   54729   715‐726‐7980
Chippewa Falls WI       WI      Bridget      Givens         City Clerk                              30 West Central St                      Chippewa Falls   54729   715‐726‐2719         bgivens@chippewafalls‐wi.gov
Combined Locks WI       WI                                  Clerk/Treasurer                         405 Wallace Street                      Combined Locks   54113    920‐788‐7740        gieser@combinedlocks.org
Cudahy WI               WI      Dennis       Broderick      Clerk/Treasurer                         5050 S. Lake Drive                      Cudahy           53110   414‐769‐2200         broderickd@ci.cudahy.wi.us
Dane County WI          WI      Scott        McDonell       County Clerk                            210 Martin Luther King Jr. Blvd., Room 1Madison          53703   (608) 266‐4121       mcdonell@countyofdane.com
De Pere WI              WI      Carey        Danen          Clerk/Treasurer                         335 S. Broadway                         De Pere          54115   (920) 339‐4050       cdanen@mail.de‐pere.org
Delafield WI            WI      Michelle     Luedtke        City Clerk                              500 Genesee Street                      Delafield        53018   (262) 646‐6220       mluedtke@ci.delafield.wi.us
Douglas County WI       WI      Susan        Sandvick       County Clerk                            1313 Belknap St., Rm 101                Superior         54880   (715) 395‐1568
Eau Claire County WI    WI      Janet        Loomis         County Clerk                            721 Oxford Ave., Ste 3350               Eau Claire       54703   715‐839‐4801
Eau Claire WI           WI      Carrie       Riepl          City Clerk                              203 S. Farwell St                       Eau Claire       54701   (715) 839‐4912
Eden WI                 WI      Kari         Schlefke       Village Clerk/Treasurer                 104 Pine Street                         Eden             53019   (920) 477‐4304
Elmwood Park WI         WI      Christophe   Jenkins        Village Administrator/Clerk/Treasurer   3131 Taylor Ave Unit 1                  Elmwood Park     53405   (262) 554‐7818
Fitchburg WI            WI      Tracy        Oldenburg      City Clerk                              5520 Lacy Road                          Fitchburg        53711   608‐270‐4210         Tracy.Oldenburg@fitchburgwi.gov
Fond du Lac County WI   WI      Lisa         Freiberg       County Clerk                            160 South Macy Street, PO Box 1557 Fond du Lac           54936   (920) 929‐3000
Fond du Lac WI          WI      Margaret     Hefter         City Clerk                              160 South Macy Street                   Fond du Lac      54935   (920) 322‐3433
Fox Point WI            WI      Kelly        Meyer          Clerk/Treasurer                         7200 N. Santa Monica Blvd               Fox Point        53217   (414) 351‐8900
Franklin WI             WI      Sandra       Wesolowski     City Clerk                              9229 W. Loomis Road                     Franklin         53132   (414) 425‐7500
Glendale WI             WI      Megan        Humitz         City Clerk                              5909 N. Milwaukee River Parkway         Glendale         53209   (414) 228‐1718
Grafton WI              WI      Kaity        Olsen          Village Clerk                           860 Badger Circle                       Grafton          53024   (262) 375‐5300
Green Bay WI            WI      Kris         Teske          City Clerk                              100 N. Jefferson St., Rm 106            Green Bay        54301   (920) 448‐3010
Greendale WI            WI      Melanie      Pietruszka     Clerk                                   6500 Northway                           Greendale        53129   (414) 423‐2100
Greenfield WI           WI      Jennifer     Goergen        City Clerk                              7325 W. Forest Home Ave, Room 102 Greenfield             53220   (414) 329‐5219
Hobart WI               WI      Erica        Berger         Clerk/Treasurer                         2990 South Pine Tree Road               Hobart           54155   (920) 869‐3803       erica@hobart‐wi.org
Holmen WI               WI      Angela       Jornberk       Clerk/Treasurer                         421 S. Main St., PO Box 158             Holmen           54636   (608) 526‐4336
Howard WI               WI      Chris        Haltom         Clerk                                   2456 Glendale Ave.                      Green Bay        54313   (920) 434‐4640
Howards Grove WI        WI      Christian    Brandt         Clerk/Treasurer                         913 S. Wisconsin Drive                  Howards Grove    53083   920‐234‐0304
Hudson WI               WI      Becky        Eggen          City Clerk                              505 3rd Street                          Hudson           54016   (715) 716‐5748
Janesville WI           WI      David        Godek          Clerk/Treasurer                         18 N. Jackson Street                    Janesville       53547   (608) 755‐3070
Jefferson County WI     WI                                  County Clerk                            311 S. Center Ave, Rm 109               Jefferson        53549   (920) 674‐8777
Kaukauna WI             WI      Sally        Kenney         City Clerk                              144 W. Second Street, PO Box 890        Kaukauna         54130   (920) 766‐6300
Kenosha County WI       WI      Regi         Bachochin      County Clerk                            1010 56th Street                        Kenosha          53140   (262) 653‐2552       regi.bachochin@kenoshacounty.org
Kenosha WI              WI      Deb          Salas          Clerk/Treasurer                         625 52nd Street, Room 105               Kenosha          53140   (262) 653‐4020       clerk@kenosha.org
Kewaskum WI             WI      Tammy        Butz           Village Clerk                           204 First Street, PO Box 38             Kewaskum         53040   262‐626‐8484         tbutz@village.kewaskum.wi.us
Kimberly WI             WI                                  Clerk/Treasurer                         515 W. Kimberly Drive                   Kimberly         54136   920‐788‐7500
Kohler WI               WI      Laurie       Lindow         Clerk/Treasurer                         319 Highland Drive                      Kohler           53044   920‐459‐3873
Kronenwetter WI         WI      Cindra       Falkowski      Village Clerk                           1582 Kronenwetter Drive                 Kronenwetter     54455   715‐693‐4200 x 111   cfalkowski@kronenwetter.org
La Crosse County WI     WI      Ginny        Dankmeyer      County Clerk                            212 6th Street N., Room 1500            La Crosse        54601   608‐785‐9581
La Crosse WI            WI      Terry        Lehrke         City Clerk                              400 LaCross St                          La Crosse        54601   608‐789‐7510
Lake Hallie WI          WI      Kris         Fitzsimmons    Clerk/Treasurer                         13136 30th Avenue                       Lake Hallie      54729   715‐726‐2660
Lannon WI               WI      Brenda       Klemmer        Village Clerk                           20399 W. Main Street, PO Box 456        Lannon           53046   262‐251‐7690
Little Chute WI         WI      Laurie       Decker         Village Clerk                           108 W. Main St                          Little Chute     54140   920‐423‐3852
Madison WI              WI      Maribeth     Witzel‐Behl    City Clerk                              210 Martin Luther King Jr. Blvd., Room 1Madison          53703   608‐266‐4601
Manitowoc WI            WI                                  City Clerk                              900 Quay Street                         Manitowoc        54220   920‐686‐6950
Maple Bluff WI          WI      Sarah        Danz           Clerk/Treasurer                         18 Oxford Place                         Madison          53704   608‐244‐3048




                                                                                                        Exhibit I
                                                                                                       Page 1303
                                   Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 41 of 42 Page ID
                                                                      #:7828

Class Member           State   First Name   Last Name     Title                                   Street Address                      City                  Zip     Phone              email
Marathon County WI     WI      Kim          Trueblood     County Clerk                            500 Forest Street                   Wausau                54403 715‐261‐1500
Marinette WI           WI      Lana         Bero          City Clerk                              1905 Hall Avenue                    Marinette             54143 715‐732‐5140
McFarland WI           WI      Cassandra    Suettinger    Village Clerk/Treasurer                 5915 Milwaukee Street, PO Box 110   McFarland             53558 608‐838‐3153
Menasha WI             WI      Deborah      Galeazzi      City Clerk                              100 Main Street, Suite 200          Menasha               54952 920‐967‐3608
Menomonee Falls WI     WI      Janice       Moyer         Village Clerk                           W156 N8480 Pilgrim Road             Menomonee Falls       53051 262‐532‐4200
Mequon WI              WI      Caroline     Fochs         City Clerk                              11333 N. Cedarburg Road             Mequon                53092 262‐236‐2912
Merrill WI             WI      Bill         Heideman      City Clerk                              1004 E. 1st Street                  Merrill               54452 715‐536‐5594         Bill.Heideman@ci.merrill.wi.us
Merton WI              WI      Tom          Nelson        Village Administrator/Clerk‐Treasurer   PO Box 13                           Merton                53056‐00262‐538‐0820       clerk@villageofmerton.com
Middleton WI           WI      Lorie        Burns         City Clerk                              7426 Hubbard Avenue                 Middleton             53562 608‐821‐8350
Milton WI              WI      Leanne       Schroeder     City Clerk                              710 S. Janesville Street            Milton                53563 608‐868‐9600
Milwaukee County WI    WI      George       Christenson   County Clerk                            901 North 9th Street, Room 105      Milwaukee             53233 414‐278‐4067
Milwaukee WI           WI      Jim          Owczarski     City Clerk                              200 E. Wells Street, Room 205       Milwaukee             53202 404‐286‐2998
Monona WI              WI      Joan         Andrusz       City Clerk                              5211 Schluter Road                  Monona                53716 608‐222‐2525
Mosinee WI             WI      Bruce        Jamroz        City Clerk                              225 Main Street                     Mosinee               54455 715‐693‐2275
Mount Pleasant WI      WI      Stephanie    Kohlhagen     Village Clerk/Treasurer                 8811 Campus Drive                   Mount Pleasant        53406 262‐664‐7800
Mukwonago WI           WI      Diana        Dykstra       Village Clerk/Treasurer                 440 River Crest Court               Mukwonago             53149 262‐363‐6420
Muskego WI             WI      Jill         Blenski       Dputy Clerk                             W182 S8200 Racine Ave               Muskego               53150 262‐679‐5625         jblenski@cityofmuskego.org
Neenah WI              WI      Stephanie    Cheslock      Deputy City Clerk                       211 Walnut Street, PO Box 426       Neenah                54956 920‐886‐6100         clerk@ci.neenah.wi.us
New Berlin WI          WI      Georgia      Stanford      City Clerk                              3805 S. Casper Drive                New Berlin            53151 262‐786‐8610         gstanford@newberlin.org
North Bay WI           WI      Dori         Panthofer     Village Clerk                           3615 Hennepin Place                 Racine                53402 414‐737‐8377         vnbclerk@northbay‐wi.us
North Fond du Lac WI   WI      Nick         Leonard       Village Clerk                           16 Garfield Street                  North Fond du Lac     54937 920‐929‐3765
Oak Creek WI           WI      Catherine    Roeske        City Clerk                              8040 S. 6th Street                  Oak Creek             53154 (414) 766‐7023
Oconomowoc Lake WI     WI      Katelyn      Vaughan       Clerk/Treasurer                         35328 W. Pabst Road                 Oconomowoc Lake       53066 (262) 567‐5301
Oconomowoc WI          WI      Diane        Coenen        City Clerk                              174 E. Wisconsin Ave                Oconomowoc            53066 (262) 569‐2175       dcoenen@oconomowoc‐wi.gov
Oliver WI              WI      Julie        Abraham       Clerk/Treasurer                         2125 E. State Street                Superior              54880   (715) 394‐3171
Omro WI                WI      Barbara      Van Clake     City Clerk                              205 S. Webster Avenue, PO Box 399   Omro                  54963 920‐685‐7011         bvanclake@omro‐wi.com
Onalaska WI            WI      Cari         Burmaster     City Clerk                              415 Main St                         Onalaska              54650 (608) 781‐9530
Oshkosh WI             WI      Pamela       Ubrig         City Clerk                              215 Church Ave. PO Box 1130         Oshkosh               54903 920‐236‐5011
Outagamie County WI    WI      Lori         O'Bright      County Clerk                            320 S. Walnut Street                Appleton              54911 920‐832‐5077
Ozaukee County WI      WI      Julianne     Winkelhorst   County Clerk                            121 W. Main Street, room 128        Port Washington       53074 262‐284‐8110         ctyclerk@co.ozaukee.wi.us
Paddock Lake WI        WI      Michelle     Shramek       Village Clerk/Treasurer                 6969 236th Avenue                   salem                 53168 262‐843‐2713         mshramek@paddocklake.net
Pewaukee WI            WI      Cassie       Smith         Village Clerk                           235 Hickory Street                  Pewaukee              53072 262‐691‐5660         csmith@villageofpewaukee.com
Pewaukee WI            WI      Kelly        Tarczewski    City Clerk                              W240 N3065 Pewaukee Road            Pewaukee              53072 262‐691‐0770         tarczewski@pewaukee.w
Pleasant Prairie WI    WI      Jane         Snell         Village Clerk                           9915 39th Ave                       Pleasant Prairie      53158 262‐694‐1400         clerksoffice@plprairie.com
Plover WI              WI      Karen        Swanson       Village Clerk                           2400 Post Road                      Plover                54467 715‐345‐5250         kswanson@ploverwi.gov
Port Washington WI     WI      Susan        Westerbeke    City Clerk                              100 W. Grand Ave., Box 307          Port Washington       53074 262‐284‐5585         swesterbeke@cpwwi.org
Portage WI             WI      Marie        Moe           City Clerk                              115 West Pleasant                   Portage               53901 608‐742‐2176 x 333   marie.moe@portagewi.gov
Racine County WI       WI      Wendy        Christensen   County Clerk                            730 Wisconsin Ave                   Racine                53403 262‐636‐3121         rcclerk@racinecounty.com
Racine WI              WI      Tara         Coolidge      City Clerk                              730 Washington Ave, Room 103        Racine                53403 262‐636‐9171
Richfield WI           WI      Donna        Cox           Deputy Clerk                            4128 Hubertus Road                  Hubertus              53033 262‐628‐2260 x111    deputyclerk@richfieldwi.gov
River Falls WI         WI      Amy          White         City Clerk                              222 Lewis Street                    River Falls           54022 715‐425‐0900         awhite@rfcity.org
River Hills WI         WI      Tammy        LaBorde       Village Manager                         7650 N. Pheasant Lane               Milwaukee             53217 414‐352‐8213         tlaborde@vil.river‐hills.wi.us
Rock County WI         WI      Lisa         Tollefson     County Clerk                            51 South Main Street                Janesville            53545 608‐757‐5660
Rothschild WI          WI      Gary         Olsen         Village Administrator                   211 Grand Avenue                    Rothschild            54474 715‐359‐3660         golsen@rothschildwi.com
Saukville WI           WI      Dawn         Wagner        Village Administrator                   639 E. Green Bay Avenue             Saukville             53080 (262) 284‐9423       dwagner@village.saukville.wi.us
Schofield WI           WI      Lisa         Quinn         City Clerk                              200 Park Street                     Schofield             54476 715‐359‐5230         lquinn@cityofschofield.org
Sheboygan County WI    WI      Jon          Dolson        County Clerk                            508 New York Ave                    Schboygan             53081 920‐459‐3000
Sheboygan Falls WI     WI      Randy        Meyer         Mayor                                   375 Buffalo Street                  Sheboygan Falls       53085 920‐467‐2767         mayor.meyer@cityofsheboyganfalls.com
Sheboygan WI           WI      Meredith     DeBruin       City Clerk                              828 Center Avenue                   Sheboygan             53081 920‐459‐3361
Sherwood WI            WI      Randy        Friday        Village Administrator                   W482 Clifton Road                   Sherwood              54169 920‐989‐1589         administrator@villageofsherwood.org
Shorewood Hills WI     WI      Karl         Frantz        Administrator                           810 Shorewood Blvd                  Madison               53705 608‐267‐2680         kpfrantz@shorewood‐hills.org
Shorewood WI           WI      Rebecca      Ewald         Village Manager                         3930 N. Murray Ave                  Shorewood             53211 414‐847‐2700         rewald@villageofshorewood.org
South Milwaukee WI     WI      Karen        Kastenson     City Clerk                              2424 15th Ave, PO Box 367           S. Milwaukee          53172 414‐762‐2222         kkastenson@smwi.org
St. Croix County WI    WI      Cindy        Campbell      County Clerk                            1101 Carmichael Rd., Suite 1400     Hudson                54016 715‐386‐4607         cindy.campbell@sccwi.gov
St. Francis WI         WI      Anne         Uecker        City Clerk                              3400 E. Howard Ave                  St Francis            53235 (414) 316‐4305       Anne.Uecker@stfranwi.org
Stevens Point WI       WI      Karlyn       Krautkramer   City Clerk                              1515 Strongs Avenue                 Stevens Point         54481 715‐346‐1569
Stoughton WI           WI      Holly        Licht         City Clerk                              207 S. Forrest St                   Stoughton             53589 608‐873‐6677          hlicht@ci.stoughton.wi.us
Suamico WI             WI      Laura        Nelson        Village President                       2965 Hidden Lake Lane               Suamico               54313 920‐246‐8212         lauran@suamico.org
Superior WI            WI      Marsha       Wick          Village Clerk/Treasurer                 6701 Ogden Ave                      Village of Superior   54880 715‐392‐8551         villageofsuperior@yahoo.com
Superior WI            WI      Terri        Kalan         City Clerk                              1316 N. 14th Street                 Superior              54880 715‐395‐7200         kalant@ci.superior.wi.us
Sussex WI              WI      Anthony       LeDonne      Village President                       W233N6478 Kneiske Drive             Sussex                        262‐246‐5914
Thiensville WI         WI      Van          Mobley        Village President                       250 Elm Street                      Thiensville           53092 262‐242‐3720         vmobley@village.thiensvill
Twin Lakes WI          WI      Laura        Roesslein     Village Administrator                   108 E. Main Street                  Twin Lakes            53181 262‐877‐2858         roesslein@twinlakeswi.net




                                                                                                         Exhibit I
                                                                                                        Page 1304
                                       Case 2:16-cv-03493-FMO-AS Document 213-12 Filed 08/07/20 Page 42 of 42 Page ID
                                                                          #:7829




Class Member           State   First Name   Last Name    Title                     Street Address                        City               Zip     Phone                                   email
Two Rivers WI          WI      Greg         Buckley      City Manager              1717 E. Park Street                   Two Rivers         54241   920‐793‐5532                            gbuckley@two‐rivers.org
Washington County WI   WI      Ashley       Reichert     County Clerk              432 East Washington Street, PO Box 198West Bend          53095   262‐335‐4301
Waukesha WI            WI      Shawn        Reilly       Mayor                     201 Delafield Street                  Waukesha           53188   262‐524‐3700                            sreilly@waukesha‐wi.gov
Waukesha County WI     WI      Meg          Wartman      County Clerk              515 W. Moreland Blvd, Room 120        Waukesha           53188   262‐548‐7010                            countyclerk@waukeshacounty.gov
Waunakee WI            WI      Todd         Schmidt      Village Administrator     PO Box 100                            Waunakee           53597   608‐850‐5227                            administrator@waunakee.com
Wausau WI              WI      Katie        Rosenberg    Mayor                     407 Grant Street                      Wausau             54403   715‐261‐6800                            mayor@ci.wausau.wi.us
West Bend WI           WI      Christophe   Jenkins      Mayor                     1115 S. Main Street                   West Bend          53095   262‐335‐5111                            mayor@ci.west‐bend.wi.us
West Milwaukee WI      WI      Kim          Egan         Village Administrator     4755 West Beloit Road                 West Milwaukee     53214   414‐645‐1530
West Salem WI          WI      Dennis       Manthei      Village President         175 S. Leonard                        West Salem         54669   608‐786‐1700                            dmanthei@westsalemwi.com
Weston WI              WI      Keith        Donner       Administrator             5500 Schofield Avenue                 Weston             54476   715‐359‐6114                            kdonner@westonwi.gov
Whitefish Bay WI       WI      Julie        Siegel       Village President         5300 N. Marlborough Drive             Whitefish Bay      53217   414‐962‐6690                            presidentsiegel@wfbvillage.org
Wind Point WI          WI      Susan        Sanabria     Village President         215 E. Four Mile Road                 Racine             53402   262‐639‐3524
Winnebago County WI    WI      Susan        Ertmer       County Clerk              112 Otter Ave                         Oshkosh            54901   920‐232‐3430                            sertmer@co.winnebago.wi.us
Wisconsin Rapids WI    WI      Jennifer     Gossick      City Clerk                444 W. Grand Ave                      Wisconsin Rapids   55495   715‐421‐8200                            jgossick@wirapids.org
Belle WV               WV      David        Fletcher     Mayor                     1100 East DuPont Ave                  Belle              25015   304‐949‐3841
Benwood WV             WV      Judy         Hunt         City Clerk                430 Main Street                       Benwood            26031   304‐232‐4320                            jhunt@mcswv.net
Bethlehem WV           WV      Don          Junkins      Mayor                     1 Community Park Road                 Bethlehem          26003   304‐233‐9527                            bethlehem@vob2015.comcastbiz.net
Bluefield WV           WV      Bobbi        Kersey       City Clerk                100 Rogers Street                     Bluefield          24701   304‐327‐2401                            cityclerk@cityofbluefield.com
Ceredo WV              WV                                City Clerk                700 B Street PO Box 691               Ceredo             25507   304‐453‐1041
Charleston WV          WV      Miles        Carey        city Clerk                501 Virginia Street East              Charleston         25301   304‐348‐8179
Chesapeake WV          WV      Janet        Armentrout   Mayor                     12404 MacCorkle Ave                   Chesapeake         25315   304‐949‐2584
Clarksburg WV          WV                                City Clerk                222 W. Main Street                    Clarksburg         26301   304‐624‐1624
Dunbar WV              WV      Connie       Fulknier     City Clerk                PO Box 483                            Dunbar             25064   304‐766‐0218
Eleanor WV             WV      Cam          Clendenin    Mayor's Office            401 Roosevelt Blvd, PO Box 185        Eleanor            25070   304‐586‐2319
Fairmont WV            WV      Janet        Keller       City Clerk                200 Jackson Street, Room 305          Fairmont           26554   304‐366‐6212                            jkeller@fairmontwv.gov
Follansbee WV          WV      David        Kurcina      City Clerk                PO Box 606                            Follansbee         26037   304‐527‐3664
Glen Dale WV           WV      Janie        Rickman      City Clerk                402 Wheeling Avenue                   Glen Dale          26038   304‐845‐5511
Huntington WV          WV      Barbara      Miller       City Clerk                800 Fifth Avenue                      Huntington         25701   304‐696‐5540                            millerb@huntingtonwv.gov
Kenova WV              WV                                Mayor's Office            1501 Pine Street                      Kenova             25530   304‐453‐3121
Marmet WV              WV      Ruth         Meadows      Town Clerk                9403 MacCorkle Avenue                 Marmet             25315   (304) 949‐2241                          Marmet2411@aol.com
McMechen WV            WV      Missy        Thornton     City Clerk                325 Logan Street                      McMechen           26040                                           cityclerkmcmechen304@gmail.com
Montgomery WV          WV      Greg         Ingram       Mayor                     706 3rd Avenue                        Montgomery         25136   304‐442‐5181
Moundsville WV         WV      David        Wood         Mayor                     800 6th Street                        Moundsville        26041   304‐650‐6611                            dwood@cityofmoundsville.com
Nitro WV               WV      Dave         Casebolt     Mayor                     2009 20th Street                      Nitro              25143   dcasebolt@cityofnitro.org               dcasebolt@cityofnitro.org
Parkersburg WV         WV      Connie       Shaffer      City Clerk                1 Government Square PO Box 1627       Parkersburg        26102   (304) 424‐8490                          connie.shaffer@parkersburgwv.gov
Poca WV                WV      Jane         Caruthers    Mayor                     Box 586                               Poca               25159    304‐755‐5482
South Charleston WV    WV      Margie       Spence       City Clerk                PO Box 8597                           South Charleston   25303   304‐744‐5300                            mspence@cityofsouthcharleston.com
St. Albans WV          WV                                City Clerk                1499 MacCorkle Ave, PO Box 1488       St. Albans         25177   304‐727‐3391                            sarecorder@suddenlinkmail.com
Vienna WV              WV      Randall      Rapp         Mayor                     PO Box 5097                           Vienna             26105   304.295.4541
Weirton WV             WV      Kimberly     Long         City Clerk                200 Municipal Plaza                   Weirton            26062   304‐797‐8500, Ext. 1045
Wellsburg WV           WV      Stephen      Maguschak    City Manager              70 Town Square                        Wellsburg          26070   304‐737‐2104                            Steve.Maguschak@mail.cityofwellsburg.us
Wheeling WV            WV      Brenda       Delbert      City Clerk                1500 Chapline Street, Suite 303       wheeling           26003   Cell 304‐551‐2151 Office 304‐234‐6401   bdelbert@wheelingwv.gov
Williamstown WV        WV      C. Blaine    Myers        City Attorney             201 3rd Street P.O. Box 287           Parkersburg        26101   (304) 485‐3600                          mail@myerslawwv.com
Winfield WV            WV      Gloria       Chapman      Municipal Administrator   12448 Winfield Road                   Winfield           25213   304‐586‐2122                            jagosti@cityofwindfield.com




                                                                                           Exhibit I
                                                                                          Page 1305
